                                                          1

              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA



UNITED STATES OF AMERICA,    )
                             )
              Plaintiff      )
                             )
         vs                  )   19-CR-250
                             )
MARTIN EVERS,                )
                             )
              Defendant      )
_____________________________)

                  TRANSCRIPT OF PROCEEDINGS
          Daubert Hearing In Re: Dr.Stephen Thomas
           BEFORE THE HONORABLE ROBERT D. MARIANI
              THURSDAY, MARCH 11, 2021; 10:30 A.M.
                  SCRANTON, PENNSYLVANIA

FOR THE GOVERNMENT:
    UNITED STATES ATTORNEY'S OFFICE
    By: Michelle Olshefski, Esq.
    Assistant United States Attorney
    P.O. Box 309
    235 N. Washington Avenue
    Scranton, Pennsylvania 18503

FOR THE DEFENDANT:
    MYERS, BRIER & KELLY, LLP
    By: Patrick A. Casey, Esq.
        Frank J. Brier, Esq.
        Suzanne Conaboy, Esq.
    425 Spruce Street
    Scranton, Pennsylvania 18503




Proceedings recorded by machine shorthand, transcript produced
by computer-aided transcription.
_____________________________________________________________

              KRISTIN L. YEAGER, RMR, CRR
              CERTIFIED REALTIME REPORTER
                235 N. WASHINGTON AVENUE
              SCRANTON, PENNSYLVANIA 18503
                                                               2



                          I N D E X


Witness:                  Direct   Cross     Redirect    Recross
Dr. Stephen Thomas          7        74        117          --




                E X H I B I T         I N D E X


For the   Government:                 Identified        Admitted
Exhibit   No. 1                           7                 8
Exhibit   No. 10                         24                27
Exhibit   No. 8                          43                72
Exhibit   No. 5                          44                72
Exhibit   No. 6                          47                72
Exhibit   No. 4                          48                72
Exhibit   No. 7                          49                72
Exhibit   Nos. 2&3                       66                72
Exhibit   No. 9                        68,69,111           72
                                                                       3

         1     THE COURT: Good morning, everyone.

00:00    2     MS. OLSHEFSKI: Good morning, Your Honor.

00:00    3     MR. CASEY: Good morning.

00:00    4     MR. BRIER: Good morning, Your Honor.

00:00    5     THE COURT: This is the matter of United States v. Martin

00:00    6 Evers. In accordance with our telephone conference of Thursday,

00:00    7 March 4, we are here to receive evidence with respect to two of

00:00    8 the motions that have been filed on behalf of the Defendant.

00:00    9     The first is the Motion to Exclude the opinion and

00:00   10 testimony of Dr. Stephen Thomas; and the second is a Motion to

00:00   11 Suppress the search and seizure of 104 Bennett Avenue, Suite

00:00   12 3C, Milford PA on August 6th, 2019.

00:00   13     Ms. Olshefski, if you will recall, in our telephone

00:01   14 conference of March 4, we discussed the commencement of the

00:01   15 proceeding by your presentation of an offer of proof with

00:01   16 respect to Dr. Thomas, specifically, indicating the basis on

00:01   17 which you seek him to be qualified, and if qualified, the

00:01   18 opinion that he would render.

00:01   19     Are you prepared to submit that now?

00:01   20     MS. OLSHEFSKI: I am, Your Honor.

00:01   21     THE COURT: Please.

00:01   22     MS. OLSHEFSKI: Your Honor, the United States is offering

00:01   23 the expert testimony of Dr. Stephen Thomas to testify about the

00:01   24 events surrounding the death of Kristina Dame. Dr. Thomas has

00:01   25 authored two expert reports in this case, wherein, he has
                                                                        4

00:01    1 written about Kristina Dame's medical history and events

00:01    2 leading up to her death and will be offered to testify about

00:02    3 what he has included in both of those expert reports.

00:02    4     He's being offered to testify about whether, in his medical

00:02    5 opinion, the prescriptions written by the Defendant, as alleged

00:02    6 in the indictment, were written in the usual course of

00:02    7 professional practice and for legitimate medical purposes.

00:02    8     He will be offered to testify about whether, in his medical

00:02    9 opinion, the prescriptions issued to Kristina Dame by the

00:02   10 Defendant and used by Kristina were the but-for cause of death

00:02   11 in this case.

00:02   12     Dr. Stephen Thomas, who is in the courtroom and will be

00:02   13 called to testify, in addition to his many professional

00:02   14 accomplishments, is a Diplomate of The American Board of

00:02   15 Anesthesiology with a subspecialty certification in Pain

00:02   16 Medicine. He's also a Certified Independent Medical Examiner.

00:02   17     Dr. Thomas has been qualified as an expert in this very

00:02   18 area, in multiple Federal and State Courts, including multiple

00:02   19 times within the Third Circuit.

00:02   20     Dr. Thomas was qualified as an expert in this very area in

00:03   21 the Middle District of Pennsylvania by the late Honorable A.

00:03   22 Richard Caputo in the matter of United States v. Fuhai Li.

00:03   23 The Defense there sought to exclude Dr. Thomas' testimony for

00:03   24 similar reasons that are offered here by this Defendant.

00:03   25     They allege that, first, Dr. Thomas is not qualified. They
                                                                       5

00:03    1 allege that Dr. Thomas' conclusions are not supported by

00:03    2 sufficient facts or data. They allege that his conclusions are

00:03    3 not the result or the use of reliable principles and methods.

00:03    4 And that Dr. Thomas did not reliably apply principles and

00:03    5 methods to this case.

00:03    6     In Li, Judge Caputo rejected that same attempt and allowed

00:03    7 Dr. Thomas to testify. Judge Caputo found him qualified as a

00:03    8 medical expert and admitted his expert testimony at trial. In

00:03    9 that trial, Dr. Thomas testified that certain prescriptions

00:03   10 were not issued in the usual course of professional practice

00:04   11 and not for legitimate medical purposes. And in one case in

00:04   12 that trial, he opined as to the but-for cause of death.

00:04   13     When Li pressed that issue on appeal to the Third Circuit,

00:04   14 the Third Circuit affirmed Judge Caputo's opinion regarding

00:04   15 Dr. Thomas' expert testimony.

00:04   16     In another matter that is currently pending before this

00:04   17 district, before the Honorable Matthew W. Brann, captioned at

00:04   18 United States v. Raymond Kraynak, the Defense sought there to

00:04   19 preclude the testimony of Dr. Thomas, for reasons similar to

00:04   20 what this Defendant is doing and argues here. The Government

00:04   21 previously supplemented its response to the Motion to Preclude

00:04   22 with the memorandum opinion authored by Judge Brann denying

00:04   23 that motion, which was issued on November 9, 2020 approving the

00:05   24 expert testimony of Dr. Thomas, as to the validity of the

00:05   25 prescriptions at issue, not issued in the usual course of
                                                                        6

00:05    1 professional practice and without legitimate medical purpose

00:05    2 and the but-for cause of death in that case.

00:05    3     Your Honor, I understand that this authority is not

00:05    4 binding -- either, Judge Caputo or Judge Brann's decisions are

00:05    5 not binding on Your Honor, but we argue that those decisions

00:05    6 are persuasive. And we also rely on the additional cases cited

00:05    7 in our response brief in support of the admission of

00:05    8 Dr. Thomas' testimony.

00:05    9     Your Honor, with that, I'm ready to proceed.

00:05   10     THE COURT: Who will be questioning here?

00:05   11     MR. BRIER: I will, Your Honor. Frank Brier on behalf of

00:05   12 Dr. Evers.

00:05   13     THE COURT: Mr. Brier, do you wish to make any statement

00:05   14 before we begin?

00:05   15     MR. BRIER: No, Your Honor. I understand that's argument,

00:05   16 it's not evidence. I'm prepared to proceed.

00:05   17     THE COURT: Very well. You can call your first witness.

00:06   18     MS. OLSHEFSKI: Thank you, Your Honor. The United States

00:06   19 calls Dr. Stephen Thomas.

00:06   20 S T E P H E N      T H O M A S,   M. D.   IS CALLED, AND HAVING

00:06   21 BEEN DULY SWORN, TESTIFIED AS FOLLOWS:

00:06   22     THE CLERK: Please state your name and spell it for the

00:06   23 record.

00:06   24     THE WITNESS: My name is Stephen, S-T-E-P-H-E-N, Michael

00:06   25 M-I-C-H-A-E-L, Thomas, T-H-O-M-A-S, M.D.
                                                                         7

00:06    1      THE CLERK: Thank you. Please be seated.

00:07    2      MS. OLSHEFSKI: Your Honor, the witness has a binder in

00:07    3 front of him, which includes exhibits that the United States

00:07    4 may refer Dr. Thomas to during the testimony.

00:07    5      The same binder has been provided to the Court, as well as

00:07    6 Defense counsel.

00:07    7      THE COURT: Thank you.

00:07    8      MS. OLSHEFSKI: Your Honor, may I stay at counsel table to

00:07    9 question?

00:07   10      THE COURT: Yes.

00:07   11                      DIRECT EXAMINATION

00:07   12 BY MS. OLSHEFSKI:

00:07   13 Q.   Good morning, Dr. Thomas.

00:07   14 A.   Good morning.

00:07   15 Q.   Please introduce yourself to Your Honor.

00:07   16 A.   I am Stephen Thomas, I'm a pain medicine physician.

00:07   17      THE COURT: Very pleased to meet you.

00:07   18 BY MS. OLSHEFSKI:

00:07   19 Q.   Dr. Thomas, there is a binder in front of you; correct?

00:07   20 A.   Yes.

00:07   21 Q.   Can you please turn to Government's Exhibit 1 in that

00:07   22 binder. And can you please let me know if you can identify

00:07   23 Government's Exhibit 1?

00:07   24 A.   Yes, it is my curriculum vitae.

00:07   25 Q.   Prior to coming in to court today, did you provide that
                                                                        8

00:07    1 curriculum vitae to the United States?

00:07    2 A.   I did.

00:07    3 Q.   Is it a current and up-to-date curriculum vitae?

00:07    4 A.   Yes, it was last updated in October of 2020.

00:08    5      MS. OLSHEFSKI: Your Honor, I move for admission of

00:08    6 Government's Exhibit No. 1.

00:08    7      THE COURT: Any objection, Mr. Brier?

00:08    8      MR. BRIER: No objection, Your Honor.

00:08    9      THE COURT: Government's 1 is admitted.

00:08   10      (At this time Government's Exhibit No. 1 was admitted into

00:08   11       evidence.)

00:08   12 BY MS. OLSHEFSKI:

00:08   13 Q.   So Dr. Thomas, I'd like to go over some of what is

00:08   14 included in your curriculum vitae, okay. First of all, what

00:08   15 type of physician are you?

00:08   16 A.   I'm an anesthesiologist by training, with subspecialty

00:08   17 training in pain medicine. I am a pain medicine physician.

00:08   18 Q.   Are you licensed to practice medicine the Commonwealth of

00:08   19 Pennsylvania?

00:08   20 A.   I have been so since 1992.

00:08   21 Q.   Since 1992?

00:08   22 A.   Yes.

00:08   23 Q.   I want to start first talking about your education, okay,

00:08   24 your undergraduate education. Where did you go to college?

00:08   25 A.   Initially, I went to Slippery Rock State College, and I
                                                                        9

00:08    1 took my degree from the Case Western Reserve University in

00:08    2 Cleveland, Ohio, majoring in Biology with minor concentrations

00:08    3 in Chemistry, Philosophy and Psychology.

00:08    4 Q.   And after graduating from college, what did you do next?

00:09    5 A.   I went to medical school at Stanford University School of

00:09    6 Medicine, where I obtained my M.D. in 1984. After medical

00:09    7 school, I did an internship at The Presbyterian University of

00:09    8 Pennsylvania Medical Center, followed by a residency in

00:09    9 anesthesiology at Johns Hopkins Hospital in Baltimore,

00:09   10 Maryland.

00:09   11      After completing my residency in anesthesiology, I did a

00:09   12 Fellowship in pain medicine and regional anesthesia, also, at

00:09   13 Johns Hopkins Hospital, where I was the Chief Resident in the

00:09   14 Department of Anesthesiology and Critical Care Medicine.

00:09   15 Q.   Let me just stop you there for a moment. You performed an

00:09   16 internship at the Presbyterian University of Pennsylvania

00:09   17 Medical Center; correct?

00:09   18 A.   Yes.

00:09   19 Q.   How long was that internship?

00:09   20 A.   It was one year, a rotating internship, including all

00:09   21 medical disciplines the old fashioned way.

00:09   22 Q.   The residency in anesthesiology at Johns Hopkins Hospital

00:10   23 in Baltimore, how long was that, and what did you do as a

00:10   24 resident in anesthesiology?

00:10   25 A.   It was an additional two years of specialty training in
                                                                        10

00:10    1 Anesthesiology and Critical Care Medicine. It included

00:10    2 rotations in the division of anesthetics to geriatric

00:10    3 individuals, pediatrics, obstetrics and gynecology and general

00:10    4 and regional anesthetics for operative procedures.

00:10    5 Q.      When we talk about anesthetics and anesthesiology, what is

00:10    6 that?

00:10    7 A.      Anesthesiology is the subspecialty of medicine,

00:10    8 specifically, concerned with the provision of appropriate

00:10    9 surgical conditions, rendering patients insensible to pain,

00:10   10 during the course of operations, and their care in the critical

00:10   11 care setting post-operatively, during the periods of recovery

00:10   12 from anesthesia, as well as the care of trauma patients and

00:11   13 patients in labor and delivery, as well as pediatric patients.

00:11   14         It's a generalist specialty, specifically, concerning the

00:11   15 pharmacology, physiology and anatomy of the provision of

00:11   16 anesthetics.

00:11   17 Q.      That was two years?

00:11   18 A.      That was a two-year course?

00:11   19 Q.      You indicated that you were Chief Resident of The

00:11   20 Department of Anesthesiology and Critical Care Medicine. Did

00:11   21 you become Chief Resident during that residency?

00:11   22 A.      During my fellowship year, I was appointed Chief Resident.

00:11   23 Of the 75 residents in the program, four are selected for

00:11   24 various reasons of excellence in the department to become Chief

00:11   25 Resident. It is a middle management leadership position within
                                                                       11

00:12    1 the department during the course of the year.

00:12    2 Q.   Now, at some point subsequent to that training, did you

00:12    3 find yourself in the military?

00:12    4 A.   Actually, I was planning -- since they paid for Stanford,

00:12    5 I went to -- I was on reserve duty in the Air Force, during the

00:12    6 course of my medical training, and then I owed four years of

00:12    7 active duty in the United States Air Force.

00:12    8      I was assigned to the Wright Patterson United States Air

00:12    9 Force Medical Center in Dayton, Ohio, where I was the Staff

00:12   10 Anesthesiologist. While there, I developed the first pain

00:12   11 medicine center for the central region of the Air Force, and

00:12   12 rose to the rank of Major and was the Assistant Chief of

00:12   13 Anesthesia Services while at Wright Patt. I was there for four

00:12   14 years.

00:13   15 Q.   After four years of serving in the military, what did you

00:13   16 do then?

00:13   17 A.   I obtained an Honorable Discharge first, then I returned

00:13   18 to my hometown of Pittsburgh, Pennsylvania, where I was Staff

00:13   19 Anesthesiologist and Pain Medicine Physician for Pittsburgh

00:13   20 Anesthesia Associates, a large anesthesia group covering,

00:13   21 approximately, seven hospitals in the Pittsburgh area.

00:13   22      Our main hospital was Mercy Hospital of Pittsburgh, where

00:13   23 I initially worked half in the operating room and half in the

00:13   24 pain medicine center training residents and providing

00:13   25 inpatient, outpatient and subspecialty pain medicine services
                                                                        12

00:13    1 across multiple hospitals.

00:13    2 Q.   You were one of a group of physicians performing these

00:13    3 services?

00:13    4 A.   Yes, there were 40 anesthesiologists in the group and four

00:14    5 pain medicine physicians, so during that time, we provided both

00:14    6 inpatient consultation, as well as ran an outpatient clinic for

00:14    7 referrals to the pain medicine service.

00:14    8      We also provided services at the Healthsouth Harmarville

00:14    9 Rehabilitation Hospital, where we ran a multi-disciplinary

00:14   10 chronic pain and function restoration program, concentrating on

00:14   11 minimizing drug therapy, improving patient function, dealing

00:14   12 with their psychological issues and issues of addiction,

00:14   13 regarding their interaction with pain medicines, as well as

00:14   14 attempting to return injured workers to work.

00:14   15 Q.   How long did you do that, Dr. Thomas?

00:14   16 A.   I was with Pittsburgh Anesthesia Associates for eight

00:15   17 years, from 1992 until 2000.

00:15   18 Q.   So when you were involved in that large group, you

00:15   19 indicated that some of the services, anesthesia services, were

00:15   20 performed at a hospital, in addition to a clinic, inpatient and

00:15   21 outpatient.

00:15   22      How did you divide your time or what was the quantity

00:15   23 of -- how was your time divided?

00:15   24 A.   When I started, I did 50 percent O.R. anesthesia and 50

00:15   25 percent pain medicine, because they offered me a job with both,
                                                                           13

00:15    1 and, at the time, that's what I wanted to do. Between 1992 and

00:15    2 1999, I gradually performed more and more pain medicine

00:15    3 services because of the demand and less and less operative

00:15    4 time.

00:15    5         And in about 1999, I realized that my partners didn't know

00:15    6 the dose of intrathecal baclofen for the treatment of spinal

00:16    7 spasticity, and I shouldn't have to try to remember everything

00:16    8 about anesthesia and pain medicine, so I began to devote 100

00:16    9 percent of my time to my pain medicine practice.

00:16   10         THE REPORTER: Excuse me. Can you repeat that medical term?

00:16   11         THE WITNESS: I'm sorry. I said my partners didn't know the

00:16   12 dose of intrathecal baclofen for the treatment of spinal

00:16   13 spasticity, therefore, I couldn't keep all the information

00:16   14 about anesthesia in my head, as well.

00:16   15 BY MS. OLSHEFSKI:

00:16   16 Q.      So since 1999, you have practiced exclusively in pain

00:16   17 medicine; correct?

00:16   18 A.      Yes.

00:16   19 Q.      Did you form a company, at that point, or did you form a

00:16   20 name for your practice?

00:16   21 A.      Well, once I decided to leave the anesthesia group to

00:16   22 concentrate on my practice, both in pain medicine and in

00:16   23 medical legal work, I formed the company Pain and Disability

00:17   24 Management Consultants, which was, initially, a small physician

00:17   25 group of three.
                                                                        14

00:17    1      Over the course of the next three years, my partners

00:17    2 decided that they needed to have jobs, as opposed to running a

00:17    3 practice, and it became my solo private practice from 2002

00:17    4 through 2014.

00:17    5 Q.   Just for that period of time, 2002 to 2014, were you

00:17    6 treating patients hands on?

00:17    7 A.   Oh, yes, during that period, I was seeing a regular

00:17    8 outpatient clinic on a daily basis, from 2002 through 2014, as

00:17    9 well as doing some inpatient consultation at the hospitals

00:17   10 where I was on staff, functioning as a member of the hospital

00:17   11 staff and coverage staff for the pain medicine services, where

00:18   12 I -- at the hospitals where I worked, as well as admitting some

00:18   13 patients for those instances when they required inpatient

00:18   14 evaluation and treatment.

00:18   15 Q.   Now, I think you used the term, interventional pain

00:18   16 management.

00:18   17 A.   Yes.

00:18   18 Q.   Would you please explain to the Court what that means?

00:18   19 A.   The interventional portion of my practice was the

00:18   20 performance of injection therapy, nerve blocks and other

00:18   21 injections, as well as the implantation of, either, spinal

00:18   22 pumps, infusion devices that deliver medications directly to

00:18   23 the spinal cord and spinal cord stimulators. The implantation

00:18   24 of devices that send electrical nerve impulses to the spinal

00:19   25 cord and nerve roots, in order to minimize pain.
                                                                         15

00:19    1         The interventional portion of our practice was,

00:19    2 approximately, half of our practice, the other portion of our

00:19    3 practice was the provision and management of rehabilitative

00:19    4 services and medication management for the treatment of chronic

00:19    5 pain.

00:19    6 Q.      Correct me if I'm wrong, but this was -- these were

00:19    7 multiple ways of attacking a patient's pain?

00:19    8 A.      Yes, the subspecialty of pain medicine is the garnering of

00:19    9 all of the possible mechanisms by which -- and therapeutics by

00:19   10 which we can diminish a patient's pain and improve their

00:19   11 function and improve their lives, and, therefore, it includes

00:19   12 interventions such as, injections, stimulators, pumps,

00:19   13 occasionally, a referral for operation and management of their

00:20   14 pain in the post-operative period.

00:20   15         It includes the monitoring and instruction of physical

00:20   16 therapists for function restoration, and it includes the

00:20   17 psychological support and/or referral of the patients for

00:20   18 helping them with the suffering that is the human condition of

00:20   19 chronic pain.

00:20   20         But at the same time, we manage the medications that we

00:20   21 use in the treatment of pain, trying to get the right medicine

00:20   22 to the right people in the right way.

00:20   23 Q.      Dr. Thomas, you're Board certified?

00:20   24 A.      I'm certified by The American Board of Anesthesiology. I

00:20   25 have a subspecialty certification in Pain Medicine. I've been
                                                                        16

00:20    1 re-certified, now, three times over the course -- since my

00:21    2 initial certification. I'm a former Fellow of Interventional

00:21    3 Pain from the World Institute of Pain. I am a Certified

00:21    4 Independent Medical Examiner from the American Board of

00:21    5 Independent Medical Examiners, regarding the evaluation of

00:21    6 patients for independent assessment.

00:21    7      I have a Certificate of Competence in Controlled

00:21    8 Substances Management and Practice Management from the American

00:21    9 Board of Interventional Pain Physicians.

00:21   10 Q.   Now, before I move on, you indicated that you have a

00:21   11 Certificate of Competence in the Management of --

00:21   12 A.   Controlled substances.

00:21   13 Q.   -- Controlled Substances. What does that mean?

00:21   14 A.   Like all certifications, it's a pencil and paper test

00:21   15 after training, regarding the appropriate management of

00:22   16 controlled substances, in the treatment of chronic pain,

00:22   17 including the controlled substances at issue today, opioids, as

00:22   18 well as the management of anti-convulsants, sedatives,

00:22   19 hypnotics, drugs that make you sleepy, and other controlled

00:22   20 substances that may interact with -- in the chronic pain

00:22   21 setting.

00:22   22 Q.   We often hear the term, pain medicine, alongside of, pain

00:22   23 management. Can you please distinguish those for us?

00:22   24 A.   I call my specialty pain medicine because it is about the

00:22   25 diagnosis, primarily, and evaluation and long-term treatment of
                                                                        17

00:22    1 patients with acute chronic and cancer pain. That is what I

00:22    2 think about, what I do. Pain management is the term that's

00:23    3 applied to the things we do, in order to interfere with pain

00:23    4 signals. It is a narrow part of what we do.

00:23    5      I don't call what I do pain management because it

00:23    6 concentrates too much on the doing and not enough on the

00:23    7 thinking about the overall problems of patients with pain.

00:23    8 Q.   Dr. Thomas, do you still see patients?

00:23    9 A.   I currently see independent medical examinations, I do not

00:23   10 have an active clinical practice. So I continue to see one to

00:23   11 four independent medical examinees for evaluation of their

00:23   12 ongoing treatment, primarily, in the Worker's Compensation

00:23   13 setting, at this point.

00:24   14 Q.   I also see on your curriculum vitae that you act as an

00:24   15 expert and consultant for The Pennsylvania Medical Society

00:24   16 Physician's Health Program. Is that correct?

00:24   17 A.   Yes.

00:24   18 Q.   What is that and what do you do as a consultant?

00:24   19 A.   The Physician's Health Program is a branch of the

00:24   20 Pennsylvania Medical Society, particularly concerned with the

00:24   21 treatment of impaired physicians, with the most common

00:24   22 impairment being addiction.

00:24   23      I have consulted with them in the evaluation of a number

00:24   24 of physicians and dentists with chronic pain who have become

00:24   25 impaired, secondary to their abuse and addiction to opioid
                                                                         18

00:24    1 analgesics and other related drugs. So I've offered them

00:25    2 opinions about the fitness of that physician for return to duty

00:25    3 and treatment plans associated with the balance of managing

00:25    4 their chronic pain and their impairment and how to deal with

00:25    5 it.

00:25    6       Also, because of my long-term interest in the problem of

00:25    7 addiction, arising from the use of pain medicines, I am a

00:25    8 member of The American Society of Addiction Medicine and have

00:25    9 lectured on the balance between pain treatment and addiction.

00:25   10 Q.    I also see that you have acted or you continue to act as a

00:25   11 consultant for The Department of State Bureau of Professional

00:25   12 and Occupational Affairs. What is that?

00:25   13 A.    That has been in the evaluation of the prescribing of

00:25   14 physicians in the Commonwealth of Pennsylvania, but also the

00:26   15 State of Delaware. The administrative evaluation of physician

00:26   16 prescribing of controlled substances and whether or not they

00:26   17 were prescribed within the standard of care and within the

00:26   18 appropriate professional bounds for both the Commonwealth of

00:26   19 Pennsylvania, The Department of Medicine -- I'm sorry -- The

00:26   20 Bureau of Medicine, as well as Osteopathy.

00:26   21 Q.    What is that, Doctor?

00:26   22 A.    Doctors are either M.D.'s and are managed by the Board of

00:26   23 Medicine or D.O.'s, osteopaths, and they're managed by The

00:26   24 Board of Osteopathy. The standards for prescribing, however,

00:26   25 are the same.
                                                                      19

00:26    1 Q.   On your curriculum vitae, Doctor, there is an indication

00:26    2 that you consult with the Attorney General's Office Medicaid

00:27    3 Strike Task Force and Drug Task Force for the Pennsylvania AG's

00:27    4 Office.

00:27    5 A.   Yes.

00:27    6 Q.   What do you do for them?

00:27    7 A.   It is similar to the work that I do for the Department of

00:27    8 Justice. Most of the cases I have reviewed for them have been

00:27    9 about these particular issues, has the prescribing been for a

00:27   10 medically legitimate purpose, in the usual course of

00:27   11 professional practice, when a patient -- I'm sorry -- when a

00:27   12 physician has been charged or being investigated for violations

00:27   13 of the Pennsylvania Controlled Substances Act, which applies at

00:27   14 a State level, as the Federal Controlled Substances Act applies

00:27   15 at a Federal level.

00:27   16 Q.   So I want to go back one step. When you consult for the

00:27   17 Department of State, regarding professional misconduct alleged

00:28   18 against physicians, are you, basically, reviewing what

00:28   19 physicians have done, in providing an opinion?

00:28   20 A.   Yes, I'm reviewing the medical record. Occasionally, there

00:28   21 are additional -- there's additional information from

00:28   22 investigation with which I'm provided that I will also take

00:28   23 into account in the evaluation of the physician's behavior,

00:28   24 but, primarily, it's about prescribing drugs that are used in

00:28   25 the treatment of pain, primarily, controlled substances.
                                                                        20

00:28    1      However, the provision of non-controlled substances, under

00:28    2 certain circumstances, have been parts of the -- in the

00:28    3 evaluation, particularly, with respect to Medicare or Medicaid

00:28    4 fraud.

00:28    5 Q.   Now, when you engage in these types of investigations, as

00:29    6 you've just described, what do you perceive your duty to be?

00:29    7 A.   My duty is to pull back the veil that stands behind the

00:29    8 multi-syllabic words that we use in medicine, and to describe

00:29    9 to lay people, precisely, what is happening with the medicine,

00:29   10 in terms of the standards from inside of medical practice.

00:29   11      That is, to teach people about what medicine is, how

00:29   12 medicine should be normatively, how we should be practicing,

00:29   13 and to describe deviations, if any, from that north star.

00:29   14 Q.   I note there are numerous lectures identified on your

00:29   15 curriculum vitae. Have any of those lectures, specifically,

00:29   16 focused on the nature and prescribing of controlled substances?

00:30   17 A.   Most of them have, probably, 15 or 20. The issue of

00:30   18 controlled substances prescribing has persistently been a

00:30   19 problem throughout most of the 21st century, but, particularly,

00:30   20 beginning in the ops, about 2005 or so, the issue of controlled

00:30   21 substances prescribing and the overuse of medications became

00:30   22 progressively a problem.

00:30   23      So talking about how we use controlled substances and how

00:30   24 do we -- how should we not use controlled substances in various

00:30   25 patient populations, the addicted individual, the injured
                                                                       21

00:30    1 worker, across the board, has been something that I've talked

00:30    2 about on a number of occasions. I've offered several trainings

00:31    3 to law enforcement to help them identify appropriate controlled

00:31    4 substances prescribing and to elucidate where the problems may

00:31    5 lie and what are the issues that could portend a problematic

00:31    6 prescriber.

00:31    7 Q.   And you identified law enforcement as being part of the

00:31    8 audience that you address. Who else would comprise the

00:31    9 audiences to whom you lecture?

00:31   10 A.   I've lectured to community organizations of only lay

00:31   11 people and those who are interested in the treatment of

00:31   12 addiction, I've lectured to medical organizations, giving grand

00:31   13 rounds at hospitals. So the expansion is broad from lay

00:31   14 individuals to medical organizations, as well as law

00:32   15 enforcement and anyone who is interested in the problem that

00:32   16 has been generated, identified by the CDC in 2011 as the opioid

00:32   17 epidemic.

00:32   18 Q.   So you're familiar with that term, an opioid epidemic?

00:32   19 A.   Yes.

00:32   20 Q.   Have you, in fact, lecture on, specifically, the opioid

00:32   21 epidemic?

00:32   22 A.   Yes, I have.

00:32   23 Q.   Have you, specifically, made presentations or lectured on

00:32   24 chronic pain?

00:32   25 A.   Yes, the issue of chronic pain is the reason that we found
                                                                       22

00:32    1 it necessary to liberalize our use of controlled substances

00:32    2 and the balance between the treatment of the pain and the

00:32    3 treatment of the problems that occur with the increasing use of

00:32    4 any medical therapy has been a specific interest of mine.

00:33    5 Q.   Have you conveyed what you've learned in your knowledge to

00:33    6 your colleagues who do the same thing that you do, in terms of

00:33    7 lectures or presentations or teachings?

00:33    8 A.   Yes.

00:33    9 Q.   Now I also note that, on your curriculum vitae, you are a

00:33   10 certified -- you're certified as a DATA Waived Physician. Is

00:33   11 that correct?

00:33   12 A.   Yes, I am.

00:33   13 Q.   What does that mean?

00:33   14 A.   DATA or the Drug Addiction Treatment Act of 2000 allowed

00:33   15 physicians in the outpatient setting to treat addiction, which

00:33   16 had not had been allowed before. The treatment of addiction,

00:33   17 under the DATA waiver is, specifically, limited to Schedule 3

00:33   18 substances approved by the FDA for the outpatient treatment of

00:33   19 addiction, specifically, buprenorphine in its various forms.

00:34   20      The DATA Waived physician undergoes, at least, eight hours

00:34   21 of training and is allowed to prescribe buprenorphine for the

00:34   22 chronic treatment of the chronic disease of addiction in an

00:34   23 outpatient fashion.

00:34   24 Q.   You mentioned buprenorphine. Would that involve the use of

00:34   25 Methadone for treatment of addiction?
                                                                        23

00:34    1 A.   No, it would not. Methadone is only allowed in the

00:34    2 outpatient treatment programs that are specifically licensed by

00:34    3 the Federal Government for that purpose. The prescription of

00:34    4 Methadone is allowed to physicians for the treatment of pain,

00:34    5 but not for the treatment of addiction, which would place it

00:34    6 outside of the usual course of professional practice, because

00:34    7 it would be beyond the licensing that we hold as providers.

00:35    8 Q.   So is there something unique about Methadone, compared to

00:35    9 the other opioids that you have learned that require special

00:35   10 training or special caution, when prescribing it?

00:35   11 A.   Beginning in 2007, the FDA placed a black box warning on

00:35   12 Methadone and warned that physicians should be especially

00:35   13 careful because there was a spike in the number of overdoses

00:35   14 associated with the use of Methadone, particularly, the 40

00:35   15 milligram diskette, which was removed from the market for

00:35   16 general distribution because of the nature of Methadone.

00:35   17      Methadone differs from all of the other opioids in our

00:35   18 rumentarium, our bag of tricks, in that, it is different in its

00:35   19 pharmacology from the other drugs. Pharmacology is divided into

00:36   20 pharmacokinetics and pharmacodynamics. The way in which the

00:36   21 drug moves through the body, pharmacokinetics, and

00:36   22 pharmacodynamics, the way the drug acts in the body

00:36   23 dynamically.

00:36   24      Methadone is the only long-acting opioid that is long

00:36   25 acting because of the way the body handles it. Because of that,
                                                                       24

00:36    1 Methadone being a very potent drug, is more potent the more

00:36    2 that you take it, and that's different from every other drug of

00:36    3 the opioid-type, which is potent, at the time that you take it,

00:36    4 and stays at the same potency the more that you take it. It's

00:36    5 because Methadone builds up in the body, because it's not

00:36    6 eliminated, and, therefore, after a period of time, it is more

00:36    7 potent and more toxic than it would be when you first begin to

00:36    8 take the drug.

00:36    9 Q.   Now, prior to coming in to court, you talked about a black

00:37   10 box label on Methadone. Did you provide the Government with a

00:37   11 Methadone insert that is included in Methadone packages?

00:37   12 A.   Yes, it's the prescribing information for Methadone. This

00:37   13 one is, particularly, for the manufacturer of the brand name

00:37   14 Dolophine, but Methadone is Methadone, and it contains all of

00:37   15 the prescribing information that any practitioner prescribing

00:37   16 Methadone would be required to know.

00:37   17 Q.   So I want to, specifically, direct your attention to the

00:37   18 Government's Exhibit No. 10 that's in the binder in front of

00:37   19 you and ask you if you can identify what Exhibit No. 10 is?

00:37   20 A.   Exhibit No. 10 is the Roxane Laboratory prescribing

00:37   21 information for Dolophine, Methadone hydrochloride tablets.

00:37   22 Q.   So is this -- when someone is prescribed Methadone and

00:38   23 they walk away with a Methadone package, is this the insert

00:38   24 that we all get that is voluminous?

00:38   25 A.   Not exactly. The part at the back is the patient
                                                                        25

00:38    1 information. This is the prescribing information that's in the

00:38    2 Physician's Desk Reference, the part that the doctor is

00:38    3 supposed to read.

00:38    4 Q.   So directing your attention to the first couple paragraphs

00:38    5 of Government Exhibit No. 10, you're familiar with what that

00:38    6 says; correct?

00:38    7 A.   Yes.

00:38    8 Q.   Could you read first paragraph for us, please?

00:38    9 A.   "Deaths. Cardiac and respiratory have been reported during

00:38   10 initiation and conversion of pain patients to Methadone

00:38   11 treatment from treatment with other opioid agonists. It is

00:38   12 critical to understand the pharmacokinetics of Methadone, when

00:38   13 converting patients from other opioids. See dosage

00:38   14 administration.

00:38   15      "Particular vigilance is necessary during treatment

00:38   16 initiation during conversion from one opioid to another and

00:39   17 during dose titration."

00:39   18 Q.   What is dose titration?

00:39   19 A.   That is, as you get to the right dose for the patient,

00:39   20 generally, the axiom is to start low and go slow. I

00:39   21 always -- dose titration, I compare it to salting of food. You

00:39   22 don't dump in a whole box of Morton's at the beginning, you

00:39   23 start at some and you add to taste.

00:39   24      The titration of medications is very similar. You start

00:39   25 with some, an amount that you know will not be too much, and
                                                                           26

00:39    1 you gradually increase it, in order to get the best possible

00:39    2 effect for the patient, while minimizing side effects and

00:39    3 potential harm.

00:39    4 Q.      Read the second paragraph, please.

00:39    5 A.      "Respiratory depression is the chief hazard associated

00:39    6 with Methadone hydrochloride administration. Methadone's peak

00:39    7 respiratory depression effects typically occur later and

00:39    8 persists longer than its peak analgesic effects, particularly,

00:40    9 in the early dosing period.

00:40   10         "These characteristics can contribute to cases of

00:40   11 iatrogenic overdose, particularly, during treatment initiation

00:40   12 and dose titration."

00:40   13 Q.      So Dr. Thomas, is that what you previously testified to,

00:40   14 about the, what I'll call the half life of Methadone in the

00:40   15 body?

00:40   16 A.      Yes, that is, as Methadone is handled in the body, it

00:40   17 builds up, in terms of its dose, because the average half life

00:40   18 is about 24 hours, then, it takes about five days for most

00:40   19 people, but the half life may be longer, up to 56 hours in some

00:40   20 patients, so it will take even longer for them to get to the

00:40   21 maximal amount that will in their bodies at what's called

00:40   22 steady state.

00:40   23 Q.      Could you read the next paragraph, please?

00:40   24 A.      "In addition, cases of QT interval prolongation and

00:40   25 serious arrhythmias, torsades de pointes, have been observed in
                                                                        27

00:41    1 treatment with Methadone. Most cases involve patients being

00:41    2 treated for pain with large multiple daily doses of Methadone,

00:41    3 although, cases have been reported in patients receiving

00:41    4 Methadone commonly used for maintenance treatment of opioid

00:41    5 addiction."

00:41    6 Q.   And the next one, please.

00:41    7 A.   "Methadone treatment for analgesic therapy in patients

00:41    8 with acute or chronic pain should only be initiated if the

00:41    9 potential analgesic or palliative care benefit of treatment

00:41   10 with Methadone is considered and outweighs the risk."

00:41   11 Q.   Now, you indicated that this Government's Exhibit No. 7 is

00:41   12 what the doctor should have and know before prescribing

00:41   13 Methadone?

00:41   14 A.   It is the most basic information regarding the drug.

00:41   15      MS. OLSHEFSKI: Your Honor, I'd move for admission of

00:41   16 Government's Exhibit No. 7.

00:41   17      THE COURT: 7?

00:41   18      MS. OLSHEFSKI: No. 10, I'm sorry.

00:41   19      THE COURT: Mr. Brier?

00:41   20      MR. BRIER: No objection, Your Honor.

00:42   21      THE COURT: Government 10 is admitted.

00:42   22      (At this time Government's Exhibit No. 10 was admitted

00:42   23       into evidence.)

00:42   24 BY MS. OLSHEFSKI:

00:42   25 Q.   If I were to use the term, Morphine Milligram Equivalents,
                                                                      28

00:42    1 what is that?

00:42    2 A.   Morphine Milligram Equivalents refers to the fact that all

00:42    3 opioids act by the same mechanism. That mechanism is the

00:42    4 stimulation or agonism of new receptors, morphine receptors in

00:42    5 the brain and spinal cord. Thus, all opioids can be compared to

00:42    6 morphine, in order for us to compare drugs that have different

00:42    7 names and slightly different characteristics, in terms of their

00:42    8 potency.

00:42    9 Q.   So we have been talking about Methadone. Is there

00:42   10 something unique about Methadone, even when it comes to

00:42   11 equating it to morphine?

00:42   12 A.   Yes.

00:42   13 Q.   Tell us what that is.

00:42   14 A.   Methadone acutely, that is, the first time that you give

00:43   15 it in the short term, is roughly equivalent to Methadone during

00:43   16 the first day, so 10 milligrams of Methadone is roughly

00:43   17 equivalent to 10 milligrams of morphine.

00:43   18      Once one continues to dose Methadone, then, Methadone,

00:43   19 once in the chronic phase, is four times as potent as morphine

00:43   20 during its low dose treatment. So from 1 to 20 milligrams per

00:43   21 day, Methadone is approximately 4 times as potent as morphine,

00:43   22 and so we use a factor of 4 to convert Methadone milligrams to

00:43   23 milligrams of morphine equivalents.

00:43   24      So 10 milligrams of Methadone per day is roughly

00:43   25 equivalent to 40 milligrams of morphine per day. As we increase
                                                                        29

00:43    1 the dose of Methadone, 20 to 60 is approximately eight times as

00:44    2 potent -- I'm sorry 20 to 40 is eight times as potent -- 40 to

00:44    3 60 is 10 times as potent, and over 60 milligrams of Methadone

00:44    4 per day, the factor of conversion is 12.

00:44    5      So 100 milligrams of Methadone per day is equivalent to

00:44    6 1200 milligrams of morphine equivalents.

00:44    7 Q.   A day?

00:44    8 A.   Per day, yes.

00:44    9 Q.   I'm going to come back to talking about that in a moment,

00:44   10 but I want to get back to your experience.

00:44   11      Can you give us a sense of the types of patients that you

00:44   12 have predominantly treated over the 30 years of being a doctor?

00:44   13 A.   Yes. Well, my experience with pain patients has been

00:44   14 fairly vast. I've worked with thousands of patients with

00:44   15 chronic pain, due to headache, neck pain, back pain, limb

00:45   16 injuries, neuropathic or nerve pain, spinal cord injuries,

00:45   17 multiple work injuries. The most injured person I ever saw was

00:45   18 electrocuted as a line man and one of his arms had come off, so

00:45   19 he had multiple injuries throughout his joints, bones, nerves

00:45   20 and spinal cord.

00:45   21      I have -- the most common -- with all physicians, common

00:45   22 things are common, so the most common pains in a pain medicine

00:45   23 center are back pain and headache, and so I've treated a lot of

00:45   24 back pain and headache. But the pains of degenerative disease

00:45   25 have also been part of my practice.
                                                                     30

00:45    1      For a time, I treated a convent, so nuns live forever, and

00:45    2 they live cleanly, so their bodies simply break down, so I've

00:46    3 seen a lot of degenerative disease associated with joint, bone,

00:46    4 ligament and nerve problems.

00:46    5      I've treated neuropathic pain from diabetes postherpetic

00:46    6 neuralgia and the like. The pain of headache associated with

00:46    7 high pressure hydrocephalus, headache associated with migraine,

00:46    8 headache associated with trauma and concussion. So all of the

00:46    9 mechanisms by which pain can occur. Cancer pain, as well, have

00:46   10 been part of the patient population that I've treated over the

00:46   11 years.

00:46   12 Q.   That would be over, approximately, 30 years?

00:46   13 A.   Yes.

00:46   14 Q.   And we're talking thousands and thousands?

00:46   15 A.   Yes.

00:46   16 Q.   Can you put a number on the patients that you have

00:46   17 actually provided care for?

00:46   18 A.   Tens of thousands.

00:46   19 Q.   I want to talk to you, now, about when you're asked to

00:47   20 provide expert opinions, such as in this case, okay?

00:47   21 A.   Yes.

00:47   22 Q.   When you're asked to provide expert services, do you rely

00:47   23 on your training that you have just described?

00:47   24 A.   Yes.

00:47   25 Q.   And do you rely on the experience as a medical doctor,
                                                                       31

00:47    1 pain medicine doctor that you've just described?

00:47    2 A.   Yes.

00:47    3 Q.   Now, have you previously testified in courts of law as an

00:47    4 expert, in one or more of the various aspects of your medical

00:47    5 career?

00:47    6 A.   I have.

00:47    7 Q.   Have you previously testified as an expert in criminal

00:47    8 cases?

00:47    9 A.   I have.

00:47   10 Q.   Would that be both in State Court and Federal Court?

00:47   11 A.   That is correct, both in Pennsylvania, Delaware and Ohio.

00:47   12 Q.   Have you previously testified as an expert in civil cases?

00:47   13 A.   Yes.

00:47   14 Q.   Would that be in similar -- in Pennsylvania or any other

00:48   15 jurisdiction?

00:48   16 A.   Yes.

00:48   17 Q.   Now, in the cases -- in civil cases, have you testified

00:48   18 for both the Plaintiff and Defendant?

00:48   19 A.   Yes.

00:48   20 Q.   In criminal cases, have you testified for both the

00:48   21 Prosecution and the Defendant?

00:48   22 A.   I've only testified for the Prosecution. I've been

00:48   23 retained by the Defense on two occasions and rendered opinions

00:48   24 but was not called to testify.

00:48   25 Q.   And I see on your curriculum vitae that you act as a
                                                                     32

00:48    1 consultant or have acted as a consultant for Cuyahoga

00:48    2 County -- Federal -- I'm sorry, the Public Defender's Office in

00:48    3 Cuyahoga County?

00:48    4 A.   Yes, I was retained as an expert for a physician who was

00:48    5 charged with prescribing not for a medically legitimate purpose

00:48    6 in the usual course of professional practice, and I rendered an

00:48    7 opinion but was not called to testify.

00:49    8 Q.   That was for the Defendant?

00:49    9 A.   That was for the Defense, yes.

00:49   10 Q.   Cuyahoga County is located where?

00:49   11 A.   In Cleveland, Ohio.

00:49   12 Q.   The nature of the testimony that you've provided in your

00:49   13 career, has it involved pain medicine -- your expert opinions

00:49   14 -- have those opinions involved pain medicine?

00:49   15 A.   Pain medicine or anesthesia.

00:49   16 Q.   Has it involved the cause of death, when pain medicine is

00:49   17 involved?

00:49   18 A.   Yes, on several occasions.

00:49   19 Q.   Has your expert opinions, have they involved addiction

00:49   20 from time to time?

00:49   21 A.   Yes, they have.

00:49   22 Q.   And has there ever been a time in a Court of Law when you

00:49   23 have been deemed unqualified to testify in these areas?

00:49   24 A.   Never.

00:49   25 Q.   One more question on that issue. Have you previously been
                                                                        33

00:49    1 qualified as an expert to testify in a case such as this, where

00:49    2 you're being asked to opine about the propriety of lawfulness

00:50    3 -- not lawfulness -- but whether or not prescriptions are

00:50    4 issued in the usual course of professional practice for

00:50    5 legitimate medical purposes?

00:50    6 A.   Yes, repeatedly.

00:50    7 Q.   And also involving a but-for cause of death standard in

00:50    8 those cases, have you testified to that?

00:50    9 A.   Yes, I have.

00:50   10 Q.   Okay, I want to talk to you about the approach that you

00:50   11 took in this case. Specifically, can you advise the Court what

00:50   12 you were specifically asked to do in this case?

00:50   13 A.   I was provided with multiple records, and I was asked to

00:50   14 evaluate whether or not the prescriptions that were written to

00:50   15 Kristina Dame were written for a medically legitimate purpose

00:50   16 in the usual course of professional practice. That standard is

00:50   17 the standard by which the prescriptions must be evaluated.

00:50   18      As you noted, in civil cases, the standard is different

00:51   19 because it's about the standard of care. From a medical point

00:51   20 of view, would a physician -- would a responsible physician act

00:51   21 in a certain manner.

00:51   22      Particularly, in the Commonwealth of Pennsylvania, the

00:51   23 standard for whether or not a prescription is provided for a

00:51   24 medically legitimate purpose in the usual course of

00:51   25 professional practice is defined. Medicine is a regulated
                                                                       34

00:51    1 industry and physicians are responsible for knowing those

00:51    2 regulations and definitions. In Pennsylvania, a prescription

00:51    3 must be written in good faith, within the scope of the

00:51    4 doctor-patient relationship and in accordance with the accepted

00:51    5 treatment principles of any responsible segment of the medical

00:51    6 community.

00:51    7      And that standard is the standard by which I would

00:51    8 evaluate a prescription written by a physician in the

00:51    9 Commonwealth.

00:51   10 Q.   In fact, is that a standard that you have been held to

00:52   11 throughout your entire career?

00:52   12 A.   Absolutely.

00:52   13 Q.   So you were asked to do that. Did you, in fact, do that?

00:52   14 A.   Yes.

00:52   15 Q.   So I'm going to talk to you for a moment but the records

00:52   16 that you reviewed, regarding Kristina Dame. Do you recall off

00:52   17 the top of your head or can you give us a sense of your

00:52   18 recollection of what you reviewed?

00:52   19 A.   I immediately turned to my -- I've reviewed a lot of

00:52   20 records about Ms. Dame. I reviewed a separate set for my first

00:52   21 report and then reviewed a larger set that was -- that included

00:52   22 the first set for my second report.

00:52   23 Q.   Okay, so let's start with the actual -- Kristina's actual

00:52   24 medical file from the Defendant Martin Evers. Did you review

00:52   25 that medical file?
                                                                        35

00:52    1 A.   I did.

00:52    2 Q.   And did you review the autopsy report related to

00:53    3 Kristina's death?

00:53    4 A.   I did.

00:53    5 Q.   Did you review the toxicology report associated with

00:53    6 Kristina Dame's death?

00:53    7 A.   Yes.

00:53    8 Q.   Did you review medical records that were provided by the

00:53    9 coroner in certain office notes, at the time of Kristina's

00:53   10 death, which was September 11, 2014?

00:53   11 A.   I did.

00:53   12 Q.   Did you look at and review prescriptions that were

00:53   13 prescribed to Kristina Dame by the Defendant?

00:53   14 A.   Yes.

00:53   15 Q.   Did you review an interview that was conducted by the DEA

00:53   16 Agent of Kristina's mother Margaret Dame?

00:53   17 A.   Yes.

00:53   18 Q.   Did you review an interview of the Defendant, at the time

00:53   19 of a search warrant and/or arrest?

00:53   20 A.   I reviewed the transcript, initially, and later I watched

00:54   21 a video of the interview.

00:54   22 Q.   Now, we're going to talk a little bit more in a moment

00:54   23 about the PDMP report. In this case, did you review the

00:54   24 Prescription Drug Monitoring Report for Kristina Dame?

00:54   25 A.   I did.
                                                                        36

00:54    1 Q.   Do you have a recollection of reviewing hospital records

00:54    2 from Wayne Memorial Hospital?

00:54    3 A.   I reviewed those later.

00:54    4 Q.   But you did review them?

00:54    5 A.   Yes.

00:54    6 Q.   How about hospital records from First Valley Hospital for

00:54    7 Kristina Dame?

00:54    8 A.   First Health.

00:54    9 Q.   How about records from the Horsham Clinic?   Do you recall

00:54   10 reviewing those?

00:54   11 A.   Yes, I do.

00:54   12 Q.   Did you review any hospital records from Bon Secours?

00:54   13 A.   Yes, I did.

00:54   14 Q.   How about Geisinger Hospital records for Kristina Dame?

00:54   15 Did you review those?

00:54   16 A.   I did.

00:54   17 Q.   Did you review the Pennsylvania State Police reports

00:54   18 regarding Kristina's death?

00:54   19 A.   I did.

00:54   20 Q.   Did you, also, have an opportunity to review photographs

00:54   21 of the scene of Kristina's death?

00:55   22 A.   I did.

00:55   23 Q.   Can you give us a sense of the volume of pages of records

00:55   24 that you have reviewed, prior to reaching opinions and/or

00:55   25 conclusions?
                                                                       37

00:55    1 A.   It would be, at least, 7 or 8,000 pages of records.

00:55    2 Q.   So let's talk about the approach that you took or what I

00:55    3 will refer to as your methodology.

00:55    4 A.   Yes.

00:55    5 Q.   Do you have a methodology that you follow, when you're

00:55    6 asked to do what you were asked to do in this case?

00:55    7 A.   I do.

00:55    8 Q.   Can you please explain that approach or methodology to the

00:55    9 Court?

00:55   10 A.   Well, the most important thing is to not miss anything, so

00:55   11 I read, virtually, all of the record, except where -- because

00:55   12 of the nature of medical records, they tend to be very

00:55   13 repetitive, so a lot of it is page-turning, but paying

00:56   14 particular attention to those instances where the physicians

00:56   15 made direct entries of, either, observations of the patient or

00:56   16 recommendations, relative to the patient's care.

00:56   17      Putting that into a chronological pattern, in order to

00:56   18 determine which of the things that were recommended or observed

00:56   19 by physicians occurred in what order, because that order

00:56   20 becomes important, and to the extent possible, attempting to

00:56   21 determine what parts of her care that was provided in the

00:56   22 necessary fragmented nature of the current U.S. medical system

00:56   23 was communicated from doctor to doctor, in order to know what

00:56   24 the information base upon which the Defendant was making

00:57   25 decisions and whether or not that was adequate for the
                                                                       38

00:57    1 decisions made.

00:57    2      Additionally, determining over the course of time how the

00:57    3 patient was responding to treatment and were there observations

00:57    4 made both by the Defendant and by other physicians that would

00:57    5 allow a clear reckoning of her overall condition.

00:57    6      Included in there because of the nature of the care was

00:57    7 whether or not information was being provided to the Defendant

00:57    8 from other sources that would allow him to have a fulsome view

00:57    9 of the patient's condition.

00:57   10      Part of that evaluation is based upon my training,

00:58   11 experience and knowledge of the drugs involved and the

00:58   12 diagnoses, both psychological, as well as -- which

00:58   13 psychological diagnoses are medical -- but psychological and

00:58   14 physical, in terms of determining what that patient would look

00:58   15 like and what things would be expected to be occurring with

00:58   16 her, in the usual course of professional practice.

00:58   17      Then, taking all of that information, in terms of history,

00:58   18 physical examination, diagnostic data, consultation and the

00:58   19 temporal arrangement of those, comparing those, first, to the

00:58   20 standard treatment protocols, which are determined by the

00:58   21 various guidelines and regulations that physicians follow or

00:59   22 physicians should follow, in the provision of medical care, and

00:59   23 trying to make a determination about, A, Is the treatment first

00:59   24 within the standard guideline package, that is, if a physician

00:59   25 were to follow all of the guidelines, that would be putative
                                                                       39

00:59    1 evidence that the prescribing was for a medically legitimate

00:59    2 purpose in the usual course of professional practice, because

00:59    3 it would be virtually impossible to be within the safe harbor

00:59    4 of the guidelines and not be prescribing for a medically

00:59    5 legitimate purpose.

00:59    6      Secondarily, if the guidelines are not followed then to

00:59    7 what extent does that occur? Because there are simple mistakes

00:59    8 which are expected. There are omissions or commissions which

01:00    9 are unexpected but simply bad medicine. There are occurrences

01:00   10 that occur that are negligent, but even that would not be not

01:00   11 for a medically legitimate purpose in the usual course of

01:00   12 professional practice.

01:00   13      In order to make the determination that the prescribing is

01:00   14 not for a medically legitimate purpose in the usual course of

01:00   15 professional practice, the behavior must be so far from the

01:00   16 center line of what we should do, as to be unrecognizable as

01:00   17 the practice of medicine.

01:00   18      And it is then and only then that I would make that

01:00   19 determination.

01:00   20 Q.   So I want to talk to you about -- well, did you do all

01:00   21 that in this case?

01:00   22 A.   Yes.

01:00   23 Q.   So let's talk about the -- some of the authorities that

01:00   24 you relied on, as you're working your way through those

01:01   25 thousands and thousands of pages, okay. Are there different
                                                                        40

01:01    1 categories of authorities that you rely on, as support for your

01:01    2 knowledge and opinions in reaching conclusions?

01:01    3 A.   Yes.

01:01    4 Q.   Okay, and what are the different kinds of categories?

01:01    5 A.   I think, first, there are the -- the plain statement of

01:01    6 the law that governs the practice of medicine. It is not a

01:01    7 legal opinion to understand that a prescription must be written

01:01    8 for a medically legitimate purpose in the usual course of

01:01    9 professional practice as being the standard by which I would be

01:01   10 evaluating any physician's behavior in this context.

01:01   11      Further, it's not a legal opinion, but the standard that

01:01   12 the Pennsylvania Controlled Substances Act describes what that

01:01   13 is for patients in the Commonwealth of Pennsylvania and using

01:01   14 that to evaluate the behavior.

01:02   15      Then, I would turn to the administrative sources,

01:02   16 particularly, the PA code 15.92, which -- Title 21 15.92, which

01:02   17 states the prescribing, dispensing and administering of

01:02   18 prescriptions and what is expected of a physician,

01:02   19 administratively, in the course of performing that activity.

01:02   20      Then, I think I would turn, then, to more medical sources

01:02   21 but that still tend to be administrative. For example, the

01:02   22 Federation of State Medical Boards Model Policy For Use of

01:02   23 Opioids in the Treatment of Chronic Pain. That document has

01:02   24 been updated multiple times. It was first published in 1998,

01:02   25 updated in 2004 and then in 2013 and using those sequential
                                                                        41

01:03    1 updates, as part of the temporal overlay in time during which

01:03    2 the prescribing occurred.

01:03    3      Because, virtually, all of the records that I -- the

01:03    4 records here with Ms. Dame, the 2013 model policy was utilized,

01:03    5 using the descriptions in the model policy of what the

01:03    6 physician should do, and, in fact, what are the areas in which

01:03    7 The Federation of State Medical Boards of which Pennsylvania is

01:03    8 a signatory had described problematic prescribing by

01:03    9 physicians, in order to alert physicians as to what we should

01:03   10 be doing, at that point, that was not as clearly outlined in

01:03   11 the 2004 model policy.

01:04   12      Then, the CDC guidelines, which I did not apply to Ms.

01:04   13 Dame but to other patients that I have reviewed, because the

01:04   14 CDC guidelines were not published until March of 2016, and,

01:04   15 therefore, a physician would not be responsible for the CDC

01:04   16 guidelines in the evaluation of their prescribing behavior,

01:04   17 even though, some of the information that is in the CDC

01:04   18 guidelines was being put into the milieu of our prescribing

01:04   19 over the period between 2013 and 2016.

01:04   20      Additionally, I used the medical literature, the medical

01:04   21 literature that, initially, allowed and encouraged physicians

01:04   22 to liberalize their prescribing. The consensus statement on The

01:05   23 Use of Opioids in the Treatment of Chronic Pain published by

01:05   24 The American Pain Society and The American Academy of Pain

01:05   25 Medicine in 1996 represented a C-change in the way in which we
                                                                       42

01:05    1 prescribe opioid analgesics, but then the warnings from the FDA

01:05    2 that came, particularly, in 2004 and 2007, with the declaration

01:05    3 of opioid epidemic in 2011, is part of the back-drop for

01:05    4 utilizing the medical information.

01:05    5      And, particularly, the guidelines published by The

01:05    6 American Pain Society and an article by Dr. Roger Chou in 2009,

01:05    7 also, represents the underlying medical basis of the evaluation

01:05    8 of the center line of opioid prescribing, that is, the

01:05    9 normative practice of how we should prescribe opioids.

01:06   10      I think it's important to say that the guidelines,

01:06   11 however, are mostly descriptive and encourage a certain

01:06   12 normative behavior. Very rarely do the guidelines say, Don't do

01:06   13 "X". They imply not to do "X" because they say do "Y", and if

01:06   14 you do "Y", you won't do "X". But very rarely is anything in

01:06   15 medical practice laid out to say, A doctor should never do "X",

01:06   16 "Y" or "Z".

01:06   17      So the guidelines are not directly related to the

01:06   18 determination of whether or not prescribing is for a medically

01:06   19 legitimate purpose in the usual course of professional

01:06   20 practice, that is, actually, a judgment based upon how far from

01:06   21 the guidelines and the normative practice the prescribing is.

01:07   22 Q.   I'm just going to go through some of those authorities

01:07   23 that you identified in a lit bit more detail. But before I do

01:07   24 that, everything that you've just described, has it been your

01:07   25 practice, in rendering expert opinions, to rely on all of
                                                                       43

01:07    1 those?

01:07    2 A.   It has been my practice in rendering expert opinions and

01:07    3 my practice in writing thousands of prescriptions to rely upon

01:07    4 those.

01:07    5 Q.   You mentioned medical associations and medical boards. In

01:07    6 Pennsylvania, particularly, is there -- I think you mentioned a

01:07    7 code, The Pennsylvania Code in Pennsylvania that provides

01:07    8 guidelines for physicians?

01:07    9 A.   Yes.

01:07   10 Q.   So is that true?

01:07   11 A.   Yes, it is.

01:07   12 Q.   So I want to direct your attention to, specifically,

01:07   13 Government's Exhibit No. 8 in the binder in front of you.

01:08   14 A.   Yes, Title 49, 1692.

01:08   15 Q.   Are you familiar with that part of the Pennsylvania Code

01:08   16 identified as prescribing, administering and dispensing

01:08   17 controlled substances?

01:08   18 A.   Yes.

01:08   19 Q.   Again, this is -- these are guidelines in this part of the

01:08   20 Pennsylvania Code that you routinely rely on; correct?

01:08   21 A.   Yes.

01:08   22 Q.   And, in particular, what is this Pennsylvania Code Section

01:08   23 16.92, which is Title 49, what does it advise physicians that

01:08   24 they should do?

01:08   25 A.   When I read the 1692, I basically hear the code saying,
                                                                       44

01:08    1 Make sure you practice medicine, when you're giving out

01:09    2 controlled substances, because harm can occur. It says we

01:09    3 should initially evaluate the patient with history and

01:09    4 physical. It says that we should re-evaluate the patient at

01:09    5 intervals to make sure that the medication we're giving them is

01:09    6 causing -- is doing good and not doing harm.

01:09    7      It says we should counsel patients about the pros and cons

01:09    8 of the medication. And this is particularly true with

01:09    9 controlled substances and opioids, because these are, at the

01:09   10 very least, they are habituating and, at worst, they are

01:09   11 addictive. And that we should keep medical records that say

01:09   12 what is -- what have we been trying to do with the medication

01:09   13 and what do we see as the effect of the medication.

01:09   14      And have we done those things, in terms of instructing the

01:09   15 patient and giving them directions about how to use the drug

01:09   16 that will make it most effective. And that we should comply

01:10   17 with the current standards in prescribing the drugs.

01:10   18 Q.   And, particularly, particular to this case, did you, in

01:10   19 fact, rely on that section of the Pennsylvania Code titled,

01:10   20 Prescribing, Administering and Dispensing Controlled

01:10   21 Substances, Section 1692, in reaching the opinions and

01:10   22 conclusions that you reached in this case?

01:10   23 A.   Yes, it is background information.

01:10   24 Q.   Are you familiar with the Title 21 CFR Section 1306.04,

01:10   25 and that is Government's Exhibit No. 5?
                                                                        45

01:10    1 A.   Yes, I am.

01:10    2 Q.   What is that?

01:10    3 A.   That is the purpose of issuing a prescription, it is the

01:10    4 description that the prescription must be issued for a

01:10    5 medically legitimate purpose in the usual course of

01:10    6 professional practice.

01:10    7 Q.   So this is a Code of Federal Regulations that is informing

01:11    8 a practitioner about what the requirements are for a

01:11    9 prescription to be valid. Would that be accurate?

01:11   10 A.   That is correct.

01:11   11 Q.   Can you just, please, read the first section, which is

01:11   12 Subsection A of Title 21 -- I'm sorry -- 21 CFR Section

01:11   13 1306.04?

01:11   14 A.   "A. A prescription for controlled substance to be

01:11   15 effective must be issued for a legitimate medical purpose by an

01:11   16 individual practitioner acting in the usual course of his

01:11   17 professional practice. The responsibility for the proper

01:11   18 prescribing and dispensing of controlled substances is upon the

01:11   19 prescribing practitioner, but a corresponding responsibility

01:11   20 rests with the pharmacist who fills the prescription.

01:11   21      "An order purporting to be a prescription issued not in

01:11   22 the usual course of professional treatment or in legitimate and

01:11   23 authorized research is not a prescription within the meaning

01:11   24 and intent of the section. A person knowingly fulfilling a

01:12   25 purported prescription, as well as the person issuing it, shall
                                                                        46

01:12    1 be subject to the penalties provided for violations of the

01:12    2 provisions of law relating to controlled substances."

01:12    3 Q.   Now, I see the words, corresponding responsibility, when

01:12    4 talking about pharmacists. Can you explain that to us, please?

01:12    5 A.   In the practice of medicine, the issuing of a prescription

01:12    6 to a patient occurs in a particular setting, and that setting

01:12    7 is a triad, which involves the prescribing physician, the

01:12    8 issuing pharmacist and the patient who is the end user.

01:12    9      While the physician is responsible for the decision-making

01:12   10 in determining that a prescription should be issued, the

01:12   11 pharmacist has a responsibility to use his knowledge, training

01:13   12 and, indeed, observations of the patient, in order to alert the

01:13   13 physician, from time to time, of things that the physician may

01:13   14 or may not know.

01:13   15      And the patient bears a responsibility, although, not at

01:13   16 the same level of professionalism as the physician and the

01:13   17 pharmacist, to alert the physician and the pharmacist to things

01:13   18 that the physician or pharmacist may or may not know.

01:13   19      It is in that triad, which is not -- in which all parties

01:13   20 are a part, but which the professional responsibilities lie

01:13   21 with the physician and the pharmacist, in terms of the level of

01:13   22 knowledge training, education and understanding of the

01:13   23 underlying pharmacology that is required, in order to

01:14   24 legitimize the prescription of a controlled substance.

01:14   25 Q.   Did you rely on this particular section of the CFR
                                                                         47

01:14    1 identified in Government's Exhibit No. 5 in reaching the

01:14    2 opinions and conclusions that you reached in this case?

01:14    3 A.    This is the gold standard, this is the standard by which

01:14    4 the opinion must be based or it would not be valid.

01:14    5 Q.    I want to direct your attention, now, to Government's

01:14    6 Exhibit No. 6. Are you familiar with what Government's Exhibit

01:14    7 No. 6 is?

01:14    8 A.    Yes.

01:14    9 Q.    And is it correct that you have in front of you Title 21

01:14   10 United States Code Section 829 titled, Prescriptions?

01:14   11 A.    Yes.

01:14   12 Q.    If you go to the second page of Government No. 6, you see

01:15   13 Subsection E2, Subsection 2 on the second page, where it says,

01:15   14 As used in this subsection?

01:15   15 A.    Yes.

01:15   16 Q.    Okay. Is this another area of the title -- is this a

01:15   17 definitional area of Section 829 of Title 21, which, again,

01:15   18 defines a valid prescription?

01:15   19 A.    Yes, it does. It alerts the physician as to what the

01:15   20 requisite parameters for the issuance of a valid prescription

01:15   21 is.

01:15   22 Q.    Under Title 21 Section 829, how is a valid prescription

01:15   23 defined?

01:15   24 A.    Again, it's repeated that it's issued for a legitimate

01:15   25 medical purpose in the usual course of professional practice,
                                                                        48

01:15    1 and that the practitioner has conducted an in-person -- at

01:15    2 least, one in-person examination of the patient or they're a

01:16    3 covering practitioner, which would be a person who is, instead

01:16    4 of the physician, covering for their practice.

01:16    5 Q.   So would you agree with me that this is a definitional

01:16    6 section of that title?

01:16    7 A.   It is.

01:16    8 Q.   Did you rely, also, on this section in Government's

01:16    9 Exhibit No. 6 in reaching the opinions and conclusions that you

01:16   10 reached in this case?

01:16   11 A.   Yes.

01:16   12 Q.   I want to direct your attention to one more part of

01:16   13 Pennsylvania direction, which is found at Government's Exhibit

01:16   14 4. And in Government's Exhibit 4, are you familiar with Chapter

01:16   15 25 of the Controlled Substance Drugs, Devices and Cosmetics Act

01:16   16 the Commonwealth of Pennsylvania?

01:16   17 A.   Yes.

01:16   18 Q.   And does this particular act also define what a valid

01:17   19 prescription is?

01:17   20 A.   Yes.

01:17   21 Q.   So once -- I'd ask that you turn to the next page of

01:17   22 Government's Exhibit 4 Section 25.52, where it says, Purpose.

01:17   23 Do you see that?

01:17   24 A.   Yes.

01:17   25 Q.   And could you please read the subsection A?
                                                                        49

01:17    1 A.   "A. A prescription for controlled substance must be issued

01:17    2 for a legitimate medical purpose by a licensed practitioner in

01:17    3 the usual course of professional practice. The responsibility

01:17    4 for proper prescribing of controlled substances is upon the

01:17    5 practitioner, but a corresponding responsibility rests with the

01:17    6 pharmacist who dispenses the medication and interprets the

01:17    7 directions of the prescriber to the patient."

01:17    8 Q.   So would you agree with me this is a definitional section

01:17    9 of the purpose of a prescription under Pennsylvania -- under

01:17   10 the Pennsylvania drug laws?

01:17   11 A.   Yes.

01:17   12 Q.   We previously went over how the CFR defines a valid

01:18   13 prescription; correct?

01:18   14 A.   That is correct.

01:18   15 Q.   Under Federal law.

01:18   16 A.   Yes.

01:18   17 Q.   And did you rely on Chapter 25 and, particularly, Section

01:18   18 2552, in reaching your opinions and conclusions in this case?

01:18   19 A.   That is the definition that I used.

01:18   20 Q.   Now, you mentioned another policy, and I'm going to direct

01:18   21 your attention to Government's Exhibit No. 7. I think you

01:18   22 talked about the state medical boards.

01:18   23 A.   Yes.

01:18   24 Q.   You spent some time talking about revisions and updates,

01:18   25 and the most recent one being in 2013; is that correct?
                                                                        50

01:18    1 A.   The most recent one to which I referred in this case, the

01:18    2 most recent one is actually in 2019.

01:18    3 Q.   So do you recognize what Government's Exhibit No. 7 is?

01:18    4 A.   Yes.

01:19    5 Q.   What is it?

01:19    6 A.   It is The Federation of State Medical Board's Model Policy

01:19    7 on Use of Opioid Analgesics and Treatment of Chronic Pain,

01:19    8 revised July 2013.

01:19    9 Q.   You indicated that Pennsylvania -- the Commonwealth of

01:19   10 Pennsylvania is a signatory to this policy. What did you mean

01:19   11 by that?

01:19   12 A.   That is -- The Federation of State Medical Boards is a

01:19   13 group that is comprised of the state medical boards of the

01:19   14 various states and municipalities and territories of the United

01:19   15 States, and 49 -- not all of the states are signatories to The

01:19   16 Federation of State Medical Board's Model Policy, Pennsylvania

01:19   17 is one of the states that is part of that organization.

01:19   18 Q.   What does that mean to be a signatory?

01:19   19 A.   It means that they've adopted the guidelines, as part of

01:20   20 their medical board policy. The State Medical Board -- the

01:20   21 Pennsylvania Medical Board initially sent out, in 1998, a copy

01:20   22 of the model policy, and then in about 2009, they mailed to

01:20   23 every practicing physician in the Commonwealth a book called

01:20   24 Responsible Opioid Prescribing, and they have been part

01:20   25 of -- this is part of the background guidance from the
                                                                        51

01:20    1 Pennsylvania State Medical Board.

01:20    2 Q.   Now, did you rely on the model policy on the use of opioid

01:21    3 analgesics in the treatment of chronic pain in reaching your

01:21    4 opinions and conclusions in this case?

01:21    5 A.   Yes, it is one of the -- it is the guidance for

01:21    6 appropriate prescribing, and it highlights areas of difficulty

01:21    7 in opioid prescribing for physicians of which physicians would

01:21    8 be aware.

01:21    9 Q.   These guidelines in the definitional sections of certain

01:21   10 codes, both in Pennsylvania and under the Federal realm, in

01:21   11 your view, do they cater to the idiosyncrasies of physicians or

01:21   12 are they objective? Are they allowed to cater to the

01:21   13 idiosyncrasies of any particular physician?

01:22   14 A.   Well, no, to the extent that medicine is a scientific

01:22   15 practice, then, we must take the data that we gain through both

01:22   16 experimentation, observation and experience and apply that to

01:22   17 the treatment of patients. With respect to the prescribing of

01:22   18 opioid analgesics, this has become part of the data of the

01:22   19 public health milieu of the United States.

01:22   20 Q.   What do you mean by that?

01:22   21 A.   At the point at which we began to have the wave of opioid

01:22   22 overdoses, leading to the declaration by Centers for Disease

01:22   23 Control that we have a public health problem, which they

01:22   24 labeled an opioid epidemic because of the high rate of use of

01:22   25 the drugs, the high rate of complications in use of the drugs,
                                                                     52

01:23    1 the harms associated with the high dose -- with the use of high

01:23    2 dose opioids, that was so wide spread -- had become so wide

01:23    3 spread that it impacts upon the public health.

01:23    4      Indeed, over the course of the last decade, we have seen

01:23    5 the life expectancy of people in America fall, in part, related

01:23    6 to deaths associated with the use of controlled substances.

01:23    7 That is a public health problem.

01:23    8      And that public health problem is translated into both the

01:23    9 guidance from the state medical board and the alerts to

01:23   10 physicians that the iatrogenic part, the part for which we, as

01:23   11 physicians, are responsible, is within our control and that we

01:23   12 must, first, do no harm.

01:23   13 Q.   In your opinion, Dr. Thomas, what is the hall mark, in

01:24   14 your opinion, of practicing or issuing prescriptions, within

01:24   15 the usual course of professional practice and for legitimate

01:24   16 medical purposes?

01:24   17 A.   Yes. To be able to identify that process, because it is

01:24   18 not a point determination, it is a process, it is;

01:24   19      Has the physician taken appropriate history? Asked the

01:24   20 patient the questions that are necessary, in order to determine

01:24   21 whether or not the use of a controlled substance is

01:24   22 appropriate? Has the physician gathered the information that

01:24   23 comes in the form of physical examination, to determine whether

01:25   24 or not the use of a controlled substance could be beneficial to

01:25   25 the patient and what the effectiveness or lack thereof is of
                                                                        53

01:25    1 the medication on the patient?

01:25    2      Has the physician appropriately observed those things that

01:25    3 would be expected to be impacted by the use of the drug, in

01:25    4 order to determine whether or not the drug is causing harm.

01:25    5      So, for example, in high dose opioid treatment, if someone

01:25    6 is taking a lot of drug, I expect them to look like they're

01:25    7 taking a lot of drug, and, therefore, I need to be watching

01:25    8 for, Are they intoxicated? How do they walk? What are the hall

01:25    9 marks of problematic drug use?

01:25   10      Further, Has the physician, particularly, in the period at

01:25   11 hand, have they conducted satisfactory pharmacovigilance? By

01:26   12 that is, are you being careful with the drug? Being careful

01:26   13 with a controlled substance includes prescribing to the

01:26   14 patients so that they don't have too much drug on hand and

01:26   15 regularly, based upon the prescription.

01:26   16      It includes the occasional occurrence of a pill count.

01:26   17 When the patient is using the drugs appropriately,

01:26   18 occasionally, counting to make sure they are using what they're

01:26   19 instructed to use and not using more than that. And the only

01:26   20 way to determine that is to have them bring in their pills and

01:26   21 you count them.

01:26   22      From time to time, depending upon the risk stratification

01:26   23 of the patient, that is, some people and some drugs are riskier

01:26   24 than other people and other drugs. So high doses of Methadone

01:26   25 are riskier than low doses of oxycodone.
                                                                        54

01:27    1      People who have a history of substance abuse, overdose,

01:27    2 drug-seeking behavior or treatment for any of those things are

01:27    3 high risk patients and, therefore, must be observed more

01:27    4 frequently.

01:27    5      Among the clinical observations, as well as laboratory

01:27    6 observations, is urine drug screening. Testing to see, Does the

01:27    7 patient have the expected drug in their system with the absence

01:27    8 of unexpected drugs? Urine drug screening provides objective

01:27    9 evidence of the appropriate use of the drug by the patient and

01:27   10 the appropriate non-use of the drug by the patient.

01:27   11      A urine drug screen is not a test that one passes or

01:27   12 fails. A urine drug screen provides objective evidence that is

01:27   13 either expected, the drug that the physician is prescribing is

01:28   14 present, it's presents in reasonable quantities, without

01:28   15 adulterants and is regularly present, and the drugs that the

01:28   16 patient is not prescribed are not present or it's unexpected.

01:28   17 Either of those things is not true.

01:28   18 Q.   Now, in staying in that same line of approach that you

01:28   19 have just testified to, how important is patient selection and

01:28   20 individualized care? Are you familiar with those terms?

01:28   21 A.   Absolutely.

01:28   22 Q.   So could you please tell us what they are and how

01:28   23 important they are?

01:28   24 A.   So every article that I've read in the last 20 years,

01:28   25 regarding the use of opioids for the treatment of chronic pain,
                                                                        55

01:28    1 has contained a sentence that says, The use of opioids in the

01:29    2 treatment of non-cancer pain is controversial. There is no

01:29    3 clear evidence that these drugs are safe and effective for that

01:29    4 purpose, or something to that effect.

01:29    5      Therefore, the axiom that some things work for some people

01:29    6 some time is always applied to the use of these drugs. Being

01:29    7 assured that a patient is appropriate for the use of the drug,

01:29    8 achieves the expected effect, that is, that there is a decrease

01:29    9 in pain intensity and increase in their function that is

01:29   10 documented and that occurs with a reasonable dose of the drug,

01:29   11 such that harm is not expected to occur.

01:29   12      It is, basically, the process of plucking the rose and

01:29   13 leaving the thorns. Because we know with these drugs that the

01:29   14 higher the dose, the more likely the harm. The longer the use

01:30   15 the more likely the harm.

01:30   16      And if the patient is poorly selected, that is, someone

01:30   17 who will not take the medications appropriately, who will abuse

01:30   18 the medications, who has psychological difficulties with

01:30   19 impulse control, which represent risk factors for non-medical

01:30   20 use of the drug, all of those things increase the likelihood of

01:30   21 harm, and anything that increases the likelihood of harm

01:30   22 requires the physician to be more vigilant, more careful, and

01:30   23 to minimize that potential harm, because everything about the

01:30   24 practice and the public health information and the data that we

01:30   25 have about the use of these drugs suggests that that is the
                                                                        56

01:30    1 appropriate thing to do.

01:30    2 Q.   So if you were to approach a patient's file and all you

01:30    3 knew, right from the start -- if all you saw, right from the

01:31    4 start, was high doses of opioids, as you would interpret high

01:31    5 doses of opioids to be, over a long period of time, in your

01:31    6 view, would that be -- would that cause you to look further?

01:31    7 A.   Yes, and, in fact, doses greater than 19 milligrams of

01:31    8 morphine equivalents is the initial point at which one begins

01:31    9 to look further, and certainly, with doses greater than 200

01:31   10 milligrams of morphine equivalents, we know that the patient,

01:31   11 over the course of a 3 to 5 year period, has a three percent

01:31   12 chance of death, and, therefore, is, on its face, it is a risky

01:31   13 endeavor.

01:31   14      It should occur rarely, and, particularly, if it were

01:31   15 occurring frequently, that would increase the likelihood that

01:31   16 the prescribing was inappropriate at best.

01:32   17 Q.   Now, when you are asked to determine the legitimacy of

01:32   18 prescribing, do you rely on whether or not a patient says, "I

01:32   19 liked what the doctor was prescribing for me"?

01:32   20 A.   No, that's not a medical standard. Drug-liking is a -- it

01:32   21 is a medical term, it is the term that we use for, if we give a

01:32   22 patient a drug in a blinded fashion, how many people,

01:32   23 particularly, those who have substance use disorder, will say,

01:32   24 "I like that drug".

01:32   25      A patient liking what they are getting is not a medical
                                                                       57

01:33    1 standard for determining legitimacy, the determination of

01:33    2 legitimacy is based upon the practice of medicine, adequate

01:33    3 history, adequate physical examination, appropriate

01:33    4 pharmacovigilance and responding to the information that the

01:33    5 physician gains about whether or not to write the next

01:33    6 prescription.

01:33    7      Because if one doesn't do adequate history, physical

01:33    8 examination, pharmacovigilance, testing, diagnosis, and one

01:33    9 ignores the information gained, such that you're giving a drug

01:33   10 to a patient who should not have it, based upon the practice of

01:33   11 medicine that has preceded it, then, that prescription is not

01:33   12 for a medically legitimate purpose in the usual course of

01:33   13 professional practice, because it ignores the accepted

01:33   14 treatment principles of any responsible segment of the medical

01:34   15 community.

01:34   16 Q.   What is risk mitigation in the prescribing of controlled

01:34   17 substances?

01:34   18 A.   We know risk, generally, is the probability of loss, the

01:34   19 probability of a bad outcome. So how do we minimize the

01:34   20 probability of a bad outcome for a patient who is prescribed

01:34   21 controlled substances?

01:34   22      We do that by patient selection. We determine whether or

01:34   23 not there are things about this patient that we know beforehand

01:34   24 that would increase the likelihood of a bad outcome, a history

01:34   25 of personal substance abuse, a history of alcohol abuse, heavy
                                                                        58

01:34    1 cigarette smoking, other -- multiple other chronic diseases. A

01:35    2 history of depression, anxiety or other psychological disorder

01:35    3 are all things that increase the risk before the physician ever

01:35    4 lays pen to paper, and all of those things are laid out in the

01:35    5 literature regarding the prescribing of controlled substances

01:35    6 on a chronic basis. And the drug, there's also risk inherent in

01:35    7 the drug.

01:35    8      So as we have said, Methadone is riskier than other

01:35    9 opioids because of its unique pharmacology. And higher doses

01:35   10 are riskier than lower doses, so those are things that we can

01:35   11 know before the fact.

01:35   12      After-the-fact risk mitigation is in that realm that I

01:35   13 called pharmacovigilance. Urine drug screening, pill counts,

01:35   14 and later, the prescription drug monitoring program of the

01:36   15 Pennsylvania -- of the Pennsylvania Department of Health. That

01:36   16 was not applied -- that particular circumstance was not applied

01:36   17 to my evaluation of Kristina Dame, because, in 2013 and 2014,

01:36   18 physicians did not have direct access to The Prescription Drug

01:36   19 Monitoring Program. Physicians did not gain direct access to

01:36   20 The Prescription Drug Monitoring Program until late 2015, and

01:36   21 it became a requirement, prior to writing a benzodiazepine or

01:36   22 opioid prescription in January of 2017.

01:36   23 Q.   Even though a physician didn't have direct access to the

01:36   24 Prescription Drug Monitoring Program in 2014, was the drug

01:36   25 monitoring program for Controlled II substances available in a
                                                                        59

01:37    1 database in Pennsylvania in 2014?

01:37    2 A.   It was.

01:37    3 Q.   And does the fact that a physician can't access or could

01:37    4 not access the PDMP directly from his desk in 2014, does it

01:37    5 alter any of the previous guidelines or literature or policies

01:37    6 that you have talked about, in terms of a physician's

01:37    7 responsibility, when prescribing controlled substances?

01:37    8 A.   No, it simply limits what we can reasonably presume that a

01:37    9 physician knew, as a matter of fact.

01:37   10 Q.   So could a physician simply ask a patient, What drugs are

01:37   11 you taking?

01:37   12 A.   That would be expected.

01:37   13 Q.   What if a patient says, I'm not going to release my prior

01:37   14 medical records to you, before you treat me. Have you been

01:38   15 confronted with that, in your practice and experience? Is that

01:38   16 typical?

01:38   17 A.   It would be exceedingly atypical, but it would be a red

01:38   18 flag on fire. If a patient is unwilling to provide you with the

01:38   19 information about their prior treatment, particularly, with

01:38   20 controlled substances, the only reason that I could imagine

01:38   21 that occurring is that there's something that the patient

01:38   22 doesn't want the physician to know.

01:38   23      Physicians are knowledge workers. Ignorance is not bliss

01:38   24 in this profession. If one did not know, then, one would have

01:38   25 to act as if that lack of knowledge represents knowledge of the
                                                                        60

01:38    1 worst case scenario. Because, otherwise, all of the risk is in

01:38    2 acting as if one knows. As my first teacher of medicine John

01:39    3 Thomas taught me, He who knows not and knows not that he knows

01:39    4 not is dangerous.

01:39    5 Q.   And, in fact, one of the authorities that you have

01:39    6 testified to, being a part of the Pennsylvania Code 49 Section

01:39    7 1692, part of that prescribing and dispensing would be to

01:39    8 obtain prior medical records?

01:39    9 A.   Yes, and that is, also, in the Federation of State Medical

01:39   10 Board's Model Policy.

01:39   11 Q.   Now, in this case, you've testified that you had the

01:39   12 benefit of reading a report of an interview with Kristina

01:39   13 Dame's mother, that would be Margaret Dame; correct?

01:39   14 A.   Yes.

01:39   15 Q.   Was that, at all, informative to you, in reaching the

01:39   16 opinions and conclusions that you reached?

01:39   17 A.   It was another data point that allowed me to understand

01:40   18 the circumstances in which the doctor was prescribing.

01:40   19 Q.   Are you familiar with the term, differential diagnosis?

01:40   20 A.   Yes.

01:40   21 Q.   Can you please tell us what it means?

01:40   22 A.   Differential diagnosis is the list that the physician

01:40   23 develops, when confronted with a patient. We rarely know

01:40   24 absolutely, from the first time we see a patient, precisely,

01:40   25 everything that is going on. The differential diagnosis is,
                                                                        61

01:40    1 Here are the things that could be going on, given the

01:40    2 presentation of the patient that I have in front of me.

01:40    3 Q.   Is it a fairly typical tool that's used in medicine?

01:40    4 A.   Yes.

01:40    5 Q.   And can they -- a differential diagnosis also be used to

01:41    6 determine the cause of death?

01:41    7 A.   Yes.

01:41    8 Q.   Or, let's say, the cause of an unintended death?

01:41    9 A.   Yes.

01:41   10 Q.   Did you use a differential diagnosis in this case, in

01:41   11 evaluating the records that were provided to you, in reaching

01:41   12 an opinion regarding the cause of death in this case?

01:41   13 A.   Yes.

01:41   14 Q.   Can you explain to us how you did that?

01:41   15 A.   Ms. Dame presented with a sudden -- with an unexpected

01:41   16 death in a particular set of clinical circumstances. And just

01:41   17 as the coroner who performed the postmortem did not reach a

01:41   18 final diagnosis until after toxicology, it was the entirety of

01:42   19 the presentation that I used in determining the cause of death

01:42   20 with the but-for condition.

01:42   21      Ms. Dame had a history that was well-documented in the

01:42   22 medical record of substance use, substance abuse and pain

01:42   23 complaints associated with that as a means of obtaining further

01:42   24 substances. And that was throughout the time that she was under

01:42   25 Dr. Evers' care.
                                                                        62

01:42    1      When she was found dead, the postmortem revealed no

01:42    2 obvious cause of death, in terms of a hemorrhage or trauma or

01:43    3 other internal organ dysfunction, but it did have an important

01:43    4 physical finding, and that is, when the -- at the postmortem,

01:43    5 there was frothiness in the mouth, and when he cut the lung,

01:43    6 there was copious pulmonary edema fluid.

01:43    7      What that tells one is that, when the patient died, there

01:43    8 was a lot of fluid in the lungs, and that is consistent with

01:43    9 the deaths that occur when people become apneic, stop

01:43   10 breathing, and, occasionally, try to breathe against a closed

01:43   11 glottis, that is breathing in when your throat is closed off,

01:43   12 because that produces negative pressure in the chest and pulls

01:43   13 fluid into the lungs. It is a common thing to occur in

01:43   14 anesthetics, in fact, or post-aesthetically, when patients are

01:44   15 awakening, and you have to guard for it. But that's important

01:44   16 information.

01:44   17      Then, when one obtains the toxicology, the toxicology

01:44   18 showed that she had levels of drug in her blood, both a

01:44   19 sedative hypnotic nordiazepam and Methadone, that were within

01:44   20 the range that could produce both unconsciousness and closing

01:44   21 of the airway, such as to provide a mechanism of death. She,

01:44   22 incidentally, had a level of doxepin in her blood, as well,

01:44   23 that would not have been directly contributory to her death, in

01:44   24 the absence of the other drugs.

01:44   25      And thus, given the history, the postmortem examination
                                                                        63

01:44    1 and the toxicology occurring in the setting of a patient who

01:45    2 was treated in the way that Mrs. Dame was, that is, a patient

01:45    3 who had been weaned off of opioid analgesics, between her last

01:45    4 prescription from Dr. Evers of Methadone in July and her

01:45    5 prescription of Methadone from Dr. Evers in September, she had

01:45    6 gotten progressively lower doses of Methadone, to the extent

01:45    7 that by the time he gave her her last prescription, she was,

01:45    8 essentially, free of the drug.

01:45    9      So in that circumstances, a patient with a history of

01:45   10 substance abuse, a patient who had loss of control, secondary

01:45   11 to multiple risk factors associated with her use of the drugs,

01:45   12 who had been weaned to reinstate her tolerance to the drugs,

01:45   13 who died in a manner that was determined by the coroner to not

01:46   14 be from other causes, had a level of drug in her blood,

01:46   15 particularly, Methadone and nordiazepam, an active metabolite

01:46   16 of diazepam, the drug that is in Valium, which Dr. Evers had

01:46   17 also prescribed, that those things, along with her postmortem

01:46   18 examination and the manner of prescribing, led me to the

01:46   19 conclusion that but for the prescription of Methadone, 360 10mg

01:46   20 tablets, to a patient who was relatively opioid naive, given to

01:46   21 her weaning over the course of two months, that Ms. Dame would

01:46   22 not have died.

01:46   23 Q.   You mentioned that -- you mentioned the diazepam and the

01:46   24 Methadone that was in the toxicology. I just want to speak to

01:47   25 you, generally, about -- can you speak to the risk or increased
                                                                        64

01:47    1 risk, when you have an opioid like Methadone and then you add a

01:47    2 benzodiazepine, is there an increased risk, and if so, how

01:47    3 much?

01:47    4 A.      It is a problematic practicing of medicine that provides

01:47    5 opioids and benzodiazepines to patients, given that both the

01:47    6 prescribing information for the opioid and the prescribing

01:47    7 information for the benzodiazepine and the medical literature

01:47    8 of the past 30 years, all state that these drugs are

01:47    9 potentially hazardous when they are used together.

01:47   10         They are especially hazardous when they are used together

01:47   11 in patients who do not exhibit adequate control of their

01:47   12 medication-taking behavior. We know that because of their

01:48   13 varied mechanisms, Methadone and the opioids acting in the

01:48   14 lower portion of the brain where breathing occurs, while the

01:48   15 benzodiazepines and other sedatives act in the higher part of

01:48   16 the brain where consciousness occurs, that, by blocking one and

01:48   17 then the other, you enhance their effects, particularly, if

01:48   18 consciousness is lost, and the airway is no longer protected.

01:48   19         The degree to which they increase the risk is actually

01:48   20 only measured after the fact, so we know that in 30 percent of

01:48   21 the cases in which opioid overdose is known to be the cause of

01:48   22 death, benzodiazepines occur. Because of their very mechanisms,

01:48   23 they clearly enhance the risk of death or overdose or

01:48   24 intoxication or any of the other harms that occur with the use

01:48   25 of opioids, falls, accidents and other injuries.
                                                                       65

01:49    1      But by itself, the co-administration of the benzodiazepine

01:49    2 is risky, it may be negligent, but because it is widespread, it

01:49    3 is not itself not for a medically legitimate purpose in the

01:49    4 usual course of professional practice, unless it's demonstrated

01:49    5 that it's problematic for the patient.

01:49    6 Q.   We talked about the but-for cause of death. In particular,

01:49    7 in this case, based upon your training, your experience and

01:49    8 consideration of the records that you reviewed, and in

01:49    9 consideration of everything that you've testified to here

01:49   10 today, were you able to reach an opinion regarding the cause of

01:49   11 death of Kristina Dame?

01:49   12 A.   Yes, it was clear, and I agreed with the coroner, that it

01:49   13 was mixed drug toxicity. It is called mixed drug toxicity

01:49   14 because there was more than one drug involved. The primary drug

01:50   15 being involved in her cause of death was Methadone, and that

01:50   16 because of the mechanism of death and what the postmortem

01:50   17 showed and a secondary cause was the presence of the

01:50   18 nordiazepam.

01:50   19 Q.   Now, you've also talked a lot about the validity of the

01:50   20 prescriptions and what a valid prescription is, in terms of the

01:50   21 medical practitioner issuing it. Did you reach an opinion in

01:50   22 this case about the whether or not the prescriptions that are

01:50   23 identified in the indictment in this case were issued by the

01:50   24 Defendant in the usual course of professional practice and for

01:50   25 legitimate medical purposes?
                                                                       66

01:50    1 A.   Yes, I reached an opinion, and I believe they were not.

01:50    2 Q.   Okay, and the opinion about the legitimacy of the

01:50    3 prescriptions, as well as the but-for cause of death, did you

01:51    4 include those opinions in your reports, which are identified as

01:51    5 Government's Exhibit Nos. 2 and 3? And if you could refer to

01:51    6 Exhibits Nos. 2 and 3, please.

01:51    7      And just for purposes of the record, can you first

01:51    8 identify Government's Exhibit No. 2?

01:51    9 A.   It is a report that I authored on August 12, 2019, United

01:51   10 States Department of Justice v. Martin Evers, M.D.

01:51   11 Q.   And Government's Exhibit No. 3?

01:51   12 A.   It is a report that I authored on September 7, 2020,

01:51   13 similarly labeled.

01:51   14 Q.   The opinions that you have just testified to, have you

01:51   15 included those opinions in your reports?

01:51   16 A.   Yes.

01:51   17 Q.   Now, in terms of the but-for cause of death, can

01:51   18 you -- specifically talking about your background, your

01:51   19 training and your experience as an anesthesiologist -- does

01:52   20 that background and experience advance your opinions in this

01:52   21 case, especially, when you're asked to render an opinion as to

01:52   22 cause of death?

01:52   23 A.   Yes.

01:52   24 Q.   Can you explain to the Court how does that?

01:52   25 A.   The drugs which we are discussing, opioids and sedative
                                                                        67

01:52    1 hypnotics, are the cornerstone of anesthetic management. An

01:52    2 anesthetic -- I'm sorry. My dad used to tease me that the

01:52    3 reason I liked anesthesia was because I could dangle people

01:52    4 over the chasm and then snatch them back.

01:52    5      An anesthetic is a controlled overdose. I have overdosed

01:52    6 tens of thousands of patients deliberately and managed them

01:52    7 after that occurred. I also, in treating patients, observed

01:53    8 multiple overdoses. I've observed patients who have overdosed

01:53    9 on Methadone in therapeutic concentrations. A patient, who I

01:53   10 remember right now, who, when she was at 20 milligrams of

01:53   11 Methadone twice a day, she was fine, at 30 milligrams, she

01:53   12 stopped breathing.

01:53   13      My experience with these drugs is, frankly, at that region

01:53   14 where patients overdose, where I've watched it happen

01:53   15 repeatedly and managed them through it. So when I read what is

01:53   16 happening here and I look at the blood levels and I look at the

01:53   17 combinations, those are not dissimilar to my experience as an

01:53   18 anesthesiologist, but, in fact, they are -- they have been part

01:53   19 of my practice in outpatient medicine, in terms of minimizing

01:54   20 those risks to my own patients.

01:54   21      It is certainly within the realm of all of my practice,

01:54   22 over the course of the past 35 years that I draw from, and I

01:54   23 base it upon the scientific principles of the practice of

01:54   24 medicine that I've gleaned over that time.

01:54   25 Q.   Now, Dr. Thomas, are you aware of any change in the law
                                                                        68

01:54    1 that occurred in 2018, 2019 or thereafter that prohibited

01:54    2 physicians from prescribing opioids?

01:54    3 A.   None. The standards of practice -- frankly, the standards

01:54    4 of practice in that period were relatively stable. There had

01:54    5 been no particular changes since the introduction of the CDC

01:55    6 guide of 2016.

01:55    7 Q.   Now, you mentioned the CDC, so I want to just refer your

01:55    8 attention to one last exhibit, which is Government's Exhibit

01:55    9 No. 9 in the binder. You talked about MME's, the Morphine

01:55   10 Milligram Equivalents, and at one point, you were talking about

01:55   11 a Morphine Milligram Equivalency of, I think you said, about

01:55   12 1100 or 1200 a day. Do you recall that?

01:55   13 A.   Um-hum.

01:55   14 Q.   Are there -- has the CDC issued recommendations for

01:55   15 Morphine Milligram Equivalents per day that are considered safe

01:55   16 and advisories about exceeding the safe limits that you're

01:55   17 familiar with?

01:55   18 A.   The CDC Guideline states that the best dose is the lowest

01:55   19 dose that the patient can tolerate that is consistent with

01:55   20 analgesia and improved function for the shortest period of

01:56   21 time. They identify several inflection points of risk.

01:56   22      Between 1 and 20 milligrams of Morphine equivalence is

01:56   23 deemed the safest level of risk. There is an increased risk

01:56   24 between 20 milligrams and 50 milligrams, but there's also

01:56   25 evidence that, even in chronic non-cancer pain, there's a
                                                                        69

01:56    1 modest increase in effectiveness in that range.

01:56    2         Up to 19 milligrams, there is another inflection point in

01:56    3 risk, but there's, also, a lack of any evidence in the medical

01:56    4 literature at greater than 19 milligrams of Morphine

01:56    5 equivalence of an improvement in efficacy, in terms of an

01:56    6 improvement in both pain intensity and function.

01:56    7         At 200 milligrams is the next inflection point, where we

01:56    8 see -- 200 milligrams of Morphine equivalence -- where we see a

01:56    9 clear inflection point, in terms of another increase in risk,

01:57   10 with the risk of death increasing to more than 32 over the

01:57   11 course of three to five years.

01:57   12 Q.      That would be at 200 Morphine milligram equivalencies and

01:57   13 more?

01:57   14 A.      Yes.

01:57   15 Q.      Even at more than 20 Morphine milligram equivalencies a

01:57   16 day, there's a risk?

01:57   17 A.      Yes, the risk begins to increase for all harms associated

01:57   18 with the drug, not just the risk of overdose and death, but the

01:57   19 risk of falls, fractures, endocrinopathies, that is,

01:57   20 suppression of the pituitary gland, and other harms associated

01:57   21 with the drug.

01:57   22 Q.      Can you take a look at Government Exhibit No. 9 and tell

01:57   23 us if you recognize that?

01:57   24 A.      I do.

01:57   25 Q.      And is this the directives or what you just testified to
                                                                        70

01:57    1 about the risks and the MME's of greater than 20 per day, does

01:57    2 this Exhibit No. 9 speak to that?

01:57    3 A.   Yes.

01:57    4 Q.   Did you rely on information such as this, provided by the

01:58    5 CDC, in reaching the opinions that you reached in this case?

01:58    6 A.   Yes.

01:58    7 Q.   Now, do those same MME's and that guidance apply to, let's

01:58    8 say, someone who is dying of cancer and who is in hospice?

01:58    9 A.   No.

01:58   10 Q.   Why?

01:58   11 A.   The CDC in their guidelines of March 2019, specifically,

01:58   12 state that it is applied to chronic non-cancer pain, which has

01:58   13 different mechanisms and underlying fundamentals than chronic

01:58   14 cancer pain.

01:58   15      Cancer pain, I always -- I describe as -- the difference

01:58   16 between chronic non-cancer pain and cancer pain is, chronic

01:58   17 non-cancer pain is a pebble in your shoe. Chronic cancer pain

01:58   18 is someone with a knife cutting into your foot. The

01:58   19 invasiveness, the metastases, the changing nature of the

01:59   20 underlying tumor makes cancer pain exceedingly different, and

01:59   21 frequently, the issue of duration of life makes a very big

01:59   22 difference because most people with back pain do not die of

01:59   23 back pain, while we may be dealing with end of life

01:59   24 circumstances in patients with cancer.

01:59   25      So there are very different, both morally,
                                                                        71

01:59    1 philosophically, physiologically types of pain syndromes than

01:59    2 the problem of non-cancer pain that we're talking about when we

01:59    3 discuss these issues. And, in fact, when I review cases like

01:59    4 this, if I see a patient who has cancer pain who is included, I

01:59    5 will exclude them, because I would have to use a totally

01:59    6 different set of paradigms, in order to evaluate that

01:59    7 prescribing.

02:00    8 Q.   Having said all of that, Dr. Thomas, in the opinions that

02:00    9 you have expressed from the stand, as well as in your reports,

02:00   10 can you tell us whether or not you hold those opinions to a

02:00   11 reasonable degree of medical certainty?

02:00   12 A.   I hold each and every opinion that I have expressed within

02:00   13 a reasonable degree of medical certainty.

02:00   14      MS. OLSHEFSKI: Your Honor, at this time, I would move

02:00   15 admission of Government's Exhibit Nos. 2 and 3, No. 2 being

02:00   16 Dr. Thomas' April 12, 2019 report, No. 3 being Dr. Thomas'

02:00   17 September 7, 2020 report.

02:00   18      THE COURT: Any objection to Government's 2 and 3?

02:00   19      MR. BRIER: No objection, Your Honor.

02:00   20      MS. OLSHEFSKI: Your Honor, I would also move for admission

02:00   21 of the authorities relied upon in Government's Exhibit 4, which

02:01   22 is Title 28 Pennsylvania Code Chapter 25; Exhibit No. 5, which

02:01   23 is 21 CFR 1306.04; Exhibit No. 6, which is Title 21 United

02:01   24 States Code Section 829 defining Prescriptions; Exhibit No. 7,

02:01   25 which is the Model Policy on Use of Opioid Analgesics and the
                                                                       72

02:01    1 Treatment of Chronic Pain; Exhibit No. 8, which is Title 49

02:01    2 Pennsylvania Code Section 1692 defining Prescribing,

02:01    3 Administering and Dispensing of Controlled Substances;

02:01    4 Government's Exhibit No. 9, which is the CDC Opioid Guidance in

02:01    5 terms of MME's, which was just referenced by Dr. Thomas, and

02:01    6 then Exhibit No. 10, I think that's already been admitted, that

02:01    7 is the Methadone package insert.

02:01    8      THE COURT: Mr. Brier, any objection to any of those

02:01    9 exhibits identified?

02:01   10      MR. BRIER: No objection, Your Honor.

02:02   11      THE COURT: All right, Government's 2, 3, 4, 5, 6, 7, 8, 9

02:02   12 and 10 are admitted.

02:02   13      (At this time Government's Exhibit Nos. 2-9 were admitted

02:02   14       into evidence.)

02:02   15      MS. OLSHEFSKI: Your Honor, for purposes of the Daubert

02:02   16 hearing, the Government has no further questions on direct for

02:02   17 Dr. Thomas.

02:02   18      THE COURT: Let's take 15 minutes and then we can continue.

02:02   19      (At this time a recess was taken.)

02:20   20      THE COURT: Counsel, I understand there's an issue you'd

02:20   21 like to discuss with me before we proceed any further?

02:20   22      MR. CASEY: Yes, Your Honor. I'd appreciate a few minutes.

02:20   23      Procedurally, we have for the search warrant issue, both

02:20   24 probable cause and Franks, we have witnesses coming from out of

02:20   25 the area, about an hour out of the area, some of them are
                                                                        73

02:20    1 disabled, some of them are people with families, and so we

02:20    2 would propose to the Court, instead of proceeding to the

02:20    3 probable cause section and having Diversion Investigator Derr

02:20    4 testify, we get to those who have come in to testify regarding

02:20    5 the Franks matter, and so they would follow the expert

02:20    6 testimony here, with one exception, there's one person on

02:20    7 standing that the Government wishes to call.

02:20    8      So, simply put, we're apprising the Court of what we would

02:21    9 suggest the appropriate order to be for calling witnesses, and

02:21   10 then secondarily -- or not secondarily -- but, also, the

02:21   11 Assistant U.S. Attorney wanted to broach with the Court, I

02:21   12 think, the relevancy issue or admissibility issue, with respect

02:21   13 to some of the witnesses. I won't make her argument, Judge,

02:21   14 I'll sit tight on that.

02:21   15      THE COURT: Am I to understand that you want to conduct

02:21   16 this particular aspect of the other suppression motion before

02:21   17 we return to Dr. Thomas?

02:21   18      MR. CASEY: No, Your Honor, this would follow Dr. Thomas.

02:21   19      THE COURT: All right, let's see where we are, after we

02:21   20 conclude the Daubert hearing, and we can talk about these

02:21   21 things, but I think it's a bit premature. We have a lot to do

02:21   22 here, right now, and I'm reluctant to spend any more time on

02:21   23 it. So with that, Mr. Brier, you can cross-examine.

02:22   24      MR. BRIER: Thank you, Your Honor. Frank Brier, on behalf

02:22   25 of Dr. Martin Evers.
                                                                       74

02:22    1                    CROSS EXAMINATION

02:22    2 BY MR. BRIER:

02:22    3 Q.   Good afternoon, Doctor. How are you?

02:22    4 A.   Good afternoon. How are you?

02:22    5 Q.   Good, thanks. You've been up there a little while, and we

02:22    6 have just taken a short break, so we're going to go forward if

02:22    7 you're ready. Are you ready?

02:22    8 A.   Certainly.

02:22    9 Q.   Doctor, you went over with counsel for the Government your

02:22   10 curriculum vitae. Do you have a copy in front of you there?

02:22   11 A.   I do.

02:22   12 Q.   You testified on direct examination, Doctor, that that was

02:22   13 a current copy of your curriculum vitae; is that correct?

02:22   14 A.   Yes.

02:22   15 Q.   And you, during the course of your professional career,

02:22   16 from time to time, you update that and keep that as a complete

02:22   17 list of your professional activities; correct?

02:22   18 A.   Yes.

02:22   19 Q.   And, Doctor, in there, you indicate that you were a

02:22   20 resident in Anesthesiology and a Fellow in Pain Medicine and

02:22   21 Regional Anesthesiology. We covered that; correct?

02:22   22 A.   That is correct.

02:22   23 Q.   You mentioned on direct examination, during your

02:23   24 residency, that you were involved in Critical Care Medicine,

02:23   25 but you were not doing a residency in Critical Care Medicine;
                                                                        75

02:23    1 correct?

02:23    2 A.   No, I was doing a residency in Anesthesiology, and part of

02:23    3 Anesthesiology, particularly, at Hopkins, is Critical Care

02:23    4 Medicine, because we are the department or were the Department

02:23    5 of Anesthesiology and Critical Care Medicine.

02:23    6 Q.   Correct. My question was, simply, it wasn't a residency in

02:23    7 Critical Care Medicine, you rotated through various

02:23    8 subspecialties as an anesthesiologist, during your residency;

02:23    9 correct?

02:23   10 A.   Including Critical Care, yes.

02:23   11 Q.   Including Labor and Delivery; correct?

02:23   12 A.   Yes.

02:23   13 Q.   Doctor, you testified on direct examination that from 2000

02:23   14 to the present, you're CEO and President of Pain and Disability

02:23   15 Management Consultants PC in Pittsburgh; correct?

02:23   16 A.   Yes.

02:23   17 Q.   Doctor, what percentage of your current practice is

02:23   18 medical/legal?

02:24   19 A.   90 to 95.

02:24   20 Q.   90 to 95 percent in court?

02:24   21 A.   Actually, it would be 100 percent if you include the

02:24   22 Worker's Compensation and the patients I see for Worker's

02:24   23 Compensation and personal injury evaluations.

02:24   24 Q.   For disability evaluations for Worker's Comp, you're not

02:24   25 treating those patients, you're just evaluating them; correct?
                                                                        76

02:24    1 A.   That is correct, I no longer have a current clinical

02:24    2 practice.

02:24    3 Q.   You haven't had an active clinical practice of medicine

02:24    4 since June 30 of 2014; correct?

02:24    5 A.   That is correct.

02:24    6 Q.   So for the past seven years, you've been engaged 100

02:24    7 percent of your time in medical/legal reviews; is that correct?

02:24    8 A.   Six and a half.

02:24    9 Q.   I'm sorry, I didn't mean to talk over you.

02:24   10 A.   Six and a half, yes.

02:24   11 Q.   Well, it be seven June 30th of this year; correct?

02:24   12 A.   Correct.

02:24   13 Q.   You testified on direct examination a number of times

02:24   14 about the presentations that you have done in court in

02:25   15 medical/legal analysis and expert opinions, and you testified

02:25   16 that on, at least, two occasions, you reviewed cases on behalf

02:25   17 of Defendants in criminal matters, but they did not call you as

02:25   18 a witness; correct?

02:25   19 A.   Yes.

02:25   20 Q.   So the only times that you have attended court to testify

02:25   21 in criminal matters, you've always been on behalf of the

02:25   22 prosecution; correct?

02:25   23 A.   That is correct.

02:25   24 Q.   In fact, you have three open current cases with the

02:25   25 prosecution, I think, in the Middle District; is that correct?
                                                                        77

02:25    1 A.   I can only think of two right now, but there are other

02:25    2 things that I read that are not ripe.

02:25    3 Q.   And you testified earlier that you're a Certified

02:25    4 Independent Medical Examiner, and that Board that certifies

02:25    5 Independent Medical Examiners, that's really a certification

02:25    6 that you hold so that you can do these medical/legal IME

02:26    7 reviews; correct?

02:26    8 A.   No, I could do them without it, I do it, in order to

02:26    9 demonstrate my competency in doing them.

02:26   10 Q.   Fair enough. So you can still do them, even if you're not

02:26   11 Board certified in IME's, but you got that as an added

02:26   12 credential; correct?

02:26   13 A.   Yes.

02:26   14 Q.   But you're not a medical examiner in the sense that a

02:26   15 pathologist is a medical examiner?

02:26   16 A.   I am not. I tried to make that plain.

02:26   17 Q.   During the period of time before June 30 of 2014, when you

02:26   18 were, actually, clinically, treating patients, you were not in

02:26   19 a community-based primary care practice, correct, you were in

02:26   20 this pain specialty practice?

02:26   21 A.   I've never been a primary care physician.

02:26   22 Q.   You're not Board certified as a primary care physician;

02:26   23 correct?

02:26   24 A.   No.

02:26   25 Q.   You never had privileges as a primary care physician;
                                                                        78

02:26    1 correct?

02:26    2 A.   No.

02:26    3 Q.   That is correct, you have not?

02:27    4 A.   That is, no, I have not.

02:27    5 Q.   You never completed any residency in primary care?

02:27    6 A.   I have not.

02:27    7 Q.   You had mentioned on direct examination, Doctor, that you

02:27    8 have a Competency Certification in Controlled Substance

02:27    9 Management. Did I read that correctly?

02:27   10 A.   That is correct.

02:27   11 Q.   And that was in 2008; correct?

02:27   12 A.   Yes.

02:27   13 Q.   You've not re-certified or you've not re-established that

02:27   14 credential?

02:27   15 A.   I have not. The drugs have not changed.

02:28   16 Q.   Well, the practice has changed, you've talked about that

02:28   17 on multiple occasions today, since 1996, when they started

02:28   18 giving opioids for chronic pain, through 2011, when there was

02:28   19 this, as you said, cornerstone change -- I'm sorry -- 2011;

02:28   20 correct?

02:28   21 A.   Yes.

02:28   22 Q.   So the medications haven't changed, Doctor, but the way

02:28   23 the medications are used have changed; isn't that correct?

02:28   24 A.   Yes, and I remain current with that.

02:28   25 Q.   You're a member of the American Medical Association;
                                                                       79

02:28    1 correct?

02:28    2 A.   Among other institutions, yes.

02:28    3 Q.   You're familiar with their model guidelines, and you would

02:28    4 not be giving expert testimony in an area or specialty on which

02:28    5 you have not had substantial practice; correct?

02:28    6 A.   That is correct. And controlled substances is just that

02:28    7 area for me.

02:28    8 Q.   Controlled substances; correct?

02:28    9 A.   Yes.

02:28   10 Q.   Not primary care?

02:28   11 A.   I have not testified as the primary care, I've testified

02:28   12 as to the standard for any physician practicing in the United

02:29   13 States or the Commonwealth of Pennsylvania.

02:29   14 Q.   We understand, but from your review of the records, you

02:29   15 know that Dr. Marty Evers was a primary care community-based

02:29   16 physician; correct?

02:29   17 A.   Yes. And the standards for primary care physicians in the

02:29   18 prescription of controlled substances is precisely the same as

02:29   19 it is for any physician in the prescription of controlled

02:29   20 substances.

02:29   21 Q.   Doctor, you also gave us a list of your publications. You

02:29   22 have two publications, one is dated 2015 and one is dated 1988;

02:29   23 correct?

02:29   24 A.   That is correct.

02:29   25 Q.   So with the exception of those two publications, you have
                                                                        80

02:29    1 no other publications on any of the subjects that we're talking

02:29    2 about today?

02:29    3 A.   I have not published, no.

02:29    4 Q.   So, for example, you have no peer-reviewed publications on

02:30    5 drug death investigations?

02:30    6 A.   That is correct.

02:30    7 Q.   You have no peer-reviewed publications on the manner of

02:30    8 death?

02:30    9 A.   That is correct.

02:30   10 Q.   You have no peer-reviewed publications, Doctor, on

02:30   11 opioid-related deaths; correct?

02:30   12 A.   As you noted, I have two publications. They are listed.

02:30   13 Q.   Well, we have talked about a lot on direct examination,

02:30   14 and these subjects came up, so I just want to ask you if you

02:30   15 have any peer-reviewed evidence-based publications anywhere

02:30   16 that I don't know about, on any of the subjects that we have

02:30   17 talked about, Doctor?

02:30   18 A.   No.

02:30   19 Q.   You do not have any publications on comprehensive death

02:30   20 investigations; correct?

02:30   21 A.   Correct.

02:30   22 Q.   You have no publications on opioid death with Long QT

02:30   23 Syndrome; correct?

02:30   24 A.   Correct.

02:30   25 Q.   That's a cardiology issue, isn't it, Long QT Syndrome?
                                                                       81

02:30    1 A.   It's a cardiology issue that, certainly, is one that

02:30    2 physicians prescribing Methadone must be aware.

02:30    3 Q.   Sure, but it's a cardiac issue, it's an arrhythmia;

02:31    4 correct?

02:31    5 A.   If the prescriber is prescribing Methadone, they must be

02:31    6 aware of it.

02:31    7 Q.   Sure, and you mentioned that on your direct examination as

02:31    8 something to be aware of if you're prescribing Methadone. But

02:31    9 you have no publications on Sudden Death or Long QT Syndrome or

02:31   10 cardiac arrhythmias, related to Methadone administration;

02:31   11 correct?

02:31   12 A.   No, I've simply observed it, and I'm passing on the

02:31   13 information that I've read about it.

02:31   14 Q.   Doctor, you have no publications on volatile organic

02:31   15 solvent inhalation, do you?

02:31   16 A.   No.

02:31   17 Q.   You read the pathology report in this case and you read

02:31   18 the medical records in this case, and you know that Kristina

02:31   19 Dame had a chronic problem with solvent inhalation; correct?

02:31   20 A.   Yes.

02:31   21 Q.   It's mentioned in many places in her records and in the

02:31   22 police reports; correct?

02:31   23 A.   That is correct.

02:31   24 Q.   It's also mentioned in the postmortem; correct?

02:31   25 A.   Yes, it is.
                                                                       82

02:31    1 Q.   Doctor, in your practice, I'm sure, seven years ago, when

02:31    2 you were treating patients, you treated patients who, also,

02:32    3 were treating with anti-depressants; correct?

02:32    4 A.   Yes.

02:32    5 Q.   You also would see patients who were on antibiotics;

02:32    6 correct?

02:32    7 A.   Yes.

02:32    8 Q.   But your primary focus was the pain medication; correct?

02:32    9 A.   No.

02:32   10 Q.   You would have to incorporate those other things into the

02:32   11 treatment of the individual patient; correct?

02:32   12 A.   Well, some of those, I would prescribe. For example,

02:32   13 anti-depressants are first line agents for neuropathic pain and

02:32   14 are anticonvulsants.

02:32   15 Q.   What about antibiotics?

02:32   16 A.   Antibiotics are not.

02:32   17 Q.   So you wouldn't prescribe antibiotics?

02:32   18 A.   I would prescribe antibiotics if it were necessary for a

02:32   19 condition with which the patient presented to me.

02:32   20 Q.   But that wouldn't be a normal or standard part of your

02:32   21 practice in pain medicine, would it? You would refer the

02:32   22 patient back to their primary care physician; correct?

02:32   23 A.   Well, actually, when I was performing implantations and

02:32   24 patients presented with wound infections, I would frequently

02:32   25 provide them with antibiotics or if a patient presented to me
                                                                      83

02:32   1 and they had a need for antibiotic, I would begin the

02:33   2 prescription and then refer them to a primary care or to

02:33   3 another physician, but antibiotics are part of the practice of

02:33   4 medicine.

02:33   5 Q.    Understood. Thank you for that clarification. I was

02:33   6 thinking -- I wasn't thinking of the interventional part of

02:33   7 your pain practice, where you do implants and injections;

02:33   8 correct?

02:33   9 A.    That is correct.

02:33   10 Q.   Doctor, have you ever done an autopsy?

02:33   11 A.   Yes.

02:33   12 Q.   You've done autopsies, yourself?

02:33   13 A.   I have not done an autopsy since 1983, but yes, I've done

02:33   14 20 autopsies.

02:33   15 Q.   So you did autopsies during your training?

02:33   16 A.   Yes.

02:33   17 Q.   But you never had privileges as a pathologist at a

02:33   18 hospital?

02:33   19 A.   No.

02:33   20 Q.   You were never in the Department of Pathology in a

02:33   21 hospital?

02:33   22 A.   No.

02:33   23 Q.   You never had privileges as a toxicologist in a hospital?

02:33   24 A.   No.

02:33   25 Q.   You never practiced as a toxicologist?
                                                                        84

02:33    1 A.   No.

02:33    2 Q.   You never had a Fellowship or residency training as a

02:33    3 toxicologist?

02:33    4 A.   That is correct.

02:33    5 Q.   And, in fact, in this case, Doctor, you had to call the

02:33    6 toxicologist and ask him what he meant by the SA's. You put

02:34    7 that in your report, isn't that right?

02:34    8 A.   I asked him for clarification, yes.

02:34    9 Q.   Do you have notes from that conversation, Doctor?

02:34   10 A.   I do not.

02:34   11 Q.   So you called Dr. Coyer, in this case, and you asked him

02:34   12 what part of his report meant, but you didn't write any notes

02:34   13 down or provide us that in your report; correct?

02:34   14 A.   That is correct. I put the evidence of it in my report, as

02:34   15 I mentioned.

02:34   16 Q.   Did you ever call Dr. Ross and talk to him? He was the

02:34   17 forensic pathologist that did the autopsy.

02:34   18 A.   I did not call the forensic pathologist that did the

02:34   19 autopsy.

02:34   20 Q.   Are you familiar with term, autolysis, Doctor?

02:35   21 A.   Yes.

02:35   22 Q.   You have no publications on autolysis; correct?

02:35   23 A.   No.

02:35   24 Q.   Are you familiar, Doctor, with postmortem redistribution?

02:35   25 A.   I am.
                                                                        85

02:35    1 Q.   You have no publications or lectures on postmortem

02:35    2 redistribution, do you?

02:35    3 A.   I do not.

02:35    4 Q.   Do you know, in this case, Doctor, from where they drew

02:35    5 the blood that was the subject of the exam?

02:35    6 A.   I believe it's noted as femoral, but right now, I cannot

02:35    7 tell you, at this moment, without referring back to the

02:35    8 findings.

02:35    9 Q.   We'll come back to that. You believe it was femoral?

02:35   10 A.   At this moment, I do not know.

02:35   11 Q.   So we'll come back to that. Do you know how long she was

02:35   12 dead, before they did the blood draw?

02:35   13 A.   I noted it, but I cannot tell you from memory. And, in

02:35   14 fact, the precise time of death is not known, as she was

02:36   15 unattended.

02:36   16 Q.   Right, so there was a time of death that was official that

02:36   17 was about 7 a.m., but the last time she had been seen alive was

02:36   18 about 9:00 the night before. Does that sound right to you?

02:36   19 A.   That is correct.

02:36   20 Q.   Between 9 p.m. and 7 a.m. we don't know how long she was

02:36   21 dead in that period of time; correct?

02:36   22 A.   That is correct.

02:36   23 Q.   Doctor, are you familiar with lividity?

02:36   24 A.   Yes.

02:36   25 Q.   Did you notice or is anywhere mentioned in, either, the
                                                                       86

02:36    1 State Police report or the postmortem report that the body had

02:36    2 lividity or rigor mortis?

02:36    3 A.   Yes, it was mentioned she was in rigor and she had

02:36    4 posterior lividity.

02:36    5 Q.   Lividity, meaning, that she had been sitting in that chair

02:36    6 long enough to form lividity on her backside; correct?

02:36    7 A.   That was the report, yes.

02:36    8 Q.   You said a minute ago, Doctor, that you did autopsies back

02:36    9 during your training. What percentage of your practice in

02:36   10 Pittsburgh was dedicated to performing postmortem examinations

02:37   11 or autopsies?

02:37   12 A.   Zero, obviously.

02:37   13 Q.   Doctor, what's evidence-based medicine?

02:37   14 A.   Evidence-based medicine is the attempt to practice

02:37   15 medicine, in accordance with the best available evidence, based

02:37   16 upon a grading of that evidence from the randomized controlled

02:37   17 clinical trial to expert opinion and consensus.

02:37   18 Q.   So if I understand you correctly -- and forgive me, I'm a

02:37   19 layperson -- you said, earlier, you translate into layperson.

02:37   20 Evidence-based medicine -- and you can correct me if I'm wrong

02:37   21 -- is the practice of medicine based on peer-reviewed studies

02:38   22 of clinical outcomes; correct?

02:38   23 A.   No.

02:38   24 Q.   What is it? You tell me.

02:38   25 A.   It is the practice of medicine, based upon the best
                                                                       87

02:38    1 available information, with a grading of that information from

02:38    2 randomized double-blind placebo-controlled clinical trials to

02:38    3 the least of that information, which is direct observation by

02:38    4 individuals.

02:38    5      So all of that is still evidence, we simply attempt to use

02:38    6 the best evidence available for any given purpose to which we

02:38    7 need to apply it.

02:38    8 Q.   Okay, so and the evidence is deemed weak or strong,

02:38    9 depending on where that evidence is coming from; correct?

02:38   10 A.   Yes.

02:38   11 Q.   And the clinical studies, especially, the double-blind

02:38   12 random clinical studies, they're considered strong evidence,

02:38   13 correct, anecdotal evidence would be a little weaker; correct?

02:38   14 A.   That is correct.

02:38   15 Q.   Doctor, you testified on direct examination, very briefly,

02:39   16 about a CDC Guidelines from 2016. But we can all agree we're

02:39   17 talking about 2014 in all of these questions; correct?

02:39   18 A.   That is correct.

02:39   19 Q.   So, you know, even according to the AMA Guidelines, you

02:39   20 should apply the standards that apply, at the time of the

02:39   21 event; correct?

02:39   22 A.   That is what I said on direct.

02:39   23 Q.   And the guidelines are guidelines, they're not -- I don't

02:39   24 think the practice of medicine has evolved, yet, to the point

02:39   25 where it's a recipe or cookie-cutter approach, where you just
                                                                         88

02:39    1 look up the patient and it tells you what to do, correct,

02:39    2 there's still medical judgment involved?

02:39    3 A.     That is what I said on direct.

02:39    4 Q.     And, in fact, you said, when you review cases, you look at

02:39    5 the sources of law, and you look at the records and you apply

02:39    6 your judgment, training and experience to those sources;

02:39    7 correct?

02:39    8 A.     I didn't understand the first thing you said. Sources of

02:39    9 law?

02:39   10 Q.     Well, you talked about the CFR, the PA Code, you look at

02:40   11 those as part of your methodology, and then you look at the

02:40   12 records and you apply this judgment that you have to make an

02:40   13 opinion; correct?

02:40   14 A.     Yes.

02:40   15 Q.     So the guidelines are really structured for physicians to

02:40   16 understand what would be, I guess, a general application to the

02:40   17 clinical presentation, but we can't have guidelines that

02:40   18 anticipate every conceivable clinical scenario; correct?

02:40   19 A.     No, guidelines do not anticipate every conceivable

02:40   20 scenario, however, they give us general direction for normative

02:40   21 physician behavior, relative to a particular area.

02:40   22 Q.     Right, they give us general guidelines, right, and that's

02:40   23 what they're called?

02:40   24 A.     Yes.

02:40   25 Q.     Doctor, in this case -- and you went over it in your
                                                                        89

02:41    1 direct examination -- you authored two reports; correct?

02:41    2 A.   Yes.

02:41    3 Q.   August 12 of 2019 and September 7, 2020; correct?

02:41    4 A.   That is correct.

02:41    5 Q.   And when you're doing those reports, Doctor, it's your

02:41    6 practice to be inclusive and comprehensive as you can with

02:41    7 those reports, as to inform the folks of the basis, the

02:41    8 methodology and foundation of your opinion; correct?

02:41    9 A.   Yes.

02:41   10 Q.   In fact, Doctor, you would agree with me you want to

02:41   11 review the records so you get the clearest possible picture of

02:42   12 the clinical scenario; correct?

02:42   13 A.   I review the records that are available and always

02:42   14 conclude by saying that, if additional information becomes

02:42   15 available that would impact my opinion, I will respond to it.

02:42   16 Q.   All right, but that wasn't exactly what my question was,

02:42   17 Doctor, and I apologize if I didn't ask it clearly.

02:42   18      My question was, you would prefer to have all of the

02:42   19 records, so that you get the clearest possible picture of the

02:42   20 events that you're opining about; correct?

02:42   21 A.   I would prefer to know everything, and then I would know

02:42   22 everything. However, the limitations of any review are what's

02:42   23 available, at the time, and if any additional information would

02:42   24 change that, then, I would incorporate it, when provided.

02:42   25 Q.   Doctor, again, I apologize if I'm not asking the question
                                                                       90

02:42    1 clearly. I can ask it again.

02:42    2      You want to have as much of the records as you possibly

02:43    3 can to have the foundation for your opinion; correct? You want

02:43    4 to have all of the --

02:43    5 A.   You're asking me about -- what you're asking me is what

02:43    6 would I desire, and what I desire is irrelevant. What I had is

02:43    7 what I had, what I responded to is what I was given. What I

02:43    8 want is never part of the process.

02:43    9 Q.   Doctor, you were expressly critical of Dr. Evers for not

02:43   10 availing himself of all of the records. Did you avail yourself

02:43   11 of all of Doctor's records, before you opined on your first

02:43   12 report?

02:43   13 A.   I availed myself of all the records that I had, and the

02:43   14 difference between my criticism of Dr. Evers for not availing

02:43   15 himself of the records is that I was not treating a live person

02:43   16 in front of me.

02:43   17 Q.   Well, we'll get to that in a minute. But you got the

02:43   18 records that were sent to you by the Government; correct?

02:43   19 A.   That's what I had.

02:43   20 Q.   You didn't go out and find those records, yourself, you

02:43   21 relied on the Government to provide you with the records that

02:44   22 you reviewed, when you authored your first report; correct?

02:44   23 A.   Of course, I relied upon the Government, because I have no

02:44   24 right to the records, other than the ones that they gave me.

02:44   25 Q.   Right, so if you got an incomplete set of records from the
                                                                        91

02:44    1 Government, that came from the Government, that's not your

02:44    2 doing; correct?

02:44    3 A.   That is correct.

02:44    4 Q.   When you do a peer-reviewed journal entry, as you have

02:44    5 done two, one of the things you would do, I would imagine, is

02:44    6 you would list all of the materials that you reviewed, so that

02:44    7 when the peer reviewers are looking at your process and your

02:44    8 outcomes, they know the specific foundations of the material

02:45    9 you reviewed; correct?

02:45   10 A.   That's not correct.

02:45   11 Q.   How would that not be correct, Doctor?

02:45   12 A.   Well, one of the articles was peer-reviewed in

02:45   13 anesthesiology, the other was an editorial. So what one would

02:45   14 do is submit the paper along with bibliography, and the

02:45   15 bibliography would represent the information that was preceding

02:45   16 it and would be footnoted in the actual text of the article.

02:45   17 Q.   Fair enough. So you have one peer-reviewed article in

02:45   18 anesthesia; correct?

02:45   19 A.   Yes.

02:45   20 Q.   In that article, I would imagine, you listed for the

02:45   21 reviewer the information, the sources of the information you

02:45   22 relied on in forming or writing your article; correct?

02:45   23 A.   We wrote the abstract and gave them the bibliography that

02:45   24 was footnoted in the text.

02:45   25 Q.   And you would do the same thing in authoring an expert
                                                                        92

02:45    1 report, correct, you would try to convey, in fact, you do, you

02:45    2 say, records reviewed, in the first paragraph of your first

02:45    3 report, you list them up; correct?

02:46    4 A.   I list the records reviewed, in order to state what I had

02:46    5 available, yes. I did not detail each and every record

02:46    6 reviewed, because that would make the report both unreadable

02:46    7 and 100 pages.

02:46    8 Q.   Doctor, you listed some medical records. You listed that

02:46    9 you reviewed the coroner's report, autopsy and toxicology

02:46   10 report, medical records from the coroner, medical records from

02:46   11 Dr. Evers' office. Did I read that correctly?

02:46   12 A.   Yes.

02:46   13 Q.   You have the medical records from Dr. Evers's office, for

02:46   14 some reason, these are in the reverse order. March 6 of 2013 to

02:46   15 September 9 of 2014; correct?

02:46   16 A.   That is correct.

02:46   17 Q.   So you did, in that specific instance, list out exactly

02:46   18 what you reviewed; correct?

02:46   19 A.   Right, but, for example, I grouped medical records from

02:47   20 Dr. Evers' office in a date range, but yes, that's what I

02:47   21 reviewed.

02:47   22 Q.   You, actually, gave us the dates of those office visits;

02:47   23 correct?

02:47   24 A.   Yes. The inclusive range not the interval range.

02:47   25 Q.   Understood. Doctor, when you treated patients in your
                                                                        93

02:47    1 clinical practice, when you had an active clinical practice,

02:47    2 prior to 2014, and you prescribed for them pain medication in a

02:47    3 variety of scenarios, I believe you talked about palliative

02:47    4 pain and cancer pain and chronic pain and acute pain and nerve

02:47    5 pain and somatic pain, all of those scenarios, when you did

02:47    6 that, all of your patients -- and this is going to sound like a

02:47    7 stupid question -- all of those patients were alive; correct?

02:47    8 A.   Until some of them died, yes.

02:48    9 Q.   Right, and you said, in fact, you made a joke about it,

02:48   10 you were able to dangle them over the grave and pull them back;

02:48   11 correct?

02:48   12 A.   There, I'm referring, specifically, to general anesthesia.

02:48   13 Q.   Specifically, to general anesthesia, in the OR, when you

02:48   14 put somebody under; correct?

02:48   15 A.   Yes, which represents part of my clinical experience with

02:48   16 drug overdose.

02:48   17 Q.   When you talk about treating patients like that, I mean,

02:48   18 the point is, you bring them back and they're alive; correct?

02:48   19 What I'm getting at is that, in your active clinical practice

02:48   20 of medicine, it wasn't a normal part of your routine -- or

02:48   21 maybe you can correct me -- that you would deal with patients

02:48   22 who had passed away?

02:48   23 A.   No, but in the course of providing anesthetics, I had

02:48   24 three intraoperative deaths.

02:48   25 Q.   I'm sorry to hear that. I'm not getting at that, but I'm
                                                                        94

02:48    1 getting at the point is, Doctor, you answered earlier that you

02:48    2 don't do autopsies, you're not a pathologist?

02:49    3 A.   That's correct.

02:49    4 Q.   When you see patients, they're alive; correct?

02:49    5 A.   Correct.

02:49    6 Q.   I'm sorry, that's the way I should have asked it in the

02:49    7 first place. And when they're alive, they're metabolizing that

02:49    8 medication that you gave them oftentimes; correct?

02:49    9 A.   That is correct.

02:49   10 Q.   And when they're dead, there's a different process going

02:49   11 on; correct?

02:49   12 A.   Yes, there are a number of things that occur, at the time

02:49   13 of death, that change the distribution of the compartments.

02:49   14 Q.   Right, and it changes the distribution of the drugs that

02:49   15 are found on blood tests; correct?

02:49   16 A.   That is correct.

02:49   17 Q.   Time affects that, as well; correct?

02:49   18 A.   That is correct.

02:49   19 Q.   And the puncture point, where the blood is drawn from,

02:49   20 whether it's drawn from the superior vena cava or whether it's

02:49   21 drawn from the femoral source or whether it's drawn from a

02:49   22 popliteal source would have effect on what those values are;

02:49   23 correct?

02:49   24 A.   It would have an effect upon the point estimate, yes.

02:49   25 Q.   So it would be important to you, Doctor, as an
                                                                        95

02:49    1 anesthesiologist or a pain medicine doctor who is reviewing a

02:49    2 postmortem to know the point that the pathologist drew the

02:50    3 blood from, correct, the anatomical point?

02:50    4 A.   Not exactly, no. While it could make a difference, in

02:50    5 terms of the point estimate, the issue of the number, that is,

02:50    6 whether or not we're using the toxicology, because, as I

02:50    7 pointed out, we don't use a toxicology as a separate

02:50    8 determinant, we use it as part of the overall determination.

02:50    9      So the number, simply, in fact, given the clinical

02:50   10 setting, need only be in the range of reported numbers for that

02:50   11 particular drug, in order for it to be, more likely than not,

02:50   12 that it is producing the effects that are seen, particularly,

02:50   13 when we are doing that in the setting of a mixed drug

02:50   14 intoxication like that of nordiazepam and Methadone.

02:51   15 Q.   Now, I'm not sure I understood all of that, Doctor. My

02:51   16 question is, simply, would it make a difference in the value

02:51   17 that's returned, for the blood value of the drug you're looking

02:51   18 at, in this case, Methadone, depending on the source of the

02:51   19 blood draw anatomically; correct?

02:51   20 A.   The blood draw, if we were to draw them separately or

02:51   21 simultaneously from different sites may be different. However,

02:51   22 for the purpose for which that number is being used, in terms

02:51   23 of determining whether or not the patient had a toxic quantity

02:51   24 of the drug in their blood, at the time death, that particular

02:51   25 point estimate is precisely that.
                                                                          96

02:51    1         Do I believe that at every point in her body, at the time

02:51    2 of death, that Kristina Dame had a Methadone concentration of

02:51    3 180 nanograms per milliliter? No. I'm sure that it was

02:51    4 different at different points.

02:51    5         Do I believe that that particular number, 180 nanograms

02:52    6 per milliliter, was the same at the moment that she ceased to

02:52    7 respire, as it was at the time that the blood was drawn? No.

02:52    8 Because that's not the way it works, because there are things

02:52    9 that cause flux in the concentration.

02:52   10         But the real issue is, given that the reported

02:52   11 concentrations in patients who have died from single-drug

02:52   12 intoxication with Methadone is between 60 and 300 -- I'm

02:52   13 sorry -- 3100, she is within the range. She, additionally, has

02:52   14 the presence of nordiazepam. She, additionally, has no other

02:52   15 indication of any other lethal event. She has that occurring in

02:52   16 the setting of a patient who has her history and the

02:52   17 prescribing that has occurred.

02:52   18         That is the manner by which I determined the but-for

02:52   19 cause, not by, simply, the single number of 180 nanograms per

02:53   20 milliliter.

02:53   21 Q.      Can you give us that reference range again for what could

02:53   22 be toxic with Methadone?

02:53   23 A.      It has been reported between 60 nanograms per mill and

02:53   24 3100.

02:53   25 Q.      And that depends, in part, on the drug tolerance of the
                                                                       97

02:53    1 patient; correct?

02:53    2 A.    It depends upon the clinical setting.

02:53    3 Q.    You would agree with me, Doctor, that if the -- why don't

02:53    4 you explain to the Court, Doctor, if you can, what autolysis

02:53    5 is.

02:53    6 A.    Autolysis is the process by which cells break down through

02:53    7 enzymatic processes and release their contents into their

02:53    8 environment which equivalates with the blood compartment.

02:53    9 Q.    So the blood is drawn after the patient has been dead for

02:53   10 God knows how many hours in this case, if the blood is drawn

02:53   11 from the superior vena cava, that could have -- return a higher

02:53   12 value, due to autolysis, than if it was drawn peripherally;

02:54   13 correct? Or should I defer to Dr. Ross?

02:54   14 A.    There can be a higher level, from various aspects,

02:54   15 however, for the purpose of the determination of whether or not

02:54   16 she died from mixed drug intoxication, of which Methadone was a

02:54   17 substantive part, it makes no difference.

02:54   18 Q.    Doctor, you would agree with me that patients who have a

02:54   19 blood value of 180 nanograms per milliliter can go about their

02:54   20 daily functions at that level, can't they, depending upon their

02:54   21 tolerance to the drug?

02:54   22 A.    Yes, and, in fact, that value can be seen as a therapeutic

02:54   23 value in patients who have been gradually raised to it, but it

02:54   24 is certainly a toxic value in patients who have been rapidly

02:55   25 raised to it.
                                                                        98

02:55    1 Q.   A very low value could be a toxic value to me, if I'm a

02:55    2 first-time user; correct?

02:55    3 A.   I didn't hear the last part.

02:55    4 Q.   A very low amount of Methadone could be toxic to anyone

02:55    5 who is a first-time user who is completely naive to the drug;

02:55    6 correct?

02:55    7 A.   Right.

02:55    8 Q.   But if someone is tolerant to the drug and they've been

02:55    9 having the drug over some time, in this case -- strike that. If

02:55   10 they've been having the drug over some time, they can develop a

02:55   11 tolerance to it, so they can have higher blood values of

02:55   12 Methadone and yet still function; correct?

02:55   13 A.   Yes, and importantly, that does not apply to her.

02:55   14 Q.   I'm sure you've seen that in your practice, Doctor, isn't

02:55   15 that true? You've seen people with higher Methadone levels go

02:55   16 about their daily function?

02:55   17 A.   If the amount is raised gradually, that can occur.

02:55   18 However, deaths have been known to occur at relatively low

02:55   19 doses of Methadone, between 30 and 40 milligrams per day. In

02:55   20 fact, in Methadone maintenance institutions, the most common

02:55   21 time during which that overdose death will occur is at about 50

02:56   22 milligrams per day.

02:56   23      So it depends upon the direction and the magnitude of the

02:56   24 change. That vector is very important in making that

02:56   25 determination.
                                                                        99

02:56    1 Q.   And it's very broad?

02:56    2 A.   Yes, and, therefore, must be interpreted in terms of the

02:56    3 clinical history of the individual patient.

02:56    4 Q.   Doctor, have you supplied us with any citations in your

02:56    5 report that would support what you're saying about that 180

02:56    6 nanograms per milligram being a fatal dose?

02:56    7      Do you have any peer-reviewed documents, peer-reviewed

02:56    8 studies, evidence-based studies anywhere cited in your report

02:56    9 that would support that assertion?

02:56   10 A.   I did not cite it in my report.

02:56   11 Q.   Well, the answer is, no, then, correct, Doctor?

02:56   12 A.   I did not cite it in my report.

02:57   13 Q.   Yet, you knew the purpose of this report was to inform us

02:57   14 and to inform the Court what you were doing here, correct, and

02:57   15 you failed to cite the specific -- you say you have one -- the

02:57   16 specific peer-reviewed, evidence-based study that's going to

02:57   17 tell us that if Dr. Evers gives a patient 180 milligrams, what

02:57   18 amounts to 180 nanograms per milligram of Methadone, that

02:57   19 patient is going to die?

02:57   20 A.   Not that the patient is going to die, but the patient is

02:57   21 at risk for death, and it's in her medical record, it's in her

02:57   22 autopsy in the Toxicology section.

02:58   23 Q.   While we're talking about toxicology, Doctor, it just

02:58   24 gives a value not a range to give the 180 nanograms, as you

02:58   25 said, per millimeter; correct?
                                                                       100

02:58    1 A.   It does give a range for the values which have been

02:58    2 observed at death.

02:58    3 Q.   So that's 60 to 3100; correct?

02:58    4 A.   Yes.

02:58    5 Q.   Blood Methadone concentrations average 280 nanograms per

02:58    6 milliliter in 59 victims of fatal Methadone overdose.

02:58    7 A.   Average is a central tendency.

02:58    8 Q.   So average is 260 nanograms per milliliter; correct?

02:58    9 That's in the toxicology report.

02:58   10 A.   Yes, and that's also single drug, not mixed. Continue.

02:59   11 Thank you.

02:59   12 Q.   Doctor, you'd also notice that, on her urine screen, there

02:59   13 was fentanyl; correct?

02:59   14 A.   Yes.

02:59   15 Q.   When you talked to Dr. Coyer who is the toxicologist who

02:59   16 actually did this study, and you talked to him on the telephone

02:59   17 and asked him about the study -- and, Doctor, this should be in

02:59   18 front of you. Do you have the toxicology report and postmortem?

02:59   19 A.   I do not.

02:59   20 Q.   There should be a binder up there, Doctor. It's Page 0057.

02:59   21 A.   There is no binder here. Okay, yes.

03:00   22 Q.   Doctor, are you there on the toxicology report dated

03:00   23 12/8/14 signed by Dr. Coyer?

03:00   24 A.   12/25/14.

03:00   25 Q.   9/25/14.
                                                                       101

03:00    1 A.   I'm sorry, 9/25/14.

03:00    2 Q.   That's correct. The signature date at the bottom, Doctor,

03:00    3 is 12/8/14.

03:00    4 A.   Okay, yes.

03:01    5 Q.   On Page 4 of your report, Doctor, you state -- I'll read

03:01    6 it to you if you have a copy there.

03:01    7 A.   I have it.

03:01    8 Q.   "While the toxicology report stated that multiple over 400

03:01    9 drugs were screened, the precise findings were not clear.

03:01   10 Given the absence of a list of negative findings, I contacted

03:01   11 the testing laboratory for procedural verification."

03:01   12      Did I read that correctly?

03:01   13 A.   Yes.

03:01   14 Q.   I think, when we're talking about this, there is the

03:01   15 footnote at bottom of Dr. Coyer's toxicology report, where it

03:01   16 says, "The resulting data", and on the third line down, "is

03:01   17 compared to an extensive spectral library of over 400 of the

03:01   18 most commonly found illicit and prescription drugs."

03:01   19      Did I read that correctly?

03:01   20 A.   That's correct.

03:01   21 Q.   So what did Dr. Coyer tell you that meant?

03:01   22 A.   That all the things that were not reported were negative.

03:02   23 Q.   I'm sorry, say that again.

03:02   24 A.   Everything that was not reported as positive was negative.

03:02   25 Q.   But only as opposed to what's been tested against that
                                                                        102

03:02    1 library of 400 chemicals; correct?

03:02    2 A.   Yes.

03:02    3 Q.   So did Dr. Coyer tell you, for example, that if there was

03:02    4 fentanyl in her system that was not in that spectral library,

03:02    5 it wouldn't show up on that test; correct?

03:02    6 A.   That was -- that's a common drug of abuse that would have

03:02    7 been tested, which was why it was tested in her urine.

03:02    8 Q.   It showed up in her urine from the fentanyl from the

03:02    9 patch; correct?

03:02   10 A.   Presumably.

03:02   11 Q.   There was no patch on her body, according to the

03:02   12 postmortem; correct?

03:02   13 A.   Some.

03:02   14 Q.   But she had -- she didn't have a patch on her body, but

03:02   15 she had fentanyl in her urine; correct?

03:02   16 A.   I would have to look at the --

03:02   17      THE COURT: Just a moment, sir.

03:03   18      MS. OLSHEFSKI: I'm going to object, at this point, only

03:03   19 because this is a Daubert hearing, and we're supposed to be

03:03   20 challenging the qualifications, the methodology, the

03:03   21 reliability, and the fit of expert testimony in this case. This

03:03   22 is not the trial, and to attack the substance and the

03:03   23 credibility of opinions in this way is not appropriate for a

03:03   24 Daubert hearing.

03:03   25      MR. BRIER: Your Honor, under Rule 702, I'm allowed to
                                                                        103

03:03    1 check his methodology and the foundations for the information

03:03    2 that he provided. And he's authored two expert reports, the

03:03    3 Government went through the basis and foundation, as they saw

03:03    4 it, and I'm allowed to challenge it. Specifically, under 702,

03:03    5 Your Honor, I'm allowed to challenge the quality -- I'm sorry

03:03    6 -- the expert's scientific, technical and other specialized

03:03    7 knowledge that will help the trier of fact understand the

03:03    8 evidence, including the information that is the reliable

03:04    9 foundation, whether there's a reliable foundation for the

03:04   10 report.

03:04   11      So my question gets to, Doctor --

03:04   12      THE COURT: Just a moment. I didn't rule on anything.

03:04   13      MR. BRIER: I'm sorry, Your Honor, I meant to say -- my

03:04   14 question was to Your Honor, and I said, Doctor, out of force of

03:04   15 habit.

03:04   16      THE COURT: I'm going to give you some leeway, but Ms.

03:04   17 Olshefski is correct, you're not trying this case to me.

03:04   18 Surely, you all understand that.

03:04   19      MR. BRIER: Understood, Your Honor.

03:04   20      THE COURT: You can certainly inquire into his methodology,

03:04   21 and you can certainly inquire into what facts were in his

03:04   22 possession upon which he based his opinion or opinions, but I

03:04   23 am not going to allow this to be turned into a mini-trial on

03:04   24 his ultimate believability before the jury.

03:04   25      So be guided by that. And if you think that's happening,
                                                                        104

03:04    1 Ms. Olshefski, you object. Let's go.

03:05    2             MR. BRIER: Thank you, Your Honor.

03:05    3 BY MR. BRIER:

03:05    4 Q.   Doctor, in the report that you authored, you indicated

03:05    5 that -- I'll move on, Your Honor.

03:05    6      You indicated that, on the second page, Doctor, first full

03:05    7 paragraph, it says;

03:05    8      "The earliest documentation that I have available,

03:05    9 regarding Dr. Martin Evers, an internist, care of Ms. Dame was

03:05   10 dated March 20, 2013." Did I read that correctly?

03:05   11 A.   Yes.

03:05   12 Q.   Doctor, are you aware of any documentation of office

03:05   13 visits prior to March 20 of 2013?

03:06   14 A.   That was the first office note. There were papers in her

03:06   15 file as early as March 6, 2013.

03:06   16 Q.   So that was the first office visit she had with Dr. Evers,

03:06   17 according to your review of the records, Doctor, was March 20,

03:06   18 2013; correct?

03:06   19 A.   Yes, there were some other contact with his office as

03:06   20 early as March 6, 2013.

03:06   21 Q.   And, then, Doctor, a year later, in September 2020, you

03:06   22 authored a supplemental report, and you indicated that you had

03:06   23 reviewed additional documentation; correct?

03:06   24 A.   Yes.

03:06   25 Q.   Doctor, turn to the binder in front of you, if you would,
                                                                        105

03:07   1 to Page 64568.

03:07   2 A.    Yes.

03:07   3 Q.    Do you want to identify that for the record, please?

03:07   4 A.    This appears to be an office note from Dr. -- it's an

03:07   5 office note, I don't know who it's from, because there is no

03:08   6 signature, but it's dated 10/11/2012, and it says she comes in

03:08   7 to establish care.

03:08   8 Q.    That says, "Kristina came in to establish care. Her

03:08   9 medical issues include chronic back pain." Correct?

03:08   10 A.   Yes. Did you want me to read it?

03:08   11 Q.   No, I'm going to ask you, did Dr. Evers take a subjective

03:08   12 history from the patient?

03:08   13 A.   Did Dr. Evers do this? I don't see his signature.

03:08   14 Q.   I can get you a page that has the signature line on it.

03:08   15 A.   Okay.

03:08   16 Q.   64506.

03:09   17 A.   Okay, yes, this appears to be from Dr. Evers, yes.

03:09   18 Q.   Office note from Dr. Evers for Kristina Dame; correct?

03:09   19 A.   Yes.

03:09   20 Q.   You were not provided that for your initial review;

03:09   21 correct?

03:09   22 A.   No, I've never seen it before.

03:09   23 Q.   Did Dr. Evers do an assessment of the patient?

03:10   24 A.   There is a brief assessment, yes.

03:10   25 Q.   Did he review old hospital available data, going back to
                                                                           106

03:10    1 2012, including imaging and labs?

03:10    2 A.      Actually, it appears that he reviewed hospitalizations

03:10    3 going back to 2009 for detoxification from opioids and

03:10    4 benzodiazepines and labs, yes.

03:10    5 Q.      Doctor, turn the page to 64567. Can you identify that for

03:10    6 the record, please?

03:10    7 A.      This is an office note from Dr. Evers, date of service

03:11    8 November 8, 2012.

03:11    9 Q.      Was that provided to you by the Government for your

03:11   10 review?

03:11   11 A.      No, I have not seen this before.

03:11   12 Q.      That's a SOAP note, correct, that's what doctors call

03:11   13 them, Subjective Objective Assessment and Plan; correct?

03:11   14 A.      Yes.

03:11   15 Q.      He takes her vital signs, notes her medications; correct?

03:11   16 A.      Yes.

03:11   17 Q.      You'll note she was on Morphine and Valium, at that time;

03:11   18 correct?

03:11   19 A.      Yes.

03:11   20 Q.      She was also receiving MS Contin and Lyrica and Santyl,

03:11   21 which is a topical cream for a skin lesion; correct?

03:11   22 A.      MS Contin is Morphine, and Morphine, Lyrica, Valium.

03:11   23 Q.      I'm sorry, the Morphine is listed there, correct, I read

03:11   24 that.

03:11   25 A.      Yes, and MS Contin is Morphine, so she was receiving high
                                                                      107

03:11    1 dose Morphine --

03:12    2 Q.   And Valium and Lyrica?

03:12    3 A.   Valium and Lyrica, yes.

03:12    4 Q.   Doctor, turn the page to 64566. Can you identify that for

03:12    5 the record?

03:12    6 A.   This is an office note from 12/4/2012.

03:12    7 Q.   Was that provided to you by the Government for your expert

03:12    8 review?

03:12    9 A.   I have not seen this before.

03:12   10 Q.   That's a SOAP note for Kristina Dame in Dr. Evers' office;

03:12   11 correct?

03:12   12 A.   Yes.

03:12   13 Q.   Doctor, turn the page. 64565. Identify that for the

03:12   14 record, please.

03:12   15 A.   It's another progress note from 24 days later.

03:12   16 Q.   That's a SOAP note; correct?

03:12   17 A.   Yes.

03:12   18 Q.   Six lines down in the first paragraph, you can read along

03:13   19 with me;

03:13   20      "Pain medication is now adequate, but she is not sleeping

03:13   21 well."

03:13   22      Is that an assessment of the effectiveness of the pain

03:13   23 medication she was receiving at that point?

03:13   24 A.   Yes.

03:13   25 Q.   Doctor, turn the page to 64564. Could you identify that
                                                                        108

03:13    1 for the record, please?

03:13    2 A.      Another progress note from date of service January 15,

03:13    3 2013.

03:13    4 Q.      And that's for Kristina Dame from Dr. Evers?

03:13    5 A.      That is correct.

03:13    6 Q.      Was that provided to you by the Government for your expert

03:13    7 review?

03:13    8 A.      I have not seen it before.

03:13    9 Q.      It documents that she was in the Emergency Department;

03:13   10 correct?

03:13   11 A.      I didn't understand the question.

03:13   12 Q.      I'm sorry. Third paragraph down, Doctor. It documents that

03:13   13 Dr. Evers said she was in the Emergency Department because of

03:14   14 excessive urination and inconsistent urination; correct?

03:14   15 A.      Yes.

03:14   16 Q.      And he notes there what her labs are; correct?

03:14   17 A.      Yes.

03:14   18 Q.      Doctor, turn the page to 64563. Can you identify it for

03:14   19 the record, please?

03:14   20 A.      January 22, 2013. It is a progress note that details that,

03:14   21 "Her pain medications are allegedly adequate. She's on high

03:14   22 dose oxycodone, Valium, Lyrica, Santyl and trazodone. She has

03:14   23 had two falls injuring her left ankle."

03:14   24 Q.      That's a SOAP note for Kristina Dame in Dr. Evers' office

03:14   25 one week after the last visit; correct?
                                                                        109

03:15    1 A.   That is correct.

03:15    2 Q.   Was that provided to you by the Government?

03:15    3 A.   I have not seen it before. As I stated, the first progress

03:15    4 note I had was 3/20.

03:15    5 Q.   Doctor, turn the page. Page 64562.

03:15    6 A.   Yes, another progress note dated February 19, 2013.

03:15    7 Q.   So this is three weeks later, she's in his office again;

03:15    8 correct?

03:15    9 A.   Yes.

03:15   10 Q.   She has a psoriatic lesion and he orders Prednisone, a

03:15   11 steroid; correct?

03:15   12 A.   That is correct.

03:15   13 Q.   He palpates her abdomen for tenderness and he notes she

03:15   14 has a lesion along her C-section scar on her abdomen; correct?

03:15   15 A.   That is correct.

03:15   16 Q.   Did you have that note, Doctor, before you opined your

03:15   17 expert opinion about Dr. Evers' treatment of Kristina Dame?

03:15   18 A.   I did not.

03:16   19 Q.   Going back to the first note of October 11, 2012, it notes

03:16   20 in there at the bottom, Doctor, last paragraph. It says;

03:16   21      "She has an MRI that shows she has a cyst, a syrinx."

03:16   22 Could you explain what a syrinx is?

03:16   23 A.   A syrinx is a collection of cerebral spinal fluid that

03:16   24 occurs in the central canal of the spinal cord. Cerebral spinal

03:16   25 fluid bathes the spinal cord and is generated inside the
                                                                        110

03:17    1 ventricles or spaces of the brain. The central canal of the

03:17    2 spinal cord is normally very small. If there's a blockage to

03:17    3 the outflow of cerebral spinal fluid which flows through it and

03:17    4 through areas that dump the cerebral spinal fluid into the

03:17    5 veins, the pressure builds up, and you get a collection of

03:17    6 spinal fluid called a syrinx that compresses the nerves

03:17    7 surrounding it.

03:17    8 Q.   And that's an objective imaging finding that would support

03:17    9 that she has a lesion in her spinal cord, correct, or, at

03:17   10 least, adjacent to her spinal cord?

03:17   11 A.   Yes, I noted that she had a diagnosis of syringomyelia.

03:17   12 Q.   Doctor, if you go back up to the first paragraph under,

03:17   13 Available Old Data, last paragraph -- I'm sorry, last sentence.

03:17   14 It says;

03:17   15      "Urine drug screen with benzodiazepines, opioids,

03:17   16 tricyclics, pregnancy test negative."

03:18   17      You'd agree with me, Doctor, that's documentation in

03:18   18 Dr. Evers' chart of a urinalysis report?

03:18   19 A.   That is a documentation that someone else did a urine drug

03:18   20 screen, yes.

03:18   21 Q.   Yes, and he put that in his review, in the first visit the

03:18   22 patient was in his office; correct?

03:18   23 A.   That is correct. In fact, that was noted in my report that

03:18   24 other physicians have performed urine drug screens.

03:19   25 Q.   Doctor, you had testified earlier about the Morphine
                                                                        111

03:19    1 equivalency of Methadone; correct?

03:19    2 A.   I did.

03:19    3 Q.   And you gave us the chart that was in the CDC Guidelines;

03:19    4 correct?

03:19    5 A.   Yes.

03:19    6 Q.   I believe that the Government moved that exhibit into

03:19    7 evidence.

03:19    8      Methadone -- on Government Exhibit 9, Page 2 -- they give

03:19    9 a range from 1 to 80 milligrams a day for their Morphine

03:19   10 equivalency conversion factors; correct?

03:19   11 A.   That's from 1 to 80 milligrams of Morphine equivalence per

03:19   12 day at 1 to 20 milligrams of Methadone.

03:19   13 Q.   Right below that, it says;

03:20   14      "Dose conversions are estimates and cannot account for all

03:20   15 individual differences in genetics and pharmokinetics."

03:20   16 Correct?

03:20   17 A.   Absolutely.

03:20   18 Q.   Doctor, do you recall testifying in the Dr. Li case?

03:20   19 A.   Dr. who?

03:20   20 Q.   Dr. Li.

03:20   21 A.   Yes.

03:20   22 Q.   You testified the way you're testifying today, you were

03:20   23 under oath and in the courtroom; correct?

03:20   24 A.   Yes.

03:20   25 Q.   In fact, I believe it was Judge Mariani; correct?
                                                                        112

03:20    1 A.   No, it was not, it was Judge Caputo.

03:20    2 Q.   My mistake. In that case -- and I could show you if you

03:20    3 want to see it -- you said the Methadone multiplier for a

03:20    4 conversion is 4.5.

03:20    5 A.   Yes.

03:20    6 Q.   And that it builds up in the body. Do you stand by that?

03:20    7 A.   At lower doses, that's the straight line conversion. It

03:21    8 does not take into account higher doses of Methadone, that's

03:21    9 correct.

03:21   10 Q.   And it doesn't take into account the variability with

03:21   11 different patients; correct?

03:21   12 A.   It does not, it is an estimate.

03:21   13 Q.   Doctor, your initial report dated August of 2019, you had

03:22   14 testified -- I'm sorry -- you wrote that Ms. Dame was opioid

03:22   15 naive; correct?

03:22   16 A.   That is correct.

03:22   17 Q.   And then, after reviewing more of her records, you amended

03:22   18 that to say she was relatively opioid naive; correct?

03:22   19 A.   That's true.

03:22   20 Q.   Could you explain to me, Doctor, where you got the term,

03:22   21 relatively opioid naive?

03:22   22 A.   From English. Ms. Dame had been opioid tolerant during the

03:22   23 period of continuous prescription of Methadone, as much as 160

03:22   24 milligrams per day, from Dr. Evers. After Ms. Dame left

03:22   25 Dr. Evers' care in early July of 2014 and went to First
                                                                        113

03:23    1 Hospital, she was weaned from the -- from Methadone, initially,

03:23    2 and in that time, from July 1 through January -- I'm

03:23    3 sorry -- September 3, she obtained three prescriptions from

03:23    4 physicians who were not Dr. Evers. One for 84 tablets, one for

03:23    5 36 tablets, and the last for seven tablets.

03:23    6      The prescription she obtained for seven tablets was

03:23    7 written on -- one moment please -- was written a week prior to

03:24    8 the prescription she got from Dr. Evers, and, in fact, she was

03:24    9 administered five milligrams of Methadone at Horsham Clinic as

03:24   10 her last dose prior to the prescription that she got from

03:24   11 Dr. Evers, and that was, at least, four days prior to his

03:24   12 seeing her.

03:24   13      That means that she had been without Methadone for four

03:24   14 days, after having been weaned from 150 milligrams down to 5

03:24   15 milligrams. If we take into account that last seven tablet, 70

03:25   16 milligrams, over the course of the last 10 days, then, she

03:25   17 would have been getting, roughly, in the last week, about 8

03:25   18 milligrams of Methadone per day, if we average it over that

03:25   19 period, not including any periods of complete abstinence.

03:25   20      Relative to her Methadone tolerance at 160 milligrams, she

03:25   21 was relatively opioid naive. She had been weaned over a

03:25   22 prolonged period, and one would expect that, physiologically,

03:25   23 her opioid tolerance would be quite low. That's what I mean by

03:25   24 relatively.

03:25   25 Q.   Well, isn't the half life of Methadone variable, as well,
                                                                        114

03:25    1 in terms of with the conversion on the Morphine units is

03:25    2 variable, depending on the patient?

03:25    3 A.   It is.

03:25    4 Q.   So what you said, her last dose of Methadone was just four

03:26    5 days before --

03:26    6      MS. OLSHEFSKI: Objection, Your Honor. I think we're

03:26    7 getting into an area of testing the credibility of Dr. Thomas'

03:26    8 opinions.

03:26    9      THE COURT: Sustained.

03:26   10 BY MR. BRIER:

03:26   11 Q.   Doctor, it would be important to your analysis when her

03:26   12 last dose of opioids was; correct?

03:26   13 A.   It would be -- I'm not sure I would say it was important,

03:26   14 it is a particular data point. I think, because we are talking

03:26   15 about orders of magnitude, the precise moment of her last dose

03:26   16 is not.

03:26   17 Q.   Do you have any peer-reviewed or any evidence-based

03:26   18 documentation that you can cite to that tells us, specifically,

03:26   19 what the half life is of Methadone in these circumstances?

03:27   20 A.   In Ms. Dame?

03:27   21 Q.   Yes.

03:27   22 A.   The half life of Methadone is always referred to in a

03:27   23 range, with the longest half life being, that's reported in the

03:27   24 literature, being about 56 hours, with the shortest half life

03:27   25 in some patients who are so-called rapid accelerators being as
                                                                        115

03:27    1 short as eight hours. Beyond that, I do not know. The general

03:27    2 observable half life in most patients tends to be in the range

03:27    3 of 24 hours.

03:27    4      However, because we are talking about orders of magnitude

03:27    5 difference in dosing, that is not an appreciably important

03:27    6 fact, in terms of my overall analysis.

03:27    7 Q.   Doctor, when you reviewed the Pennsylvania State Police

03:27    8 report to form your opinion, when you reviewed the coroner's

03:27    9 report to form your opinion, when you reviewed Dr. Evers'

03:28   10 records, you reviewed the photographs we heard about on direct

03:28   11 examination, where did you learn, Doctor, that the Methadone

03:28   12 that was in Kristina Dame's system, on autopsy, was the

03:28   13 Methadone that came from Dr. Evers?

03:28   14 A.   From the prescribing.

03:28   15 Q.   There was a prescription bottle in the photograph;

03:28   16 correct?

03:28   17 A.   I believe so, yes.

03:28   18 Q.   How many pills were out of it?

03:28   19 A.   I can't tell you.

03:28   20 Q.   Can you tell me whether it was relatively full?

03:28   21 A.   At this moment, I cannot tell you.

03:28   22 Q.   Did you see any Pennsylvania State Police inventory where

03:28   23 a pill count was done on the bottle that was found with

03:28   24 Kristina Dame?

03:28   25 A.   It's 8,000 pages. I think that there was, but I cannot
                                                                        116

03:29    1 tell you that for a fact at this very moment.

03:29    2 Q.   You think there was a pill count, but you don't recall?

03:29    3      MS. OLSHEFSKI: Objection, Your Honor.

03:29    4      THE WITNESS: I'm unsure.

03:29    5      THE COURT: Just a moment. When an objection is raised,

03:29    6 stop, please.

03:29    7      THE WITNESS: I'm sorry, sir.

03:29    8      MS. OLSHEFSKI: Same reason, Your Honor. He's attacking the

03:29    9 credibility of Dr. Thomas, and that's not the purpose of this

03:29   10 hearing. I'm sorry, he's attacking the credibility of the

03:29   11 opinion of Dr. Thomas.

03:29   12      THE COURT: Sustained.

03:29   13 BY MR. BRIER:

03:29   14 Q.   Doctor, you testified at length, on direct examination,

03:29   15 about the but-for causation of the death of Kristina Dame;

03:29   16 correct?

03:29   17 A.   That is correct.

03:29   18 Q.   In there, I'm asking you, simply, where did you put

03:29   19 together the prescription from Dr. Evers with the Methadone

03:29   20 that was in her system on the postmortem? Did you infer it?

03:30   21 A.   Given the pattern of prescribing and the way in which Ms.

03:30   22 Dame used it, yes, I inferred it, particularly, given that the

03:30   23 last administered Methadone was from Horsham Clinic.

03:30   24      MR. BRIER: That's all I have, Your Honor.

03:30   25      THE COURT: Do you have redirect, Ms. Olshefski?
                                                                         117

03:30    1        MS. OLSHEFSKI: Just a few questions, Your Honor.

03:30    2                     REDIRECT EXAMINATION

03:30    3 BY MS. OLSHEFSKI:

03:30    4 Q.     Dr. Thomas, based upon the assessment notes that the

03:30    5 Defense went over with you, June, October, November of '12,

03:30    6 prior to March of '13, does that, in any way, change your

03:30    7 opinion?

03:30    8 A.     No, because, while I had problems with the overall dosing

03:30    9 and the approach, those were not the time -- that was not the

03:30   10 time frame during which I found the prescribing not for a

03:30   11 medically legitimate purpose in the usual course of

03:30   12 professional practice. It's the end of the time frame, not the

03:30   13 beginning.

03:30   14 Q.     Okay. And, specifically, directing your attention to Page

03:31   15 64506, which was addressed by Defense counsel, under Available

03:31   16 Old Data. Do you see that?

03:31   17 A.     Yes.

03:31   18 Q.     Is it correct that --

03:31   19        MR. BRIER: Your Honor, I object. This witness has already

03:31   20 admitted, under oath, that these were not part of his expert

03:31   21 reports and not part of his review. So why we're going through

03:31   22 them, now, is, I think, the Government's attempt to bolster his

03:31   23 credibility, when it's exactly what her objection was a minute

03:31   24 ago.

03:31   25        MS. OLSHEFSKI: Your Honor, he's the one that brought this
                                                                           118

03:31    1 up and directed Dr. Thomas' attention to it, and conveniently

03:31    2 skipped over significant parts, leaving an impression that

03:31    3 needs to be addressed here.

03:31    4         MR. BRIER: Your Honor, I addressed what was skipped over

03:31    5 pretty well, I believe.

03:31    6         THE COURT: You can address your questions to what you

03:31    7 thought was skipped over and then move on, because everybody is

03:31    8 moving past the target of a Daubert hearing, and I'm not going

03:32    9 to allow it. Go ahead.

03:32   10         MS. OLSHEFSKI: Just two points, Your Honor.

03:32   11 BY MS. OLSHEFSKI:

03:32   12 Q.      Dr. Thomas, do you see, under Available Old Data, June 20,

03:32   13 2012?

03:32   14 A.      Yes.

03:32   15 Q.      It reads, "Hospitalization because of drug withdrawal."

03:32   16 A.      Yes.

03:32   17 Q.      And based upon what you're seeing there, does that change

03:32   18 your opinion, at all?

03:32   19 A.      No, because, in fact, the Available Old Data section was

03:32   20 present in other notes that I did review, because the

03:32   21 computerized medical record repeats it over and over, so I was

03:32   22 aware that Dr. Evers was aware of her hospitalizations for drug

03:32   23 withdrawal and her hospitalizations for fractures after fall

03:32   24 and her hospitalizations for detoxification from opioids and

03:32   25 benzodiazepines.
                                                                        119

03:32    1 Q.   Then, right down from there, September 2, 2009, a few

03:32    2 years prior.

03:32    3      "Hospitalization for detoxification from opiates and

03:33    4 benzodiazepine."

03:33    5      Did you come across that in your historical review of

03:33    6 Kristina Dame?

03:33    7 A.   Yes.

03:33    8 Q.   Did it contribute to your opinion in this case?

03:33    9 A.   Yes.

03:33   10      MS. OLSHEFSKI: Thank you. Nothing further, Judge.

03:33   11      THE COURT: Mr. Brier?

03:33   12      MR. BRIER: Nothing further, Your Honor.

03:33   13      THE COURT: Thank you, Dr. Thomas. You can step down.

03:33   14      THE WITNESS: Thank you, Your Honor.

03:33   15      THE COURT: Ms. Olshefski, does the Government propose to

03:33   16 offer any additional witnesses in this matter?

03:33   17      MS. OLSHEFSKI: Not for the Daubert hearing, Your Honor.

03:33   18      THE COURT: I take it, Mr. Brier, that you have no

03:33   19 witnesses in connection with the Daubert hearing?

03:33   20      MR. BRIER: Correct, Your Honor.

03:33   21      THE COURT: All right, now, we're going to try to move from

03:33   22 the Daubert issue, unless there's some reason either counsel

03:33   23 wants to further address it, which I'm not hearing, we will

03:33   24 move to the Motion to Suppress, with respect to Bennett Avenue.

03:33   25      There was some logistical issue we needed to talk about
                                                                        120

03:34    1 that I deferred until the Daubert hearing was over. This might

03:34    2 be an appropriate time to hear both counsel as to what the

03:34    3 issue is and what your positions are on it.

03:34    4      MS. OLSHEFSKI: If I may, Your Honor.

03:34    5      THE COURT: Sure.

03:34    6      MS. OLSHEFSKI: So if we're moving into the attack on the

03:34    7 Affidavit of Probable Cause and, specifically, the Franks

03:34    8 portion, Attorney Casey suggested putting on witnesses first,

03:34    9 before the Government's witness establishes probable cause. The

03:34   10 Government objects to any of these witnesses taking the stand

03:34   11 to testify what they purport to testify to for our purposes

03:34   12 here today, Your Honor, and this is why.

03:34   13      This is a Franks hearing. So pursuant to Franks v.

03:34   14 Delaware, the purpose of a Franks hearing is to present

03:34   15 evidence that false statements were intentionally and

03:34   16 recklessly included in the Affidavit of Probable Cause or

03:34   17 reckless disregard for those false statements or omissions were

03:35   18 recklessly and intentionally omitted from the affidavit that

03:35   19 were known to the affiant, at the time.

03:35   20      What the Defense purports to put up are witnesses

03:35   21 consistent with the oaths that have been provided under seal to

03:35   22 the Court and consistent with certain interview statements that

03:35   23 were presented to the Government yesterday afternoon. Those

03:35   24 witness statements refer to witnesses that were never

03:35   25 interviewed, prior to the affidavit being written and
                                                                        121

03:35    1 authorized and the search being executed in this case. So

03:35    2 that's not the purpose of a Franks hearing, Your Honor.

03:35    3      The argument from the Defense is these are exculpatory,

03:35    4 and it was incumbent upon DEA to go out and interview all of

03:36    5 these witnesses to find out, to search for Brady information,

03:36    6 before writing and submitting the affidavit in this case. And

03:36    7 that's just not the law.

03:36    8      So 21 witnesses were interviewed, prior to the

03:36    9 authorization and execution of this search warrant. If the

03:36   10 Defense wants to bring in any one of those 21 witnesses and

03:36   11 purport to show that Agent Derr intentionally and recklessly

03:36   12 omitted information that would make a difference in the

03:36   13 affidavit, then, he has the right to do that.

03:36   14      But what he's purporting to do is do bring in witnesses,

03:36   15 never interviewed, who are going to say Dr. Evers prescribed in

03:36   16 the usual course of professional practice, at all times the

03:36   17 prescribing was appropriate. I think he's wonderful. That is

03:36   18 what he is purporting to do, and pursuant to the interview

03:36   19 statements I received yesterday, that's what they're going to

03:36   20 testify to.

03:37   21      And that's not the law, Your Honor. And what I would say

03:37   22 is, this is not a Brady, this is not application of Brady, when

03:37   23 we're talking about a Franks hearing, and I would refer to

03:37   24 United States v. Colkley, which is a Fourth Circuit case, which

03:37   25 is kind of a hallmark case that many cases go back to and refer
                                                                        122

03:37    1 to, when this is an issue referring to omissions. I will also

03:37    2 say that these cases that I'm going to cite refer to cases

03:37    3 where a Franks hearing wasn't even granted, because this is not

03:37    4 the law. So, in Colkley, the Fourth Circuit concluded that;

03:37    5      "The Defendant failed to show the officer intentionally

03:37    6 misled the magistrate, when he applied for a warrant and

03:37    7 omitted information from his affidavit."

03:37    8      In that case, the officer did not include information that

03:37    9 six eyewitnesses were unable to identify the Defendant in a

03:37   10 photo line up. That was omitted. The officer relied on a height

03:38   11 description from one witness but did not include contradictory

03:38   12 information obtained from another witness, stating the

03:38   13 assailant was shorter than the Defendant.

03:38   14      The Fourth Circuit rejected the Plaintiff's argument that

03:38   15 the Fourth Amendment requires the affiant to include all

03:38   16 potentially exculpatory evidence.

03:38   17      And in this case, it was evidence known to the affiant.

03:38   18 What they purport to do is to claim these omissions were

03:38   19 intentionally and recklessly made by Agent Derr. He didn't

03:38   20 interview them.

03:38   21      The Court went on to say;

03:38   22      "The rule would place an extraordinary burden on law

03:38   23 enforcement officers who might have to follow up and include in

03:38   24 a warrant affidavit every hunch and detail of an investigation

03:38   25 in the futile attempt to prove the negative proposition that no
                                                                        123

03:38    1 potential exculpatory evidence had been excluded. It would

03:38    2 perforce result in perniciously prolix affidavits that would

03:38    3 distract police officers from more important duties and render

03:39    4 the magistrate's determination of probable cause unnecessarily

03:39    5 burdensome.

03:39    6      "In addition, a broad duty of inclusion would turn every

03:39    7 arrest or search into a warrant contest. Such consequences

03:39    8 would, in turn, discourage reliance on the warrants, a result

03:39    9 the Supreme Court has stated should be avoided in shaping the

03:39   10 Fourth Amendment Doctrine."

03:39   11      That is United States v. Colkley, Your Honor, and that

03:39   12 cite is 899 F2d. 297, it's a 1990 Fourth Circuit case.

03:39   13      Another case that relied on Colkley, Your Honor, is

03:39   14 Mauricia Harrington Wall v. The City of Monroe, this is a 2020

03:39   15 case out of the Western District of North Carolina. It's cited

03:39   16 at 2020 WL 6153086. And the Court in this case relied on

03:40   17 Colkley and other Supreme Court precedent in saying that;

03:40   18     "Although, an officer may not disregard readily available

03:40   19 exculpatory evidence of which he is aware, the failure to

03:40   20 pursue a potentially exculpatory lead is not sufficient to

03:40   21 negate probable cause. Reasonable law enforcement officers are

03:40   22 not required to exhaust every potentially exculpatory lead or

03:40   23 resolve every doubt of a suspect's guilt before probable cause

03:40   24 is established. Probable cause does not require an officer to

03:40   25 be certain that subsequent prosecution of the arrest will be
                                                                        124

03:40    1 successful."

03:40    2      This Court also said;

03:40    3      "Recognizing the decision not to pursue given

03:40    4 investigative leads is but one of the circumstances we will

03:40    5 consider in determining the reasonableness of an officer's

03:40    6 decision to obtain an arrest warrant. The weight of such

03:40    7 circumstances will, of course, vary widely depending upon the

03:41    8 nature of the leads."

03:41    9      Again, this is referring to information that the Plaintiff

03:41   10 in this case argued that law enforcement had a duty to go out

03:41   11 and search. Just like in this case what the Defense is saying,

03:41   12 Had the magistrate judge known about all these other witnesses

03:41   13 that weren't interviewed that say, I think the prescribing of

03:41   14 Dr. Evers was appropriate, the decision would have been

03:41   15 different. And they have to say that it was intentionally and

03:41   16 recklessly, and the law is, known to law enforcement officers.

03:41   17     So to equate this to Brady, that he should have gone out

03:41   18 and searched for -- this isn't even Brady information, because

03:41   19 they're not qualified witnesses to say that, I think Dr. Evers

03:41   20 was wonderful and that he prescribed appropriately for me. In

03:41   21 fact, pre-trial, the Defense filed motions to preclude

03:41   22 Dr. Thomas from being able to say that, a Board certified

03:41   23 anesthesiologist.

03:41   24      Pre-trial, the Defendant filed motions to preclude

03:41   25 pharmacists from making that determination. And pre-trial, if
                                                                        125

03:42    1 there's another witness out there, anywhere, that the

03:42    2 Government purports to put on the stand, they're not qualified.

03:42    3      So, now, to put this on now -- and I think he's thinking

03:42    4 that the law is different because he's a doctor and because

03:42    5 he's not a drug dealer on the street, and that's simply not the

03:42    6 case, Your Honor. And I can go on and cite more cases, and I

03:42    7 will cite them for the record.

03:42    8      United States v. Locklear, which is 2012 Westlaw 5845459

03:42    9 out of the Eastern District of North Carolina in 2012. The

03:42   10 District Court -- four eye witnesses were interviewed and said

03:42   11 the Defendant possessed a firearm. The Defendant claimed that,

03:42   12 had the detective interviewed four additional witnesses, the

03:42   13 opinion would have been different, and they would have said

03:42   14 that the Defendant didn't possess a firearm.

03:42   15      The District Court, in rejecting to grant -- refused to

03:42   16 even grant a Franks hearing and said;

03:42   17      "Interviewing every potential witness to a crime is not

03:42   18 required in a PC, Probable Cause Affidavit. Courts do not

03:43   19 require an officer applying for a search warrant to interview

03:43   20 every potential witness to a crime."

03:43   21      I have more, United States v. Slizewski, which is 809 F3d.

03:43   22 382, the Seventh Circuit in 2016. Again, the Defendant said the

03:43   23 District Court aired by not giving me a Franks hearing because

03:43   24 the officer omitted exculpatory evidence. And the Seventh

03:43   25 Circuit, again, reiterated that that's not the law. The Court
                                                                        126

03:43    1 held that the officers are not expected to be attuned with

03:43    2 every potential, every potential exculpatory piece of evidence

03:43    3 out there against the Defendant. As long as there's probable

03:43    4 cause in the affidavit, the Defense can't show recklessly made

03:43    5 or false statements, then, that's what the Court needs to focus

03:43    6 on.

03:43    7       So I would argue that if he wants to bring in witnesses,

03:43    8 Judge, that were interviewed, and that the information is

03:43    9 relevant, if they're going to say Agent Derr lied, that's one

03:44   10 thing, but to bring in all of these people that say, I think

03:44   11 Dr. Evers was wonderful, not qualified, not relevant, and it's

03:44   12 not the law.

03:44   13       MR. CASEY: So, Judge, we have briefed the issue of Franks,

03:44   14 the Government has just issued a recitation of citations, none

03:44   15 of which relate to what's before the Court, which is an

03:44   16 evidentiary issue. The Court is the finder of fact and the

03:44   17 finder of law here. The Court will evaluate and make its own

03:44   18 decision as to what's admissible and what's relevant to its

03:44   19 decision, number one.

03:44   20       Number two, the Defense has asserted and will prove today

03:44   21 that the Government affirmatively lied in the Affidavit of

03:44   22 Probable Cause, which was tendered to the United States

03:44   23 Magistrate Judge to obtain a search warrant. We would show that

03:44   24 the Government was in reckless disregard for the truth. We will

03:44   25 do that by calling witnesses who will review those facets of
                                                                        127

03:45    1 the Affidavit of Probable Cause that relate to their name and

03:45    2 their information, and they will testify as to why that is not

03:45    3 truthful information.

03:45    4      And if the Court thinks that the Defense is astray of

03:45    5 what's relevant, I'm sure the Defense will be promptly notified

03:45    6 as to the relevance of the utility to the Court of the evidence

03:45    7 that we wish to adduce today. We have not summoned dozens of

03:45    8 witnesses, we have tried to address the categories of

03:45    9 misrepresentations by the Government, so they are somewhat

03:45   10 representative.

03:45   11      These are people who have traveled over an hour, many of

03:45   12 them are elderly or disabled, some are from young families. We

03:45   13 would like to get on with the testimony and invite the

03:45   14 Government to interpose their objection to the testimony as

03:45   15 they see fit.

03:46   16      THE COURT: All right, let's speak for a moment about the

03:46   17 purpose of this Franks hearing. We all understand the focus on

03:46   18 Mr. Derr who is the Affiant in this case. We agree; right?

03:46   19      MS. OLSHEFSKI: Yes, Your Honor.

03:46   20      MR. CASEY: Correct, Your Honor.

03:46   21      THE COURT: And the contention by the Defendant is that Mr.

03:46   22 Derr, in preparing the affidavit that led to issuance of the

03:46   23 search warrant for the Bennett Avenue property included

03:46   24 knowingly false and materially false statements that, were they

03:46   25 excised from the Affidavit of Probable Cause, would be liable.
                                                                        128

03:46    1 Isn't that what we're looking at here?

03:46    2      MS. OLSHEFSKI: Yes, Your Honor.

03:46    3      MR. CASEY: That is correct, Your Honor.

03:46    4      THE COURT: Now, from my perspective, I need to hear Mr.

03:47    5 Derr. I'm not comfortable, and I don't think it's prudent for

03:47    6 me to hear persons who may have relevant testimony, may not, I

03:47    7 don't know, but before I can even determine that, I need to

03:47    8 hear Mr. Derr's testimony and I need to hear your cross

03:47    9 examination of him, so that I can, at least, identify what

03:47   10 portions of his testimony you maintain were materially

03:47   11 knowingly false and make my own determination as to his

03:47   12 credibility as he testifies.

03:47   13      Only then, if I determine you should be allowed to present

03:47   14 additional witnesses, am I in a position to see whether that's

03:47   15 necessary. If I don't do it this way and I do it backwards,

03:48   16 it's not going to allow me to apply Franks and all of its

03:48   17 progeny properly.

03:48   18      So I expect that you're going to call Mr. Derr now, are

03:48   19 you not?

03:48   20      MS. OLSHEFSKI: Your Honor, there's a standing issue, so we

03:48   21 do have one brief witness on standing.

03:48   22      MR. CASEY: Judge, we have standing witnesses, as well. So

03:48   23 I think that, given the Court's expression, I think we respect

03:48   24 that and I think we should get on with Mr. Derr and get to the

03:48   25 less significant issues or less significant witnesses to
                                                                        129

03:48    1 follow, since it's not a requisite that we get through those.

03:48    2      THE COURT: Well, the standing issue, obviously, as I said

03:48    3 in our telephone conference, is just part of the overall Fourth

03:48    4 Amendment analysis I have to conduct. For economy of use of our

03:49    5 time, if you're telling me that you have extensive testimony on

03:49    6 standing, well, then, maybe we should put that later. But if

03:49    7 it's something we can dispose of relatively quickly, I'd rather

03:49    8 do that.

03:49    9      MS. OLSHEFSKI: Your Honor, we do have a witness here from

03:49   10 Connecticut that traveled here last night, he is our witness on

03:49   11 standing. It's the Government's position that the Defendant

03:49   12 does not have standing to object to these medical records. They

03:49   13 weren't his, he didn't own them, he couldn't prevent them from

03:49   14 being turned over.

03:49   15      THE COURT: I understand the Government's position, and I

03:49   16 understand -- at least, I think I understand -- that the whole

03:49   17 purpose of the presentation of testimony will be to show that

03:49   18 your assertions are correct.

03:49   19      But, again, this is just a matter of how we do this most

03:49   20 efficiently. It's 20 to 3 in the afternoon, I'm willing to stay

03:49   21 here all night if you want to get it done, but it's just a

03:49   22 question of how we proceed. How many witnesses do you have on

03:50   23 standing?

03:50   24      MR. CASEY: Three, Judge.

03:50   25      THE COURT: You have three. How many do you have?
                                                                        130

03:50    1      MS. OLSHEFSKI: I have one. I don't think this witness will

03:50    2 be long, Your Honor, and then I can go right into --

03:50    3      THE COURT: Well, let's take care of the standing issue,

03:50    4 since we're going to be staying here.

03:50    5      MR. CASEY: Well, Judge, if I may, just because I'm very

03:50    6 concerned about I have so many people, some in really difficult

03:50    7 conditions, it was a monumental task to get them here today. If

03:50    8 we could get her standing witness out of the way and go to Mr.

03:50    9 Derr, and then I'll call --

03:50   10      THE COURT: Do you have an objection to that approach?

03:50   11      MS. OLSHEFSKI: I'm sorry, what was that?

03:50   12      MR. CASEY: The Court is not going to rule on standing

03:50   13 today, the Court is going to receive its information on

03:50   14 standing. Do you want to call your witness on standing, call

03:50   15 him, we'll be done with him, then, we will move to Mr. Derr,

03:50   16 and then I'll call my standing witnesses --

03:51   17      MS. OLSHEFSKI: I'm sorry, but he has to be cross-examined

03:51   18 before you call those witnesses.

03:51   19      THE COURT: Of course.

03:51   20      MR. CASEY: Yes, direct and cross-examine him.

03:51   21      MS. OLSHEFSKI: That was the plan, I think.

03:51   22      THE COURT: I think what Mr. Casey is suggesting is that

03:51   23 his standing witnesses would not follow your standing witness.

03:51   24      MR. CASEY: Exactly.

03:51   25      THE COURT: And instead, once we complete the examination
                                                                        131

03:51    1 of your standing witness, we would proceed to Mr. Derr. So if

03:51    2 that's an acceptable way to approach it, let's do that.

03:51    3      MS. OLSHEFSKI: Fine, Judge.

03:51    4      THE COURT: Let's take a break. Regulations require that

03:51    5 the witness box be cleaned, so we'll take five minutes.

03:51    6      (At this time a brief recess was taken.)

04:21    7      (The following took place in the conference room.)

04:21    8      THE COURT: I wanted to talk to you all about the posture

04:21    9 of this particular motion. Franks requires that there be a

04:21   10 preliminary finding that would then entitle the Defendant to

04:21   11 the hearing. And it seems as though we may have skipped over

04:21   12 that particular requirement, because I haven't written on

04:21   13 whether or not you're entitled to a Franks hearing nor have I

04:21   14 made a preliminary finding that you are entitled to one.

04:21   15      So that raises the question of whether today is an

04:21   16 appropriate day to hold the kind of hearing that I think all of

04:21   17 you were contemplating. Because, right now, it appears as

04:22   18 though we're ready to do an actual Franks hearing, with cross

04:22   19 examination of Mr. Derr, and then other testimony that, at

04:22   20 least, from the standpoint of what you've told me, would

04:22   21 attempt to show that his statements in the affidavit are

04:22   22 materially and knowingly false.

04:22   23      But I've never made the initial determination that a

04:22   24 Franks hearing is warranted, and, in fact, I don't think, under

04:22   25 Franks, which I've just had an opportunity to review, that the
                                                                        132

04:22    1 Defendant has given me affidavits or other proof that would

04:22    2 serve as a threshold basis for my determining that a Franks

04:22    3 hearing is necessary.

04:22    4      So there's a couple ways to approach this, and it's going

04:22    5 to require that you tell me what you want to do. One is to

04:23    6 allow me to make a determination of whether or not you have

04:23    7 made a preliminary -- the requisite preliminary showing that a

04:23    8 Franks hearing is warranted here. If that were the case, we

04:23    9 would not be taking testimony today in the manner in which we

04:23   10 just discussed, other than on the standing issue.

04:23   11      The other -- and I'll turn to you, Michelle -- the other

04:23   12 is to assume that a preliminary showing has been made and to go

04:23   13 forward with this hearing and hear testimony as to whether or

04:23   14 not there is anything materially false and knowingly false in

04:23   15 the affidavit.

04:23   16      So I regard this as an important point because Franks and

04:23   17 the case law under it is very specific in indicating you must

04:24   18 make a preliminary showing before you get a Franks hearing.

04:24   19      MR. CASEY: Judge, may I speak?

04:24   20      THE COURT: Sure.

04:24   21      MR. CASEY: In this case, we are not arguing that the

04:24   22 Defense -- that the Government has a burden to search Brady

04:24   23 material and give a balanced view, we are simply saying that

04:24   24 when presenting, say -- I'll give an actual example -- the

04:24   25 information of Dennis Braun who is listed in the Affidavit of
                                                                        133

04:24    1 Probable Cause. The Government has intentionally misrepresented

04:24    2 the doctor-patient relationship in that information, and they

04:24    3 have put into the Affidavit of Probable Cause affirmative false

04:24    4 information. And we have obtained, pursuant to Franks v.

04:24    5 Delaware, 48 declarations under oath from each of those

04:24    6 witnesses. It's not all the people listed in the affidavit, but

04:24    7 it's over 40.

04:25    8      THE COURT: And those you filed under seal with me?

04:25    9      MR. CASEY: Yes. So the quantum of evidence of the false

04:25   10 representations made by the Government, I would argue to the

04:25   11 Court, is an abundance of evidence justifying a Franks hearing.

04:25   12      THE COURT: May I interrupt you?

04:25   13      MR. CASEY: Yes.

04:25   14      THE COURT: And I understand your position, that you have

04:25   15 given me what you believe is a more than adequate basis to

04:25   16 determine that a Franks hearing is necessary. I'm simply saying

04:25   17 to all of you, I haven't made, on the record anywhere, a

04:25   18 determination as to that.

04:25   19      MR. CASEY: I agree with you, Your Honor.

04:25   20      MS. OLSHEFSKI: So, Your Honor, what Pat is referring to in

04:25   21 those oaths, for most of those patients that he's referring, we

04:25   22 see 69 files. There are, probably, maybe, I don't know, six

04:26   23 specific witnesses, patients that are individually spoken about

04:26   24 in the affidavit, and then the only information after that

04:26   25 about the other files of patients is PDMP data, high doses,
                                                                        134

04:26    1 extended period of time.

04:26    2      When they submitted these oaths, where they had their

04:26    3 witnesses sign off, I believe it was a professional practice,

04:26    4 legitimate medical purposes, the caveat is it mischaracterizes

04:26    5 my treatment. They're not saying those numbers are wrong,

04:26    6 they're saying, It mischaracterizes my treatment.

04:26    7      So that is not a false statement, that is not disregard

04:26    8 for the truth. Those numbers are directly from the PDMP and

04:26    9 their witnesses are saying, I'm not saying I wasn't taking

04:26   10 those drugs, but they're mischaracterized. Falsely represents

04:26   11 Dr. Evers' care of me. And that's not a false statement, that's

04:27   12 their opinion, but that's not a false statement.

04:27   13      So that was the Government's issue. When we filed our

04:27   14 responses to all these motions and went to the lengths we went

04:27   15 to to attach DEA-6's to talk about -- to point the Court in

04:27   16 specific portions of DEA-6's, I was shocked that the next day

04:27   17 we had a hearing scheduled, because, quite frankly, I knew you

04:27   18 hadn't had time to make that decision, because you were in

04:27   19 trial with Phil Caraballo.

04:27   20      THE COURT: I was.

04:27   21      MS. OLSHEFSKI: So I was a little shocked, to tell you the

04:27   22 truth, but I think the Court, and the Government's position

04:27   23 would be to, please, make a decision on whether a Franks

04:27   24 hearing is necessary at this point, based upon all the

04:27   25 information that's there. Because there's a lot there.
                                                                          135

04:27    1         MR. CASEY: Judge, if I may, I understand that the

04:27    2 Government has the impression that the Defense is only taking

04:28    3 issue with the proportionality of information, meaning, that

04:28    4 the Government's recitation of the prescriptions is a

04:28    5 misrepresentation of the entire treatment between the doctor

04:28    6 and the patient, that's not what it's limited to. I'll give you

04:28    7 an example, proffer, of the first witness that they will hear

04:28    8 from.

04:28    9         This witness was interviewed by the Drug Enforcement

04:28   10 Administration, Mr. Derr, himself, and she explained how she

04:28   11 was treated by the doctor, her course of treatment, his

04:28   12 examination, vital signs, all of that process, and then, at the

04:28   13 end of the interview, she said, Dr. Evers is a good doctor, and

04:28   14 she insisted that they put that down. None of that information

04:28   15 is in the Affidavit of Probable Cause.

04:28   16         MS. OLSHEFSKI: Doesn't have to be, Pat.

04:28   17         MR. CASEY: Which means that they intentionally misled the

04:29   18 magistrate judge about the relationship between that lady who

04:29   19 they interviewed and the characterization that they gave. Now,

04:29   20 I understand that the Government wants to sit back and say, No

04:29   21 harm, no foul, we just put in the pharmacy information. But

04:29   22 that's not what the whole affidavit is about.

04:29   23         The Affidavit of Probable Cause is a reasonable belief

04:29   24 that a crime is being committed by Martin Evers, and that

04:29   25 there's a reasonable likelihood that the fruits of that crime
                                                                        136

04:29    1 would be found at his address. To find that a physician is

04:29    2 outside the usual course, they have to say he's prescribing

04:29    3 outside the usual course. That's the intent of the information

04:29    4 they put there.

04:29    5      When they have, themselves, interviewed the patient and

04:29    6 misrepresented the information, that's the epitome of, at a

04:30    7 minimum, reckless disregard for the truth or actual false

04:30    8 statements, which I think the Court should hear from. And the

04:30    9 Court can determine whether -- as we go through the witnesses,

04:30   10 whether it's something the Court wishes to hear.

04:30   11      THE COURT: If the Government wants me to make the required

04:30   12 preliminary showing, then, I think that's what I have to do.

04:30   13      MS. OLSHEFSKI: I would ask you to do that, Your Honor.

04:30   14      THE COURT: I don't know that I'm, at all, comfortable

04:30   15 ruling from the bench on that. I don't think that's the

04:30   16 appropriate thing to do here. Both sides have raised

04:30   17 significant points in their own -- in support of their

04:30   18 respective positions, I don't want to, in the interest of

04:31   19 simply concluding this matter, make a decision that's less than

04:31   20 well thought out, and that is simply the basis of some

04:31   21 consideration, now, leading to a bench ruling. I think that's a

04:31   22 mistake.

04:31   23      Now, if counsel has a different view and really wants to

04:31   24 go forward with this, I can do that, but I would suggest, I

04:31   25 would suggest that we adhere to what I consider to be the
                                                                       137

04:31    1 accepted approach, which is that I make a determination based

04:31    2 on the affidavits that have been given to me as to whether you

04:31    3 have now shown me you're entitled to a Franks hearing and look

04:31    4 at the information that both of have you given me, rather than

04:31    5 ignoring that preliminary obligation and going right into what

04:32    6 is clearly a Franks hearing.

04:32    7      So that's my -- my intention is to do it by the book, so

04:32    8 to speak, which means that, to the extent that this particular

04:32    9 motion can be dealt with in parts, we can certainly hear the

04:32   10 standing issue today.

04:32   11      MR. CASEY: Your Honor, I'd rather not do that, to be

04:32   12 honest with you.

04:32   13      THE COURT: That's fine. But no preliminary determination

04:32   14 was made by me. I think it warrants an opinion rather than a

04:32   15 bench ruling. It isn't -- I don't take this lightly, obviously,

04:32   16 and I think that's what has to be done.

04:32   17      When we had our telephone conference, I viewed it as a

04:33   18 discussion about the suppression hearing nature of your motion,

04:33   19 but I did not take into account the need for this preliminary

04:33   20 determination.

04:33   21      MR. CASEY: If I may, Judge, at the risk of going against

04:33   22 the wave of authority here, I don't know -- I would argue to

04:33   23 the Court that it need not issue a separate opinion, it could

04:33   24 hear arguments of counsel, and I could proffer, there are

04:33   25 several witnesses here, and if the Court were comfortable
                                                                         138

04:34    1 making a bench ruling, then, so be it. If the Court were not,

04:34    2 after hearing that information, comfortable making a bench

04:34    3 ruling, then, I understand, and we could await the Court's

04:34    4 ruling.

04:34    5        MS. OLSHEFSKI: The problem with that, Your Honor, from the

04:34    6 Government's perspective, is, he only gets that opportunity if

04:34    7 you grant him a Franks hearing, so that evidence should never

04:34    8 be before the Court, unless there is a Franks hearing.

04:34    9        MR. CASEY: That's not true. I can submit and I have

04:34   10 submitted 48 declarations under oath, testimony before the

04:34   11 Court --

04:34   12        MS. OLSHEFSKI: The Court has them.

04:34   13        MR. CASEY: -- substantiating guidance from Franks v.

04:34   14 Delaware, the procedure to do so. I have witnesses here for

04:34   15 whom I could make a proffer to the Court, in the presence of

04:35   16 the witness, so that the Court has a more fulsome understanding

04:35   17 of the magnitude of the falsifications by the Government in the

04:35   18 Affidavit of Probable Cause. It's another level of support.

04:35   19        These people traveled in here, some have babysitters, some

04:35   20 have medical appointments they've missed, some don't have the

04:35   21 capacity to drive themselves or have spouses. Some are

04:35   22 disabled.

04:35   23        MS. OLSHEFSKI: But that's not a basis to hear testimony,

04:35   24 Pat.

04:35   25        MR. CASEY: It's evidence for the Court to consider.
                                                                       139

04:35    1      THE COURT: Well, I'm looking at an opinion of my own in

04:35    2 another matter where we wrote;

04:36    3      "The preliminary showing a Defendant must make is no light

04:36    4 burden and puts the Defendant to task by requiring some offer

04:36    5 of proof that materially false statements were recklessly or

04:36    6 intentionally made."

04:36    7      Citation to United States v. Darby. Then it continues.

04:36    8     "More specifically, a Defendant must allege with

04:36    9 specificity what was false in the affidavit, must provide

04:36   10 proof, must allege that the Affiant had a culpable state of

04:36   11 mind and must allege that the remaining information is

04:36   12 insufficient to support a finding of probable cause."

04:36   13      It continues on about;

04:36   14      "Conclusory allegations of untruthfulness are insufficient

04:36   15 to meet this burden. Defendant must provide an offer of proof

04:36   16 contradicting the Affiant, such as sworn or otherwise reliable

04:36   17 statements from witnesses", citing to United States v. Yokshan,

04:36   18 a Third Circuit 431 Federal Appendix 170, a 2011 case. And, in

04:37   19 fact, Franks itself make the very same statement in almost the

04:37   20 same language.

04:37   21      So it seems to me that I need to make a preliminary

04:37   22 determination, based on your affidavits, as to whether or not

04:37   23 you've established your right to a Franks hearing. I think to

04:37   24 do it any other way would be error, and I'm sorry for the

04:37   25 inconvenience that might arise as a consequence of this, due to
                                                                        140

04:37    1 the people who are here, but I'm not prepared to deviate from

04:37    2 what the Franks decision itself indicates, as well as the cases

04:37    3 that I've cited in other opinions.

04:37    4      So, now, if you want to take testimony on the issue of

04:37    5 standing, you've got those people here today, I'm happy to hear

04:37    6 that. That's entirely up to you, if you want to do it at

04:37    7 another other, and all of this at once, we'll do that, as well.

04:37    8      MR. CASEY: I'd rather do it at another time, Your Honor.

04:37    9      MS. OLSHEFSKI: That's fine.

04:38   10      MR. CASEY: I do have a request of the Court that I be

04:38   11 permitted to collect some of the information that these

04:38   12 witnesses would have provided today to the Court and provide

04:38   13 that as an affidavit, in addition to that which has already

04:38   14 been submitted.

04:38   15      THE COURT: You can submit affidavits, I think you're

04:38   16 entitled to do that. In light of the circumstances, if you

04:38   17 think there's affidavits that you can put together in short

04:38   18 order, yes, fine.

04:38   19      As far as concluding for today, I don't know whether you

04:38   20 want to go back in to court to allow me to indicate what we

04:38   21 have done, would that be your approach?

04:38   22      MR. CASEY: That would be very helpful, Judge.

04:38   23      THE COURT: Okay, let's do that.

04:38   24      MR. CASEY: Thank you, Your Honor.

04:38   25      MS. OLSHEFSKI: Thank you, Your Honor.
                                                                          141

04:38    1        (Discussion concluded in conference room.)

04:47    2        THE COURT: Mr. Casey, in support of your request for a

04:47    3 Franks hearing, would you state for the record the number of

04:47    4 affidavits that you have submitted in support of that request?

04:47    5        MR. CASEY: Yes, Your Honor. 48 declarations under oath

04:48    6 from witnesses, over 40 of whom were identified in the search

04:48    7 warrant to establish probable cause for the search of the

04:48    8 doctor's office.

04:48    9        THE COURT: Ms. Olshefski, earlier in this hearing, you

04:48   10 indicated that, in response to that -- and I think it's in your

04:48   11 memorandum, as well -- you submitted affidavits.

04:48   12        MS. OLSHEFSKI: Your Honor --

04:48   13        THE COURT: Actually, you submitted the DEA-6's, did you

04:48   14 not?

04:48   15        MS. OLSHEFSKI: The DEA-6's, as well as the affidavit of

04:48   16 Agent Derr, with a list of the patients that were actually

04:48   17 interviewed pre-affidavit.

04:48   18        THE COURT: All right. I've taken this time, as counsel

04:48   19 knows, to consult the decision in Franks, which is the basis

04:48   20 for the type of hearing that we need to hold here, and what

04:48   21 Franks requires is a preliminary finding by me, as the Judge

04:48   22 assigned to this case, based on the affidavits you've given me,

04:49   23 Mr. Casey, and any rebuttal that you provided, Ms. Olshefski,

04:49   24 and that preliminary finding has not been made by me.

04:49   25        Under Franks, a preliminary finding of that nature is
                                                                        142

04:49    1 required before a Franks hearing may be held. And I'll just

04:49    2 briefly quote from the Supreme Court's decision in Franks,

04:49    3 where they say;

04:49    4      "We hold that when the Defendant makes a substantial

04:49    5 preliminary showing that a false statement knowingly and

04:49    6 intentionally or with reckless disregard for the truth was

04:49    7 included by the affiant in the warrant affidavit, and if the

04:49    8 allegedly false statement is necessary to the finding of

04:49    9 probable cause, the Fourth Amendment requires that a hearing be

04:49   10 held at the Defendant's request.

04:49   11      "In the event that, at that hearing, the allegations of

04:50   12 perjury or reckless disregard is established by the Defendant,

04:50   13 by a preponderance of the evidence, and with the affidavit's

04:50   14 false material set to one side, the affidavit's remaining

04:50   15 content is insufficient to establish probable cause, the search

04:50   16 warrant must be voided and the fruits of the search excluded,

04:50   17 to the same extent as if probable cause was lacking on the face

04:50   18 of the affidavit."

04:50   19      That is the decision in Franks quoted verbatim, and the

04:50   20 preliminary finding that would entitle your client to a Franks

04:50   21 hearing is something I must make, and as a matter of the Franks

04:50   22 decision, we cannot proceed to an evidentiary hearing unless I

04:50   23 make that preliminary finding first, and I haven't done that.

04:50   24      So for that reason, we cannot proceed today to hold the

04:50   25 Franks evidentiary hearing that you are seeking. So what I will
                                                                        143

04:51    1 do is I will make -- I will review the materials you've

04:51    2 submitted, you've indicated, I think, that you wish to submit

04:51    3 something else as well.

04:51    4      MR. CASEY: Yes, if I may, Judge, I don't want to interrupt

04:51    5 you. So a number of the witnesses that were here today, I would

04:51    6 get affidavits to supplement the record. I suspect I could get

04:51    7 that done within 30 days, Your Honor. And I appreciate the

04:51    8 Court's consideration that a number of these witnesses came

04:51    9 from over an hour away and have interrupted their families and

04:51   10 stuff, that's on me, and I'll collect that information and

04:51   11 submit it to the Court for the Court's evaluation.

04:51   12      I have one other argument, but I'll pause here until then.

04:51   13      THE COURT: Ms. Olshefski, do you have any objection to

04:51   14 that approach?

04:51   15      MS. OLSHEFSKI: No, Your Honor. Perhaps, the Government

04:52   16 would have an opportunity to respond?

04:52   17      THE COURT: Sure. But, again, the point here is the law

04:52   18 requires, before I proceed to have the Franks hearing that the

04:52   19 Defendant is seeking, I must make a preliminary finding that

04:52   20 there is a basis to do so, that has not been done by me, and I

04:52   21 can't omit a step in the process, even though, by not omitting

04:52   22 it, there's some inconvenience, obviously, to everyone involved

04:52   23 in the proceeding.

04:52   24      I'm sorry, Mr. Casey, you were about to say something?

04:52   25      MR. CASEY: I know the Court knows this, but there is also
                                                                       144

04:52    1 a facet -- although, the Franks dominates the interest and it

04:52    2 is the decision that has to be made for efficiency of testimony

04:52    3 -- there is also a probable cause argument, like a traditional

04:52    4 suppression issue, but if Diversion Investigator Derr is going

04:53    5 to testify it's more efficient for judicial resources to have

04:53    6 that done and Franks decided, either it's in or it's out, we

04:53    7 would know the scope of the examination.

04:53    8      As the Court alluded to earlier, you've got to hear from

04:53    9 the case agent first, and then the Court can be informed as to

04:53   10 how to proceed.

04:53   11      THE COURT: I think, should a Franks hearing, ultimately,

04:53   12 be held, that holding that along with the traditional inquiry

04:53   13 into probable cause would be the appropriate way to proceed.

04:53   14      MS. OLSHEFSKI: Your Honor, I would agree with that, and I

04:53   15 would also agree that Your Honor has to make the decision

04:53   16 whether or not there is probable cause, sufficient probable

04:53   17 cause, based upon everything that has been submitted in support

04:53   18 of false statements, as well, in addition to the Franks

04:53   19 hearing.

04:53   20      THE COURT: That's certainly true. Mr. Casey has asked for

04:53   21 30 days to submit his affidavits.

04:53   22      MS. OLSHEFSKI: No problem with that, Judge.

04:53   23      THE COURT: Do you need additional time to submit anything?

04:53   24      MS. OLSHEFSKI: I would request, like, 14 days subsequent

04:54   25 to that.
                                                                       145

04:54    1      THE COURT: Fine. Now, the last issue before, I believe, we

04:54    2 can adjourn for the day is whether you wish to submit --

04:54    3 returning to the Daubert issue -- whether you intend to submit

04:54    4 any further briefing on that?

04:54    5      MS. CONABOY: Yes, Your Honor. If we could submit that at

04:54    6 the same time, within 30 days.

04:54    7      THE COURT: Sure. Ms. Olshefski?

04:54    8      MS. OLSHEFSKI: The Government does not believe that

04:54    9 further briefing on the Daubert issue is necessary, however, if

04:54   10 the Defense submits something, the Government would like to

04:54   11 respond within 14 days.

04:54   12      THE COURT: All right. And both requests are granted.

04:54   13 Before we close, is there anything else that we need to discuss

04:54   14 to keep this case on track?

04:54   15      MR. CASEY: Not from the Defense, Judge. Thank you.

04:54   16      MS. OLSHEFSKI: No, Your Honor. Thank you.

04:54   17      THE COURT: All right. Thank you, counsel, for your

04:54   18 assistance and input in this matter. We will proceed as we have

04:55   19 outlined here. Thank you.

04:55   20      (At this time the proceedings were adjourned.)

        21

        22

        23

        24

        25
                                                                146

 1                     C E R T I F I C A T E

 2

 3           I, KRISTIN L. YEAGER, Official Court Reporter for the

 4 United States District Court for the Middle District of

 5 Pennsylvania, appointed pursuant to the provisions of

 6 Title 28, United States Code, Section 753, do hereby certify

 7 that the foregoing is a true and correct transcript of the

 8 within-mentioned proceedings had in the above-mentioned and

 9 numbered cause on the date or dates hereinbefore set forth; and

10 I do further certify that the foregoing transcript has

11 been prepared by me or under my supervision.

12

13                            S/Kristin L. Yeager
                              KRISTIN L. YEAGER, RMR,CRR
14                            Official Court Reporter

15
     REPORTED BY:
16
         KRISTIN L. YEAGER, RMR,CRR
17       Official Court Reporter
         United States District Court
18       Middle District of Pennsylvania
         P.O. Box 5
19       Scranton, Pennsylvania 18501

20

21

22          (The foregoing certificate of this transcript
   does not apply to any reproduction of the same by any means
23 unless under the direct control and/or supervision of the
   certifying reporter.)
24

25
                                                                                                                                      1
             '              1983 [1] - 83:13           2018 [1] - 68:1           400 [3] - 101:8,          809 [1] - 125:21
                            1984 [1] - 9:6             2019 [8] - 3:12, 50:2,     101:17, 102:1            829 [4] - 47:10, 47:17,
'12 [1] - 117:5             1988 [1] - 79:22            66:9, 68:1, 70:11,       425 [1] - 1:18             47:22, 71:24
'13 [1] - 117:6             1990 [1] - 123:12           71:16, 89:3, 112:13      431 [1] - 139:18          84 [1] - 113:4
                            1992 [4] - 8:20, 8:21,     2020 [8] - 5:23, 8:4,     48 [3] - 133:5, 138:10,   899 [1] - 123:12
            0                12:17, 13:1                66:12, 71:17, 89:3,       141:5
                            1996 [2] - 41:25, 78:17     104:21, 123:14,          49 [5] - 43:14, 43:23,               9
0057 [1] - 100:20           1998 [2] - 40:24, 50:21     123:16                    50:15, 60:6, 72:1
                            1999 [3] - 13:2, 13:5,     2021 [1] - 1:10                                     9 [9] - 5:23, 68:9,
            1                13:16                     21 [11] - 40:16, 44:24,              5               69:22, 70:2, 72:4,
                                                        45:12, 47:9, 47:17,                                 72:11, 85:20, 92:15,
1 [11] - 7:21, 7:23, 8:6,                               47:22, 71:23, 121:8,     5 [7] - 44:25, 47:1,       111:8
 8:9, 8:10, 28:20,
                                       2
                                                        121:10                    56:11, 71:22, 72:11,     9/25/14 [2] - 100:25,
 68:22, 111:9,              2 [10] - 47:13, 66:5,      21st [1] - 20:19           113:14, 146:18            101:1
 111:11, 111:12,             66:6, 66:8, 71:15,        22 [1] - 108:20           50 [4] - 12:24, 68:24,    90 [2] - 75:19, 75:20
 113:2                       71:18, 72:11, 111:8,      235 [2] - 1:14, 1:24       98:21                    95 [2] - 75:19, 75:20
10 [14] - 24:18, 24:19,      119:1                     24 [3] - 26:18, 107:15,   56 [2] - 26:19, 114:24    9:00 [1] - 85:18
 24:20, 25:5, 27:18,        2-9 [1] - 72:13             115:3                    5845459 [1] - 125:8
 27:21, 27:22, 28:16,       20 [17] - 20:17, 28:20,    25 [3] - 48:15, 49:17,    59 [1] - 100:6                       A
 28:17, 28:24, 29:3,         29:1, 29:2, 54:24,         71:22
 72:6, 72:12, 113:16                                                                                       A.M [1] - 1:10
                             67:10, 68:22, 68:24,      25.52 [1] - 48:22                    6
10/11/2012 [1] - 105:6       69:15, 70:1, 83:14,       2552 [1] - 49:18                                    a.m [2] - 85:17, 85:20
100 [5] - 13:8, 29:5,        104:10, 104:13,           260 [1] - 100:8           6 [9] - 47:6, 47:7,       abdomen [2] - 109:13,
 75:21, 76:6, 92:7           104:17, 111:12,           28 [2] - 71:22, 146:6      47:12, 48:9, 71:23,       109:14
104 [1] - 3:11               118:12, 129:20            280 [1] - 100:5            72:11, 92:14,            able [4] - 52:17, 65:10,
10:30 [1] - 1:10            200 [4] - 56:9, 69:7,      297 [1] - 123:12           104:15, 104:20            93:10, 124:22
10mg [1] - 63:19             69:8, 69:12                                         60 [6] - 29:1, 29:3,      above-mentioned [1]
11 [3] - 1:10, 35:10,       2000 [3] - 12:17,                                     96:12, 96:23, 100:3       - 146:8
 109:19
                                                                  3              6153086 [1] - 123:16
                             22:14, 75:13                                                                  absence [3] - 54:7,
1100 [1] - 68:12            2002 [3] - 14:3, 14:5,     3 [11] - 22:17, 56:11,    64506 [2] - 105:16,        62:24, 101:10
12 [4] - 29:4, 66:9,         14:8                       66:5, 66:6, 66:11,        117:15                   absolutely [4] - 34:12,
 71:16, 89:3                2004 [3] - 40:25,           71:15, 71:16, 71:18,     64562 [1] - 109:5          54:21, 60:24, 111:17
12/25/14 [1] - 100:24        41:11, 42:2                72:11, 113:3, 129:20     64563 [1] - 108:18        abstinence [1] -
12/4/2012 [1] - 107:6       2005 [1] - 20:20           3/20 [1] - 109:4          64564 [1] - 107:25         113:19
12/8/14 [2] - 100:23,       2007 [2] - 23:11, 42:2     30 [11] - 29:12, 30:12,   64565 [1] - 107:13        abstract [1] - 91:23
 101:3                      2008 [1] - 78:11            64:8, 64:20, 67:11,      64566 [1] - 107:4         abundance [1] -
1200 [2] - 29:6, 68:12      2009 [4] - 42:6, 50:22,     76:4, 77:17, 98:19,      64567 [1] - 106:5          133:11
1306.04 [3] - 44:24,         106:3, 119:1               143:7, 144:21, 145:6     64568 [1] - 105:1         abuse [8] - 17:25,
 45:13, 71:23               2011 [5] - 21:16, 42:3,    300 [1] - 96:12           69 [1] - 133:22            54:1, 55:17, 57:25,
14 [2] - 144:24, 145:11      78:18, 78:19, 139:18      309 [1] - 1:14            6th [1] - 3:12             61:22, 63:10, 102:6
15 [3] - 20:17, 72:18,      2012 [6] - 106:1,          30th [1] - 76:11                                    Academy [1] - 41:24
 108:2                       106:8, 109:19,            3100 [3] - 96:13,                    7              accelerators [1] -
15.92 [2] - 40:16            118:13, 125:8, 125:9       96:24, 100:3                                        114:25
150 [1] - 113:14            2013 [15] - 40:25, 41:4,   32 [1] - 69:10            7 [13] - 27:11, 27:16,    acceptable [1] - 131:2
16.92 [1] - 43:23            41:19, 49:25, 50:8,       35 [1] - 67:22             27:17, 37:1, 49:21,      accepted [3] - 34:4,
160 [2] - 112:23,            58:17, 92:14,             36 [1] - 113:5             50:3, 66:12, 71:17,       57:13, 137:1
 113:20                      104:10, 104:13,           360 [1] - 63:19            71:24, 72:11, 85:17,     access [5] - 58:18,
1692 [5] - 43:14,            104:15, 104:18,           382 [1] - 125:22           85:20, 89:3               58:19, 58:23, 59:3,
 43:25, 44:21, 60:7,         104:20, 108:3,            3C [1] - 3:12             70 [1] - 113:15            59:4
 72:2                        108:20, 109:6                                       702 [2] - 102:25, 103:4   accidents [1] - 64:25
170 [1] - 139:18            2014 [14] - 14:4, 14:5,                              75 [1] - 10:23            accomplishments [1]
                                                                  4
180 [8] - 96:3, 96:5,        14:8, 35:10, 58:17,                                 753 [1] - 146:6            - 4:14
 96:19, 97:19, 99:5,         58:24, 59:1, 59:4,        4 [10] - 3:7, 3:14,                                 accordance [3] - 3:6,
 99:17, 99:18, 99:24         76:4, 77:17, 87:17,        28:21, 28:22, 48:14,                8               34:4, 86:15
18501 [1] - 146:19           92:15, 93:2, 112:25        48:22, 71:21, 72:11,                               according [3] - 87:19,
18503 [3] - 1:15, 1:19,     2015 [2] - 58:20, 79:22     101:5                    8 [5] - 43:13, 72:1,       102:11, 104:17
 1:25                       2016 [5] - 41:14,          4.5 [1] - 112:4            72:11, 106:8, 113:17     account [6] - 19:23,
19 [4] - 56:7, 69:2,         41:19, 68:6, 87:16,       40 [8] - 12:4, 23:14,     8,000 [2] - 37:1,          111:14, 112:8,
 69:4, 109:6                 125:22                     28:25, 29:2, 98:19,       115:25                    112:10, 113:15,
19-CR-250 [1] - 1:5         2017 [1] - 58:22            133:7, 141:6             80 [2] - 111:9, 111:11     137:19
                                                                                                                                      2
accurate [1] - 45:9         113:9, 116:23              132:1, 137:2,             almost [1] - 139:19       ankle [1] - 108:23
achieves [1] - 55:8        Administering [2] -         139:22, 140:15,           alongside [1] - 16:22     answer [1] - 99:11
Act [5] - 19:13, 19:14,     44:20, 72:3                140:17, 141:4,            alter [1] - 59:5          answered [1] - 94:1
 22:14, 40:12, 48:15       administering [2] -         141:11, 141:22,           AMA [1] - 87:19           anti [3] - 16:18, 82:3,
act [8] - 17:14, 18:10,     40:17, 43:16               143:6, 144:21             amended [1] - 112:17       82:13
 28:3, 31:25, 33:20,       administration [4] -       affirmatively [1] -        Amendment [4] -           anti-convulsants [1] -
 48:18, 59:25, 64:15        25:14, 26:6, 65:1,         126:21                     122:15, 123:10,           16:18
acted [2] - 18:10, 32:1     81:10                     affirmed [1] - 5:14         129:4, 142:9             anti-depressants [2] -
acting [5] - 23:24,        Administration [1] -       after-the-fact [1] -       AMERICA [1] - 1:3          82:3, 82:13
 23:25, 45:16, 60:2,        135:10                     58:12                     America [1] - 52:5        antibiotic [1] - 83:1
 64:13                     administrative [3] -       afternoon [4] - 74:3,      American [9] - 4:14,      antibiotics [7] - 82:5,
active [6] - 11:7,          18:15, 40:15, 40:21        74:4, 120:23, 129:20       15:24, 16:4, 16:8,        82:15, 82:16, 82:17,
 17:10, 63:15, 76:3,       administratively [1] -     AG's [1] - 19:3             18:8, 41:24, 42:6,        82:18, 82:25, 83:3
 93:1, 93:19                40:19                     Agent [5] - 35:16,          78:25                    anticipate [2] - 88:18,
activities [1] - 74:17     admissibility [1] -         121:11, 122:19,           amount [4] - 25:25,        88:19
activity [1] - 40:19        73:12                      126:9, 141:16              26:21, 98:4, 98:17       anticonvulsants [1] -
acts [1] - 23:22           admissible [1] -           agent [1] - 144:9          amounts [1] - 99:18        82:14
actual [6] - 34:23,         126:18                    agents [1] - 82:13         analgesia [1] - 68:20     anxiety [1] - 58:2
 91:16, 131:18,            admission [5] - 6:7,       ago [3] - 82:1, 86:8,      analgesic [3] - 26:8,     apneic [1] - 62:9
 132:24, 136:7              8:5, 27:15, 71:15,         117:24                     27:7, 27:9               apologize [2] - 89:17,
acute [3] - 17:1, 27:8,     71:20                     agonism [1] - 28:4         Analgesics [2] - 50:7,     89:25
 93:4                      admitted [9] - 5:8, 8:9,   agonists [1] - 25:11        71:25                    appeal [1] - 5:13
acutely [1] - 28:14         8:10, 27:21, 27:22,       agree [11] - 48:5, 49:8,   analgesics [5] - 18:1,    Appendix [1] - 139:18
add [2] - 25:23, 64:1       72:6, 72:12, 72:13,        87:16, 89:10, 97:3,        42:1, 51:3, 51:18,       application [2] -
added [1] - 77:11           117:20                     97:18, 110:17,             63:3                      88:16, 121:22
addicted [1] - 20:25       admitting [1] - 14:12       127:18, 133:19,           analysis [4] - 76:15,     applied [6] - 17:3,
Addiction [2] - 18:8,      adopted [1] - 50:19         144:14, 144:15             114:11, 115:6, 129:4      55:6, 58:16, 70:12,
 22:14                     adulterants [1] - 54:15    agreed [1] - 65:12         anatomical [1] - 95:3      122:6
addiction [14] - 12:12,    advance [1] - 66:20        ahead [1] - 118:9          anatomically [1] -        applies [2] - 19:13,
 17:22, 17:25, 18:7,       advise [2] - 33:11,        aided [1] - 1:22            95:19                     19:14
 18:9, 21:12, 22:15,        43:23                     Air [4] - 11:5, 11:7,      anatomy [1] - 10:15       apply [12] - 5:4, 41:12,
 22:16, 22:19, 22:22,      advisories [1] - 68:16      11:8, 11:11               AND [1] - 6:20             51:16, 70:7, 87:7,
 22:25, 23:5, 27:5,        aesthetically [1] -        aired [1] - 125:23         anecdotal [1] - 87:13      87:20, 88:5, 88:12,
 32:19                      62:14                     airway [2] - 62:21,        Anesthesia [3] -           98:13, 128:16,
addictive [1] - 44:11      Affairs [1] - 18:12         64:18                      11:13, 11:20, 12:16       146:22
addition [6] - 4:13,       affects [1] - 94:17        alcohol [1] - 57:25        anesthesia [13] - 9:12,   applying [1] - 125:19
 12:20, 26:24, 123:6,      affiant [4] - 120:19,      alert [3] - 41:9, 46:12,    10:12, 11:20, 12:19,     appointed [2] - 10:22,
 140:13, 144:18             122:15, 122:17,            46:17                      12:24, 13:8, 13:14,       146:5
additional [11] - 6:6,      142:7                     alerts [2] - 47:19, 52:9    13:21, 32:15, 67:3,      appointments [1] -
 9:25, 19:21, 89:14,       Affiant [3] - 127:18,      alive [5] - 85:17, 93:7,    91:18, 93:12, 93:13       138:20
 89:23, 104:23,             139:10, 139:16             93:18, 94:4, 94:7         anesthesiologist [6] -    appreciably [1] -
 119:16, 125:12,           Affidavit [11] - 120:7,    allegations [2] -           8:16, 66:19, 67:18,       115:5
 128:14, 144:23             120:16, 125:18,            139:14, 142:11             75:8, 95:1, 124:23       appreciate [2] - 72:22,
additionally [4] - 38:2,    126:21, 127:1,            allege [6] - 4:25, 5:1,    Anesthesiologist [2] -     143:7
 41:20, 96:13, 96:14        127:25, 132:25,            5:2, 139:8, 139:10,        11:10, 11:19             apprising [1] - 73:8
address [5] - 21:8,         133:3, 135:15,             139:11                    anesthesiologists [1]     approach [13] - 33:10,
 118:6, 119:23,             135:23, 138:18            alleged [2] - 4:5, 19:17    - 12:4                    37:2, 37:8, 54:18,
 127:8, 136:1              affidavit [19] - 120:18,   allegedly [2] - 108:21,    Anesthesiology [10] -      56:2, 87:25, 117:9,
addressed [3] -             120:25, 121:6,             142:8                      4:15, 9:14, 10:1,         130:10, 131:2,
 117:15, 118:3, 118:4       121:13, 122:7,            allow [7] - 38:5, 38:8,     10:20, 15:24, 74:20,      132:4, 137:1,
adduce [1] - 127:7          122:24, 126:4,             103:23, 118:9,             74:21, 75:2, 75:3,        140:21, 143:14
adequate [8] - 37:25,       127:22, 131:21,            128:16, 132:6,             75:5                     appropriate [20] -
 57:2, 57:3, 57:7,          132:15, 133:6,             140:20                    anesthesiology [7] -       10:8, 16:15, 18:18,
 64:11, 107:20,             133:24, 135:22,           allowed [13] - 5:6,         9:9, 9:11, 9:22, 9:24,    21:3, 51:6, 52:19,
 108:21, 133:15             139:9, 140:13,             22:14, 22:16, 22:21,       10:5, 10:7, 91:13         52:22, 54:9, 54:10,
adhere [1] - 136:25         141:15, 141:17,            23:1, 23:4, 41:21,        anesthetic [3] - 67:1,     55:7, 56:1, 57:3,
adjacent [1] - 110:10       142:7, 142:18              51:12, 60:17,              67:2, 67:5                73:9, 102:23, 120:2,
adjourn [1] - 145:2        affidavit's [2] -           102:25, 103:4,            anesthetics [6] - 10:2,    121:17, 124:14,
adjourned [1] - 145:20      142:13, 142:14             103:5, 128:13              10:4, 10:5, 10:16,        131:16, 136:16,
administered [2] -         affidavits [11] - 123:2,   alluded [1] - 144:8         62:14, 93:23              144:13
                                                                                                                                     3
appropriately [4] -         35:5, 52:1, 52:6,          115:12                    141:22, 144:17             63:3, 68:22, 68:24,
 53:2, 53:17, 55:17,        61:23, 63:11, 69:17,      avail [1] - 90:10         basic [1] - 27:14           70:16, 85:20, 90:14,
 124:20                     69:20                     Available [4] - 110:13,   basis [12] - 3:16, 14:8,    96:12, 96:23, 98:19,
approved [1] - 22:18       Associates [2] -            117:15, 118:12,           42:7, 58:6, 89:7,          135:5, 135:18
approving [1] - 5:23        11:20, 12:16               118:19                    103:3, 132:2,             beyond [2] - 23:7,
April [1] - 71:16          Association [1] -          available [11] - 58:25,    133:15, 136:20,            115:1
area [11] - 4:18, 4:20,     78:25                      86:15, 87:1, 87:6,        138:23, 141:19,           bibliography [3] -
 11:21, 47:16, 47:17,      associations [1] -          89:13, 89:15, 89:23,      143:20                     91:14, 91:15, 91:23
 72:25, 79:4, 79:7,         43:5                       92:5, 104:8, 105:25,     bathes [1] - 109:25        big [1] - 70:21
 88:21, 114:7              assume [1] - 132:12         123:18                   bears [1] - 46:15          binder [10] - 7:2, 7:5,
areas [4] - 32:23, 41:6,   assured [1] - 55:7         availed [1] - 90:13       became [3] - 14:3,          7:19, 7:22, 24:18,
 51:6, 110:4               astray [1] - 127:4         availing [2] - 90:10,      20:21, 58:21               43:13, 68:9, 100:20,
argue [4] - 6:5, 126:7,    attach [1] - 134:15         90:14                    become [6] - 10:21,         100:21, 104:25
 133:10, 137:22            attack [2] - 102:22,       Avenue [4] - 1:14,         10:24, 17:24, 51:18,      binding [2] - 6:4, 6:5
argued [1] - 124:10         120:6                      3:11, 119:24, 127:23      52:2, 62:9                Biology [1] - 9:2
argues [1] - 5:20          attacking [3] - 15:7,      AVENUE [1] - 1:24         becomes [2] - 37:20,       bit [3] - 35:22, 42:23,
arguing [1] - 132:21        116:8, 116:10             average [5] - 26:17,       89:14                      73:21
argument [6] - 6:15,       attempt [6] - 5:6,          100:5, 100:7, 100:8,     BEEN [1] - 6:21            black [2] - 23:11, 24:9
 73:13, 121:3,              86:14, 87:5, 117:22,       113:18                   BEFORE [1] - 1:10          blind [2] - 87:2, 87:11
 122:14, 143:12,            122:25, 131:21            avoided [1] - 123:9       beforehand [1] -           blinded [1] - 56:22
 144:3                     attempting [2] - 12:14,    await [1] - 138:3          57:23                     bliss [1] - 59:23
arguments [1] -             37:20                     awakening [1] - 62:15     began [2] - 13:8,          blockage [1] - 110:2
 137:24                    attended [1] - 76:20       aware [9] - 51:8,          51:21                     blocking [1] - 64:16
arise [1] - 139:25         attention [10] - 24:17,     67:25, 81:2, 81:6,       begin [3] - 6:14, 24:7,    blocks [1] - 14:20
arising [1] - 18:7          25:4, 37:14, 43:12,        81:8, 104:12,             83:1                      blood [20] - 62:18,
arms [1] - 29:18            47:5, 48:12, 49:21,        118:22, 123:19           beginning [4] - 20:20,      62:22, 63:14, 67:16,
arrangement [1] -           68:8, 117:14, 118:1       axiom [2] - 25:20, 55:5    23:11, 25:22, 117:13       85:5, 85:12, 94:15,
 38:19                     Attorney [4] - 1:13,                                 begins [2] - 56:8,          94:19, 95:3, 95:17,
arrest [4] - 35:19,         19:2, 73:11, 120:8                   B               69:17                      95:19, 95:20, 95:24,
 123:7, 123:25, 124:6      ATTORNEY'S [1] -                                     behalf [5] - 3:8, 6:11,     96:7, 97:8, 97:9,
arrhythmia [1] - 81:3       1:12                      babysitters [1] -          73:24, 76:16, 76:21        97:10, 97:19, 98:11,
arrhythmias [2] -          attuned [1] - 126:1         138:19                   behavior [9] - 19:23,       100:5
 26:25, 81:10              atypical [1] - 59:17       back-drop [1] - 42:3       39:15, 40:10, 40:14,      Board [14] - 4:14,
article [6] - 42:6,        audience [1] - 21:8        background [4] -           41:16, 42:12, 54:2,        15:23, 15:24, 16:4,
 54:24, 91:16, 91:17,      audiences [1] - 21:9        44:23, 50:25, 66:18,      64:12, 88:21               16:9, 18:22, 18:24,
 91:20, 91:22              August [4] - 3:12,          66:20                    behind [1] - 20:7           50:20, 50:21, 51:1,
articles [1] - 91:12        66:9, 89:3, 112:13        backside [1] - 86:6       belief [1] - 135:23         77:4, 77:11, 77:22,
AS [1] - 6:21              authored [9] - 3:25,       backwards [1] -           believability [1] -         124:22
aspect [1] - 73:16          5:22, 66:9, 66:12,         128:15                    103:24                    board [3] - 21:1,
aspects [2] - 31:4,         89:1, 90:22, 103:2,       baclofen [2] - 13:6,      below [1] - 111:13          50:20, 52:9
 97:14                      104:4, 104:22              13:12                    bench [5] - 136:15,        Board's [3] - 50:6,
assailant [1] - 122:13     authoring [1] - 91:25      bad [4] - 39:9, 57:19,     136:21, 137:15,            50:16, 60:10
asserted [1] - 126:20      authorities [5] - 39:23,    57:20, 57:24              138:1, 138:2              Boards [3] - 40:22,
assertion [1] - 99:9        40:1, 42:22, 60:5,        bag [1] - 23:18           beneficial [1] - 52:24      41:7, 50:12
assertions [1] -            71:21                     balance [3] - 18:3,       benefit [2] - 27:9,        boards [3] - 43:5,
 129:18                    authority [2] - 6:3,        18:9, 22:2                60:12                      49:22, 50:13
assessment [5] - 16:6,      137:22                    balanced [1] - 132:23     Bennett [3] - 3:11,        bodies [2] - 26:21,
 105:23, 105:24,           authorization [1] -        Baltimore [2] - 9:9,       119:24, 127:23             30:2
 107:22, 117:4              121:9                      9:23                     benzodiazepine [5] -       body [11] - 23:21,
Assessment [1] -           authorized [2] - 45:23,    base [2] - 37:24, 67:23    58:21, 64:2, 64:7,         23:22, 23:25, 24:5,
 106:13                     121:1                     based [27] - 38:10,        65:1, 119:4                26:15, 26:16, 86:1,
assigned [2] - 11:8,       Autolysis [1] - 97:6        42:20, 47:4, 53:15,      benzodiazepines [6] -       96:1, 102:11,
 141:22                    autolysis [4] - 84:20,      57:2, 57:10, 65:7,        64:5, 64:15, 64:22,        102:14, 112:6
assistance [1] -            84:22, 97:4, 97:12         77:19, 79:15, 80:15,      106:4, 110:15,            bolster [1] - 117:22
 145:18                    autopsies [6] - 83:12,      86:13, 86:14, 86:15,      118:25                    Bon [1] - 36:12
Assistant [3] - 1:13,       83:14, 83:15, 86:8,        86:20, 86:21, 86:25,     best [6] - 26:1, 56:16,    bone [1] - 30:3
 11:12, 73:11               86:11, 94:2                99:8, 99:16, 103:22,      68:18, 86:15, 86:25,      bones [1] - 29:19
associated [14] - 18:3,    autopsy [8] - 35:2,         114:17, 117:4,            87:6                      book [2] - 50:23,
 23:14, 26:5, 30:3,         83:10, 83:13, 84:17,       118:17, 134:24,          between [15] - 13:1,        137:7
 30:6, 30:7, 30:8,          84:19, 92:9, 99:22,        137:1, 139:22,            18:9, 22:2, 41:19,        bottle [2] - 115:15,
                                                                                                                                       4
 115:23                    Bureau [2] - 18:11,       Carolina [2] - 123:15,     causation [1] - 116:15      challenge [2] - 103:4,
bottom [3] - 101:2,         18:20                     125:9                     causes [1] - 63:14           103:5
 101:15, 109:20            but-for [10] - 4:10,      Case [1] - 9:1             causing [2] - 44:6,         challenging [1] -
bounds [1] - 18:18          5:12, 6:2, 33:7,         case [63] - 3:25, 4:11,     53:4                        102:20
Box [2] - 1:14, 146:18      61:20, 65:6, 66:3,        5:5, 5:11, 6:2, 30:20,    caution [1] - 23:10         chance [1] - 56:12
box [4] - 23:11, 24:10,     66:17, 96:18, 116:15      33:1, 33:11, 33:12,       cava [2] - 94:20, 97:11     change [8] - 41:25,
 25:22, 131:5              BY [12] - 7:12, 7:18,      35:23, 37:6, 39:21,       caveat [1] - 134:4           67:25, 78:19, 89:24,
Brady [6] - 121:5,          8:12, 13:15, 27:24,       44:18, 44:22, 47:2,       CDC [14] - 21:16,            94:13, 98:24, 117:6,
 121:22, 124:17,            74:2, 104:3, 114:10,      48:10, 49:18, 50:1,        41:12, 41:14, 41:15,        118:17
 124:18, 132:22             116:13, 117:3,            51:4, 60:1, 60:11,         41:17, 68:5, 68:7,         changed [4] - 78:15,
brain [4] - 28:5, 64:14,    118:11, 146:15            61:10, 61:12, 65:7,        68:14, 68:18, 70:5,         78:16, 78:22, 78:23
 64:16, 110:1                                         65:22, 65:23, 66:21,       70:11, 72:4, 87:16,        changes [2] - 68:5,
branch [1] - 17:19                    C               70:5, 81:17, 81:18,        111:3                       94:14
brand [1] - 24:13                                     84:5, 84:11, 85:4,        ceased [1] - 96:6           changing [1] - 70:19
Brann [2] - 5:17, 5:22     C-change [1] - 41:25       88:25, 95:18, 97:10,      cells [1] - 97:6            Chapter [3] - 48:14,
Brann's [1] - 6:4          C-section [1] - 109:14     98:9, 102:21,             Center [3] - 9:8, 9:17,      49:17, 71:22
Braun [1] - 132:25         CALLED [1] - 6:20          103:17, 111:18,            11:9                       characteristics [2] -
break [4] - 30:2, 74:6,    canal [2] - 109:24,        112:2, 119:8, 121:1,      center [5] - 11:11,          26:10, 28:7
 97:6, 131:4                110:1                     121:6, 121:24,             11:24, 29:23, 39:16,       characterization [1] -
breathe [1] - 62:10        Cancer [1] - 30:9          121:25, 122:8,             42:8                        135:19
breathing [4] - 62:10,     cancer [16] - 17:1,        122:17, 123:12,           Centers [1] - 51:22         charged [2] - 19:12,
 62:11, 64:14, 67:12        55:2, 68:25, 70:8,        123:13, 123:15,           central [4] - 11:11,         32:5
brief [4] - 6:7, 105:24,    70:12, 70:14, 70:15,      123:16, 124:10,            100:7, 109:24, 110:1       chart [2] - 110:18,
 128:21, 131:6              70:16, 70:17, 70:20,      124:11, 125:6,            century [1] - 20:19          111:3
briefed [1] - 126:13        70:24, 71:2, 71:4,        127:18, 132:8,            CEO [1] - 75:14             chasm [1] - 67:4
                            93:4                      132:17, 132:21,           cerebral [4] - 109:23,      check [1] - 103:1
briefing [2] - 145:4,
                           cannot [7] - 85:6,         139:18, 141:22,            109:24, 110:3, 110:4       chemicals [1] - 102:1
 145:9
                            85:13, 111:14,            144:9, 145:14                                         Chemistry [1] - 9:3
briefly [2] - 87:15,                                                            certain [8] - 5:9, 20:2,
                            115:21, 115:25,          cases [23] - 6:6, 19:8,                                chest [1] - 62:12
 142:2                                                                           33:21, 35:9, 42:11,
                            142:22, 142:24            26:10, 26:24, 27:1,        51:9, 120:22, 123:25
BRIER [22] - 1:16, 3:4,                                                                                     chief [1] - 26:5
                           capacity [1] - 138:21      27:3, 31:8, 31:12,
 6:11, 6:15, 8:8,                                                               certainly [9] - 56:9,       Chief [6] - 9:13, 10:19,
                           captioned [1] - 5:17       31:17, 31:20, 33:8,
 27:20, 71:19, 72:10,                                                            67:21, 74:8, 81:1,          10:21, 10:22, 10:24,
                           Caputo [5] - 4:22, 5:6,    33:18, 64:21, 71:3,
 73:24, 74:2, 102:25,                                                            97:24, 103:20,              11:12
                            5:7, 6:4, 112:1           76:16, 76:24, 88:4,
 103:13, 103:19,                                                                 103:21, 137:9,             Chou [1] - 42:6
                           Caputo's [1] - 5:14        121:25, 122:2,
 104:2, 104:3,                                                                   144:20                     chronic [29] - 12:10,
                           Caraballo [1] - 134:19     125:6, 140:2
 114:10, 116:13,                                                                certainty [2] - 71:11,       15:4, 15:19, 16:16,
                           cardiac [3] - 25:9,       CASEY [32] - 3:3,
 116:24, 117:19,                                                                 71:13                       16:20, 17:1, 17:24,
                            81:3, 81:10               72:22, 73:18,
 118:4, 119:12,                                                                 certificate [1] - 146:22     18:4, 21:24, 21:25,
                           cardiology [2] - 80:25,    126:13, 127:20,
 119:20                                                                         Certificate [2] - 16:7,      22:22, 27:8, 28:19,
                            81:1                      128:3, 128:22,
Brier [10] - 1:17, 6:11,                                                         16:11                       29:15, 51:3, 54:25,
                           Care [9] - 9:14, 10:1,     129:24, 130:5,
 6:13, 8:7, 27:19,                                                              Certification [1] - 78:8     58:1, 58:6, 68:25,
                            10:20, 74:24, 74:25,      130:12, 130:20,
 72:8, 73:23, 73:24,                                                            certification [4] - 4:15,    70:12, 70:13, 70:16,
                            75:3, 75:5, 75:7,         130:24, 132:19,
 119:11, 119:18                                                                  15:25, 16:2, 77:5           70:17, 78:18, 81:19,
                            75:10                     132:21, 133:9,
bring [6] - 53:20,                                                              certifications [1] -         93:4, 105:9
                           care [30] - 10:10,         133:13, 133:19,
 93:18, 121:10,                                                                  16:14                      Chronic [4] - 40:23,
                            10:11, 10:12, 18:17,      135:1, 135:17,
 121:14, 126:7,                                                                 Certified [3] - 4:16,        41:23, 50:7, 72:1
                            27:9, 30:17, 33:19,       137:11, 137:21,
 126:10                                                                          16:3, 77:3                 chronological [1] -
                            37:16, 37:21, 38:6,       138:9, 138:13,
broach [1] - 73:11                                                              certified [9] - 15:23,       37:17
                            38:22, 54:20, 61:25,      138:25, 140:8,
broad [3] - 21:13,                                                               15:24, 16:1, 22:10,        cigarette [1] - 58:1
                            77:19, 77:21, 77:22,      140:10, 140:22,
 99:1, 123:6                                                                     77:11, 77:22, 78:13,       Circuit [10] - 4:19,
                            77:25, 78:5, 79:10,       140:24, 141:5,
brought [1] - 117:25                                                             124:22                      5:13, 5:14, 121:24,
                            79:11, 79:15, 79:17,      143:4, 143:25,
builds [4] - 24:5,                                                              CERTIFIED [1] - 1:24         122:4, 122:14,
                            82:22, 83:2, 104:9,       145:15
 26:17, 110:5, 112:6                                                            certifies [1] - 77:4         123:12, 125:22,
                            105:7, 105:8,            Casey [7] - 1:17,
buprenorphine [3] -                                                             certify [2] - 146:6,         125:25, 139:18
                            112:25, 130:3,            120:8, 130:22,
 22:19, 22:21, 22:24                                                             146:10                     circumstance [1] -
                            134:11                    141:2, 141:23,
burden [4] - 122:22,                                                            certifying [1] - 146:23      58:16
                           career [4] - 31:5,         143:24, 144:20
 132:22, 139:4,                                                                 CFR [6] - 44:24, 45:12,     circumstances [9] -
                            32:13, 34:11, 74:15      categories [3] - 40:1,
 139:15                                                                          46:25, 49:12, 71:23,        20:2, 60:18, 61:16,
                           careful [4] - 23:13,       40:4, 127:8
burdensome [1] -                                                                 88:10                       63:9, 70:24, 114:19,
                            53:12, 55:22             cater [2] - 51:11, 51:12
 123:5                                                                          chair [1] - 86:5             124:4, 124:7, 140:16
                                                                                                                                    5
citation [1] - 139:7        colleagues [1] - 22:6     completing [1] - 9:11      59:15, 60:23              62:23
citations [2] - 99:4,       collect [2] - 140:11,     complications [1] -       Connecticut [1] -         Control [1] - 51:23
 126:14                      143:10                    51:25                     129:10                   control [5] - 52:11,
cite [8] - 99:10, 99:12,    collection [2] -          comply [1] - 44:16        connection [1] -           55:19, 63:10, 64:11,
 99:15, 114:18,              109:23, 110:5            comprehensive [2] -        119:19                    146:23
 122:2, 123:12,             college [2] - 8:24, 9:4    80:19, 89:6              cons [1] - 44:7           Controlled [10] - 16:7,
 125:6, 125:7               College [1] - 8:25        compresses [1] -          consciousness [2] -        16:13, 19:13, 19:14,
cited [4] - 6:6, 99:8,      combinations [1] -         110:6                     64:16, 64:18              40:12, 44:20, 48:15,
 123:15, 140:3               67:17                    comprise [1] - 21:8       consensus [2] -            58:25, 72:3, 78:8
citing [1] - 139:17         comfortable [4] -         comprised [1] - 50:13      41:22, 86:17             controlled [39] -
City [1] - 123:14            128:5, 136:14,           computer [1] - 1:22       consequence [1] -          16:12, 16:16, 16:17,
civil [3] - 31:12, 31:17,    137:25, 138:2            computer-aided [1] -       139:25                    16:19, 18:16, 19:25,
 33:18                      coming [4] - 7:25,         1:22                     consequences [1] -         20:1, 20:16, 20:18,
claim [1] - 122:18           24:9, 72:24, 87:9        computerized [1] -         123:7                     20:20, 20:23, 20:24,
claimed [1] - 125:11        commencement [1] -         118:21                   consider [3] - 124:5,      21:3, 22:1, 43:17,
clarification [2] - 83:5,    3:14                     CONABOY [1] - 145:5        136:25, 138:25            44:2, 44:9, 45:14,
 84:8                       commissions [1] -         Conaboy [1] - 1:18        consideration [4] -        45:18, 46:2, 46:24,
cleaned [1] - 131:5          39:8                     conceivable [2] -          65:8, 65:9, 136:21,       49:1, 49:4, 52:6,
cleanly [1] - 30:2          committed [1] -            88:18, 88:19              143:8                     52:21, 52:24, 53:13,
clear [5] - 38:5, 55:3,      135:24                   concentrate [1] -         considered [3] -           57:16, 57:21, 58:5,
 65:12, 69:9, 101:9         common [8] - 17:21,        13:22                     27:10, 68:15, 87:12       59:7, 59:20, 67:5,
clearest [2] - 89:11,        29:21, 29:22, 62:13,     concentrates [1] -        consistent [4] - 62:8,     79:6, 79:8, 79:18,
 89:19                       98:20, 102:6              17:6                      68:19, 120:21,            79:19, 86:16, 87:2
clearly [5] - 41:10,        commonly [2] - 27:4,      concentrating [1] -        120:22                   controversial [1] -
 64:23, 89:17, 90:1,         101:18                    12:10                    consult [3] - 19:2,        55:2
 137:6                      Commonwealth [10] -       concentration [2] -        19:16, 141:19            conveniently [1] -
CLERK [2] - 6:22, 7:1        8:18, 18:14, 18:18,       96:2, 96:9               consultant [5] - 17:15,    118:1
Cleveland [2] - 9:2,         33:22, 34:9, 40:13,      concentrations [4] -       17:18, 18:11, 32:1       convent [1] - 30:1
 32:11                       48:16, 50:9, 50:23,       9:2, 67:9, 96:11,        Consultants [2] -         conversation [1] -
client [1] - 142:20          79:13                     100:5                     13:24, 75:15              84:9
clinic [3] - 12:6, 12:20,   communicated [1] -        concerned [3] - 10:8,     consultation [3] -        conversion [7] -
 14:8                        37:23                     17:20, 130:6              12:6, 14:9, 38:18         25:10, 25:16, 29:4,
Clinic [3] - 36:9,          community [5] -           concerning [1] - 10:14    consulted [1] - 17:23      111:10, 112:4,
 113:9, 116:23               21:10, 34:6, 57:15,      conclude [2] - 73:20,     contact [1] - 104:19       112:7, 114:1
clinical [20] - 17:10,       77:19, 79:15              89:14                    contacted [1] - 101:10    conversions [1] -
 54:5, 61:16, 76:1,         community-based [2]       concluded [2] - 122:4,    contained [1] - 55:1       111:14
 76:3, 86:17, 86:22,         - 77:19, 79:15            141:1                    contains [1] - 24:14      convert [1] - 28:22
 87:2, 87:11, 87:12,        Comp [1] - 75:24          concluding [2] -          contemplating [1] -       converting [1] - 25:13
 88:17, 88:18, 89:12,       company [2] - 13:19,       136:19, 140:19            131:17                   convey [1] - 92:1
 93:1, 93:15, 93:19,         13:23                    conclusion [1] - 63:19    content [1] - 142:15      conveyed [1] - 22:5
 95:9, 97:2, 99:3           compare [2] - 25:21,      conclusions [10] -        contention [1] -          convulsants [1] -
clinically [1] - 77:18       28:6                      5:1, 5:2, 36:25, 40:2,    127:21                    16:18
close [1] - 145:13          compared [3] - 23:8,       44:22, 47:2, 48:9,       contents [1] - 97:7       cookie [1] - 87:25
closed [2] - 62:10,          28:5, 101:17              49:18, 51:4, 60:16       contest [1] - 123:7       cookie-cutter [1] -
 62:11                      comparing [1] - 38:19     conclusory [1] -          context [1] - 40:10        87:25
closing [1] - 62:20         compartment [1] -          139:14                   Contin [3] - 106:20,      copious [1] - 62:6
co [1] - 65:1                97:8                     concussion [1] - 30:8      106:22, 106:25           copy [4] - 50:21,
co-administration [1]       compartments [1] -        condition [5] - 15:18,    continue [4] - 17:10,      74:10, 74:13, 101:6
 - 65:1                      94:13                     38:5, 38:9, 61:20,        18:10, 72:18, 100:10     cord [11] - 14:23,
Code [13] - 43:7,           Compensation [3] -         82:19                    continues [3] - 28:18,     14:25, 28:5, 29:16,
 43:15, 43:20, 43:22,        17:12, 75:22, 75:23      conditions [2] - 10:9,     139:7, 139:13             29:20, 109:24,
 44:19, 45:7, 47:10,        Competence [2] -           130:7                    continuous [1] -           109:25, 110:2,
 60:6, 71:22, 71:24,         16:7, 16:11              conduct [2] - 73:15,       112:23                    110:9, 110:10
 72:2, 88:10, 146:6         competency [1] - 77:9      129:4                    contradicting [1] -       cornerstone [2] -
code [3] - 40:16, 43:7,     Competency [1] - 78:8     conducted [3] - 35:15,     139:16                    67:1, 78:19
 43:25                      complaints [1] - 61:23     48:1, 53:11              contradictory [1] -       coroner [5] - 35:9,
codes [1] - 51:10           complete [3] - 74:16,     conference [6] - 3:6,      122:11                    61:17, 63:13, 65:12,
Colkley [5] - 121:24,        113:19, 130:25            3:14, 129:3, 131:7,      contribute [2] - 26:10,    92:10
 122:4, 123:11,             completed [1] - 78:5       137:17, 141:1             119:8                    coroner's [2] - 92:9,
 123:13, 123:17             completely [1] - 98:5     confronted [2] -          contributory [1] -         115:8
                                                                                                                                  6
correct [200] - 7:19,    108:25, 109:1,             72:20, 73:15, 73:19,      Courts [1] - 4:18          97:20, 98:16
 9:17, 13:17, 15:6,      109:8, 109:11,             102:17, 103:12,           courts [2] - 31:3,        Dame [35] - 3:24, 4:9,
 17:16, 22:11, 25:6,     109:12, 109:14,            103:16, 103:20,            125:18                    33:15, 34:16, 34:20,
 31:11, 43:20, 45:10,    109:15, 110:9,             114:9, 116:5,             coverage [1] - 14:11       35:13, 35:16, 35:24,
 47:9, 49:13, 49:14,     110:22, 110:23,            116:12, 116:25,           covered [1] - 74:21        36:7, 36:14, 41:4,
 49:25, 60:13, 74:13,    111:1, 111:4,              118:6, 119:11,            covering [3] - 11:20,      41:13, 58:17, 60:13,
 74:17, 74:21, 74:22,    111:10, 111:16,            119:13, 119:15,            48:3, 48:4                61:15, 61:21, 63:2,
 75:1, 75:6, 75:9,       111:23, 111:25,            119:18, 119:21,           Coyer [5] - 84:11,         63:21, 65:11, 81:19,
 75:11, 75:15, 75:25,    112:9, 112:11,             120:5, 127:16,             100:15, 100:23,           96:2, 104:9, 105:18,
 76:1, 76:4, 76:5,       112:15, 112:16,            127:21, 128:4,             101:21, 102:3             107:10, 108:4,
 76:7, 76:11, 76:12,     112:18, 114:12,            129:2, 129:15,            Coyer's [1] - 101:15       108:24, 109:17,
 76:18, 76:22, 76:23,    115:16, 116:16,            129:25, 130:3,            cream [1] - 106:21         112:14, 112:22,
 76:25, 77:7, 77:12,     116:17, 117:18,            130:10, 130:19,           credential [2] - 77:12,    112:24, 114:20,
 77:19, 77:23, 78:1,     119:20, 127:20,            130:22, 130:25,            78:14                     115:24, 116:15,
 78:3, 78:10, 78:11,     128:3, 129:18, 146:7       131:4, 131:8,             credibility [6] -          116:22, 119:6
 78:20, 78:23, 79:1,    correctly [6] - 78:9,       132:20, 133:8,             102:23, 114:7,           Dame's [4] - 4:1, 35:6,
 79:5, 79:6, 79:8,       86:18, 92:11,              133:12, 133:14,            116:9, 116:10,            60:13, 115:12
 79:16, 79:23, 79:24,    101:12, 101:19,            134:20, 136:11,            117:23, 128:12           dangerous [1] - 60:4
 80:6, 80:9, 80:11,      104:10                     136:14, 137:13,           crime [4] - 125:17,       dangle [2] - 67:3,
 80:20, 80:21, 80:23,   corresponding [3] -         139:1, 140:15,             125:20, 135:24,           93:10
 80:24, 81:4, 81:11,     45:19, 46:3, 49:5          140:23, 141:2,             135:25                   Darby [1] - 139:7
 81:19, 81:22, 81:23,   Cosmetics [1] - 48:15       141:9, 141:13,            criminal [4] - 31:7,      Data [4] - 110:13,
 81:24, 82:3, 82:6,     counsel [12] - 7:6, 7:8,    141:18, 143:13,            31:20, 76:17, 76:21       117:16, 118:12,
 82:8, 82:11, 82:22,     44:7, 72:20, 74:9,         143:17, 144:11,           Critical [9] - 9:14,       118:19
 83:8, 83:9, 84:4,       117:15, 119:22,            144:20, 144:23,            10:1, 10:20, 74:24,      data [11] - 5:2, 22:14,
 84:13, 84:14, 84:22,    120:2, 136:23,             145:1, 145:7,              74:25, 75:3, 75:5,        38:18, 51:15, 51:18,
 85:19, 85:21, 85:22,    137:24, 141:18,            145:12, 145:17             75:7, 75:10               55:24, 60:17,
 86:6, 86:20, 86:22,     145:17                    court [6] - 7:25, 24:9,    critical [3] - 10:10,      101:16, 105:25,
 87:9, 87:13, 87:14,    count [4] - 53:16,          75:20, 76:14, 76:20,       25:12, 90:9               114:14, 133:25
 87:17, 87:18, 87:21,    53:21, 115:23, 116:2       140:20                                              DATA [3] - 22:10,
                                                                              criticism [1] - 90:14
 88:1, 88:7, 88:13,     counting [1] - 53:18       Court [57] - 7:5, 14:18,                              22:17, 22:20
                                                                              cross [5] - 73:23,
 88:18, 89:1, 89:3,     counts [1] - 58:13          31:10, 32:22, 33:11,                                database [1] - 59:1
                                                                               128:8, 130:17,
 89:4, 89:8, 89:12,     County [3] - 32:2,          37:9, 66:24, 73:2,                                  date [6] - 8:3, 92:20,
                                                                               130:20, 131:18
 89:20, 90:3, 90:18,     32:3, 32:10                73:8, 73:11, 97:4,                                   101:2, 106:7, 108:2,
                                                                              CROSS [1] - 74:1
 90:22, 91:2, 91:3,     couple [2] - 25:4,          99:14, 120:22,                                       146:9
                                                                              cross-examine [2] -
 91:9, 91:10, 91:11,     132:4                      122:21, 123:9,                                      dated [7] - 79:22,
                                                                               73:23, 130:20
 91:18, 91:22, 92:1,    course [48] - 4:6, 5:10,    123:16, 123:17,                                      100:22, 104:10,
                                                                              cross-examined [1] -
 92:3, 92:15, 92:16,     5:25, 10:10, 10:18,        124:2, 125:10,                                       105:6, 109:6, 112:13
                                                                               130:17
 92:18, 92:23, 93:7,     11:1, 11:6, 14:1,          125:15, 125:23,                                     dates [2] - 92:22,
                                                                              CRR [1] - 1:23
 93:11, 93:14, 93:18,    16:1, 19:10, 23:6,         125:25, 126:5,                                       146:9
                                                                              culpable [1] - 139:10
 93:21, 94:3, 94:4,      32:6, 33:4, 33:16,         126:15, 126:16,                                     Daubert [12] - 1:9,
                                                                              current [8] - 8:3,
 94:5, 94:8, 94:9,       33:24, 38:2, 38:16,        126:17, 127:4,                                       72:15, 73:20,
                                                                               37:22, 44:17, 74:13,
 94:11, 94:15, 94:16,    39:2, 39:11, 39:14,        127:6, 130:12,                                       102:19, 102:24,
                                                                               75:17, 76:1, 76:24,
 94:17, 94:18, 94:23,    40:8, 40:19, 42:19,        130:13, 133:11,                                      118:8, 119:17,
                                                                               78:24
 95:3, 95:19, 97:1,      45:5, 45:16, 45:22,        134:15, 134:22,                                      119:19, 119:22,
                                                                              curriculum [11] - 7:24,
 97:13, 98:2, 98:6,      47:25, 49:3, 52:4,         136:8, 136:9,                                        120:1, 145:3, 145:9
                                                                               8:1, 8:3, 8:14, 17:14,
 98:12, 99:11, 99:14,    52:15, 56:11, 57:12,       136:10, 137:23,                                     days [11] - 26:18,
                                                                               19:1, 20:15, 22:9,
 99:25, 100:3, 100:8,    63:21, 65:4, 65:24,        137:25, 138:1,                                       107:15, 113:11,
                                                                               31:25, 74:10, 74:13
 100:13, 101:2,          67:22, 69:11, 74:15,       138:8, 138:11,                                       113:14, 113:16,
 101:20, 102:1,                                                               cut [1] - 62:5
                         90:23, 93:23,              138:12, 138:15,                                      114:5, 143:7,
 102:5, 102:9,                                      138:16, 138:25,           cutter [1] - 87:25
                         113:16, 117:11,                                                                 144:21, 144:24,
 102:12, 102:15,                                    140:10, 140:12,           cutting [1] - 70:18
                         121:16, 124:7,                                                                  145:6, 145:11
 103:17, 104:18,                                    143:11, 143:25,           Cuyahoga [3] - 32:1,
                         130:19, 135:11,                                                                Dayton [1] - 11:9
 104:23, 105:9,                                     144:8, 144:9, 146:3,       32:3, 32:10
                         136:2, 136:3                                                                   de [1] - 26:25
 105:18, 105:21,                                    146:4, 146:14,            cyst [1] - 109:21
                        COURT [74] - 1:1, 3:1,                                                          DEA [2] - 35:15, 121:4
 106:12, 106:13,         3:5, 3:21, 6:10, 6:13,     146:17, 146:17
                                                                                                        DEA-6's [4] - 134:15,
 106:15, 106:18,         6:17, 7:7, 7:10, 7:17,    Court's [5] - 128:23,                  D              134:16, 141:13,
 106:21, 106:23,         8:7, 8:9, 27:17,           138:3, 142:2, 143:8,
                                                                              D.O.'s [1] - 18:23         141:15
 107:11, 107:16,         27:19, 27:21, 71:18,       143:11
                                                                              dad [1] - 67:2            dead [5] - 62:1, 85:12,
 108:5, 108:10,          72:8, 72:11, 72:18,       courtroom [2] - 4:12,
                                                                              daily [4] - 14:8, 27:2,    85:21, 94:10, 97:9
 108:14, 108:16,                                    111:23
                                                                                                                                      7
deal [2] - 18:4, 93:21     132:1, 139:3, 139:4,     depressants [2] -           devices [2] - 14:22,        directives [1] - 69:25
dealer [1] - 125:5         139:8, 139:15,            82:3, 82:13                 14:24                      directly [5] - 14:22,
dealing [2] - 12:11,       142:4, 142:12,           depression [3] - 26:5,      Devices [1] - 48:15          42:17, 59:4, 62:23,
 70:23                     143:19                    26:7, 58:2                 devote [1] - 13:8            134:8
dealt [1] - 137:9         DEFENDANT [1] -           Derr [16] - 73:3,           diabetes [1] - 30:5         disability [1] - 75:24
death [45] - 3:24, 4:2,    1:16                      121:11, 122:19,            diagnoses [2] - 38:12,      Disability [2] - 13:23,
 4:10, 5:12, 6:2,         Defendant's [1] -          126:9, 127:18,              38:13                       75:14
 32:16, 33:7, 35:3,        142:10                    127:22, 128:5,             diagnosis [9] - 16:25,      disabled [3] - 73:1,
 35:6, 35:10, 36:18,      Defendants [1] -           128:18, 128:24,             57:8, 60:19, 60:22,         127:12, 138:22
 36:21, 56:12, 61:6,       76:17                     130:9, 130:15,              60:25, 61:5, 61:10,        Discharge [1] - 11:17
 61:8, 61:12, 61:16,      Defender's [1] - 32:2      131:1, 131:19,              61:18, 110:11              disciplinary [1] - 12:9
 61:19, 62:2, 62:21,      Defense [20] - 4:23,       135:10, 141:16,            diagnostic [1] - 38:18      disciplines [1] - 9:21
 62:23, 64:22, 64:23,      5:18, 7:6, 31:23,         144:4                      diazepam [2] - 63:16,       discourage [1] - 123:8
 65:6, 65:11, 65:15,       32:9, 117:5, 117:15,     Derr's [1] - 128:8           63:23                      discuss [3] - 71:3,
 65:16, 66:3, 66:17,       120:20, 121:3,           describe [3] - 20:8,        die [3] - 70:22, 99:19,      72:21, 145:13
 66:22, 69:10, 69:18,      121:10, 124:11,           20:13, 70:15                99:20                      discussed [2] - 3:14,
 80:5, 80:8, 80:19,        124:21, 126:4,           described [5] - 20:6,       died [6] - 62:7, 63:13,      132:10
 80:22, 85:14, 85:16,      126:20, 127:4,            30:23, 31:1, 41:8,          63:22, 93:8, 96:11,        discussing [1] - 66:25
 94:13, 95:24, 96:2,       127:5, 132:22,            42:24                       97:16                      discussion [1] -
 98:21, 99:21, 100:2,      135:2, 145:10,           describes [1] - 40:12       difference [8] - 70:15,      137:18
 116:15                    145:15                   description [2] - 45:4,      70:22, 90:14, 95:4,        Discussion [1] - 141:1
Death [1] - 81:9          defer [1] - 97:13          122:11                      95:16, 97:17, 115:5,       Disease [1] - 51:22
deaths [6] - 25:9,        deferred [1] - 120:1      descriptions [1] - 41:5      121:12                     disease [3] - 22:22,
 52:6, 62:9, 80:11,       define [1] - 48:18        descriptive [1] - 42:11     differences [1] -            29:24, 30:3
 93:24, 98:18             defined [2] - 33:25,      desire [2] - 90:6            111:15                     diseases [1] - 58:1
decade [1] - 52:4          47:23                    Desk [1] - 25:2             different [21] - 23:18,     diskette [1] - 23:15
decided [3] - 13:21,      defines [2] - 47:18,      desk [1] - 59:4              24:2, 28:6, 28:7,          disorder [2] - 56:23,
 14:2, 144:6               49:12                    detail [3] - 42:23, 92:5,    33:18, 39:25, 40:4,         58:2
decision [16] - 46:9,     defining [2] - 71:24,      122:24                      70:13, 70:20, 70:25,       dispenses [1] - 49:6
 124:3, 124:6,             72:2                     details [1] - 108:20         71:6, 94:10, 95:21,        dispensing [4] -
 124:14, 126:18,          definition [1] - 49:19    detective [1] - 125:12       96:4, 112:11,               40:17, 43:16, 45:18,
 126:19, 134:18,          definitional [4] -        determinant [1] - 95:8       124:15, 125:4,              60:7
 134:23, 136:19,           47:17, 48:5, 49:8,       determination [19] -         125:13, 136:23             Dispensing [2] -
 140:2, 141:19,            51:9                      38:23, 39:13, 39:19,       differential [5] - 60:19,    44:20, 72:3
 142:2, 142:19,           definitions [1] - 34:2     42:18, 52:18, 57:1,         60:22, 60:25, 61:5,        dispose [1] - 129:7
 142:22, 144:2,           degenerative [2] -         95:8, 97:15, 98:25,         61:10                      disregard [7] - 120:17,
 144:15                    29:24, 30:3               123:4, 124:25,             differs [1] - 23:17          123:18, 126:24,
decision-making [1] -     degree [4] - 9:1,          128:11, 131:23,            difficult [1] - 130:6        134:7, 136:7, 142:6,
 46:9                      64:19, 71:11, 71:13       132:6, 133:18,             difficulties [1] - 55:18     142:12
decisions [4] - 6:4,      Delaware [5] - 18:15,      137:1, 137:13,             difficulty [1] - 51:6       dissimilar [1] - 67:17
 6:5, 37:25, 38:1          31:11, 120:14,            137:20, 139:22             diminish [1] - 15:10        distinguish [1] - 16:23
declaration [2] - 42:2,    133:5, 138:14            determine [13] -            Diplomate [1] - 4:14        distract [1] - 123:3
 51:22                    deliberately [1] - 67:6    37:18, 37:21, 52:20,       DIRECT [1] - 7:11           distribution [3] -
declarations [3] -        deliver [1] - 14:22        52:23, 53:4, 53:20,        direct [26] - 24:17,         23:16, 94:13, 94:14
 133:5, 138:10, 141:5     delivery [1] - 10:13       56:17, 57:22, 61:6,         37:15, 43:12, 47:5,        District [11] - 4:21,
decrease [1] - 55:8       Delivery [1] - 75:11       128:7, 128:13,              48:12, 49:20, 58:18,        76:25, 123:15,
dedicated [1] - 86:10     demand [1] - 13:3          133:16, 136:9               58:19, 58:23, 72:16,        125:9, 125:10,
deemed [3] - 32:23,       demonstrate [1] - 77:9    determined [3] -             74:12, 74:23, 75:13,        125:15, 125:23,
 68:23, 87:8              demonstrated [1] -         38:20, 63:13, 96:18         76:13, 78:7, 80:13,         146:4, 146:17,
Defendant [36] - 1:7,      65:4                     determining [8] -            81:7, 87:3, 87:15,          146:18
 3:8, 4:5, 4:10, 4:24,    Dennis [1] - 132:25        38:2, 38:14, 46:10,         87:22, 88:3, 89:1,         DISTRICT [2] - 1:1, 1:1
 5:20, 31:18, 31:21,      dentists [1] - 17:24       57:1, 61:19, 95:23,         115:10, 116:14,            district [1] - 5:17
 32:8, 34:24, 35:13,      denying [1] - 5:22         124:5, 132:2                130:20, 146:23             Diversion [2] - 73:3,
 35:18, 37:24, 38:4,      department [3] -          detoxification [3] -        directed [1] - 118:1         144:4
 38:7, 65:24, 122:5,       10:24, 11:1, 75:4         106:3, 118:24, 119:3       directing [2] - 25:4,       divide [1] - 12:22
 122:9, 122:13,           Department [12] -         develop [1] - 98:10          117:14                     divided [2] - 12:23,
 124:24, 125:11,           9:14, 10:20, 18:11,      developed [1] - 11:10       direction [3] - 48:13,       23:19
 125:14, 125:22,           18:19, 19:7, 19:17,      develops [1] - 60:23         88:20, 98:23               division [1] - 10:2
 126:3, 127:21,            58:15, 66:10, 75:4,      deviate [1] - 140:1         directions [2] - 44:15,     Doctor [46] - 18:21,
 129:11, 131:10,           83:20, 108:9, 108:13     deviations [1] - 20:13       49:7                        19:1, 74:3, 74:12,
                                                                                                                                   8
 74:19, 78:7, 78:22,      130:15, 137:16,           108:24, 109:17,           55:3, 55:6, 55:13,         22:20, 29:1, 29:2,
 80:10, 80:17, 81:14,     140:21, 142:23,           110:18, 111:18,           55:25, 59:10, 62:24,       115:1
 84:5, 84:9, 84:20,       143:7, 143:20, 144:6      111:19, 111:20,           63:11, 63:12, 64:8,       either [9] - 6:4, 14:21,
 84:24, 85:4, 85:23,     dosage [1] - 25:13         112:24, 112:25,           66:25, 67:13, 78:15,       18:22, 37:15, 54:13,
 86:8, 89:5, 89:10,      dose [26] - 13:6,          113:4, 113:8,             94:14, 101:9,              54:17, 85:25,
 89:17, 91:11, 94:1,      13:12, 25:17, 25:18,      113:11, 114:7,            101:18, 134:10             119:22, 144:6
 94:25, 95:15, 97:3,      25:19, 25:21, 26:12,      115:9, 115:13,           Drugs [1] - 48:15          elderly [1] - 127:12
 97:4, 98:14, 99:11,      26:17, 28:18, 28:20,      116:9, 116:11,           due [3] - 29:15, 97:12,    electrical [1] - 14:24
 99:23, 100:17,           29:1, 52:1, 52:2,         116:19, 117:4,            139:25                    electrocuted [1] -
 100:20, 101:2,           53:5, 55:10, 55:14,       118:1, 118:22,           DULY [1] - 6:21             29:18
 101:5, 103:11,           68:18, 68:19, 99:6,       119:13, 121:15,          dump [2] - 25:22,          eliminated [1] - 24:6
 103:14, 104:6,           107:1, 108:22,            124:14, 124:19,           110:4                     elucidate [1] - 21:4
 104:17, 104:21,          111:14, 113:10,           124:22, 126:11,          duration [1] - 70:21       Emergency [2] -
 108:12, 109:16,          114:4, 114:12,            134:11, 135:13           during [26] - 7:4,          108:9, 108:13
 109:20, 110:17,          114:15                   dr [1] - 118:12            10:10, 10:11, 10:21,      encourage [1] - 42:11
 112:20, 114:11,         doses [14] - 27:2,        Dr.Stephen [1] - 1:9       10:22, 11:1, 11:5,        encouraged [1] -
 115:11, 116:14           53:24, 53:25, 56:4,      draw [5] - 67:22,          12:5, 14:7, 25:9,          41:21
doctor [48] - 25:2,       56:5, 56:7, 56:9,         85:12, 95:19, 95:20       25:15, 25:16, 25:17,      end [4] - 46:8, 70:23,
 27:12, 29:12, 30:25,     58:9, 58:10, 63:6,       drawn [8] - 94:19,         26:11, 28:15, 28:20,       117:12, 135:13
 31:1, 34:4, 37:23,       98:19, 112:7, 112:8,      94:20, 94:21, 96:7,       41:1, 74:15, 74:23,       endeavor [1] - 56:13
 42:15, 56:19, 60:18,     133:25                    97:9, 97:10, 97:12        75:8, 77:17, 83:15,       endocrinopathies [1]
 74:9, 75:13, 75:17,     dosing [3] - 26:9,        drew [2] - 85:4, 95:2      86:9, 98:21, 112:22,       - 69:19
 79:21, 82:1, 83:10,      115:5, 117:8             drive [1] - 138:21         117:10                    Enforcement [1] -
 86:13, 87:15, 88:25,    double [2] - 87:2,        drop [1] - 42:3           duties [1] - 123:3          135:9
 89:25, 90:9, 92:8,       87:11                    Drug [7] - 19:3, 22:14,   duty [7] - 11:5, 11:7,     enforcement [7] -
 92:25, 95:1, 97:18,     double-blind [2] -         35:24, 58:18, 58:20,      18:2, 20:6, 20:7,          21:3, 21:7, 21:15,
 99:4, 100:12,            87:2, 87:11               58:24, 135:9              123:6, 124:10              122:23, 123:21,
 100:22, 104:4,          doubt [1] - 123:23        drug [68] - 12:11,        dying [1] - 70:8            124:10, 124:16
 104:12, 104:25,         down [10] - 30:2,          23:21, 23:22, 24:1,      dynamically [1] -          engage [1] - 20:5
 106:5, 107:4,            84:13, 97:6, 101:16,      24:2, 24:8, 27:14,        23:23                     engaged [1] - 76:6
 107:13, 107:25,          107:18, 108:12,           44:15, 49:10, 53:3,      dysfunction [1] - 62:3     English [1] - 112:22
 108:18, 109:5,           113:14, 119:1,            53:4, 53:6, 53:7,                                   enhance [2] - 64:17,
 110:12, 110:25,          119:13, 135:14            53:9, 53:12, 53:14,
 111:18, 112:13,
                                                                                        E                64:23
                         doxepin [1] - 62:22        54:2, 54:6, 54:7,                                   entire [2] - 34:11,
 115:7, 125:4, 133:2,    dozens [1] - 127:7         54:8, 54:9, 54:10,       E2 [1] - 47:13              135:5
 135:5, 135:11,          Dr [97] - 3:10, 3:16,      54:11, 54:12, 54:13,     earliest [1] - 104:8       entirely [1] - 140:6
 135:13                   3:23, 3:24, 4:12,         55:7, 55:10, 55:20,      early [4] - 26:9,          entirety [1] - 61:18
doctor's [1] - 141:8      4:17, 4:20, 4:23,         56:20, 56:22, 57:9,       104:15, 104:20,           entitle [2] - 131:10,
Doctor's [1] - 90:11      4:25, 5:1, 5:4, 5:7,      58:6, 58:7, 58:13,        112:25                     142:20
doctor-patient [2] -      5:9, 5:15, 5:19, 5:24,    58:14, 58:24, 62:18,     Eastern [1] - 125:9        entitled [4] - 131:13,
 34:4, 133:2              6:8, 6:12, 6:19, 7:4,     63:8, 63:14, 63:16,      economy [1] - 129:4         131:14, 137:3,
doctors [2] - 18:22,      7:13, 7:19, 8:13,         65:13, 65:14, 69:18,     edema [1] - 62:6            140:16
 106:12                   12:15, 15:23, 17:8,       69:21, 80:5, 93:16,      editorial [1] - 91:13      entries [1] - 37:15
Doctrine [1] - 123:10     26:13, 42:6, 52:13,       95:11, 95:13, 95:17,     education [3] - 8:23,      entry [1] - 91:4
document [1] - 40:23      61:25, 63:4, 63:5,        95:24, 96:11, 96:25,      8:24, 46:22               environment [1] - 97:8
documentation [6] -       63:16, 67:25, 71:8,       97:16, 97:21, 98:5,      effect [6] - 26:2,         enzymatic [1] - 97:7
 104:8, 104:12,           71:16, 72:5, 72:17,       98:8, 98:9, 98:10,        44:13, 55:4, 55:8,        epidemic [5] - 21:17,
 104:23, 110:17,          73:17, 73:18, 73:25,      100:10, 102:6,            94:22, 94:24               21:18, 21:21, 42:3,
 110:19, 114:18           79:15, 84:11, 84:16,      110:15, 110:19,          effective [3] - 44:16,      51:24
documented [2] -          90:9, 90:14, 92:11,       110:24, 118:15,           45:15, 55:3               epitome [1] - 136:6
 55:10, 61:21             92:13, 92:20, 97:13,      118:22, 125:5            effectiveness [3] -        equate [1] - 124:17
documents [3] - 99:7,     99:17, 100:15,           drug" [1] - 56:24          52:25, 69:1, 107:22       equating [1] - 28:11
 108:9, 108:12            100:23, 101:15,          drug-liking [1] - 56:20   effects [5] - 26:2,        equivalates [1] - 97:8
Dolophine [2] - 24:14,    101:21, 102:3,           drug-seeking [1] -         26:7, 26:8, 64:17,        equivalence [4] -
 24:21                    104:9, 104:16,            54:2                      95:12                      68:22, 69:5, 69:8,
dominates [1] - 144:1     105:4, 105:11,           drugs [30] - 16:19,       efficacy [1] - 69:5         111:11
done [17] - 19:19,        105:13, 105:17,           18:1, 19:24, 23:19,      efficiency [1] - 144:2
                          105:18, 105:23,                                                               equivalencies [2] -
 44:14, 76:14, 83:10,                               28:6, 38:11, 44:17,      efficient [1] - 144:5
                          106:7, 107:10,                                                                 69:12, 69:15
 83:12, 83:13, 91:5,                                51:25, 53:17, 53:23,     efficiently [1] - 129:20
                          108:4, 108:13,                                                                equivalency [2] -
 115:23, 129:21,                                    53:24, 54:8, 54:15,      eight [5] - 12:16,          111:1, 111:10
                                                                                                                                    9
Equivalency [1] -          135:13, 135:24          77:5                       93:15                       139:19
 68:11                    Evers' [10] - 61:25,    example [8] - 40:21,       experimentation [1] -      factor [2] - 28:22, 29:4
equivalent [4] - 28:15,    92:11, 92:20,           53:5, 80:4, 82:12,         51:16                     factors [3] - 55:19,
 28:17, 28:25, 29:5        107:10, 108:24,         92:19, 102:3,             expert [32] - 3:23,          63:11, 111:10
Equivalents [4] -          109:17, 110:18,         132:24, 135:7              3:25, 4:3, 4:17, 4:20,    facts [2] - 5:2, 103:21
 27:25, 28:2, 68:10,       112:25, 115:9,         exceeding [1] - 68:16       5:8, 5:15, 5:24,          failed [2] - 99:15,
 68:15                     134:11                 exceedingly [2] -           17:15, 30:20, 30:22,        122:5
equivalents [4] -         Evers's [1] - 92:13      59:17, 70:20               31:4, 31:7, 31:12,        fails [1] - 54:12
 28:23, 29:6, 56:8,       evidence [42] - 3:7,    excellence [1] - 10:24      32:4, 32:13, 32:19,       failure [1] - 123:19
 56:10                     6:16, 8:11, 27:23,     except [1] - 37:11          33:1, 42:25, 43:2,        fair [2] - 77:10, 91:17
error [1] - 139:24         39:1, 54:9, 54:12,     exception [2] - 73:6,       73:5, 76:15, 79:4,        fairly [2] - 29:14, 61:3
especially [4] - 23:12,    55:3, 68:25, 69:3,      79:25                      86:17, 91:25,             faith [1] - 34:3
 64:10, 66:21, 87:11       72:14, 80:15, 84:14,   excessive [1] - 108:14      102:21, 103:2,            fall [2] - 52:5, 118:23
Esq [4] - 1:13, 1:17,      86:13, 86:14, 86:15,   excised [1] - 127:25        107:7, 108:6,             falls [3] - 64:25, 69:19,
 1:17, 1:18                86:16, 86:20, 87:5,    Exclude [1] - 3:9           109:17, 117:20              108:23
essentially [1] - 63:8     87:6, 87:8, 87:9,      exclude [2] - 4:23,        expert's [1] - 103:6       false [21] - 120:15,
establish [4] - 105:7,     87:12, 87:13, 99:8,     71:5                      explain [8] - 14:18,         120:17, 126:5,
 105:8, 141:7, 142:15      99:16, 103:8, 111:7,   excluded [2] - 123:1,       37:8, 46:4, 61:14,          127:24, 128:11,
established [4] -          114:17, 120:15,         142:16                     66:24, 97:4, 109:22,        131:22, 132:14,
 78:13, 123:24,            122:16, 122:17,        exclusively [1] - 13:16     112:20                      133:3, 133:9, 134:7,
 139:23, 142:12            123:1, 123:19,         exculpatory [8] -          explained [1] - 135:10       134:11, 134:12,
establishes [1] -          125:24, 126:2,          121:3, 122:16,            expressed [2] - 71:9,        136:7, 139:5, 139:9,
 120:9                     127:6, 133:9,           123:1, 123:19,             71:12                       142:5, 142:8,
estimate [4] - 94:24,      133:11, 138:7,          123:20, 123:22,           expression [1] -             142:14, 144:18
 95:5, 95:25, 112:12       138:25, 142:13          125:24, 126:2              128:23                    falsely [1] - 134:10
estimates [1] - 111:14    evidence-based [7] -    Excuse [1] - 13:10         expressly [1] - 90:9       falsifications [1] -
evaluate [7] - 33:14,      80:15, 86:13, 86:14,   executed [1] - 121:1       extended [1] - 134:1         138:17
 34:8, 40:14, 44:3,        86:20, 99:8, 99:16,    execution [1] - 121:9      extensive [2] - 101:17,    familiar [13] - 21:18,
 44:4, 71:6, 126:17        114:17                 exhaust [1] - 123:22        129:5                       25:5, 43:15, 44:24,
evaluated [1] - 33:17     evidentiary [3] -       Exhibit [36] - 7:21,       extent [6] - 37:20,          47:6, 48:14, 54:20,
evaluating [3] - 40:10,    126:16, 142:22,         7:23, 8:6, 8:10,           39:7, 51:14, 63:6,          60:19, 68:17, 79:3,
 61:11, 75:25              142:25                  24:18, 24:19, 25:5,        137:8, 142:17               84:20, 84:24, 85:23
evaluation [14] -         evolved [1] - 87:24      27:11, 27:16, 27:22,      extraordinary [1] -        families [3] - 73:1,
 14:14, 16:5, 16:25,      exactly [6] - 24:25,     43:13, 44:25, 47:1,        122:22                      127:12, 143:9
 17:11, 17:23, 18:13,      89:16, 92:17, 95:4,     47:6, 48:9, 48:13,        eye [1] - 125:10           far [3] - 39:15, 42:20,
 18:15, 19:23, 20:3,       117:23, 130:24          48:14, 48:22, 49:21,      eyewitnesses [1] -           140:19
 38:10, 41:16, 42:7,      exam [1] - 85:5          50:3, 66:5, 66:8,          122:9                     fashion [2] - 22:23,
 58:17, 143:11            EXAMINATION [3] -        66:11, 68:8, 69:22,                                    56:22
                           7:11, 74:1, 117:2
evaluations [2] -                                  70:2, 71:15, 71:21,                   F              fashioned [1] - 9:21
 75:23, 75:24             examination [23] -       71:23, 71:24, 72:1,                                  fatal [2] - 99:6, 100:6
event [3] - 87:21,         38:18, 48:2, 52:23,     72:4, 72:6, 72:13,        F2d [1] - 123:12           FDA [3] - 22:18, 23:11,
 96:15, 142:11             57:3, 57:8, 62:25,      111:8                     F3d [1] - 125:21             42:1
events [3] - 3:24, 4:1,    63:18, 74:12, 74:23,   exhibit [5] - 24:20,       face [2] - 56:12,          February [1] - 109:6
 89:20                     75:13, 76:13, 78:7,     64:11, 68:8, 71:22,         142:17                   Federal [10] - 4:18,
EVERS [1] - 1:6            80:13, 81:7, 87:15,     111:6                     facet [1] - 144:1            19:14, 19:15, 23:3,
Evers [35] - 3:6, 6:12,    89:1, 115:11,          Exhibits [1] - 66:6        facets [1] - 126:25          31:10, 32:2, 45:7,
 34:24, 63:4, 63:5,        116:14, 128:9,         exhibits [2] - 7:3, 72:9   fact [37] - 21:20, 28:2,     49:15, 51:10, 139:18
 63:16, 66:10, 73:25,      130:25, 131:19,        expansion [1] - 21:13        34:10, 34:13, 41:6,      Federation [6] - 40:22,
 79:15, 90:9, 90:14,       135:12, 144:7          expect [3] - 53:6,           44:19, 56:7, 58:11,        41:7, 50:6, 50:12,
 99:17, 104:9,            examinations [2] -       113:22, 128:18              58:12, 59:3, 59:9,         50:16, 60:9
 104:16, 105:11,           17:9, 86:10            expectancy [1] - 52:5        60:5, 62:14, 64:20,      Fellow [2] - 16:2,
 105:13, 105:17,          examine [2] - 73:23,    expected [10] - 38:15,       67:18, 71:3, 76:24,        74:20
 105:18, 105:23,           130:20                  39:8, 40:18, 53:3,          84:5, 85:14, 88:4,       fellowship [1] - 10:22
 106:7, 108:4,            examined [1] - 130:17    54:7, 54:13, 55:8,          89:10, 92:1, 93:9,       Fellowship [2] - 9:12,
 108:13, 112:24,          examinees [1] - 17:11    55:11, 59:12, 126:1         95:9, 97:22, 98:20,        84:2
 113:4, 113:8,            Examiner [3] - 4:16,    experience [13] -            103:7, 110:23,           femoral [3] - 85:6,
 113:11, 115:13,           16:4, 77:4              29:10, 29:13, 30:25,        111:25, 113:8,             85:9, 94:21
 116:19, 118:22,          examiner [2] - 77:14,    38:11, 51:16, 59:15,        115:6, 116:1,            fentanyl [4] - 100:13,
 121:15, 124:14,           77:15                   65:7, 66:19, 66:20,         118:19, 124:21,            102:4, 102:8, 102:15
 124:19, 126:11,          Examiners [2] - 16:5,    67:13, 67:17, 88:6,         126:16, 131:24,          few [3] - 72:22, 117:1,
                                                                                                                                      10
  119:1                      39:6                       131:13, 131:18,          generated [2] - 21:16,    grand [1] - 21:12
file [4] - 34:24, 34:25,   following [1] - 131:7        131:24, 131:25,           109:25                   grant [3] - 125:15,
  56:2, 104:15             FOLLOWS [1] - 6:21           132:2, 132:8,            genetics [1] - 111:15      125:16, 138:7
filed [5] - 3:8, 124:21,   food [1] - 25:21             132:16, 132:18,          geriatric [1] - 10:2      granted [2] - 122:3,
  124:24, 133:8,           foot [1] - 70:18             133:4, 133:11,           given [18] - 61:1,         145:12
  134:13                   footnote [1] - 101:15        133:16, 134:23,           62:25, 63:20, 64:5,      grave [1] - 93:10
files [2] - 133:22,        footnoted [2] - 91:16,       137:3, 137:6, 138:7,      87:6, 90:7, 95:9,        greater [4] - 56:7,
  133:25                     91:24                      138:8, 138:13,            96:10, 101:10,            56:9, 69:4, 70:1
fills [1] - 45:20          FOR [3] - 1:1, 1:12,         139:19, 139:23,           116:21, 116:22,          group [7] - 11:20,
final [1] - 61:18            1:16                       140:2, 141:3,             124:3, 128:23,            12:2, 12:4, 12:18,
finder [2] - 126:16,       force [1] - 103:14           141:19, 141:21,           132:1, 133:15,            13:21, 13:25, 50:13
  126:17                   Force [6] - 11:5, 11:7,      141:25, 142:1,            137:2, 137:4, 141:22     grouped [1] - 92:19
findings [3] - 85:8,         11:9, 11:11, 19:3          142:2, 142:19,           gland [1] - 69:20         guard [1] - 62:15
  101:9, 101:10            foregoing [3] - 146:7,       142:20, 142:21,          gleaned [1] - 67:24       guess [1] - 88:16
fine [6] - 67:11, 131:3,     146:10, 146:22             142:25, 143:18,          glottis [1] - 62:11       guidance [5] - 50:25,
  137:13, 140:9,           forensic [2] - 84:17,        144:1, 144:6,            God [1] - 97:10            51:5, 52:9, 70:7,
  140:18, 145:1              84:18                      144:11, 144:18           gold [1] - 47:3            138:13
fire [1] - 59:18           forever [1] - 30:1         fraud [1] - 20:4           GOVERNMENT [1] -          Guidance [1] - 72:4
firearm [2] - 125:11,      forgive [1] - 86:18        free [1] - 63:8             1:12                     guide [1] - 68:6
  125:14                   form [6] - 13:19,          frequently [4] - 54:4,     government [1] -          guided [1] - 103:25
First [2] - 36:6, 112:25     52:23, 86:6, 115:8,        56:15, 70:21, 82:24       27:21                    guideline [1] - 38:24
first [45] - 3:9, 4:25,      115:9                    front [10] - 7:3, 7:19,    Government [40] -         Guideline [1] - 68:18
  6:17, 8:14, 8:23,        formed [1] - 13:23           24:18, 43:13, 47:9,       5:20, 23:3, 24:10,       Guidelines [3] - 87:16,
  11:10, 11:17, 24:7,      former [1] - 16:2            61:2, 74:10, 90:16,       25:5, 47:12, 69:22,       87:19, 111:3
  25:4, 25:8, 28:14,       forming [1] - 91:22          100:18, 104:25            72:16, 73:7, 74:9,       guidelines [26] -
  28:16, 34:20, 34:22,     forms [1] - 22:19          frothiness [1] - 62:5       90:18, 90:21, 90:23,      38:21, 38:25, 39:4,
  36:8, 38:19, 38:23,      forth [1] - 146:9          fruits [2] - 135:25,        91:1, 103:3, 106:9,       39:6, 41:12, 41:14,
  40:5, 40:24, 45:11,                                   142:16                    107:7, 108:6, 109:2,      41:16, 41:18, 42:5,
                           forward [3] - 74:6,
  52:12, 60:2, 60:24,                                 Fuhai [1] - 4:22            111:6, 111:8,             42:10, 42:12, 42:17,
                             132:13, 136:24
  66:7, 82:13, 88:8,       foul [1] - 135:21          fulfilling [1] - 45:24      119:15, 120:10,           42:21, 43:8, 43:19,
  90:11, 90:22, 92:2,      foundation [5] - 89:8,     full [2] - 104:6, 115:20    120:23, 125:2,            50:19, 51:9, 59:5,
  94:7, 98:2, 98:5,          90:3, 103:3, 103:9       fulsome [2] - 38:8,         126:14, 126:21,           70:11, 79:3, 87:23,
  104:6, 104:14,           foundations [2] -            138:16                    126:24, 127:9,            88:15, 88:17, 88:19,
  104:16, 107:18,            91:8, 103:1              function [9] - 12:10,       127:14, 132:22,           88:22
  109:3, 109:19,           four [12] - 10:23, 11:6,     12:11, 15:11, 15:16,      133:1, 133:10,           guilt [1] - 123:23
  110:12, 110:21,            11:13, 11:15, 12:4,        55:9, 68:20, 69:6,        135:2, 135:20,           gynecology [1] - 10:3
  120:8, 135:7,              17:11, 28:19,              98:12, 98:16              136:11, 138:17,
  142:23, 144:9                                       functioning [1] -           143:15, 145:8,
                             113:11, 113:13,                                                                          H
first-time [2] - 98:2,       114:4, 125:10,             14:10                     145:10
  98:5                       125:12                   functions [1] - 97:20      Government's [37] -       habit [1] - 103:15
fit [2] - 102:21, 127:15   Fourth [8] - 121:24,       fundamentals [1] -          7:21, 7:23, 8:6, 8:10,   habituating [1] - 44:10
fitness [1] - 18:2           122:4, 122:14,             70:13                     24:18, 27:11, 27:16,     half [14] - 11:23, 15:2,
five [4] - 26:18, 69:11,     122:15, 123:10,          futile [1] - 122:25         27:22, 43:13, 44:25,      26:14, 26:17, 26:19,
  113:9, 131:5               123:12, 129:3, 142:9                                 47:1, 47:5, 47:6,         76:8, 76:10, 113:25,
flag [1] - 59:18           fractures [2] - 69:19,                G                48:8, 48:13, 48:14,       114:19, 114:22,
flows [1] - 110:3            118:23                                               48:22, 49:21, 50:3,       114:23, 114:24,
fluid [8] - 62:6, 62:8,                               gain [2] - 51:15, 58:19     66:5, 66:8, 66:11,        115:2
                           fragmented [1] - 37:22
  62:13, 109:23,                                      gained [1] - 57:9           68:8, 71:15, 71:18,      hall [2] - 52:13, 53:8
                           frame [2] - 117:10,
  109:25, 110:3,                                      gains [1] - 57:5            71:21, 72:4, 72:11,      hallmark [1] - 121:25
                             117:12
  110:4, 110:6                                        garnering [1] - 15:8        72:13, 117:22,           hand [2] - 53:11,
                           frank [2] - 6:11, 73:24
flux [1] - 96:9                                       gathered [1] - 52:22        120:9, 129:11,            53:14
                           Frank [1] - 1:17
focus [3] - 82:8,                                     Geisinger [1] - 36:14       129:15, 134:13,          handled [1] - 26:16
                           frankly [3] - 67:13,
  126:5, 127:17                                       general [8] - 10:3,         134:22, 135:4, 138:6     handles [1] - 23:25
                             68:3, 134:17
focused [1] - 20:16                                    23:16, 88:16, 88:20,      government's [1] - 8:9    hands [1] - 14:6
                           Franks [50] - 72:24,
folks [1] - 89:7                                       88:22, 93:12, 93:13,      governs [1] - 40:6        happy [1] - 140:5
                             73:5, 120:7, 120:13,
follow [9] - 37:5,                                     115:1                     grading [2] - 86:16,      harbor [1] - 39:3
                             120:14, 121:2,
  38:21, 38:22, 38:25,                                General's [1] - 19:2        87:1                     harm [12] - 26:3, 44:2,
                             121:23, 122:3,
  73:5, 73:18, 122:23,                                generalist [1] - 10:14     gradually [4] - 13:2,      44:6, 52:12, 53:4,
                             125:16, 125:23,
  129:1, 130:23                                       generally [3] - 25:20,      26:1, 97:23, 98:17        55:11, 55:14, 55:15,
                             126:13, 127:17,
followed [2] - 9:8,                                    57:18, 63:25              graduating [1] - 9:4       55:21, 55:23, 135:21
                             128:16, 131:9,
                                                                                                                                     11
Harmarville [1] - 12:8     help [2] - 21:3, 103:7      140:8, 140:24,              106:5, 107:4,             122:23
harms [4] - 52:1,          helpful [1] - 140:22        140:25, 141:5,              107:13, 107:25,         included [11] - 4:3,
 64:24, 69:17, 69:20       helping [1] - 15:18         141:12, 143:7,              108:18, 122:9, 128:9      8:14, 10:1, 24:11,
Harrington [1] -           hemorrhage [1] - 62:2       143:15, 144:14,           idiosyncrasies [2] -        34:21, 38:6, 66:15,
 123:14                    hereby [1] - 146:6          144:15, 145:5,              51:11, 51:13              71:4, 120:16,
HAVING [1] - 6:20          hereinbefore [1] -          145:16                    ignorance [1] - 59:23       127:23, 142:7
hazard [1] - 26:5           146:9                     Honorable [3] - 4:21,      ignores [2] - 57:9,       includes [6] - 7:3,
hazardous [2] - 64:9,      high [13] - 30:7, 51:24,    5:17, 11:17                 57:13                     15:11, 15:15, 15:16,
 64:10                      51:25, 52:1, 53:5,        HONORABLE [1] -            ignoring [1] - 137:5        53:13, 53:16
head [2] - 13:14, 34:17     53:24, 54:3, 56:4,         1:10                      II [1] - 58:25            including [8] - 4:18,
headache [6] - 29:15,       106:25, 108:21,           Hopkins [4] - 9:9,         illicit [1] - 101:18        9:20, 16:17, 75:10,
 29:23, 29:24, 30:6,        133:25                     9:13, 9:22, 75:3          imagine [3] - 59:20,        75:11, 103:8, 106:1,
 30:7, 30:8                higher [8] - 55:14,        Horsham [3] - 36:9,          91:5, 91:20               113:19
Health [4] - 17:16,         58:9, 64:15, 97:11,        113:9, 116:23             imaging [2] - 106:1,      inclusion [1] - 123:6
 17:19, 36:8, 58:15         97:14, 98:11, 98:15,      hospice [1] - 70:8           110:8                   inclusive [2] - 89:6,
health [6] - 51:19,         112:8                     Hospital [9] - 9:9,        IME [1] - 77:6              92:24
 51:23, 52:3, 52:7,        highlights [1] - 51:6       9:13, 9:22, 11:22,        IME's [1] - 77:11         incomplete [1] - 90:25
 52:8, 55:24               himself [3] - 90:10,        12:9, 36:2, 36:6,         immediately [1] -         inconsistent [1] -
Healthsouth [1] - 12:8      90:15, 135:10              36:14, 113:1                34:19                     108:14
hear [18] - 16:22,         historical [1] - 119:5     hospital [10] - 11:22,     impact [1] - 89:15        inconvenience [2] -
 43:25, 93:25, 98:3,       history [16] - 4:1,         12:20, 14:10, 36:1,       impacted [1] - 53:3         139:25, 143:22
 120:2, 128:4, 128:6,       38:17, 44:3, 52:19,        36:6, 36:12, 83:18,       impacts [1] - 52:3        incorporate [2] -
 128:8, 132:13,             54:1, 57:3, 57:7,          83:21, 83:23, 105:25      impaired [2] - 17:21,       82:10, 89:24
 135:7, 136:8,              57:24, 57:25, 58:2,       Hospitalization [1] -        17:25                   increase [11] - 26:1,
 136:10, 137:9,             61:21, 62:25, 63:9,        118:15                    impairment [2] -            28:25, 55:9, 55:20,
 137:24, 138:23,            96:16, 99:3, 105:12       hospitalization [1] -        17:22, 18:4               56:15, 57:24, 58:3,
 140:5, 144:8              hold [8] - 23:7, 71:10,     119:3                     implantation [2] -          64:19, 69:1, 69:9,
heard [1] - 115:10          71:12, 77:6, 131:16,      hospitalizations [4] -       14:21, 14:23              69:17
hearing [50] - 72:16,       141:20, 142:4,             106:2, 118:22,            implantations [1] -       increased [3] - 63:25,
 73:20, 102:19,             142:24                     118:23, 118:24              82:23                     64:2, 68:23
 102:24, 116:10,           holding [1] - 144:12       hospitals [5] - 11:21,     implants [1] - 83:7       increases [1] - 55:21
 118:8, 119:17,            hometown [1] - 11:18        12:1, 14:9, 14:12,        imply [1] - 42:13         increasing [2] - 22:3,
 119:19, 119:23,           honest [1] - 137:12         21:13                     important [14] - 37:10,     69:10
 120:1, 120:13,            Honor [75] - 3:2, 3:4,     hour [3] - 72:25,            37:20, 42:10, 54:19,    incumbent [1] - 121:4
 120:14, 121:2,             3:20, 3:22, 6:3, 6:5,      127:11, 143:9               54:23, 62:3, 62:15,     indeed [2] - 46:12,
 121:23, 122:3,             6:9, 6:11, 6:15, 6:18,    hours [7] - 22:20,           94:25, 98:24,             52:4
 125:16, 125:23,            7:2, 7:8, 7:15, 8:5,       26:18, 26:19, 97:10,        114:11, 114:13,         Independent [5] -
 127:17, 131:11,            8:8, 27:15, 27:20,         114:24, 115:1, 115:3        115:5, 123:3, 132:16      4:16, 16:4, 16:5,
 131:13, 131:16,            71:14, 71:19, 71:20,      hum [1] - 68:13            importantly [1] - 98:13     77:4, 77:5
 131:18, 131:24,            72:10, 72:15, 72:22,      human [1] - 15:18          impossible [1] - 39:3     independent [3] -
 132:3, 132:8,              73:18, 73:24,             hunch [1] - 122:24         impression [2] -            16:6, 17:9, 17:11
 132:13, 132:18,            102:25, 103:5,            hydrocephalus [1] -          118:2, 135:2            indicate [2] - 74:19,
 133:11, 133:16,            103:13, 103:14,            30:7                      improve [2] - 15:10,        140:20
 134:17, 134:24,            103:19, 104:2,            hydrochloride [2] -          15:11                   indicated [10] - 10:19,
 137:3, 137:6,              104:5, 114:6, 116:3,       24:21, 26:6               improved [1] - 68:20        12:19, 16:10, 27:11,
 137:18, 138:2,             116:8, 116:24,            hypnotic [1] - 62:19       improvement [2] -           50:9, 104:4, 104:6,
 138:7, 138:8,              117:1, 117:19,            hypnotics [2] - 16:19,       69:5, 69:6                104:22, 141:10,
 139:23, 141:3,             117:25, 118:4,             67:1                                                  143:2
                                                                                 improving [1] - 12:11
 141:9, 141:20,             118:10, 119:12,                                                                indicates [1] - 140:2
                                                                                 impulse [1] - 55:19
 142:1, 142:9,              119:14, 119:17,                       I              impulses [1] - 14:24      indicating [2] - 3:16,
 142:11, 142:21,            119:20, 120:4,                                                                   132:17
                                                                                 IN [1] - 1:1
 142:22, 142:25,            120:12, 121:2,            iatrogenic [2] - 26:11,                              indication [2] - 19:1,
                                                                                 in-person [2] - 48:1,
 143:18, 144:11,            121:21, 123:11,             52:10                                                96:15
                                                                                   48:2
 144:19                     123:13, 125:6,            identified [10] - 20:14,                             indictment [2] - 4:6,
                                                                                 inappropriate [1] -
Hearing [1] - 1:9           127:19, 127:20,             21:7, 21:16, 42:23,                                  65:23
                                                                                   56:16
heavy [1] - 57:25           128:2, 128:3,               43:16, 47:1, 65:23,                                individual [5] - 20:25,
                                                                                 incidentally [1] -
height [1] - 122:10         128:20, 129:9,              66:4, 72:9, 141:6                                    45:16, 82:11, 99:3,
                                                                                   62:22
held [5] - 34:10, 126:1,    130:2, 133:19,            identify [14] - 7:22,                                  111:15
                                                                                 include [7] - 66:4,
 142:1, 142:10,             133:20, 136:13,             21:3, 24:19, 52:17,                                individualized [1] -
                                                                                   75:21, 105:9, 122:8,
 144:12                     137:11, 138:5,              66:8, 68:21, 105:3,                                  54:20
                                                                                   122:11, 122:15,
                                                                                                                                        12
individually [1] -            14:13                      83:6                       80:25, 81:1, 81:3,       Justice [2] - 19:8,
  133:23                    input [1] - 145:18         Interventional [2] -         95:5, 96:10, 119:22,       66:10
individuals [3] - 10:3,     inquire [2] - 103:20,        16:2, 16:9                 119:25, 120:3,           justifying [1] - 133:11
  21:14, 87:4                 103:21                   interventions [1] -          122:1, 126:13,
industry [1] - 34:1         inquiry [1] - 144:12         15:12                      126:16, 128:20,                     K
infections [1] - 82:24      insensible [1] - 10:9      interview [10] - 35:15,      129:2, 130:3,
infer [1] - 116:20          insert [3] - 24:11,          35:18, 35:21, 60:12,       132:10, 134:13,          keep [4] - 13:13,
inferred [1] - 116:22         24:23, 72:7                120:22, 121:4,             135:3, 137:10,            44:11, 74:16, 145:14
inflection [4] - 68:21,     inside [2] - 20:10,          121:18, 122:20,            137:23, 140:4,           KELLY [1] - 1:16
  69:2, 69:7, 69:9            109:25                     125:19, 135:13             144:4, 145:1, 145:3,     kind [2] - 121:25,
inform [3] - 89:7,          insisted [1] - 135:14      interviewed [11] -           145:9                     131:16
  99:13, 99:14              instance [1] - 92:17         120:25, 121:8,           issued [14] - 4:9, 5:10,   kinds [1] - 40:4
information [60] -          instances [2] - 14:13,       121:15, 124:13,            5:23, 5:25, 33:4,        knife [1] - 70:18
  13:13, 19:21, 24:12,        37:14                      125:10, 125:12,            45:4, 45:15, 45:21,      knowing [1] - 34:1
  24:15, 24:21, 25:1,       instead [3] - 48:3,          126:8, 135:9,              46:10, 47:24, 49:1,      knowingly [6] - 45:24,
  27:14, 37:24, 38:7,         73:2, 130:25               135:19, 136:5,             65:23, 68:14, 126:14      127:24, 128:11,
  38:17, 41:17, 42:4,       Institute [1] - 16:3         141:17                   issues [7] - 12:12,         131:22, 132:14,
  44:23, 52:22, 55:24,      institutions [2] - 79:2,   Interviewing [1] -           19:9, 21:5, 71:3,         142:5
  57:4, 57:9, 59:19,          98:20                      125:17                     105:9, 128:25            knowledge [9] - 22:5,
  62:16, 64:6, 64:7,        instructed [1] - 53:19     intoxicated [1] - 53:8     issuing [6] - 45:3,         38:11, 40:2, 46:11,
  70:4, 81:13, 87:1,        instructing [1] - 44:14    intoxication [4] -           45:25, 46:5, 46:8,        46:22, 59:23, 59:25,
  87:3, 89:14, 89:23,       instruction [1] - 15:15      64:24, 95:14, 96:12,       52:14, 65:21              103:7
  91:15, 91:21, 103:1,      insufficient [3] -           97:16                    itself [4] - 65:1, 65:3,   known [7] - 64:21,
  103:8, 121:5,               139:12, 139:14,          intraoperative [1] -         139:19, 140:2             85:14, 98:18,
  121:12, 122:7,              142:15                     93:24                                                120:19, 122:17,
  122:8, 122:12,            intend [1] - 145:3         intrathecal [2] - 13:6,               J                124:12, 124:16
  124:9, 124:18,            intensity [2] - 55:9,        13:12                                               knows [7] - 60:2, 60:3,
  126:8, 127:2, 127:3,                                 introduce [1] - 7:15       January [4] - 58:22,        97:10, 141:19,
                              69:6
  130:13, 132:25,                                      introduction [1] - 68:5      108:2, 108:20, 113:2      143:25
                            intent [2] - 45:24,
  133:2, 133:4,                                        invasiveness [1] -         job [1] - 12:25            Kraynak [1] - 5:18
                              136:3
  133:24, 134:25,                                        70:19                    jobs [1] - 14:2            KRISTIN [4] - 1:23,
                            intention [1] - 137:7
  135:3, 135:14,                                       inventory [1] - 115:22     John [1] - 60:2             146:3, 146:13,
                            intentionally [10] -
  135:21, 136:3,                                       investigated [1] -         Johns [3] - 9:9, 9:13,      146:16
                              120:15, 120:18,
  136:6, 137:4, 138:2,                                   19:12                      9:22                     Kristina [26] - 3:24,
                              121:11, 122:5,
  139:11, 140:11,                                      investigation [2] -        joint [1] - 30:3            4:1, 4:9, 4:10, 33:15,
                              122:19, 124:15,
  143:10                      133:1, 135:17,             19:22, 122:24            joints [1] - 29:19          34:16, 35:6, 35:13,
informative [1] - 60:15       139:6, 142:6             investigations [3] -       joke [1] - 93:9             35:24, 36:7, 36:14,
informed [1] - 144:9        interact [1] - 16:20         20:5, 80:5, 80:20        journal [1] - 91:4          58:17, 60:12, 65:11,
informing [1] - 45:7        interaction [1] - 12:13    investigative [1] -        Judge [22] - 5:6, 5:7,      81:18, 96:2, 105:8,
infusion [1] - 14:22        interest [4] - 18:6,         124:4                      5:14, 5:22, 6:4,          105:18, 107:10,
inhalation [2] - 81:15,       22:4, 136:18, 144:1      Investigator [2] - 73:3,     73:13, 111:25,            108:4, 108:24,
  81:19                                                  144:4                      112:1, 119:10,            109:17, 115:12,
                            interested [2] - 21:11,
inherent [1] - 58:6                                    invite [1] - 127:13          126:8, 126:13,            115:24, 116:15,
                              21:15
initial [5] - 16:2, 56:8,                              involve [2] - 22:24,         126:23, 129:24,           119:6
                            interfere [1] - 17:3
  105:20, 112:13,                                        27:1                       130:5, 131:3,            Kristina's [6] - 34:23,
                            internal [1] - 62:3
  131:23                                               involved [12] - 12:18,       137:21, 140:22,           35:3, 35:9, 35:16,
                            internist [1] - 104:9
initiated [1] - 27:8                                     32:13, 32:14, 32:16,       141:21, 143:4,            36:18, 36:21
                            internship [4] - 9:7,
initiation [3] - 25:10,                                  32:17, 32:19, 38:11,       144:22, 145:15
                              9:16, 9:19, 9:20
  25:16, 26:11                                           65:14, 65:15, 74:24,     judge [5] - 124:12,                   L
                            interpose [1] - 127:14
injection [1] - 14:20                                    88:2, 143:22               128:22, 132:19,
                            interpret [1] - 56:4
injections [3] - 14:21,                                involves [1] - 46:7          135:1, 135:18            label [1] - 24:10
                            interpreted [1] - 99:2
  15:12, 83:7                                          involving [1] - 33:7       judgment [4] - 42:20,      labeled [2] - 51:24,
                            interprets [1] - 49:6
injured [3] - 12:14,                                   irrelevant [1] - 90:6        88:2, 88:6, 88:12          66:13
                            interrupt [2] - 133:12,
  20:25, 29:17                                         IS [1] - 6:20              judicial [1] - 144:5       Labor [1] - 75:11
                              143:4
injuries [5] - 29:16,                                  issuance [2] - 47:20,      July [4] - 50:8, 63:4,     labor [1] - 10:13
                            interrupted [1] - 143:9
  29:17, 29:19, 64:25                                    127:22                     112:25, 113:2            Laboratory [1] - 24:20
                            interval [2] - 26:24,
injuring [1] - 108:23                                  issue [36] - 5:13, 5:25,   June [5] - 76:4, 76:11,    laboratory [2] - 54:5,
                              92:24
injury [1] - 75:23                                       16:17, 20:17, 20:20,       77:17, 117:5, 118:12       101:11
                            intervals [1] - 44:5
inpatient [5] - 11:25,                                   21:25, 32:25, 70:21,     jurisdiction [1] - 31:15   labs [3] - 106:1, 106:4,
                            interventional [4] -
  12:6, 12:20, 14:9,                                     72:20, 72:23, 73:12,     jury [1] - 103:24            108:16
                              14:15, 14:19, 15:1,
                                                                                                                                        13
lack [3] - 52:25, 59:25,   lectures [4] - 20:14,         55:15, 95:11                                         132:23, 142:14
                                                                                             M
  69:3                       20:15, 22:7, 85:1         limb [1] - 29:15                                      materially [5] -
lacking [1] - 142:17       led [2] - 63:18, 127:22     limitations [1] - 89:22    M.D [3] - 6:25, 9:6,        127:24, 128:10,
lady [1] - 135:18          leeway [1] - 103:16         limited [2] - 22:17,        66:10                      131:22, 132:14,
laid [2] - 42:15, 58:4     left [2] - 108:23,            135:6                    M.D.'s [1] - 18:22          139:5
language [1] - 139:20        112:24                    limits [2] - 59:8, 68:16   machine [1] - 1:21         materials [2] - 91:6,
large [3] - 11:20,         legal [3] - 13:23, 40:7,    line [9] - 29:18, 39:16,   magistrate [3] - 122:6,     143:1
  12:18, 27:2                40:11                       42:8, 54:18, 82:13,       124:12, 135:18            matter [11] - 3:5, 4:22,
larger [1] - 34:21         legitimacy [4] - 56:17,       101:16, 105:14,          Magistrate [1] -            5:16, 59:9, 73:5,
last [23] - 8:4, 52:4,       57:1, 57:2, 66:2            112:7, 122:10             126:23                     119:16, 129:19,
  54:24, 63:3, 63:7,       legitimate [25] - 4:7,      lines [1] - 107:18         magistrate's [1] -          136:19, 139:2,
  68:8, 85:17, 98:3,         5:11, 6:1, 19:10,         list [9] - 60:22, 74:17,    123:4                      142:21, 145:18
  108:25, 109:20,            32:5, 33:5, 33:15,          79:21, 91:6, 92:3,       magnitude [4] - 98:23,     matters [2] - 76:17,
  110:13, 113:5,             33:24, 39:1, 39:5,          92:4, 92:17, 101:10,      114:15, 115:4,             76:21
  113:10, 113:15,            39:11, 39:14, 40:8,         141:16                    138:17                    Matthew [1] - 5:17
  113:16, 113:17,            42:19, 45:5, 45:15,       listed [7] - 80:12,        mailed [1] - 50:22         Mauricia [1] - 123:14
  114:4, 114:12,             45:22, 47:24, 49:2,         91:20, 92:8, 106:23,     main [1] - 11:22           maximal [1] - 26:21
  114:15, 116:23,            52:15, 57:12, 65:3,         132:25, 133:6            maintain [1] - 128:10      mean [8] - 16:13,
  129:10, 145:1              65:25, 117:11, 134:4      lit [1] - 42:23            maintenance [2] -           22:13, 50:10, 50:18,
late [2] - 4:21, 58:20     legitimize [1] - 46:24      literature [7] - 41:20,     27:4, 98:20                51:20, 76:9, 93:17,
Law [1] - 32:22            length [1] - 116:14           41:21, 58:5, 59:5,       Major [1] - 11:12           113:23
law [24] - 21:3, 21:7,     lengths [1] - 134:14          64:7, 69:4, 114:24       majoring [1] - 9:2         meaning [3] - 45:23,
  21:14, 31:3, 40:6,       lesion [4] - 106:21,        live [3] - 30:1, 30:2,     man [1] - 29:18             86:5, 135:3
  46:2, 49:15, 67:25,        109:10, 109:14,             90:15                    manage [1] - 15:20         means [8] - 14:18,
  88:5, 88:9, 121:7,         110:9                     lives [1] - 15:11          managed [4] - 18:22,        50:19, 60:21, 61:23,
  121:21, 122:4,           less [5] - 13:3, 128:25,    lividity [4] - 85:23,       18:23, 67:6, 67:15         113:13, 135:17,
  122:22, 123:21,            136:19                      86:2, 86:4, 86:6         Management [6] -            137:8, 146:22
  124:10, 124:16,          lethal [1] - 96:15          Lividity [1] - 86:5         13:24, 16:8, 16:11,       meant [4] - 84:6,
  125:4, 125:25,           level [10] - 19:14,         LLP [1] - 1:16              75:15, 78:9                84:12, 101:21,
  126:12, 126:17,            19:15, 46:16, 46:21,      located [1] - 32:10        management [11] -           103:13
  132:17, 143:17             62:22, 63:14, 68:23,      locklear [1] - 125:8        10:25, 14:16, 15:3,       measured [1] - 64:20
lawfulness [2] - 33:2,       97:14, 97:20, 138:18      logistical [1] - 119:25     15:4, 15:13, 16:15,       mechanism [4] - 28:3,
  33:3                     levels [3] - 62:18,         long-acting [1] - 23:24     16:18, 16:23, 17:2,        62:21, 65:16
laws [1] - 49:10             67:16, 98:15              long-term [2] - 16:25,      17:5, 67:1                mechanisms [5] -
lay [3] - 20:9, 21:10,     Li [5] - 4:22, 5:6, 5:13,     18:6                     managing [1] - 18:3         15:9, 30:9, 64:13,
  21:13                      111:18, 111:20            longest [1] - 114:23       manner [6] - 33:21,         64:22, 70:13
layperson [2] - 86:19      liable [1] - 127:25         look [15] - 35:12,          63:13, 63:18, 80:7,       Medicaid [2] - 19:2,
lays [1] - 58:4            liberalize [2] - 22:1,        38:14, 53:6, 56:6,        96:18, 132:9               20:3
lead [2] - 123:20,           41:22                       56:9, 67:16, 69:22,      manufacturer [1] -         medical [78] - 4:1, 4:4,
  123:22                   library [3] - 101:17,         88:1, 88:4, 88:5,         24:13                      4:7, 4:8, 5:8, 5:11,
leadership [1] - 10:25       102:1, 102:4                88:10, 88:11,            March [11] - 3:7, 3:14,     6:1, 9:5, 9:6, 9:21,
leading [3] - 4:2,         licensed [3] - 8:18,          102:16, 137:3             41:14, 70:11, 92:14,       11:6, 13:10, 13:23,
  51:22, 136:21              23:2, 49:2                looking [4] - 91:7,         104:10, 104:13,            17:9, 17:11, 19:20,
leads [2] - 124:4,         licensing [1] - 23:7          95:17, 128:1, 139:1       104:15, 104:17,            20:10, 21:12, 21:14,
  124:8                    lie [2] - 21:5, 46:20       loss [2] - 57:18, 63:10     104:20, 117:6              22:4, 30:25, 31:4,
learn [1] - 115:11         lied [2] - 126:9, 126:21    lost [1] - 64:18           MARCH [1] - 1:10            33:5, 33:19, 34:5,
learned [2] - 22:5,        life [12] - 26:14, 26:17,   low [7] - 25:20, 28:20,    Margaret [2] - 35:16,       34:24, 34:25, 35:8,
  23:9                       26:19, 52:5, 70:21,         53:25, 98:1, 98:4,        60:13                      37:12, 37:22, 38:13,
least [11] - 22:20,          70:23, 113:25,              98:18, 113:23            Mariani [1] - 111:25        38:22, 40:20, 41:20,
  37:1, 44:10, 48:2,         114:19, 114:22,           lower [4] - 58:10, 63:6,   MARIANI [1] - 1:10          42:4, 42:7, 42:15,
  76:16, 87:3, 110:10,       114:23, 114:24,             64:14, 112:7             mark [1] - 52:13            43:5, 44:11, 45:15,
  113:11, 128:9,             115:2                     lowest [1] - 68:18                                     47:25, 49:2, 49:22,
                                                                                  market [1] - 23:15
  129:16, 131:20           ligament [1] - 30:4         lung [1] - 62:5                                        50:13, 50:20, 52:9,
                                                                                  marks [1] - 53:9
leave [1] - 13:21          light [2] - 139:3,                                                                 52:16, 55:19, 56:20,
                                                       lungs [2] - 62:8, 62:13    Martin [6] - 3:5, 34:24,
leaving [2] - 55:13,         140:16                                                                           56:21, 56:25, 57:14,
                                                       Lyrica [5] - 106:20,        66:10, 73:25, 104:9,
  118:2                    lightly [1] - 137:15                                                               59:14, 60:8, 61:22,
                                                         106:22, 107:2,            135:24
lecture [2] - 21:9,        likelihood [5] - 55:20,                                                            64:7, 65:21, 65:25,
                                                         107:3, 108:22            MARTIN [1] - 1:6
  21:20                      55:21, 56:15, 57:24,                                                             69:3, 71:11, 71:13,
                                                                                  Marty [1] - 79:15
lectured [4] - 18:9,         135:25                                                                           77:14, 77:15, 81:18,
                                                                                  Maryland [1] - 9:10
  21:10, 21:12, 21:23      likely [3] - 55:14,                                                                88:2, 92:8, 92:10,
                                                                                  material [3] - 91:8,
                                                                                                                                  14
 92:13, 92:19, 99:21,     medicines [2] - 12:13,     88:11, 89:8, 102:20,     mischaracterizes [2] -     28:25, 29:6, 56:8,
 105:9, 118:21,            18:7                      103:1, 103:20             134:4, 134:6              56:10
 129:12, 134:4,           meet [2] - 7:17, 139:15   methods [2] - 5:3, 5:5    misconduct [1] -          mortis [1] - 86:2
 138:20                   member [3] - 14:10,       Michael [1] - 6:24         19:17                    Morton's [1] - 25:22
Medical [20] - 4:16,       18:8, 78:25              MICHAEL [1] - 6:25        misled [2] - 122:6,       most [21] - 17:21,
 9:8, 9:17, 11:9, 16:4,   memorandum [2] -          Michelle [2] - 1:13,       135:17                    19:8, 20:17, 20:19,
 16:5, 17:15, 17:20,       5:22, 141:11              132:11                   misrepresentation [1]      26:18, 27:1, 27:14,
 40:22, 41:7, 50:6,       Memorial [1] - 36:2       middle [1] - 10:25         - 135:5                   29:17, 29:21, 29:22,
 50:12, 50:16, 50:20,     memory [1] - 85:13        Middle [4] - 4:21,        misrepresentations         37:10, 44:16, 49:25,
 50:21, 51:1, 60:9,       mentioned [17] -           76:25, 146:4, 146:18      [1] - 127:9               50:1, 50:2, 70:22,
 77:4, 77:5, 78:25         22:24, 43:5, 43:6,       MIDDLE [1] - 1:1          misrepresented [2] -       98:20, 101:18,
medical/legal [4] -        49:20, 63:23, 68:7,      might [3] - 120:1,         133:1, 136:6              115:2, 129:19,
 75:18, 76:7, 76:15,       74:23, 78:7, 81:7,        122:23, 139:25           miss [1] - 37:10           133:21
 77:6                      81:21, 81:24, 84:15,     migraine [1] - 30:7       missed [1] - 138:20       mostly [1] - 42:11
medically [14] - 19:10,    85:25, 86:3, 146:8       Milford [1] - 3:12        mistake [2] - 112:2,      mother [2] - 35:16,
 32:5, 33:15, 33:24,      Mercy [1] - 11:22         milieu [2] - 41:18,        136:22                    60:13
 39:1, 39:4, 39:11,       metabolite [1] - 63:15     51:19                    mistakes [1] - 39:7       motion [5] - 5:23,
 39:14, 40:8, 42:18,      metabolizing [1] -        military [2] - 11:3,      mitigation [2] - 57:16,    73:16, 131:9, 137:9,
 45:5, 57:12, 65:3,        94:7                      11:15                     58:12                     137:18
 117:11                   metastases [1] - 70:19    mill [1] - 96:23          mixed [5] - 65:13,        Motion [4] - 3:9, 3:10,
Medicare [1] - 20:3       Methadone [97] -          Milligram [5] - 27:25,     95:13, 97:16, 100:10      5:21, 119:24
medication [13] - 15:4,    22:25, 23:1, 23:4,        28:2, 68:10, 68:11,      MME's [4] - 68:9, 70:1,   motions [4] - 3:8,
 44:5, 44:8, 44:12,        23:8, 23:12, 23:14,       68:15                     70:7, 72:5                124:21, 124:24,
 44:13, 49:6, 53:1,        23:16, 23:17, 23:24,     milligram [5] - 23:15,    Model [5] - 40:22,         134:14
 64:12, 82:8, 93:2,        24:1, 24:5, 24:10,        69:12, 69:15, 99:6,       50:6, 50:16, 60:10,      mouth [1] - 62:5
 94:8, 107:20, 107:23      24:11, 24:12, 24:14,      99:18                     71:25                    move [10] - 8:5, 16:10,
medication-taking [1]      24:16, 24:21, 24:22,     milligrams [34] -         model [6] - 41:4, 41:5,    27:15, 71:14, 71:20,
 - 64:12                   24:23, 25:10, 25:12,      28:16, 28:17, 28:20,      41:11, 50:22, 51:2,       104:5, 118:7,
medications [10] -         26:6, 26:14, 26:16,       28:22, 28:23, 28:24,      79:3                      119:21, 119:24,
 14:22, 15:20, 20:21,      27:1, 27:2, 27:4,         28:25, 29:3, 29:5,       modest [1] - 69:1          130:15
 25:24, 55:17, 55:18,      27:7, 27:10, 27:13,       29:6, 56:7, 56:10,       moment [15] - 9:15,       moved [1] - 111:6
 78:22, 78:23,             28:9, 28:10, 28:14,       67:10, 67:11, 68:22,      29:9, 34:15, 35:22,      moves [1] - 23:21
 106:15, 108:21            28:15, 28:16, 28:18,      68:24, 69:2, 69:4,        85:7, 85:10, 96:6,       moving [2] - 118:8,
medicine [58] - 7:16,      28:21, 28:22, 28:24,      69:7, 69:8, 98:19,        102:17, 103:12,           120:6
 8:17, 8:18, 9:12,         29:1, 29:3, 29:5,         98:22, 99:17, 111:9,      113:7, 114:15,           MR [53] - 3:3, 3:4,
 10:7, 11:11, 11:24,       53:24, 58:8, 62:19,       111:11, 111:12,           115:21, 116:1,            6:11, 6:15, 8:8,
 11:25, 12:5, 12:7,        63:4, 63:5, 63:6,         112:24, 113:9,            116:5, 127:16             27:20, 71:19, 72:10,
 12:25, 13:2, 13:8,        63:15, 63:19, 63:24,      113:14, 113:15,          monitoring [3] -           72:22, 73:18, 73:24,
 13:9, 13:17, 13:22,       64:1, 64:13, 65:15,       113:16, 113:18,           15:15, 58:14, 58:25       74:2, 102:25,
 14:11, 15:8, 15:21,       67:9, 67:11, 72:7,        113:20                   Monitoring [4] -           103:13, 103:19,
 16:22, 16:24, 20:8,       81:2, 81:5, 81:8,        milliliter [6] - 96:3,     35:24, 58:19, 58:20,      104:2, 104:3,
 20:9, 20:11, 20:12,       81:10, 95:14, 95:18,      96:6, 96:20, 97:19,       58:24                     114:10, 116:13,
 29:22, 31:1, 32:13,       96:2, 96:12, 96:22,       100:6, 100:8             Monroe [1] - 123:14        116:24, 117:19,
 32:14, 32:15, 32:16,      97:16, 98:4, 98:12,      millimeter [1] - 99:25    months [1] - 63:21         118:4, 119:12,
 33:25, 39:9, 39:17,       98:15, 98:19, 98:20,     mind [1] - 139:11                                    119:20, 126:13,
                                                                              monumental [1] -
 40:6, 44:1, 46:5,         99:18, 100:5, 100:6,     mine [1] - 22:4                                      127:20, 128:3,
                                                                               130:7
 51:14, 57:2, 57:11,       111:1, 111:8,            mini [1] - 103:23                                    128:22, 129:24,
                                                                              morally [1] - 70:25
 60:2, 61:3, 64:4,         111:12, 112:3,                                                                130:5, 130:12,
                                                    mini-trial [1] - 103:23   morning [6] - 3:1, 3:2,
 67:19, 67:24, 76:3,       112:8, 112:23,                                                                130:20, 130:24,
                                                    minimize [3] - 14:25,      3:3, 3:4, 7:13, 7:14
 82:21, 83:4, 86:13,       113:1, 113:9,                                                                 132:19, 132:21,
                                                     55:23, 57:19             Morphine [20] - 27:25,
 86:14, 86:15, 86:20,      113:13, 113:18,                                                               133:9, 133:13,
                                                    minimizing [3] -           28:2, 68:9, 68:11,
 86:21, 86:25, 87:24,      113:20, 113:25,                                                               133:19, 135:1,
                                                     12:11, 26:2, 67:19        68:15, 68:22, 69:4,
 93:20, 95:1               114:4, 114:19,                                                                135:17, 137:11,
                                                    minimum [1] - 136:7        69:8, 69:12, 69:15,
Medicine [18] - 4:16,      114:22, 115:11,                                                               137:21, 138:9,
                                                    minor [1] - 9:2            106:17, 106:22,
 9:6, 9:14, 10:1,          115:13, 116:19,                                                               138:13, 138:25,
                                                    minute [3] - 86:8,         106:23, 106:25,
 10:20, 11:19, 15:25,      116:23                                                                        140:8, 140:10,
                                                     90:17, 117:23             107:1, 110:25,
 18:8, 18:19, 18:20,      Methadone's [1] -                                                              140:22, 140:24,
                                                    minutes [3] - 72:18,       111:9, 111:11, 114:1
 18:23, 41:25, 74:20,      26:6                                                                          141:5, 143:4,
                                                     72:22, 131:5             morphine [11] - 28:4,
 74:24, 74:25, 75:4,      methodology [8] -                                                              143:25, 145:15
                                                    mischaracterized [1] -     28:6, 28:11, 28:17,
 75:5, 75:7                37:3, 37:5, 37:8,                                                            MRI [1] - 109:21
                                                     134:10                    28:19, 28:21, 28:23,
                                                                                                                                      15
MS [60] - 3:2, 3:20,        96:3, 96:5, 96:19,        70:17, 71:2               nuns [1] - 30:1             98:18, 98:21
 3:22, 6:18, 7:2, 7:8,      96:23, 97:19, 99:6,      non-controlled [1] -                                  occurred [5] - 37:19,
 7:12, 7:18, 8:5, 8:12,     99:18, 99:24, 100:5,      20:1                                 O                41:2, 67:7, 68:1,
 13:15, 27:15, 27:18,       100:8                    non-medical [1] -                                      96:17
 27:24, 71:14, 71:20,      narrow [1] - 17:4          55:19                     O.R [1] - 12:24            occurrence [1] - 53:16
 72:15, 102:18,            nature [10] - 20:16,      non-use [1] - 54:10        oath [5] - 111:23,         occurrences [1] - 39:9
 106:20, 106:22,            23:16, 32:12, 37:12,     None [1] - 68:3             117:20, 133:5,            occurring [5] - 38:15,
 106:25, 114:6,             37:22, 38:6, 70:19,      none [2] - 126:14,          138:10, 141:5              56:15, 59:21, 63:1,
 116:3, 116:8, 117:1,       124:8, 137:18,            135:14                    oaths [3] - 120:21,         96:15
 117:3, 117:25,             141:25                   nordiazepam [5] -           133:21, 134:2             occurs [5] - 46:6,
 118:10, 118:11,           necessary [11] - 22:1,     62:19, 63:15, 65:18,      object [4] - 102:18,        55:10, 64:14, 64:16,
 119:10, 119:17,            25:15, 37:22, 52:20,      95:14, 96:14               104:1, 117:19,             109:24
 120:4, 120:6,              82:18, 128:15,           normal [2] - 82:20,         129:12                    October [3] - 8:4,
 127:19, 128:2,             132:3, 133:16,            93:20                     objection [14] - 8:7,       109:19, 117:5
 128:20, 129:9,             134:24, 142:8, 145:9     normally [1] - 110:2        8:8, 27:20, 71:18,        OF [3] - 1:1, 1:3, 1:9
 130:1, 130:11,            neck [1] - 29:15          normative [4] - 42:9,       71:19, 72:8, 72:10,       offer [4] - 3:15,
 130:17, 130:21,           need [13] - 53:7, 83:1,    42:12, 42:21, 88:20        114:6, 116:3, 116:5,       119:16, 139:4,
 131:3, 133:20,             87:7, 95:10, 128:4,      normatively [1] -           117:23, 127:14,            139:15
 134:21, 135:16,            128:7, 128:8,             20:12                      130:10, 143:13            offered [7] - 4:2, 4:4,
 136:13, 138:5,             137:19, 137:23,          North [2] - 123:15,        Objective [1] - 106:13      4:8, 4:24, 12:25,
 138:12, 138:23,            139:21, 141:20,           125:9                     objective [4] - 51:12,      18:1, 21:2
 140:9, 140:25,             144:23, 145:13           north [1] - 20:13           54:8, 54:12, 110:8        offering [1] - 3:22
 141:12, 141:15,           needed [2] - 14:2,        Nos [4] - 66:5, 66:6,      objects [1] - 120:10       Office [3] - 19:2, 19:4,
 143:15, 144:14,            119:25                    71:15, 72:13              obligation [1] - 137:5      32:2
 144:22, 144:24,           needs [2] - 118:3,        note [20] - 20:14, 22:9,   observable [1] - 115:2     OFFICE [1] - 1:12
 145:5, 145:8, 145:16       126:5                     104:14, 105:4,            observation [2] -          office [19] - 35:9,
multi [2] - 12:9, 20:8     negate [1] - 123:21        105:5, 105:18,             51:16, 87:3                92:11, 92:13, 92:20,
multi-disciplinary [1]     negative [6] - 62:12,      106:7, 106:12,            observations [5] -          92:22, 104:12,
 - 12:9                     101:10, 101:22,           106:17, 107:6,             37:15, 38:3, 46:12,        104:14, 104:16,
multi-syllabic [1] -        101:24, 110:16,           107:10, 107:15,            54:5, 54:6                 104:19, 105:4,
 20:8                       122:25                    107:16, 108:2,            observed [8] - 26:25,       105:5, 105:18,
multiple [14] - 4:18,      negligent [2] - 39:10,     108:20, 108:24,            37:18, 53:2, 54:3,         106:7, 107:6,
 12:1, 15:7, 27:2,          65:2                      109:4, 109:6,              67:7, 67:8, 81:12,         107:10, 108:24,
 29:17, 29:19, 33:13,      nerve [6] - 14:20,         109:16, 109:19             100:2                      109:7, 110:22, 141:8
 40:24, 58:1, 63:11,        14:24, 14:25, 29:16,     noted [6] - 33:18,         obstetrics [1] - 10:3      officer [7] - 122:5,
 67:8, 78:17, 101:8         30:4, 93:4                80:12, 85:6, 85:13,       obtain [3] - 60:8,          122:8, 122:10,
multiplier [1] - 112:3     nerves [2] - 29:19,        110:11, 110:23             124:6, 126:23              123:18, 123:24,
municipalities [1] -        110:6                    notes [9] - 35:9, 84:9,    obtained [6] - 9:6,         125:19, 125:24
 50:14                     neuralgia [1] - 30:6       84:12, 106:15,             11:17, 113:3, 113:6,      officer's [1] - 124:5
must [24] - 33:17,         neuropathic [3] -          108:16, 109:13,            122:12, 133:4             officers [5] - 122:23,
 34:3, 39:15, 40:7,         29:16, 30:5, 82:13        109:19, 117:4,            obtaining [1] - 61:23       123:3, 123:21,
 45:4, 45:15, 47:4,        never [16] - 32:24,        118:20                    obtains [1] - 62:17         124:16, 126:1
 49:1, 51:15, 52:12,        42:15, 77:21, 77:25,     nothing [2] - 119:10,      obvious [1] - 62:2         official [1] - 85:16
 54:3, 81:2, 81:5,          78:5, 83:17, 83:20,       119:12                    obviously [4] - 86:12,     Official [3] - 146:3,
 99:2, 132:17, 139:3,       83:23, 83:25, 84:2,      notice [2] - 85:25,         129:2, 137:15,             146:14, 146:17
 139:8, 139:9,              90:8, 105:22,             100:12                     143:22                    often [1] - 16:22
 139:10, 139:11,            120:24, 121:15,          notified [1] - 127:5       occasional [1] - 53:16     oftentimes [1] - 94:8
 139:15, 142:16,            131:23, 138:7            November [3] - 5:23,       occasionally [4] -         Ohio [4] - 9:2, 11:9,
 142:21, 143:19            new [1] - 28:4             106:8, 117:5               15:13, 19:20, 53:18,       31:11, 32:11
MYERS [1] - 1:16           next [8] - 9:4, 14:1,     number [16] - 17:23,        62:10                     Old [4] - 110:13,
                            26:23, 27:6, 48:21,       21:2, 23:13, 30:16,       occasions [5] - 21:2,       117:16, 118:12,
           N                57:5, 69:7, 134:16        76:13, 94:12, 95:5,        31:23, 32:18, 76:16,       118:19
                           night [3] - 85:18,         95:9, 95:22, 96:5,         78:17                     old [2] - 9:21, 105:25
naive [6] - 63:20, 98:5,    129:10, 129:21            96:19, 126:19,            Occupational [1] -         Olshefski [10] - 1:13,
 112:15, 112:18,           non [9] - 20:1, 54:10,     126:20, 141:3,             18:12                      3:13, 103:17, 104:1,
 112:21, 113:21             55:2, 55:19, 68:25,       143:5, 143:8              occur [16] - 22:3, 26:7,    116:25, 119:15,
name [5] - 6:22, 6:24,      70:12, 70:16, 70:17,     numbered [1] - 146:9        30:9, 39:7, 39:10,         141:9, 141:23,
 13:20, 24:13, 127:1        71:2                     numbers [3] - 95:10,        44:2, 55:11, 56:14,        143:13, 145:7
names [1] - 28:7           non-cancer [6] - 55:2,     134:5, 134:8               62:9, 62:13, 64:22,       OLSHEFSKI [56] - 3:2,
nanograms [10] -            68:25, 70:12, 70:16,     numerous [1] - 20:14        64:24, 94:12, 98:17,       3:20, 3:22, 6:18, 7:2,
                                                                                                                                  16
 7:8, 7:12, 7:18, 8:5,   operation [1] - 15:13      55:1, 56:4, 56:5,        overuse [1] - 20:21         32:14, 32:15, 32:16,
 8:12, 13:15, 27:15,     operations [1] - 10:10     58:9, 64:5, 64:13,       owed [1] - 11:6             51:3, 54:25, 55:2,
 27:18, 27:24, 71:14,    operative [3] - 10:4,      64:25, 66:25, 68:2,      own [6] - 67:20,            55:9, 61:22, 68:25,
 71:20, 72:15,            13:3, 15:14               78:18, 106:3,             126:17, 128:11,            69:6, 70:12, 70:14,
 102:18, 114:6,          operatively [1] - 10:11    110:15, 114:12,           129:13, 136:17,            70:15, 70:16, 70:17,
 116:3, 116:8, 117:1,    opiates [1] - 119:3        118:24                    139:1                      70:20, 70:22, 70:23,
 117:3, 117:25,          opine [1] - 33:2          opportunity [4] -         oxycodone [2] -             71:1, 71:2, 71:4,
 118:10, 118:11,         opined [3] - 5:12,         36:20, 131:25,            53:25, 108:22              77:20, 78:18, 82:8,
 119:10, 119:17,          90:11, 109:16             138:6, 143:16                                        82:13, 82:21, 83:7,
 120:4, 120:6,           opining [1] - 89:20       opposed [2] - 14:2,                  P                93:2, 93:4, 93:5,
 127:19, 128:2,          opinion [38] - 3:9,        101:25                                               95:1, 105:9, 107:22,
 128:20, 129:9,           3:18, 4:5, 4:9, 5:14,    ops [1] - 20:20           p.m [1] - 85:20             108:21
 130:1, 130:11,           5:22, 19:19, 32:7,       OR [1] - 93:13            P.O [1] - 146:18           pains [2] - 29:22,
 130:17, 130:21,          40:7, 40:11, 47:4,       order [22] - 14:25,       p.O [1] - 1:14              29:24
 131:3, 133:20,           52:13, 52:14, 61:12,      17:3, 26:1, 28:6,        PA [3] - 3:12, 40:16,      palliative [2] - 27:9,
 134:21, 135:16,          65:10, 65:21, 66:1,       37:17, 37:19, 37:23,      88:10                      93:3
 136:13, 138:5,           66:2, 66:21, 71:12,       39:13, 41:9, 45:21,      package [3] - 24:23,       palpates [1] - 109:13
 138:12, 138:23,          86:17, 88:13, 89:8,       46:12, 46:23, 52:20,      38:24, 72:7               paper [3] - 16:14,
 140:9, 140:25,           89:15, 90:3, 103:22,      53:4, 71:6, 73:9,        packages [1] - 24:11        58:4, 91:14
 141:12, 141:15,          109:17, 115:8,            77:8, 92:4, 92:14,       page [12] - 37:13,         papers [1] - 104:14
 143:15, 144:14,          115:9, 116:11,            95:11, 140:18             47:12, 47:13, 48:21,      paradigms [1] - 71:6
 144:22, 144:24,          117:7, 118:18,           orders [3] - 109:10,       104:6, 105:14,            paragraph [10] - 25:8,
 145:8, 145:16            119:8, 125:13,            114:15, 115:4             106:5, 107:4,              26:4, 26:23, 92:2,
omissions [4] - 39:8,     134:12, 137:14,          organ [1] - 62:3           107:13, 107:25,            104:7, 107:18,
 120:17, 122:1,           137:23, 139:1            organic [1] - 81:14        108:18, 109:5              108:12, 109:20,
 122:18                  opinions [28] - 18:2,     organization [1] -        Page [6] - 100:20,          110:12, 110:13
omit [1] - 143:21         30:20, 31:23, 32:13,      50:17                     101:5, 105:1, 109:5,      paragraphs [1] - 25:4
omitted [5] - 120:18,     32:14, 32:19, 36:24,     organizations [3] -        111:8, 117:14             parameters [1] - 47:20
 121:12, 122:7,           40:2, 42:25, 43:2,        21:10, 21:12, 21:14      page-turning [1] -         part [41] - 17:4, 21:7,
 122:10, 125:24           44:21, 47:2, 48:9,       osteopaths [1] - 18:23     37:13                      24:25, 25:2, 29:25,
omitting [1] - 143:21     49:18, 51:4, 60:16,      Osteopathy [2] -          pages [5] - 36:23,          30:10, 38:10, 41:1,
once [6] - 13:21,         66:4, 66:14, 66:15,       18:20, 18:24              37:1, 39:25, 92:7,         42:3, 43:15, 43:19,
 28:18, 28:19, 48:21,     66:20, 70:5, 71:8,       otherwise [2] - 60:1,      115:25                     46:20, 48:12, 50:17,
 130:25, 140:7            71:10, 76:15,             139:16                   paid [1] - 11:4             50:19, 50:24, 50:25,
one [60] - 5:11, 9:20,    102:23, 103:22,          outcome [3] - 57:19,      Pain [17] - 4:15, 11:19,    51:18, 52:5, 52:10,
 12:2, 17:10, 19:16,      114:8, 140:3              57:20, 57:24              13:23, 15:25, 16:3,        60:6, 60:7, 64:15,
 24:13, 25:16, 27:6,     Opioid [4] - 50:7,        outcomes [2] - 86:22,      16:9, 40:23, 41:23,        67:18, 75:2, 82:20,
 28:18, 29:18, 31:4,      50:24, 71:25, 72:4        91:8                      41:24, 42:6, 50:7,         83:3, 83:6, 84:12,
 32:25, 48:2, 48:12,     opioid [32] - 17:25,      outflow [1] - 110:3        72:1, 74:20, 75:14,        88:11, 90:8, 93:15,
 49:25, 50:1, 50:2,       21:16, 21:18, 21:20,     outlined [2] - 41:10,      107:20                     93:20, 95:8, 96:25,
 50:17, 51:5, 54:11,      23:24, 24:3, 25:11,       145:19                   pain [104] - 7:16, 8:17,    97:17, 98:3, 117:20,
 56:8, 57:7, 57:8,        25:16, 27:4, 42:1,       outpatient [9] - 11:25,    9:12, 10:9, 11:10,         117:21, 129:3
 59:24, 60:2, 60:5,       42:3, 42:8, 51:2,         12:6, 12:21, 14:8,        11:24, 11:25, 12:5,       particular [22] - 19:9,
 62:7, 62:17, 64:16,      51:7, 51:18, 51:21,       22:15, 22:18, 22:23,      12:7, 12:10, 12:13,        25:15, 37:14, 43:22,
 65:14, 68:8, 68:10,      51:24, 53:5, 58:22,       23:2, 67:19               12:25, 13:2, 13:8,         44:18, 46:6, 46:25,
 73:6, 79:22, 81:1,       63:3, 63:20, 64:1,       outside [3] - 23:6,        13:9, 13:16, 13:22,        48:18, 51:13, 58:16,
 91:5, 91:12, 91:13,      64:6, 64:21, 80:11,       136:2, 136:3              14:11, 14:15, 14:25,       61:16, 65:6, 68:5,
 91:17, 99:15,            80:22, 112:14,                                      15:5, 15:7, 15:8,          73:16, 88:21, 95:11,
                                                   outweighs [1] - 27:10
 108:25, 113:4,           112:18, 112:21,                                     15:10, 15:14, 15:19,       95:24, 96:5, 114:14,
                                                   overall [6] - 17:7,
 113:7, 113:22,           112:22, 113:21,                                     15:21, 16:16, 16:20,       131:9, 131:12, 137:8
                                                    38:5, 95:8, 115:6,
 117:25, 121:10,          113:23                                              16:22, 16:24, 17:1,       particularly [24] -
                                                    117:8, 129:3
 122:11, 124:4,          opioid-related [1] -                                 17:2, 17:3, 17:5,          17:20, 20:3, 20:19,
                                                   overdose [10] - 26:11,
 126:9, 126:19,           80:11                                               17:7, 17:24, 18:4,         23:14, 24:13, 26:8,
                                                    54:1, 64:21, 64:23,
 128:21, 130:1,          opioid-type [1] - 24:3                               18:7, 18:9, 19:25,         26:11, 33:22, 40:16,
                                                    67:5, 67:14, 69:18,
 131:14, 132:5,          Opioids [2] - 40:23,                                 21:24, 21:25, 22:2,        42:2, 42:5, 43:6,
                                                    93:16, 98:21, 100:6
 142:14, 143:12           41:23                                               23:4, 25:10, 27:2,         44:8, 44:18, 49:17,
                                                   overdosed [2] - 67:5,
ones [1] - 90:24         opioids [24] - 16:17,                                27:8, 29:13, 29:15,        53:10, 56:14, 56:23,
                                                    67:8
ongoing [1] - 17:12       23:9, 23:17, 25:13,                                 29:16, 29:22, 29:23,       59:19, 63:15, 64:17,
                                                   overdoses [3] - 23:13,
open [1] - 76:24          28:3, 28:5, 42:9,                                   29:24, 30:5, 30:6,         75:3, 95:12, 116:22
                                                    51:22, 67:8
operating [1] - 11:23     44:9, 52:2, 54:25,                                  30:9, 31:1, 32:13,        parties [1] - 46:19
                                                   overlay [1] - 41:1
                                                                                                                                     17
partners [3] - 13:5,        70:24, 75:22, 75:25,      26:19, 52:5, 53:23,       pharmacist [8] -           18:14, 19:18, 19:19,
 13:11, 14:1                77:18, 82:2, 82:5,        53:24, 54:1, 55:5,         45:20, 46:8, 46:11,       22:15, 23:4, 23:12,
parts [4] - 20:2, 37:21,    82:24, 92:25, 93:6,       56:22, 62:9, 67:3,         46:17, 46:18, 46:21,      29:21, 34:1, 37:14,
 118:2, 137:9               93:7, 93:17, 93:21,       70:22, 73:1, 98:15,        49:6                      37:19, 38:4, 38:21,
passed [1] - 93:22          94:4, 96:11, 97:18,       126:10, 127:11,           pharmacists [2] -          38:22, 41:9, 41:21,
passes [1] - 54:11          97:23, 97:24,             130:6, 133:6,              46:4, 124:25              43:8, 43:23, 51:7,
passing [1] - 81:12         112:11, 114:25,           138:19, 140:1, 140:5      pharmacodynamics           51:11, 52:10, 52:11,
past [4] - 64:8, 67:22,     115:2, 133:21,           per [23] - 28:20, 28:24,    [2] - 23:20, 23:22        58:18, 58:19, 59:23,
 76:6, 118:8                133:23, 133:25,           28:25, 29:4, 29:5,        pharmacokinetics [3]       68:2, 79:17, 81:2,
Pat [3] - 133:20,           141:16                    29:8, 68:15, 70:1,         - 23:20, 23:21, 25:12     88:15, 110:24, 113:4
 135:16, 138:24            Patrick [1] - 1:17         96:3, 96:6, 96:19,        pharmacology [5] -        physiologically [2] -
patch [3] - 102:9,         Patt [1] - 11:13           96:23, 97:19, 98:19,       10:15, 23:19, 46:23,      71:1, 113:22
 102:11, 102:14            pattern [2] - 37:17,       98:22, 99:6, 99:18,        58:9                     physiology [1] - 10:15
pathologist [6] -           116:21                    99:25, 100:5, 100:8,      pharmacovigilance         picture [2] - 89:11,
 77:15, 83:17, 84:17,      Patterson [1] - 11:8       111:11, 112:24,            [4] - 53:11, 57:4,        89:19
 84:18, 94:2, 95:2         pause [1] - 143:12         113:18                     57:8, 58:13              piece [1] - 126:2
pathology [1] - 81:17      paying [1] - 37:13        perceive [1] - 20:6        pharmacy [1] - 135:21     pill [4] - 53:16, 58:13,
Pathology [1] - 83:20      PC [2] - 75:15, 125:18    percent [8] - 12:24,       pharmokinetics [1] -       115:23, 116:2
patient [78] - 12:11,      PDMP [4] - 35:23,          12:25, 13:9, 56:11,        111:15                   pills [2] - 53:20,
 19:11, 20:25, 24:25,       59:4, 133:25, 134:8       64:20, 75:20, 75:21,      phase [1] - 28:19          115:18
 25:19, 26:2, 30:10,       peak [2] - 26:6, 26:8      76:7                      Phil [1] - 134:19         Pittsburgh [7] - 11:18,
 34:4, 37:15, 38:3,        pebble [1] - 70:17        percentage [2] -           philosophically [1] -      11:19, 11:21, 11:22,
 38:14, 44:3, 44:4,        pediatric [1] - 10:13      75:17, 86:9                71:1                      12:16, 75:15, 86:10
 44:15, 46:6, 46:8,        pediatrics [1] - 10:3     perforce [1] - 123:2       Philosophy [1] - 9:3      pituitary [1] - 69:20
 46:12, 46:15, 48:2,       peer [13] - 80:4, 80:7,   performance [1] -          photo [1] - 122:10        place [4] - 23:5, 94:7,
 49:7, 52:20, 52:25,        80:10, 80:15, 86:21,      14:20                     photograph [1] -           122:22, 131:7
 53:1, 53:17, 53:23,        91:4, 91:7, 91:12,       performed [5] - 9:15,       115:15                   placebo [1] - 87:2
 54:7, 54:9, 54:10,         91:17, 99:7, 99:16,       12:20, 13:2, 61:17,       photographs [2] -         placebo-controlled
 54:16, 54:19, 55:7,        114:17                    110:24                     36:20, 115:10             [1] - 87:2
 55:16, 56:10, 56:18,      peer-reviewed [12] -      performing [4] - 12:2,     physical [8] - 15:15,     placed [1] - 23:11
 56:22, 56:25, 57:10,       80:4, 80:7, 80:10,        40:19, 82:23, 86:10        38:14, 38:18, 44:4,      places [1] - 81:21
 57:20, 57:22, 57:23,       80:15, 86:21, 91:4,      perhaps [1] - 143:15        52:23, 57:3, 57:7,       plain [2] - 40:5, 77:16
 59:10, 59:13, 59:18,       91:12, 91:17, 99:7,      period [17] - 14:5,         62:4                     Plaintiff [2] - 31:18,
 59:21, 60:23, 60:24,       99:16, 114:17             14:7, 15:14, 24:6,        physician [52] - 7:16,     124:9
 61:2, 62:7, 63:1,         pen [1] - 58:4             26:9, 41:19, 53:10,        8:15, 8:17, 13:24,       plaintiff [1] - 1:4
 63:2, 63:9, 63:10,        penalties [1] - 46:1       56:5, 56:11, 68:4,         18:2, 18:15, 19:12,      Plaintiff's [1] - 122:14
 63:20, 65:5, 67:9,        pencil [1] - 16:14         68:20, 77:17, 85:21,       22:20, 32:4, 33:20,      Plan [1] - 106:13
 68:19, 71:4, 82:11,       pending [1] - 5:16         112:23, 113:19,            34:8, 38:24, 40:18,      plan [1] - 130:21
 82:19, 82:22, 82:25,      PENNSYLVANIA [3] -         113:22, 134:1              41:6, 41:15, 46:7,       planning [1] - 11:4
 88:1, 95:23, 96:16,        1:1, 1:11, 1:25          periods [2] - 10:11,        46:9, 46:13, 46:16,      plans [1] - 18:3
 97:1, 97:9, 99:3,         Pennsylvania [50] -        113:19                     46:17, 46:18, 46:21,     pleased [1] - 7:17
 99:17, 99:19, 99:20,       1:15, 1:19, 4:21,        peripherally [1] -          47:19, 48:4, 50:23,      plucking [1] - 55:12
 105:12, 105:23,            8:19, 9:8, 9:16,          97:12                      51:13, 52:19, 52:22,     point [30] - 11:2,
 110:22, 114:2,             11:18, 17:15, 17:20,     perjury [1] - 142:12        53:2, 53:10, 54:13,       13:19, 17:13, 33:19,
 133:2, 135:6, 136:5        18:14, 18:19, 19:3,      permitted [1] - 140:11      55:22, 57:5, 58:3,        41:10, 51:21, 52:18,
patient's [5] - 15:7,       19:13, 31:11, 31:14,     perniciously [1] -          58:23, 59:3, 59:9,        56:8, 60:17, 68:10,
 15:10, 37:16, 38:9,        33:22, 34:2, 36:17,       123:2                      59:10, 59:22, 60:22,      69:2, 69:7, 69:9,
 56:2                       40:12, 40:13, 41:7,      persistently [1] -          77:21, 77:22, 77:25,      87:24, 93:18, 94:1,
patients [60] - 10:9,       43:6, 43:7, 43:15,        20:18                      79:12, 79:16, 79:19,      94:19, 94:24, 95:2,
 10:12, 10:13, 14:6,        43:20, 43:22, 44:19,     persists [1] - 26:8         82:22, 83:3, 88:21,       95:3, 95:5, 95:25,
 14:13, 15:17, 16:6,        48:13, 48:16, 49:9,      person [8] - 29:17,         136:1                     96:1, 102:18,
 17:1, 17:7, 17:8,          49:10, 50:9, 50:10,       45:24, 45:25, 48:1,       Physician [2] - 11:19,     107:23, 114:14,
 25:10, 25:13, 26:20,       50:16, 50:21, 51:1,       48:2, 48:3, 73:6,          22:10                     132:16, 134:15,
 27:1, 27:3, 27:7,          51:10, 58:15, 59:1,       90:15                     physician's [3] -          134:24, 143:17
 29:11, 29:13, 29:14,       60:6, 71:22, 72:2,       personal [2] - 57:25,       19:23, 40:10, 59:6       pointed [1] - 95:7
 30:16, 40:13, 41:13,       79:13, 115:7,             75:23                     Physician's [3] -         pointes [1] - 26:25
 44:7, 51:17, 53:14,        115:22, 146:5,           persons [1] - 128:6         17:16, 17:19, 25:2       points [4] - 68:21,
 54:3, 62:14, 64:5,         146:18, 146:19           perspective [2] -          Physicians [1] - 16:9      96:4, 118:10, 136:17
 64:11, 67:6, 67:7,        people [23] - 15:22,       128:4, 138:6              physicians [36] - 12:2,   police [2] - 81:22,
 67:8, 67:14, 67:20,        20:9, 20:11, 21:11,      persuasive [1] - 6:6        12:5, 17:21, 17:24,       123:3
                                                                                                                                   18
Police [4] - 36:17,        potential [8] - 26:3,      124:21, 124:24            121:17, 124:13,         primarily [4] - 16:25,
 86:1, 115:7, 115:22        27:9, 55:23, 123:1,      Preclude [1] - 5:21        136:2                    17:12, 19:24, 19:25
policies [1] - 59:5         125:17, 125:20,          Prednisone [1] -          Prescription [4] -       primary [13] - 65:14,
Policy [5] - 40:22,         126:2                     109:10                    35:24, 58:18, 58:20,     77:19, 77:21, 77:22,
 50:6, 50:16, 60:10,       potentially [4] - 64:9,   predominantly [1] -        58:24                    77:25, 78:5, 79:10,
 71:25                      122:16, 123:20,           29:12                    prescription [43] -       79:11, 79:15, 79:17,
policy [8] - 41:4, 41:5,    123:22                   prefer [2] - 89:18,        23:3, 33:23, 34:2,       82:8, 82:22, 83:2
 41:11, 49:20, 50:10,      practice [81] - 4:7,       89:21                     34:8, 40:7, 45:3,       principles [5] - 5:3,
 50:20, 50:22, 51:2         5:10, 6:1, 8:18, 13:9,   pregnancy [1] -            45:4, 45:9, 45:14,       5:4, 34:5, 57:14,
poorly [1] - 55:16          13:20, 13:22, 14:3,       110:16                    45:20, 45:21, 45:23,     67:23
popliteal [1] - 94:22       14:19, 15:1, 15:2,       preliminary [19] -         45:25, 46:5, 46:10,     private [1] - 14:3
population [1] - 30:10      15:3, 17:10, 19:11,       131:10, 131:14,           46:24, 47:18, 47:20,    privileges [3] - 77:25,
populations [1] -           20:10, 23:6, 29:25,       132:7, 132:12,            47:22, 48:19, 49:1,      83:17, 83:23
 20:25                      32:6, 33:4, 33:16,        132:18, 136:12,           49:9, 49:13, 53:15,     probability [3] - 57:18,
portend [1] - 21:5          33:25, 38:16, 39:2,       137:5, 137:13,            57:6, 57:11, 58:14,      57:19, 57:20
portion [5] - 14:19,        39:12, 39:15, 39:17,      137:19, 139:3,            58:22, 63:4, 63:5,      Probable [11] - 120:7,
 15:1, 15:2, 64:14,         40:6, 40:9, 42:9,         139:21, 141:21,           63:7, 63:19, 65:20,      120:16, 125:18,
 120:8                      42:15, 42:20, 42:21,      141:24, 141:25,           79:18, 79:19, 83:2,      126:22, 127:1,
portions [2] - 128:10,      42:25, 43:2, 43:3,        142:5, 142:20,            101:18, 112:23,          127:25, 133:1,
 134:16                     44:1, 45:6, 45:17,        142:23, 143:19            113:6, 113:8,            133:3, 135:15,
position [6] - 10:25,       46:5, 47:25, 48:4,       premature [1] - 73:21      113:10, 115:15,          135:23, 138:18
 128:14, 129:11,            49:3, 51:15, 52:15,      prepared [4] - 3:19,       116:19                  probable [17] - 72:24,
 129:15, 133:14,            55:24, 57:2, 57:10,       6:16, 140:1, 146:11      prescriptions [16] -      73:3, 120:9, 123:4,
 134:22                     57:13, 59:15, 65:4,      preparing [1] - 127:22     4:5, 4:9, 5:9, 5:25,     123:21, 123:23,
positions [2] - 120:3,      65:24, 67:19, 67:21,     preponderance [1] -        33:3, 33:14, 33:17,      123:24, 126:3,
 136:18                     67:23, 68:3, 68:4,        142:13                    35:12, 40:18, 43:3,      139:12, 141:7,
positive [1] - 101:24       75:17, 76:2, 76:3,       Presbyterian [2] - 9:7,    52:14, 65:20, 65:22,     142:9, 142:15,
possess [1] - 125:14        77:19, 77:20, 78:16,      9:16                      66:3, 113:3, 135:4       142:17, 144:3,
possessed [1] -             79:5, 82:1, 82:21,       prescribe [6] - 22:21,    Prescriptions [2] -       144:13, 144:16
 125:11                     83:3, 83:7, 86:9,         42:1, 42:9, 82:12,        47:10, 71:24            problem [11] - 18:6,
                            86:14, 86:21, 86:25,      82:17, 82:18             presence [3] - 65:17,     20:19, 20:22, 21:15,
possession [1] -
                            87:24, 89:6, 93:1,       prescribed [9] - 18:17,    96:14, 138:15            51:23, 52:7, 52:8,
 103:22
                            93:19, 98:14,             24:22, 35:13, 54:16,     present [7] - 54:14,      71:2, 81:19, 138:5,
possible [5] - 15:9,
                            117:12, 121:16,           57:20, 63:17, 93:2,       54:15, 54:16, 75:14,     144:22
 26:1, 37:20, 89:11,
                            134:3                     121:15, 124:20            118:20, 120:14,         problematic [5] - 21:5,
 89:19
                           Practice [1] - 16:8       prescriber [3] - 21:6,     128:13                   41:8, 53:9, 64:4,
possibly [1] - 90:2
                           practiced [2] - 13:16,     49:7, 81:5               presentation [5] -        65:5
post [3] - 10:11,
                            83:25                    Prescribing [3] -          3:15, 61:2, 61:19,      problems [5] - 17:7,
 15:14, 62:14
                           practicing [5] - 20:12,    44:20, 50:24, 72:2        88:17, 129:17            21:4, 22:3, 30:4,
post-aesthetically [1]
                            50:23, 52:14, 64:4,      prescribing [63] -        presentations [3] -       117:8
 - 62:14
                            79:12                     18:13, 18:16, 18:24,      21:23, 22:7, 76:14      procedural [1] -
post-operative [1] -
                           practitioner [9] -         19:9, 19:24, 20:16,      presented [5] - 61:15,    101:11
 15:14
                            24:15, 45:8, 45:16,       20:18, 20:21, 21:4,       82:19, 82:24, 82:25,    procedurally [1] -
post-operatively [1] -
                            45:19, 48:1, 48:3,        23:10, 24:12, 24:15,      120:23                   72:23
 10:11
                            49:2, 49:5, 65:21         24:20, 25:1, 27:12,      presenting [1] -         procedure [1] - 138:14
posterior [1] - 86:4
                           pre [4] - 124:21,          32:5, 39:1, 39:4,         132:24                  procedures [1] - 10:4
postherpetic [1] -
                            124:24, 124:25,           39:13, 40:17, 41:2,      presents [1] - 54:14     proceed [11] - 6:9,
 30:5
                            141:17                    41:8, 41:16, 41:18,      President [1] - 75:14     6:16, 72:21, 129:22,
postmortem [15] -
                           pre-affidavit [1] -        41:22, 42:8, 42:18,      pressed [1] - 5:13        131:1, 142:22,
 61:17, 62:1, 62:4,
                            141:17                    42:21, 43:16, 44:17,     pressure [3] - 30:7,      142:24, 143:18,
 62:25, 63:17, 65:16,
                           pre-trial [3] - 124:21,    45:18, 45:19, 46:7,       62:12, 110:5             144:10, 144:13,
 81:24, 84:24, 85:1,
                            124:24, 124:25            49:4, 51:6, 51:7,        presumably [1] -          145:18
 86:1, 86:10, 95:2,
                           preceded [1] - 57:11       51:17, 53:13, 54:13,      102:10                  proceeding [3] - 3:15,
 100:18, 102:12,
                           precedent [1] - 123:17     56:16, 56:18, 56:19,     presume [1] - 59:8        73:2, 143:23
 116:20
                           preceding [1] - 91:15      57:16, 58:5, 59:7,       pretty [1] - 118:5       Proceedings [1] -
posture [1] - 131:8
                           precise [3] - 85:14,       60:7, 60:18, 63:18,      prevent [1] - 129:13      1:21
potency [2] - 24:4,
                            101:9, 114:15             64:6, 68:2, 71:7,        previous [1] - 59:5      PROCEEDINGS [1] -
 28:8
                           precisely [4] - 20:9,      81:2, 81:5, 81:8,        previously [7] - 5:21,    1:9
potent [9] - 24:1, 24:3,
                            60:24, 79:18, 95:25       96:17, 115:14,            26:13, 31:3, 31:7,      proceedings [2] -
 24:7, 28:19, 28:21,
                           preclude [3] - 5:19,       116:21, 117:10,           31:12, 32:25, 49:12      145:20, 146:8
 29:2, 29:3
                                                                                                                                      19
process [9] - 52:17,        122:25                  puncture [1] - 94:19        118:6                     reads [1] - 118:15
 52:18, 55:12, 90:8,       propriety [1] - 33:2     purport [3] - 120:11,      quickly [1] - 129:7        ready [4] - 6:9, 74:7,
 91:7, 94:10, 97:6,        pros [1] - 44:7           121:11, 122:18            quite [2] - 113:23,         131:18
 135:12, 143:21            prosecution [3] -        purported [1] - 45:25       134:17                    real [1] - 96:10
processes [1] - 97:7        76:22, 76:25, 123:25    purporting [3] - 45:21,    quote [1] - 142:2          realized [1] - 13:5
produce [1] - 62:20        Prosecution [2] -         121:14, 121:18            quoted [1] - 142:19        really [4] - 77:5, 88:15,
produced [1] - 1:21         31:21, 31:22            purports [2] - 120:20,                                 130:6, 136:23
produces [1] - 62:12       protected [1] - 64:18     125:2                                R               realm [3] - 51:10,
producing [1] - 95:12      protocols [1] - 38:20    Purpose [1] - 48:22                                    58:12, 67:21
profession [1] - 59:24     prove [2] - 122:25,      purpose [31] - 6:1,        raised [5] - 97:23,        REALTIME [1] - 1:24
professional [33] -         126:20                   19:10, 23:3, 32:5,         97:25, 98:17, 116:5,      reason [7] - 21:25,
 4:7, 4:13, 5:10, 6:1,     provide [12] - 7:25,      33:15, 33:24, 39:2,        136:16                     59:20, 67:3, 92:14,
 18:18, 19:11, 19:17,       24:10, 30:20, 30:22,     39:5, 39:11, 39:14,       raises [1] - 131:15         116:8, 119:22,
 23:6, 32:6, 33:4,          59:18, 62:21, 82:25,     40:8, 42:19, 45:3,        ran [2] - 12:6, 12:9        142:24
 33:16, 33:25, 38:16,       84:13, 90:21, 139:9,     45:5, 45:15, 47:25,       random [1] - 87:12         reasonable [7] -
 39:2, 39:12, 39:15,        139:15, 140:12           49:2, 49:9, 55:4,         randomized [2] -            54:14, 55:10, 71:11,
 40:9, 42:19, 45:6,        provided [24] - 7:5,      57:12, 65:3, 87:6,         86:16, 87:2                71:13, 123:21,
 45:17, 45:22, 46:20,       12:5, 12:8, 19:22,       95:22, 97:15, 99:13,      range [13] - 62:20,         135:23, 135:25
 47:25, 49:3, 52:15,        30:17, 32:12, 33:13,     116:9, 117:11,             69:1, 92:20, 92:24,       reasonableness [1] -
 57:13, 65:4, 65:24,        33:23, 35:8, 37:21,      120:14, 121:2,             95:10, 96:13, 96:21,       124:5
 74:15, 74:17,              38:7, 46:1, 61:11,       127:17, 129:17             99:24, 100:1, 111:9,      reasonably [1] - 59:8
 117:12, 121:16,            70:4, 89:24, 103:2,     purposes [9] - 4:7,         114:23, 115:2             reasons [3] - 4:24,
 134:3                      105:20, 106:9,           5:11, 33:5, 52:16,        rank [1] - 11:12            5:19, 10:24
Professional [1] -          107:7, 108:6, 109:2,     65:25, 66:7, 72:15,       rapid [1] - 114:25         rebuttal [1] - 141:23
 18:11                      120:21, 140:12,          120:11, 134:4             rapidly [1] - 97:24        receive [2] - 3:7,
professionalism [1] -       141:23                  pursuant [4] - 120:13,     rarely [4] - 42:12,         130:13
 46:16                     providers [1] - 23:7      121:18, 133:4, 146:5       42:14, 56:14, 60:23       received [1] - 121:19
proffer [3] - 135:7,       provides [4] - 43:7,     pursue [2] - 123:20,       rate [2] - 51:24, 51:25    receiving [4] - 27:3,
 137:24, 138:15             54:8, 54:12, 64:4        124:3                     rather [5] - 129:7,         106:20, 106:25,
progeny [1] - 128:17       providing [3] - 11:24,   put [17] - 30:16, 41:18,    137:4, 137:11,             107:23
program [4] - 10:23,        19:19, 93:23             73:8, 84:6, 84:14,         137:14, 140:8             recent [3] - 49:25,
 12:10, 58:14, 58:25       provision [5] - 10:8,     93:14, 110:21,            Raymond [1] - 5:18          50:1, 50:2
Program [5] - 17:16,        10:15, 15:3, 20:1,       116:18, 120:20,           Re [1] - 1:9               receptors [2] - 28:4
 17:19, 58:19, 58:20,       38:22                    125:2, 125:3, 129:6,      re [4] - 16:1, 44:4,       recess [2] - 72:19,
 58:24                     provisions [2] - 46:2,    133:3, 135:14,             78:13                      131:6
programs [1] - 23:2         146:5                    135:21, 136:4,            re-certified [2] - 16:1,   recipe [1] - 87:25
progress [5] - 107:15,     prudent [1] - 128:5       140:17                     78:13                     recitation [2] - 126:14,
 108:2, 108:20,            psoriatic [1] - 109:10   putative [1] - 38:25       re-established [1] -        135:4
 109:3, 109:6              psychological [7] -      puts [1] - 139:4            78:13                     reckless [5] - 120:17,
progressively [2] -         12:12, 15:17, 38:12,    putting [2] - 37:17,       re-evaluate [1] - 44:4      126:24, 136:7,
 20:22, 63:6                38:13, 55:18, 58:2       120:8                     reach [3] - 61:17,          142:6, 142:12
prohibited [1] - 68:1      Psychology [1] - 9:3                                 65:10, 65:21              recklessly [7] -
prolix [1] - 123:2         public [6] - 51:19,                 Q               reached [6] - 44:22,        120:16, 120:18,
prolongation [1] -          51:23, 52:3, 52:7,                                  47:2, 48:10, 60:16,        121:11, 122:19,
 26:24                      52:8, 55:24             QT [4] - 26:24, 80:22,      66:1, 70:5                 124:16, 126:4, 139:5
prolonged [1] -            Public [1] - 32:2         80:25, 81:9               reaching [10] - 36:24,     reckoning [1] - 38:5
 113:22                    publications [15] -      qualifications [1] -        40:2, 44:21, 47:1,        recognize [2] - 50:3,
promptly [1] - 127:5        79:21, 79:22, 79:25,     102:20                     48:9, 49:18, 51:3,         69:23
proof [5] - 3:15, 132:1,    80:1, 80:4, 80:7,       qualified [10] - 3:17,      60:15, 61:11, 70:5        Recognizing [1] -
 139:5, 139:10,             80:10, 80:12, 80:15,     4:17, 4:20, 4:25, 5:7,    read [23] - 25:3, 25:8,     124:3
 139:15                     80:19, 80:22, 81:9,      33:1, 124:19, 125:2,       26:4, 26:23, 37:11,       recollection [2] -
proper [2] - 45:17,         81:14, 84:22, 85:1       126:11                     43:25, 45:11, 48:25,       34:18, 36:1
 49:4                      published [5] - 40:24,   quality [1] - 103:5         54:24, 67:15, 77:2,       recommendations [2]
properly [1] - 128:17       41:14, 41:23, 42:5,     quantities [1] - 54:14      78:9, 81:13, 81:17,        - 37:16, 68:14
property [1] - 127:23       80:3                    quantity [2] - 12:22,       92:11, 101:5,             recommended [1] -
proportionality [1] -      pull [2] - 20:7, 93:10    95:23                      101:12, 101:19,            37:18
 135:3                     pulls [1] - 62:12        quantum [1] - 133:9         104:10, 105:10,           record [18] - 6:23,
propose [2] - 73:2,        pulmonary [1] - 62:6     questioning [1] - 6:10      106:23, 107:18             19:20, 37:11, 61:22,
 119:15                    pumps [2] - 14:22,       questions [5] - 52:20,     readily [1] - 123:18        66:7, 92:5, 99:21,
proposition [1] -           15:12                    72:16, 87:17, 117:1,      reading [1] - 60:12         105:3, 106:6, 107:5,
                                                                                                                                    20
 107:14, 108:1,            54:15                      32:6                     123:24, 125:19,             57:14
 108:19, 118:21,          regulated [1] - 33:25      rendering [3] - 10:9,     131:4, 132:5              Responsible [1] -
 125:7, 133:17,           Regulations [1] - 45:7      42:25, 43:2             required [7] - 14:13,        50:24
 141:3, 143:6             regulations [3] - 34:2,    repeat [1] - 13:10        24:16, 46:23,             restoration [2] -
recorded [1] - 1:21        38:21, 131:4              repeated [1] - 47:24      123:22, 125:18,             12:10, 15:16
records [48] - 33:13,     Rehabilitation [1] -       repeatedly [2] - 33:6,    136:11, 142:1             rests [2] - 45:20, 49:5
 34:15, 34:20, 35:8,       12:9                       67:15                   requirement [2] -          result [3] - 5:3, 123:2,
 36:1, 36:6, 36:9,        rehabilitative [1] -       repeats [1] - 118:21      58:21, 131:12               123:8
 36:12, 36:14, 36:23,      15:3                      repetitive [1] - 37:13   requirements [1] -         resulting [1] - 101:16
 37:1, 37:12, 41:3,       reinstate [1] - 63:12      report [44] - 34:21,      45:8                      retained [2] - 31:23,
 41:4, 44:11, 59:14,      reiterated [1] - 125:25     34:22, 35:2, 35:5,      requires [6] - 55:22,        32:4
 60:8, 61:11, 65:8,       rejected [2] - 5:6,         35:23, 60:12, 66:9,      122:15, 131:9,            return [4] - 12:14,
 79:14, 81:18, 81:21,      122:14                     66:12, 71:16, 71:17,     141:21, 142:9,              18:2, 73:17, 97:11
 88:5, 88:12, 89:11,      rejecting [1] - 125:15      81:17, 84:7, 84:12,      143:18                    returned [2] - 11:17,
 89:13, 89:19, 90:2,      relate [2] - 126:15,        84:13, 84:14, 86:1,     requiring [1] - 139:4        95:17
 90:10, 90:11, 90:13,      127:1                      86:7, 90:12, 90:22,     requisite [3] - 47:20,     returning [1] - 145:3
 90:15, 90:18, 90:20,     related [6] - 18:1,         92:1, 92:3, 92:6,        129:1, 132:7              revealed [1] - 62:1
 90:21, 90:24, 90:25,      35:2, 42:17, 52:5,         92:9, 92:10, 99:5,      research [1] - 45:23       reverse [1] - 92:14
 92:2, 92:4, 92:8,         80:11, 81:10               99:8, 99:10, 99:12,     reserve [1] - 11:5         review [32] - 34:24,
 92:10, 92:13, 92:19,     relating [1] - 46:2         99:13, 100:9,           Reserve [1] - 9:1            35:2, 35:5, 35:8,
 104:17, 112:17,          relationship [3] - 34:4,    100:18, 100:22,         residency [11] - 9:8,        35:12, 35:15, 35:18,
 115:10, 129:12            133:2, 135:18              101:5, 101:8,            9:11, 9:22, 10:21,          35:23, 36:4, 36:12,
recovery [1] - 10:11      relative [3] - 37:16,       101:15, 103:10,          74:24, 74:25, 75:2,         36:15, 36:17, 36:20,
red [1] - 59:17            88:21, 113:20              104:4, 104:22,           75:6, 75:8, 78:5,           71:3, 79:14, 88:4,
redirect [1] - 116:25     relatively [9] - 63:20,     110:18, 110:23,          84:2                        89:11, 89:13, 89:22,
REDIRECT [1] - 117:2       68:4, 98:18, 112:18,       112:13, 115:8, 115:9    Resident [5] - 9:13,         104:17, 105:20,
redistribution [2] -       112:21, 113:21,           Report [1] - 35:24        10:19, 10:21, 10:22,        105:25, 106:10,
 84:24, 85:2               113:24, 115:20,           REPORTED [1] -            10:25                       107:8, 108:7,
refer [10] - 7:4, 37:3,    129:7                      146:15                  resident [2] - 9:24,         110:21, 117:21,
 66:5, 68:7, 82:21,       release [2] - 59:13,       reported [8] - 25:9,      74:20                       118:20, 119:5,
 83:2, 120:24,             97:7                       27:3, 95:10, 96:10,     residents [2] - 10:23,       126:25, 131:25,
 121:23, 121:25,          relevance [1] - 127:6       96:23, 101:22,           11:24                       143:1
 122:2                    relevancy [1] - 73:12       101:24, 114:23          resolve [1] - 123:23       reviewed [39] - 19:8,
reference [1] - 96:21     relevant [5] - 126:9,      Reporter [3] - 146:3,    resources [1] - 144:5        34:16, 34:18, 34:19,
Reference [1] - 25:2       126:11, 126:18,            146:14, 146:17          respect [7] - 3:7, 3:16,     34:20, 34:21, 35:20,
referenced [1] - 72:5      127:5, 128:6              REPORTER [2] - 1:24,      20:3, 51:17, 73:12,         36:3, 36:24, 41:13,
referral [2] - 15:13,     reliability [1] - 102:21    13:10                    119:24, 128:23              65:8, 76:16, 80:4,
 15:17                    reliable [4] - 5:3,        reporter [1] - 146:23    respective [1] -             80:7, 80:10, 80:15,
referrals [1] - 12:7       103:8, 103:9, 139:16      reports [12] - 3:25,      136:18                      86:21, 90:22, 91:4,
referred [2] - 50:1,      reliably [1] - 5:4          4:3, 36:17, 66:4,       respiratory [3] - 25:9,      91:6, 91:9, 91:12,
 114:22                   reliance [1] - 123:8        66:15, 71:9, 81:22,      26:5, 26:7                  91:17, 92:2, 92:4,
referring [6] - 85:7,     relied [8] - 39:24,         89:1, 89:5, 89:7,       respire [1] - 96:7           92:6, 92:9, 92:18,
 93:12, 122:1, 124:9,      71:21, 90:21, 90:23,       103:2, 117:21           respond [3] - 89:15,         92:21, 99:7, 99:16,
 133:20, 133:21            91:22, 122:10,            represent [2] - 55:19,    143:16, 145:11              104:23, 106:2,
refers [1] - 28:2          123:13, 123:16             91:15                   responded [1] - 90:7         114:17, 115:7,
refused [1] - 125:15      reluctant [1] - 73:22      representations [1] -    responding [2] - 38:3,       115:8, 115:9, 115:10
regard [1] - 132:16       rely [14] - 6:6, 30:22,     133:10                   57:4                      reviewer [1] - 91:21
regarding [14] - 5:14,     30:25, 40:1, 42:25,       representative [1] -     response [3] - 5:21,       reviewers [1] - 91:7
 12:13, 16:5, 16:15,       43:3, 43:20, 44:19,        127:10                   6:7, 141:10               reviewing [6] - 19:18,
 19:17, 27:14, 34:16,      46:25, 48:8, 49:17,       represented [1] -        responses [1] -              19:20, 36:1, 36:10,
 36:18, 54:25, 58:5,       51:2, 56:18, 70:4          41:25                    134:14                      95:1, 112:17
 61:12, 65:10, 73:4,      remain [1] - 78:24         represents [4] - 42:7,   responsibilities [1] -     reviews [2] - 76:7,
 104:9                    remaining [2] -             59:25, 93:15, 134:10     46:20                       77:7
region [2] - 11:11,        139:11, 142:14            reproduction [1] -       responsibility [8] -       revised [1] - 50:8
 67:13                    remember [2] - 13:7,        146:22                   45:17, 45:19, 46:3,       revisions [1] - 49:24
Regional [1] - 74:21       67:10                     request [5] - 140:10,     46:11, 46:15, 49:3,       Richard [1] - 4:22
regional [2] - 9:12,      removed [1] - 23:15         141:2, 141:4,            49:5, 59:7                rigor [2] - 86:2, 86:3
 10:4                     render [3] - 3:18,          142:10, 144:24          responsible [7] -          ripe [1] - 77:2
regular [1] - 14:7         66:21, 123:3              requests [1] - 145:12     33:20, 34:1, 34:5,        risk [28] - 27:10,
regularly [2] - 53:15,    rendered [2] - 31:23,      require [5] - 23:9,       41:15, 46:9, 52:11,         53:22, 54:3, 55:19,
                                                                                                                                   21
  57:16, 57:18, 58:3,     scenarios [2] - 93:3,      46:3, 47:12, 48:23,      shocked [2] - 134:16,       122:9, 133:22
  58:6, 58:12, 60:1,       93:5                      54:6, 60:24, 69:8,        134:21                    skin [1] - 106:21
  63:11, 63:25, 64:1,     scene [1] - 36:21          71:4, 73:19, 75:22,      shoe [1] - 70:17           skipped [4] - 118:2,
  64:2, 64:19, 64:23,     Schedule [1] - 22:17       82:5, 94:4, 105:13,      short [4] - 28:15, 74:6,    118:4, 118:7, 131:11
  68:21, 68:23, 69:3,     scheduled [1] -            112:3, 115:22,            115:1, 140:17             sleeping [1] - 107:20
  69:9, 69:10, 69:16,      134:17                    117:16, 118:12,          shorter [1] - 122:13       sleepy [1] - 16:19
  69:17, 69:18, 69:19,    school [2] - 9:5, 9:7      127:15, 128:14,          shortest [2] - 68:20,      slightly [1] - 28:7
  99:21, 137:21           School [1] - 9:5           133:22                    114:24                    Slippery [1] - 8:25
riskier [4] - 53:23,      scientific [3] - 51:14,   seeing [3] - 14:7,        shorthand [1] - 1:21       Slizewski [1] - 125:21
  53:25, 58:8, 58:10       67:23, 103:6              113:12, 118:17           show [8] - 102:5,          slow [1] - 25:20
risks [2] - 67:20, 70:1   scope [2] - 34:3, 144:7   seek [1] - 3:17            112:2, 121:11,            small [2] - 13:24,
risky [2] - 56:12, 65:2   SCRANTON [2] - 1:11,      seeking [3] - 54:2,        122:5, 126:4,              110:2
RMR [1] - 1:23             1:25                      142:25, 143:19            126:23, 129:17,           smoking [1] - 58:1
RMR,CRR [2] -             Scranton [3] - 1:15,      segment [2] - 34:5,        131:21                    snatch [1] - 67:4
  146:13, 146:16           1:19, 146:19              57:14                    showed [3] - 62:18,        so-called [1] - 114:25
ROBERT [1] - 1:10         screen [5] - 54:11,       seizure [1] - 3:11         65:17, 102:8              SOAP [4] - 106:12,
Rock [1] - 8:25            54:12, 100:12,           selected [2] - 10:23,     showing [6] - 132:7,        107:10, 107:16,
Roger [1] - 42:6           110:15, 110:20            55:16                     132:12, 132:18,            108:24
room [3] - 11:23,         screened [1] - 101:9      selection [2] - 54:19,     136:12, 139:3, 142:5      Society [5] - 17:15,
  131:7, 141:1            screening [3] - 54:6,      57:22                    shown [1] - 137:3           17:20, 18:8, 41:24,
roots [1] - 14:25          54:8, 58:13              send [1] - 14:24          shows [1] - 109:21          42:6
rose [2] - 11:12, 55:12   screens [1] - 110:24      sense [4] - 29:11,        side [2] - 26:2, 142:14    solo [1] - 14:3
Ross [2] - 84:16,         seal [2] - 120:21,         34:17, 36:23, 77:14      sides [1] - 136:16         solvent [2] - 81:15,
  97:13                    133:8                    sent [2] - 50:21, 90:18   sign [1] - 134:3            81:19
rotated [1] - 75:7        search [16] - 3:11,       sentence [2] - 55:1,      signals [1] - 17:4         somatic [1] - 93:5
rotating [1] - 9:20        35:19, 72:23, 121:1,      110:13                   signatories [1] - 50:15    someone [7] - 24:22,
rotations [1] - 10:2       121:5, 121:9, 123:7,     separate [3] - 34:20,     signatory [3] - 41:8,       53:5, 55:16, 70:8,
roughly [4] - 28:15,       124:11, 125:19,           95:7, 137:23              50:10, 50:18               70:18, 98:8, 110:19
  28:16, 28:24, 113:17     126:23, 127:23,          separately [1] - 95:20    signature [4] - 101:2,     somewhat [1] - 127:9
rounds [1] - 21:13         132:22, 141:6,           September [9] - 35:10,     105:6, 105:13,            sorry [28] - 13:11,
routine [1] - 93:20        141:7, 142:15,            63:5, 66:12, 71:17,       105:14                     18:19, 19:11, 27:18,
routinely [1] - 43:20      142:16                    89:3, 92:15, 104:21,     signed [1] - 100:23         29:2, 32:2, 45:12,
Roxane [1] - 24:20        searched [1] - 124:18      113:3, 119:1             significant [4] - 118:2,    67:2, 76:9, 78:19,
Rule [1] - 102:25         seated [1] - 7:1          sequential [1] - 40:25     128:25, 136:17             93:25, 94:6, 96:13,
rule [3] - 103:12,        second [6] - 3:10,        serious [1] - 26:25       signs [2] - 106:15,         101:1, 101:23,
  122:22, 130:12           26:4, 34:22, 47:12,      serve [1] - 132:2          135:12                     103:5, 103:13,
ruling [6] - 136:15,       47:13, 104:6             service [3] - 12:7,       similar [5] - 4:24,         106:23, 108:12,
  136:21, 137:15,         secondarily [3] - 39:6,    106:7, 108:2              5:19, 19:7, 25:24,         110:13, 112:14,
  138:1, 138:3, 138:4      73:10                    Services [1] - 11:13       31:14                      113:3, 116:7,
rumentarium [1] -         secondary [3] - 17:25,    services [9] - 11:25,     similarly [1] - 66:13       116:10, 130:11,
  23:18                    63:10, 65:17              12:3, 12:8, 12:19,       simple [1] - 39:7           130:17, 139:24,
running [1] - 14:2        Secours [1] - 36:12        13:3, 14:11, 15:4,       simply [17] - 30:2,         143:24
                          Section [13] - 43:22,      30:22                     39:9, 59:8, 59:10,        sought [2] - 4:23, 5:18
           S               44:21, 44:24, 45:12,     serving [1] - 11:15        73:8, 75:6, 81:12,        sound [2] - 85:18,
                           47:10, 47:17, 47:22,     set [8] - 34:20, 34:21,    87:5, 95:9, 95:16,         93:6
s/Kristin [1] - 146:13     48:22, 49:17, 60:6,       34:22, 61:16, 71:6,       96:19, 116:18,            source [3] - 94:21,
SA's [1] - 84:6            71:24, 72:2, 146:6        90:25, 142:14, 146:9      125:5, 132:23,             94:22, 95:18
safe [4] - 39:3, 55:3,    section [11] - 44:19,     setting [11] - 10:11,      133:16, 136:19,           sources [7] - 38:8,
 68:15, 68:16              45:11, 45:24, 46:25,      16:21, 17:13, 22:15,      136:20                     40:15, 40:20, 88:5,
safest [1] - 68:23         48:6, 48:8, 49:8,         46:6, 63:1, 95:10,       simultaneously [1] -        88:6, 88:8, 91:21
salting [1] - 25:21        73:3, 99:22, 109:14,      95:13, 96:16, 97:2        95:21                     spaces [1] - 110:1
Santyl [2] - 106:20,       118:19                   seven [7] - 11:21,        single [3] - 96:11,        spasticity [2] - 13:7,
 108:22                   sections [1] - 51:9        76:6, 76:11, 82:1,        96:19, 100:10              13:13
satisfactory [1] -        sedative [2] - 62:19,      113:5, 113:6, 113:15     single-drug [1] -          special [2] - 23:9,
 53:11                     66:25                    Seventh [2] - 125:22,      96:11                      23:10
saw [3] - 29:17, 56:3,    sedatives [2] - 16:18,     125:24                   sit [2] - 73:14, 135:20    specialized [1] - 103:6
 103:3                     64:15                    several [4] - 21:2,       sites [1] - 95:21          specialty [5] - 9:25,
scar [1] - 109:14         see [28] - 17:8, 17:9,     32:18, 68:21, 137:25     sitting [1] - 86:5          10:14, 16:24, 77:20,
scenario [4] - 60:1,       17:10, 17:14, 18:10,     shall [1] - 45:25         Six [1] - 76:8              79:4
 88:18, 88:20, 89:12       25:13, 31:25, 44:13,     shaping [1] - 123:9       six [4] - 76:10, 107:18,   specific [8] - 22:4,
                                                                                                                                    22
 91:8, 92:17, 99:15,       star [1] - 20:13           stimulation [1] - 28:4    Substances [7] - 16:8,     123:17, 142:2
 99:16, 132:17,            start [7] - 8:23, 25:20,   stimulators [2] -          16:13, 19:13, 19:14,     surely [1] - 103:18
 133:23, 134:16             25:23, 25:24, 34:23,       14:23, 15:12              40:12, 44:21, 72:3       surgical [1] - 10:9
specifically [22] -         56:3, 56:4                stop [3] - 9:15, 62:9,    substances [33] -         surrounding [2] -
 3:16, 10:8, 10:14,        started [2] - 12:24,        116:6                     16:12, 16:16, 16:17,      3:24, 110:7
 20:15, 21:20, 21:23,       78:17                     stopped [1] - 67:12        16:20, 18:16, 19:25,     suspect [1] - 143:6
 22:17, 22:19, 23:2,       State [19] - 4:18, 8:25,   straight [1] - 112:7       20:1, 20:16, 20:18,      suspect's [1] - 123:23
 24:17, 33:11, 33:12,       18:11, 18:15, 19:14,      stratification [1] -       20:21, 20:23, 20:24,     sustained [2] - 114:9,
 43:12, 66:18, 70:11,       19:17, 31:10, 36:17,       53:22                     21:4, 22:1, 22:18,        116:12
 93:12, 93:13, 103:4,       40:22, 41:7, 50:6,        street [1] - 125:5         43:17, 44:2, 44:9,       Suzanne [1] - 1:18
 114:18, 117:14,            50:12, 50:16, 50:20,      Street [1] - 1:18          45:18, 46:2, 49:4,       sworn [1] - 139:16
 120:7, 139:8               51:1, 60:9, 86:1,         Strike [1] - 19:3          52:6, 57:17, 57:21,      SWORN [1] - 6:21
specificity [1] - 139:9     115:7, 115:22             strike [1] - 98:9          58:5, 58:25, 59:7,       syllabic [1] - 20:8
spectral [2] - 101:17,     state [11] - 6:22,         strong [2] - 87:8,         59:20, 61:24, 79:6,      Syndrome [3] - 80:23,
 102:4                      26:22, 49:22, 50:13,       87:12                     79:8, 79:18, 79:20        80:25, 81:9
spell [1] - 6:22            52:9, 64:8, 70:12,        structured [1] - 88:15    substantial [2] - 79:5,   syndromes [1] - 71:1
spend [1] - 73:22           92:4, 101:5, 139:10,      studies [5] - 86:21,       142:4                    syringomyelia [1] -
spent [1] - 49:24           141:3                      87:11, 87:12, 99:8       substantiating [1] -       110:11
spike [1] - 23:13          statement [9] - 6:13,      study [3] - 99:16,         138:13                   syrinx [4] - 109:21,
spinal [19] - 13:6,         40:5, 41:22, 134:7,        100:16, 100:17           substantive [1] -          109:22, 109:23,
 13:12, 14:21, 14:23,       134:11, 134:12,           stuff [1] - 143:10         97:17                     110:6
 14:24, 28:5, 29:16,        139:19, 142:5, 142:8      stupid [1] - 93:7         successful [1] - 124:1    system [5] - 37:22,
 29:20, 109:23,            statements [12] -          subject [2] - 46:1,       sudden [1] - 61:15         54:7, 102:4, 115:12,
 109:24, 109:25,            120:15, 120:17,            85:5                     Sudden [1] - 81:9          116:20
 110:2, 110:3, 110:4,       120:22, 120:24,           subjective [1] - 105:11   suffering [1] - 15:18
 110:6, 110:9, 110:10       121:19, 126:5,                                      sufficient [3] - 5:2,
                            127:24, 131:21,
                                                      Subjective [1] -                                               T
spoken [1] - 133:23                                    106:13                    123:20, 144:16
spouses [1] - 138:21        136:8, 139:5,             subjects [3] - 80:1,      suggest [3] - 73:9,       table [1] - 7:8
spread [2] - 52:2, 52:3     139:17, 144:18             80:14, 80:16              136:24, 136:25           tablet [1] - 113:15
Spruce [1] - 1:18          states [5] - 40:17,        submit [11] - 3:19,       suggested [1] - 120:8     tablets [6] - 24:21,
stable [1] - 68:4           50:14, 50:15, 50:17,       91:14, 138:9,            suggesting [1] -            63:20, 113:4, 113:5,
Staff [2] - 11:9, 11:18     68:18                      140:15, 143:2,            130:22                     113:6
staff [3] - 14:10, 14:11   STATES [3] - 1:1, 1:3,      143:11, 144:21,          suggests [1] - 55:25      target [1] - 118:8
stand [4] - 71:9,           1:12                       144:23, 145:2,           Suite [1] - 3:11          task [2] - 130:7, 139:4
 112:6, 120:10, 125:2      States [26] - 1:13, 3:5,    145:3, 145:5             summoned [1] - 127:7      Task [2] - 19:3
standard [20] - 18:17,      3:22, 4:22, 5:18,         submits [1] - 145:10      superior [2] - 94:20,     taste [1] - 25:23
 33:7, 33:16, 33:17,        6:18, 7:3, 8:1, 11:7,     submitted [8] - 134:2,     97:11                    taught [1] - 60:3
 33:18, 33:19, 33:23,       11:8, 47:10, 50:15,        138:10, 140:14,          supervision [2] -         teach [1] - 20:11
 34:7, 34:10, 38:20,        51:19, 66:10, 71:24,       141:4, 141:11,            146:11, 146:23           teacher [1] - 60:2
 38:24, 40:9, 40:11,        79:13, 121:24,             141:13, 143:2,           supplement [1] -          teachings [1] - 22:7
 47:3, 56:20, 57:1,         123:11, 125:8,             144:17                    143:6                    tease [1] - 67:2
 79:12, 82:20               125:21, 126:22,                                     supplemental [1] -
                                                      submitting [1] - 121:6                              technical [1] - 103:6
standards [7] - 18:24,      139:7, 139:17,                                       104:22
                                                      Subsection [3] -                                    telephone [5] - 3:6,
 20:10, 44:17, 68:3,        146:4, 146:6, 146:17                                supplemented [1] -
                                                       45:12, 47:13                                         3:13, 100:16, 129:3,
 79:17, 87:20              stating [1] - 122:12                                  5:21
                                                      subsection [2] -                                      137:17
standing [21] - 73:7,      stay [2] - 7:8, 129:20                               supplied [1] - 99:4
                                                       47:14, 48:25                                       temporal [2] - 38:19,
 128:20, 128:21,           staying [2] - 54:18,                                 support [12] - 6:7,
                                                      subsequent [3] - 11:2,                                41:1
 128:22, 129:2,             130:4                                                15:17, 40:1, 99:5,
                                                       123:25, 144:24                                     tend [2] - 37:12, 40:21
 129:6, 129:11,            stays [1] - 24:4                                      99:9, 110:8, 136:17,
                                                      subspecialties [1] -                                tendency [1] - 100:7
 129:12, 129:23,           steady [1] - 26:22                                    138:18, 139:12,
                                                       75:8                                               tendered [1] - 126:22
 130:3, 130:8,             step [3] - 19:16,          subspecialty [6] -         141:2, 141:4, 144:17     tenderness [1] -
 130:12, 130:14,            119:13, 143:21             4:15, 8:16, 10:7,        supported [1] - 5:1         109:13
 130:16, 130:23,           Stephen [6] - 3:10,         11:25, 15:8, 15:25       supposed [2] - 25:3,      tends [1] - 115:2
 131:1, 132:10,             3:23, 4:12, 6:19,         Substance [2] - 48:15,     102:19                   tens [2] - 30:18, 67:6
 137:10, 140:5              6:24, 7:16                 78:8                     Suppress [2] - 3:11,      term [14] - 13:10,
standpoint [1] -           STEPHEN [1] - 6:24         substance [13] -           119:24                     14:15, 16:22, 16:25,
 131:20                    steroid [1] - 109:11        45:14, 46:24, 49:1,      suppression [4] -           17:2, 18:6, 21:18,
stands [1] - 20:7          still [6] - 17:8, 40:21,    52:21, 52:24, 53:13,      69:20, 73:16,              27:25, 28:15, 56:21,
Stanford [2] - 9:5,         77:10, 87:5, 88:2,         54:1, 56:23, 57:25,       137:18, 144:4              60:19, 84:20, 112:20
 11:4                       98:12                      61:22, 63:10, 102:22     Supreme [3] - 123:9,      terms [22] - 20:10,
                                                                                                                                       23
  22:6, 26:17, 28:7,         116:12, 116:25,            124:22                     96:22, 97:24, 98:1,        55:2, 57:14, 59:19,
  38:14, 38:17, 44:14,       118:6, 119:11,           THOMAS [1] - 6:25            98:4                       82:11, 109:17,
  46:21, 54:20, 59:6,        119:13, 119:14,          Thomas' [8] - 4:23,        toxicity [2] - 65:13         134:5, 134:6, 135:5,
  62:2, 65:20, 66:17,        119:15, 119:18,            5:1, 5:15, 6:8, 71:16,   toxicologist [5] -           135:11
  67:19, 69:5, 69:9,         119:21, 120:5,             114:7, 118:1               83:23, 83:25, 84:3,      Treatment [5] - 22:14,
  72:5, 95:5, 95:22,         127:16, 127:21,          thorns [1] - 55:13           84:6, 100:15               40:23, 41:23, 50:7,
  99:2, 114:1, 115:6         128:4, 129:2,            thousands [8] - 29:14,     Toxicology [1] - 99:22       72:1
territories [1] - 50:14      129:15, 129:25,            30:14, 30:18, 39:25,     toxicology [15] - 35:5,    triad [2] - 46:7, 46:19
test [4] - 16:14, 54:11,     130:3, 130:10,             43:3, 67:6                 61:18, 62:17, 63:1,      trial [10] - 5:8, 5:9,
  102:5, 110:16              130:19, 130:22,          three [11] - 13:25,          63:24, 92:9, 95:6,         5:12, 86:17, 102:22,
tested [3] - 101:25,         130:25, 131:4,             14:1, 16:1, 56:11,         95:7, 99:23, 100:9,        103:23, 124:21,
  102:7                      131:8, 132:20,             69:11, 76:24, 93:24,       100:18, 100:22,            124:24, 124:25,
testified [27] - 5:9,        133:8, 133:12,             109:7, 113:3,              101:8, 101:15              134:19
  26:13, 31:3, 31:7,         133:14, 134:20,            129:24, 129:25           track [1] - 145:14         trials [1] - 87:2
  31:12, 31:17, 31:20,       136:11, 136:14,          threshold [1] - 132:2      traditional [2] - 144:3,   tricks [1] - 23:18
  31:22, 33:8, 54:19,        137:13, 139:1,           throat [1] - 62:11           144:12                   tricyclics [1] - 110:16
  60:6, 60:11, 65:9,         140:15, 140:23,          throughout [4] -           training [19] - 8:16,      tried [2] - 77:16, 127:8
  66:14, 69:25, 74:12,       141:2, 141:9,              20:19, 29:19, 34:11,       8:17, 9:25, 11:2,        trier [1] - 103:7
  75:13, 76:13, 76:15,       141:13, 141:18,            61:24                      11:6, 11:24, 16:15,      true [8] - 43:10, 44:8,
  77:3, 79:11, 87:15,        143:13, 143:17,          Thursday [1] - 3:6           22:21, 23:10, 30:23,       54:17, 98:15,
  110:25, 111:22,            144:11, 144:20,          THURSDAY [1] - 1:10          38:10, 46:11, 46:22,       112:19, 138:9,
  112:14, 116:14             144:23, 145:1,           tight [1] - 73:14            65:7, 66:19, 83:15,        144:20, 146:7
TESTIFIED [1] - 6:21         145:7, 145:12,           title [2] - 47:16, 48:6      84:2, 86:9, 88:6         truth [5] - 126:24,
testifies [1] - 128:12       145:17                   Title [12] - 40:16,        trainings [1] - 21:2         134:8, 134:22,
testify [18] - 3:23, 4:2,   themselves [2] -            43:14, 43:23, 44:24,     TRANSCRIPT [1] - 1:9         136:7, 142:6
  4:4, 4:8, 4:13, 5:7,       136:5, 138:21              45:12, 47:9, 47:17,      transcript [5] - 1:21,     truthful [1] - 127:3
  31:24, 32:7, 32:23,       therapeutic [2] - 67:9,     47:22, 71:22, 71:23,       35:20, 146:7,            try [4] - 13:7, 62:10,
  33:1, 73:4, 76:20,         97:22                      72:1, 146:6                146:10, 146:22             92:1, 119:21
  120:11, 121:20,           therapeutics [1] - 15:9   titled [2] - 44:19,        transcription [1] -        trying [4] - 15:21,
  127:2, 144:5              therapists [1] - 15:16      47:10                      1:22                       38:23, 44:12, 103:17
testifying [2] - 111:18,    therapy [4] - 12:11,      titration [5] - 25:17,     translate [1] - 86:19      tumor [1] - 70:20
  111:22                     14:20, 22:4, 27:7          25:18, 25:21, 25:24,     translated [1] - 52:8      turn [14] - 7:21, 40:15,
testimony [27] - 3:10,      thereafter [1] - 68:1       26:12                    trauma [3] - 10:12,          40:20, 48:21,
  3:23, 4:23, 5:8, 5:15,    therefore [9] - 13:13,    today [19] - 7:25,           30:8, 62:2                 104:25, 106:5,
  5:19, 5:24, 6:8, 7:4,      15:11, 24:6, 41:15,        16:17, 65:10, 78:17,     traveled [3] - 127:11,       107:4, 107:13,
  32:12, 73:6, 79:4,         53:7, 54:3, 55:5,          80:2, 111:22,              129:10, 138:19             107:25, 108:18,
  102:21, 127:13,            56:12, 99:2                120:12, 126:20,          trazodone [1] - 108:22       109:5, 123:6, 123:8,
  127:14, 128:6,            thereof [1] - 52:25         127:7, 130:7,            treat [2] - 22:15, 59:14     132:11
  128:8, 128:10,            they've [4] - 50:19,        130:13, 131:15,          treated [10] - 27:2,       turned [3] - 34:19,
  129:5, 129:17,             98:8, 98:10, 138:20        132:9, 137:10,             29:12, 29:23, 30:1,        103:23, 129:14
  131:19, 132:9,            thinking [4] - 17:7,        140:5, 140:12,             30:5, 30:10, 63:2,       turning [1] - 37:13
  132:13, 138:10,            83:6, 125:3                140:19, 142:24,            82:2, 92:25, 135:11      twice [1] - 67:11
  138:23, 140:4, 144:2      thinks [1] - 127:4          143:5                    treating [8] - 14:6,       two [18] - 3:7, 3:25,
testing [4] - 54:6,         third [2] - 101:16,       together [4] - 64:9,         67:7, 75:25, 77:18,        9:25, 10:17, 10:18,
  57:8, 101:11, 114:7        108:12                     64:10, 116:19,             82:2, 82:3, 90:15,         31:23, 63:21, 76:16,
tests [1] - 94:15           Third [4] - 4:19, 5:13,     140:17                     93:17                      77:1, 79:22, 79:25,
text [2] - 91:16, 91:24      5:14, 139:18             tolerance [6] - 63:12,     treatment [50] - 13:6,       80:12, 89:1, 91:5,
THE [86] - 1:1, 1:1,        Thomas [39] - 1:9,          96:25, 97:21, 98:11,       13:12, 14:14, 15:4,        103:2, 108:23,
  1:10, 1:12, 1:16, 3:1,     3:10, 3:16, 3:23,          113:20, 113:23             15:21, 16:16, 16:25,       118:10, 126:20
  3:5, 3:21, 6:10, 6:13,     3:24, 4:12, 4:17,        tolerant [2] - 98:8,         17:12, 17:21, 18:3,      two-year [1] - 10:18
  6:17, 6:22, 6:24, 7:1,     4:20, 4:25, 5:4, 5:7,      112:22                     18:9, 19:25, 21:11,      type [3] - 8:15, 24:3,
  7:7, 7:10, 7:17, 8:7,      5:9, 5:19, 5:24, 6:19,   tolerate [1] - 68:19         22:2, 22:3, 22:16,         141:20
  8:9, 13:10, 13:11,         6:25, 7:4, 7:13, 7:16,   took [4] - 9:1, 33:11,       22:18, 22:22, 22:25,     types [3] - 20:5, 29:11,
  27:17, 27:19, 27:21,       7:19, 8:13, 12:15,         37:2, 131:7                23:2, 23:4, 23:5,          71:1
  71:18, 72:8, 72:11,        15:23, 17:8, 26:13,      tool [1] - 61:3              25:11, 25:15, 26:11,     typical [2] - 59:16,
  72:18, 72:20, 73:15,       52:13, 60:3, 67:25,      top [1] - 34:17              27:1, 27:4, 27:7,          61:3
  73:19, 102:17,             71:8, 72:5, 72:17,       topical [1] - 106:21         27:9, 28:20, 34:5,       typically [1] - 26:7
  103:12, 103:16,            73:17, 73:18, 116:9,     torsades [1] - 26:25         38:3, 38:20, 38:23,
  103:20, 114:9,             116:11, 117:4,           totally [1] - 71:5           45:22, 51:3, 51:17,
  116:4, 116:5, 116:7,       118:12, 119:13,                                       53:5, 54:2, 54:25,
                                                      toxic [6] - 24:7, 95:23,
                                                                                                                                      24
                            139:14                     variable [2] - 113:25,    warnings [1] - 42:1        131:1, 131:5, 135:7,
           U
                           unwilling [1] - 59:18        114:2                    warrant [13] - 35:19,      135:9, 138:16
U.S [2] - 37:22, 73:11     up [21] - 4:2, 8:3, 24:5,   varied [1] - 64:13         72:23, 121:9, 122:6,     WITNESS [5] - 6:24,
ultimate [1] - 103:24       26:17, 26:19, 69:2,        variety [1] - 93:3         122:24, 123:7,            13:11, 116:4, 116:7,
ultimately [1] - 144:11     74:5, 80:14, 88:1,         various [8] - 10:24,       124:6, 125:19,            119:14
um-hum [1] - 68:13          92:3, 100:20, 102:5,        20:24, 22:19, 31:4,       126:23, 127:23,          witnesses [39] -
unable [1] - 122:9          102:8, 110:5,               38:21, 50:14, 75:7,       141:7, 142:7, 142:16      72:24, 73:9, 73:13,
unattended [1] - 85:15      110:12, 112:6,              97:14                    warranted [2] -            119:16, 119:19,
unconsciousness [1]         118:1, 120:20,             vary [1] - 124:7           131:24, 132:8             120:8, 120:10,
 - 62:20                    122:10, 122:23,            vast [1] - 29:14          warrants [2] - 123:8,      120:20, 120:24,
under [26] - 20:1,          140:6                      vector [1] - 98:24         137:14                    121:5, 121:8,
 22:17, 47:22, 49:9,       up-to-date [1] - 8:3        veil [1] - 20:7           WASHINGTON [1] -           121:10, 121:14,
 49:15, 51:10, 61:24,      update [1] - 74:16          veins [1] - 110:5          1:24                      124:12, 124:19,
 93:14, 102:25,            updated [3] - 8:4,          vena [2] - 94:20, 97:11   Washington [1] - 1:14      125:10, 125:12,
 103:4, 110:12,             40:24, 40:25               ventricles [1] - 110:1    watched [2] - 35:20,       126:7, 126:25,
 111:23, 117:15,           updates [2] - 41:1,         verbatim [1] - 142:19      67:14                     127:8, 128:14,
 117:20, 118:12,            49:24                      verification [1] -        watching [1] - 53:7        128:22, 128:25,
 120:21, 131:24,           urinalysis [1] - 110:18      101:11                   wave [2] - 51:21,          129:22, 130:16,
 132:17, 133:5,            urination [2] - 108:14      victims [1] - 100:6        137:22                    130:18, 130:23,
 133:8, 138:10,            urine [11] - 54:6,          video [1] - 35:21         Wayne [1] - 36:2           133:6, 133:23,
 141:5, 141:25,             54:11, 54:12, 58:13,                                 ways [2] - 15:7, 132:4     134:3, 134:9, 136:9,
                                                       view [6] - 33:20, 38:8,
 146:11, 146:23             100:12, 102:7,                                       weak [1] - 87:8            137:25, 138:14,
                                                        51:11, 56:6, 132:23,
undergoes [1] - 22:20       102:8, 102:15,                                       weaker [1] - 87:13         139:17, 140:12,
                                                        136:23
undergraduate [1] -         110:15, 110:19,                                      weaned [5] - 63:3,         141:6, 143:5, 143:8
                                                       viewed [1] - 137:17
 8:24                       110:24                                                63:12, 113:1,            WL [1] - 123:16
                                                       vigilance [1] - 25:15
underlying [4] - 42:7,     Urine [1] - 54:8                                       113:14, 113:21           wonderful [3] -
                                                       vigilant [1] - 55:22
 46:23, 70:13, 70:20       user [3] - 46:8, 98:2,                                weaning [1] - 63:21        121:17, 124:20,
                                                       violations [2] - 19:12,
understood [4] - 83:5,      98:5                                                 week [3] - 108:25,         126:11
                                                        46:1
 92:25, 95:15, 103:19      usual [28] - 4:6, 5:10,                                113:7, 113:17            words [2] - 20:8, 46:3
                                                       virtually [3] - 37:11,
unexpected [4] - 39:9,      5:25, 19:10, 23:6,                                   weeks [1] - 109:7         worker [1] - 21:1
                                                        39:3, 41:3
 54:8, 54:16, 61:15         32:6, 33:4, 33:16,                                   weight [1] - 124:6        Worker's [4] - 17:12,
                                                       visit [3] - 104:16,
unintended [1] - 61:8       33:24, 38:16, 39:2,                                  well-documented [1] -      75:22, 75:24
                                                        108:25, 110:21
unique [3] - 23:8,          39:11, 39:14, 40:8,                                   61:21                    workers [2] - 12:14,
                                                       visits [2] - 92:22,
 28:10, 58:9                42:19, 45:5, 45:16,                                  Western [2] - 9:1,         59:23
                                                        104:13
UNITED [3] - 1:1, 1:3,      45:22, 47:25, 49:3,                                   123:15                   works [1] - 96:8
                                                       vitae [11] - 7:24, 8:1,
 1:12                       52:15, 57:12, 65:4,                                  Westlaw [1] - 125:8       World [1] - 16:3
                                                        8:3, 8:14, 17:14,
United [26] - 1:13, 3:5,    65:24, 117:11,                                       wherein [1] - 3:25        worst [2] - 44:10, 60:1
                                                        19:1, 20:15, 22:9,
 3:22, 4:22, 5:18,          121:16, 136:2, 136:3        31:25, 74:10, 74:13      whole [3] - 25:22,        wound [1] - 82:24
 6:18, 7:3, 8:1, 11:7,     utility [1] - 127:6         vital [2] - 106:15,        129:16, 135:22           Wright [2] - 11:8,
 11:8, 47:10, 50:14,       utilized [1] - 41:4          135:12                   wide [2] - 52:2            11:13
 51:19, 66:9, 71:23,       utilizing [1] - 42:4        voided [1] - 142:16       widely [1] - 124:7        write [2] - 57:5, 84:12
 79:12, 121:24,                                        volatile [1] - 81:14      widespread [1] - 65:2     writing [4] - 43:3,
 123:11, 125:8,                        V               volume [1] - 36:23        willing [1] - 129:20       58:21, 91:22, 121:6
 125:21, 126:22,                                       voluminous [1] -          wish [4] - 6:13, 127:7,   written [12] - 4:1, 4:5,
 139:7, 139:17,            valid [8] - 45:9, 47:4,                                                          4:6, 33:14, 33:15,
                                                        24:24                     143:2, 145:2
 146:4, 146:6, 146:17       47:18, 47:20, 47:22,                                                            34:3, 34:8, 40:7,
                                                       vs [1] - 1:5              wishes [2] - 73:7,
units [1] - 114:1           48:18, 49:12, 65:20                                                             113:7, 120:25,
                                                                                  136:10
University [4] - 9:1,      validity [2] - 5:24,                                                             131:12
 9:5, 9:7, 9:16             65:19                                W               withdrawal [2] -
                                                                                                           wrote [3] - 91:23,
                                                                                  118:15, 118:23
unless [5] - 65:4,         Valium [6] - 63:16,         Waived [2] - 22:10,                                  112:14, 139:2
                                                                                 within-mentioned [1]
 119:22, 138:8,             106:17, 106:22,             22:20                     - 146:8
 142:22, 146:23             107:2, 107:3, 108:22                                                                      X
                                                       waiver [1] - 22:17        witness [23] - 6:17,
unnecessarily [1] -        Valley [1] - 36:6
                                                       walk [2] - 24:23, 53:8     7:2, 76:18, 117:19,
 123:4                     value [10] - 95:16,                                                             X" [2] - 42:13, 42:14
                                                       Wall [1] - 123:14          120:9, 120:24,
unqualified [1] - 32:23     95:17, 97:12, 97:19,
                                                       wants [6] - 119:23,        122:11, 122:12,
unreadable [1] - 92:6       97:22, 97:23, 97:24,
                                                        121:10, 126:7,            125:1, 125:17,                      Y
unrecognizable [1] -        98:1, 99:24
                                                        135:20, 136:11,           125:20, 128:21,
 39:16                     values [3] - 94:22,                                                             YEAGER [4] - 1:23,
                                                        136:23                    129:9, 129:10,
                            98:11, 100:1                                                                    146:3, 146:13,
unsure [1] - 116:4                                     warned [1] - 23:12         130:1, 130:8,
                           variability [1] - 112:10                                                         146:16
untruthfulness [1] -                                   warning [1] - 23:11        130:14, 130:23,
                          25
Yeager [1] - 146:13
year [7] - 9:20, 10:18,
 10:22, 11:1, 56:11,
 76:11, 104:21
years [17] - 9:25,
 10:17, 11:6, 11:14,
 11:15, 12:17, 14:1,
 29:12, 30:11, 30:12,
 54:24, 64:8, 67:22,
 69:11, 76:6, 82:1,
 119:2
yesterday [2] -
 120:23, 121:19
yokshan [1] - 139:17
young [1] - 127:12
yourself [5] - 7:15,
 11:3, 83:12, 90:10,
 90:20

           Z
Z" [1] - 42:16
zero [1] - 86:12
